[axonhqpsafullyexecuted001.jpg]
EXHIBIT 10.1 PURCHASE AND SALE AGREEMENT THIS PURCHASE AND SALE AGREEMENT (this
"Agreement") is made and entered into as of the 14th day of September, 2018, by
and between Apex Park at Pima, L.L.C., an Arizona limited liability company and
its assignee under the substitute lease (collectively, "Seller") and Axon
Enterprise Holding Company, LLC, a Delaware limited liability company ("Buyer")
(sometimes collectively, the "Parties" and individually, a "Party"). RECITALS A.
On or about May 30, 2003, Seller entered into that certain business lease
(Business Lease B-704) as amended by that certain First Amendment to Business
Lease B-704 dated November 7, 2016, as the same may be amended from time to
time, with Certain Allotted Landowners of Land within the Salt River
Pima-Maricopa Indian Community, as "Lessor" thereunder (the "Landowners")
(hereinafter the "Master Lease"), with respect to certain land located on the
Salt River Pima-Maricopa Indian Community (the "Community") in Maricopa County,
Arizona, commonly known as "Riverwalk" or "Riverwalk Arizona" (the
"Development"). B. Buyer and Seller have agreed to a form of Substitute Lease
attached hereto as Exhibit A (the "Substitute Lease"), that Seller will assign
to Buyer, and Buyer will assume, all of Seller’s rights, title and interest
under the Substitute Lease, pursuant to the terms of this Agreement. AGREEMENT
IN CONSIDERATION of the respective agreements hereinafter set forth, Seller and
Buyer agree as follows: 1. Property Included in Sale. Seller hereby agrees to
sell and convey to Buyer, and Buyer hereby agrees to purchase from Seller the
following: (a) all of Seller’s interest, as Lessee, under the Substitute Lease.
Buyer acknowledges and agrees that the sale to Buyer of Seller’s interest under
the Substitute Lease is and shall remain subject and subordinate to the
easements, restrictions, reservations and all other encumbrances recorded
against the underlying real property consisting of approximately 23.57 acres of
land located at approximately 7400 North Dobson Road, Scottsdale, Arizona 85256
and more particularly described on Exhibit B attached hereto and made a part
hereof (the "Real Property"), including the Declaration of Covenants, Conditions
and Restrictions recorded in the Official Records of Maricopa County, Arizona as
Instrument No. 2005-0220102, as well as that certain Amended and Restated
Declaration of Covenants, Conditions, Restrictions and Easements for Riverwalk
recorded on July 15, 2008, as Instrument No. 20080616403 in the Official Records
of the Maricopa County Recorder and that certain that certain First Amendment to
Amended and Restated Declaration of Covenants, Conditions, Restrictions and
Easements for Riverwalk recorded on September 17, 2013 as Instrument No.
20130832529 and that certain Second Amendment to Amended and Restated
Declaration of Covenants, Conditions, Restrictions and Easements for Riverwalk
recorded on April 19, 2018 as Instrument No. 2018-0295812 in the Official
Records of Maricopa County Recorder and that certain Second Amended and Restated
Declaration of Covenants, Conditions, Restrictions and Easements for Riverwalk
(in substantially the form attached hereto as Exhibit C), as amended or
hereafter may be further amended (collectively, the "Declarations"). For
purposes of this Agreement, the term "Real Property" shall



--------------------------------------------------------------------------------



 
[axonhqpsafullyexecuted002.jpg]
be limited to Seller’s leasehold interest in the Real Property pursuant to the
Substitute Lease and access and utility easements located within the original
Master Lease necessary for Buyer’s use of the Substitute Lease premises for the
Substitute Lease term. Buyer understands and acknowledges that Seller has no
right, title or interest in or to the underlying fee interest in the Real
Property; (b) improvements located on the Real Property (if any exist); and (c)
any rights and privileges appurtenant to the Real Property, all of which (if any
exist) are agreed to be and constitute part of the Real Property. All of the
items referred to in subparagraphs (a), (b) and (c) are collectively referred to
as the "Property". 2. Opening of Escrow, Purchase Price and Deposit. 2.1.
Opening of Escrow. Within 3 days following the execution date, the Parties
hereto shall each deposit two (2) original executed counterparts of this
Agreement with Title Company (defined below) and Title Company shall notify the
Parties, in writing, of its receipt of such counterparts (the “Effective Date”).
This Agreement shall serve as escrow instructions to the Title Company, as
escrow holder, for consummation of the purchase and sale contemplated hereby.
Seller and Buyer agree to execute such additional or supplementary escrow
instructions as may be appropriate to enable the escrow holder to comply with
the terms of this Agreement; provided, however, that in the event of any
conflict between the provisions of this Agreement and any such additional or
supplementary escrow instructions, the terms of this Agreement shall control.
2.2. Purchase Price and Prepaid Rent. (a) Purchase Price. The purchase price for
the Property ("Purchase Price") shall be Ten Million Two Hundred Sixty-Seven
Thousand One Hundred and Fifty and No/100 Dollars ($10,267,150.00). (b) Prepaid
Rent. In addition to the Purchase Price, Buyer has agreed to pay a one-time
prepaid rent payment to the Landowners, in accordance with the Substitute Lease.
The Prepaid Rental Amount shall be the greater of (i) the net present value of
the Substitute Lease rental stream; or (ii) an appraisal of the fair market
value of the Property performed by Seller and dated June 27, 2018 (the
“Appraisal”) ("Prepaid Rental Amount"). The Prepaid Rental Amount shall be
approved by the Buyer, Landowners, the Community and BIA prior to the expiration
of the Approval Period (defined below). Notwithstanding anything else herein,
Buyer hereby approves the Prepaid Rental Amount in an amount not to exceed Nine
Million Dollars ($9,000,000.00) as set forth in the Appraisal and Buyer may only
disapprove the Prepaid Rental Amount during the Approval Period if the
Landowners, Community or BIA require a Prepaid Rental Amount in excess of Nine
Million Dollars ($9,000,000.00). In reliance on the Buyer’s approval of an
amount not to exceed Nine Million Dollars ($9,000,000.00) as the Prepaid Rental
Amount, Seller shall meet with Landowners during the Approval Period to obtain
approval of the Prepaid Rental Amount. 2.3. Deposit. The Purchase Price shall be
paid as follows: (a) Escrow. Buyer shall deposit in escrow (the "Escrow") with
First American Title Insurance Company ("Title Company"), 6263 N. Scottsdale
Road, Suite 110, Scottsdale, Arizona 85250 Attention: Fro Ludwig ("Escrow
Agent") a deposit in the amount of ONE HUNDRED FIFTY THOUSAND DOLLARS AND 00/100
($150,000.00) (the "Initial Deposit") no later than the third (3rd) day
following the Effective Date. In the event the sale of the Property as
contemplated hereunder is consummated, the Deposit and all interest earned
thereon shall be credited against the Purchase Price. Unless this Agreement is
terminated by Buyer in accordance with Section 3.4, within five days after the
Due Diligence Deadline Date, Buyer shall deposit and additional TWO HUNDRED
FIFTY THOUSAND DOLLARS AND 00/100 ($250,000.00)



--------------------------------------------------------------------------------



 
[axonhqpsafullyexecuted003.jpg]
(the "Additional Deposit") into Escrow. The Initial Deposit and Additional
Deposit shall be referred to collectively as the "Deposit." The Deposit shall
become non-refundable after expiration of the Approval Period (as may be
extended). (b) The balance of the Purchase Price (i.e., the Purchase Price less
(i) the Deposit, and (ii) if applicable, the Closing Extension Fee (defined
below) and any pro rations payable by Buyer hereunder, shall be paid to Seller
on the Closing Date (defined below). (c) Title Company is instructed to deposit
the Deposit and the Closing Extension Fee in a federally insured money market or
other similar account, subject to immediate withdrawal, at a bank or savings and
loan institution located in Phoenix, Arizona. (d) Interest earned on the Deposit
(and the Extension Fees) shall be retained in the escrow until the Closing, at
which time such interest shall be paid to Buyer; provided, however, that if this
Agreement is cancelled or terminated, the interest shall be paid to the Party
entitled to receive the Deposit. Notwithstanding the foregoing, the Closing
Extension Fee and any interest earned shall be paid to Seller. (e) The Deposit
and the Closing Extension Fee shall be paid as follows: (1) If the Escrow
closes, the Deposit, the Closing Extension Fee and all interest earned thereon,
shall be credited against the Purchase Price. (2) If this Agreement is
cancelled, and pursuant to the terms of this Agreement Seller becomes entitled
to receive and retain the Deposit, Title Company shall immediately pay to Seller
the Deposit and Closing Extension Fee and all interest earned thereon. (3) If
this Agreement is cancelled, and pursuant to the terms of this Agreement, Buyer
become entitled to a return of the Deposit, Title Company shall immediately
refund to Buyer the Deposit and all interest earned thereon. 3. Due Diligence.
3.1. Due Diligence Period. The "Due Diligence Period" shall commence on the
Effective Date and expire on the date that is 45 days after the Effective Date
(the "Due Diligence Deadline Date"). 3.2. Right of Entry. During the Due
Diligence Period, Buyer may perform, in its discretion, site investigations and
feasibility studies and analyses with respect to the Property as deemed
necessary by Buyer pursuant to the terms of that certain Site Access and
Indemnification Agreement to be entered into by the Parties by no later than the
Effective Date ("Access Agreement"), which is attached hereto as Exhibit D.
Buyer shall not access the Property until an executed Access Agreement is
provided to Seller with the required insurance certificates. The terms of the
Access Agreement shall be incorporated herein as though fully set forth herein.
This indemnity and covenants contained in the Access Agreement shall survive the
termination of this Agreement and the Closing, as applicable, and remain in full
force and effect. 3.3. Due Diligence Activities. (a) During the Due Diligence
Period, the following shall occur:



--------------------------------------------------------------------------------



 
[axonhqpsafullyexecuted004.jpg]
(1) Review and Approval of Material Documents and Title. Seller delivered to
Buyer a complete package of Due Diligence Materials, including without
limitation, those listed on the Exhibit E attached. Within five (5) business
days after the Effective Date, Title Company will deliver to Buyer a preliminary
title report relative to the Property. Buyer will conduct all on site
investigations and studies necessary to deem the Property acceptable. (2)
Submittal of Pre-App Plans. In accordance with Section 5.3, within 21 days after
the Effective Date, Buyer and Buyer’s consultants will provide Seller with
preliminary plans of the proposed development. (3) Survey. Buyer shall, at its
sole cost and expense, cause the Real Property to be surveyed and an ALTA/ACSM
Land Title Survey prepared in accordance with the 2016 Minimum Standard Detail
(the "ALTA Survey"), which ALTA Survey shall, among other things, include as a
part thereof, a determination of the gross acreage and the gross square footage
of the entire Real Property, the identification of each allotment and any and
all other requirements of the Community. The ALTA Survey shall be prepared by
Survey Innovations Group and shall be certified to Seller as well as Buyer.
Subject to Seller’s written approval of the ALTA Survey (and at Seller’s option,
further subject to the approval of the Community), the gross square footage of
the Real Property as indicated on the ALTA Survey shall then be used for
purposes of determining and calculating the final Purchase Price for the Real
Property. (4) Communication. In accordance with Section 5.1, all submittals,
correspondence, scheduling of meetings and other Community activities shall be
coordinated exclusively by Mr. Kent Moe, Seller’s representative. (5)
Environmental Reports. In accordance with the terms of the Site Access
Agreement, Buyer shall, at Buyer’s sole cost and expense, cause a Phase 1
environmental survey and report to be completed on the Real Property by a duly
certified and licensed professional. In the event that the Phase 1 Report
recommends completion of a Phase 2 Environmental Report, Buyer shall notify
Seller and Seller may terminate this Agreement and refund the Deposit to Buyer
or Seller may cause a Phase 2 to be conducted at Seller’s sole cost and expense.
(6) Financial Resources. To demonstrate that Buyer has sufficient financial
resources to purchase the Property, Buyer will deliver to Seller the Buyer’s
parent company’s most recent financial statements unless Buyer or any entity
into which Buyer is consolidated for accounting purposes is a reporting company,
i.e. a company that is required to file periodic reports with the Securities and
Exchange Commission, or consolidated with such a reporting company, then Buyer
shall have no obligation to deliver financial statements hereunder as Seller may
obtain same via resources available to the general public. (7) Location of
Access Roadway. The Parties agree that (i) the Real Property will have access as
generally shown in the vicinity and roughly depicted on Exhibit F-1 attached
hereto and made a part hereof and labeled "Buyer’s Dedicated Roadway Access",
"Buyer’s ½ Width Roadway Access" and "Seller’s Dedicated Roadway Access" (the
"Access Roadway"); (ii) the roadways shown as "Seller’s Dedicated Roadway
Access" shall be accepted by Buyer in its existing "as-is" and "where is"
condition with all faults; (iii) the costs and expenses associated with Buyer’s
Dedicated Roadway Access and Buyer’s ½ Width Roadway Access shall be paid by
Buyer (and Buyer shall include such roadways as necessary on the submittals for
approval of the CUP & DRC Package); and (iv) the Parties shall, during the Due
Diligence Period, negotiate an agreement related to the construction of the
Buyer’s Dedicated Roadway Access, Buyer’s ½ Width Roadway Access and Seller’s
Dedicated Roadway Access to govern timing and construction rights.



--------------------------------------------------------------------------------



 
[axonhqpsafullyexecuted005.jpg]
(b) Expiration of the Due Diligence Period. Unless otherwise stated herein,
Buyer shall have the right to terminate this Agreement by written notice to the
Title Company and Seller at any time prior to the expiration of the Due
Diligence Period and upon such termination, Seller and Buyer shall have no
further obligations under this Agreement, except for Buyer’s obligations that
survive termination of this Agreement, and the Deposit, less all escrow
cancellation charges and costs, will be returned to Buyer. If Buyer does not
terminate the Agreement prior to the expiration of the Due Diligence Period,
Buyer shall be deemed to have waived its right to terminate during the Due
Diligence Period and the Deposit shall be non- refundable to Buyer unless
otherwise provided for in this Agreement. 4. Approval Period. 4.1. Timeframe for
Required Approvals. Unless extended pursuant to Section 4.2, Buyer and Seller
shall have 150 days after the Due Diligence Deadline Date (the "Approval
Period") to obtain the approvals listed below (the "Required Approvals"): (a)
Community Approvals (defined below in Section 5); and (b) To the extent required
to finalize the Prepaid Rent Amount, approvals of the Appraisal submitted by
Seller to BIA and SRPMIC; (c) the Substitute Lease (including the Prepaid Rental
Amount and timing thereof) and the Assignment by the Landowner, and Secretary
and the Community ("Substitute Lease Approval"). Seller or Buyer (as the case
may be) shall deliver written notice to the other Party hereto of its receipt of
any of the Required Approvals promptly after obtaining the same (regardless of
whether or not such Approvals are received prior to, on or after the Approval
Deadline). 4.2. Extension Periods. In the event Buyer has not obtained the
Community Approvals prior to the expiration of the Approval Period and provided
that Buyer is not in default of this Agreement, Buyer may, at its option, extend
the Approval Period for 30 days by providing written notice to Seller (the
"First Extension Period"). If Buyer has not obtained the Community Approvals
prior to the expiration of the First Extension Period and provided that Buyer is
not in default of this Agreement, Buyer may extend the Approval Period for an
additional 30 days by providing written notice to Seller. 4.3. Expiration of
Approval Period. (a) If the Required Approvals are not obtained prior to the
expiration of the Approval Period, as the same may be extended, Buyer may
terminate this Agreement and the Deposit will be fully refundable and
immediately returned to Buyer. Upon termination, Buyer shall be refunded the
Deposit and neither Buyer nor Seller shall have any liability hereunder except
for those obligations which expressly survive the termination of this Agreement.
(b) If the Required Approvals are obtained prior to the expiration of the
Approval Period, as the same may be extended, Buyer shall be deemed to have
waived its right to terminate this Agreement in accordance with this Section 4
and the Deposit shall be non-refundable. 5. Community Approvals. For purposes of
this Agreement, the term "Community Approvals" shall mean the Conditional Use
approvals from the Land Management Board and/or any Tribal Council approvals (if
required); and Design Review Committee Approval and/or any necessary zoning
approvals from the Community Development Department.



--------------------------------------------------------------------------------



 
[axonhqpsafullyexecuted006.jpg]
5.1. Development Consultant. During the Due Diligence Period and Approval
Period, Buyer shall engage Seller to serve as its consultant to deal exclusively
with the Community on all necessary Community Approvals described in this
Section 5 and the Required Approvals. All coordination of meetings with the
Community shall be handled exclusively through Seller’s representative pursuant
to a separate consulting agreement that shall be effective prior to Buyer
conducting any due diligence on the Real Property and executed by both Parties
prior to the Effective Date (the "Pre-Development Agreement") attached hereto as
Exhibit G. 5.2. Design. Buyer shall submit the Master Plan; Site Plan; and
Colored Elevations (the "Conceptual Plans") to Seller within 5 days of the
Effective Date. Seller shall then have 10 days to review the Conceptual Plans
and provide any comments to Buyer. Buyer shall incorporate Seller’s comments (if
any) and after obtaining Seller’s approval to the revised Conceptual Plans, the
Parties agree that such approved Conceptual Plans shall form the basis for
moving forward with the Pre-App Plans (defined below). Seller’s approval shall
constitute approval by the Architectural Review Committee of the Association.
Buyer and Buyer’s Consultants shall continue to design the Real Property
improvements consisting of an approximate 325,000 square foot AXON corporate
headquarters building, containing corporate office space, light assembly
manufacturing, warehouse space, public space, and other first class related
amenities, driveways, sidewalks, parking structures, lots and areas, parking lot
lighting, landscaping, off-site improvements (including extensions of existing
utilities, if required), as generally shown on Exhibit F-1 (Access), Exhibit F-2
(Water/ Sewer), and Exhibit F-3 (Electric/Gas/Telephone) attached hereto,
provided that, Buyer shall not be required to design and obtain permits for the
sewer line improvements that are to be constructed by Seller pursuant to Section
6.2 (collectively, the "Buyer Improvements"). Buyer shall be responsible for all
costs associated with the Buyer Improvements including the off-site improvements
shown on Exhibit F-1, Exhibit F-2 and Exhibit F-3, except for the sewer line
improvements on Exhibit F-2 described in Section 7.2 and the existing access
roads labeled Seller’s Dedicated Access on Exhibit F-1 and described in Section
3.3(a)(7). 5.3. Pre-Application Plans. At a minimum, Buyer’s plans shall
include: Master Plan; Site Plan; Colored Elevations; Conceptual Grading &
Drainage Plans; Conceptual Utility Plans; and Conceptual Landscape Plans (the
"Pre-App Plans"). Buyer shall provide the Pre-App Plans to Seller no later than
21 days after the Effective Date. Seller shall then have 10 days to review the
Pre-App Plans and provide any comments to Buyer. Buyer shall incorporate
Seller’s comments (if any) and after obtaining Seller’s approval to the revised
Pre-App Plans, the Parties agree that such approved Pre-App Plans shall form the
basis for moving forward and Buyer shall formally submit the Pre-App Plans for
approvals by the Community and any other governmental or quasi-governmental
unit, no later than the day following the Due Diligence Deadline Date. Seller
shall be responsible for obtaining approval of the Pre-App Plans from the
Architectural Review Committee of the Association and shall provide Buyer with a
letter of approval. To ensure consistency in the overall design integrity of the
land located on the Community in Maricopa County, Arizona, commonly known as
"Riverwalk" or "Riverwalk Arizona," during the design and construction process,
Buyer covenants that it will, at its sole cost and expense, hire and utilize
Civil Engineering Consultants for civil engineering work associated with the
Real Property. 5.4. CUP & DRC Plans. Following the Pre-Application meeting and
comments from the Community Development Department, Buyer and Buyer’s
Consultants shall prepare, for review and approval by Seller, the application
materials for a request for Conditional Use Permit and Design Review Committee
(the "CUP & DRC Package"). Buyer shall provide the CUP & DRC Plans to Seller no
later than 75 days after the Pre-App meeting. Seller shall then have 14 days to
review the CUP & DRC Plans and provide any comments to Buyer. Buyer shall
incorporate Seller’s comments (if any) and after obtaining Seller’s approval to
the revised CUP & DRC Plans, the Parties agree that such approved CUP & DRC
Plans shall form the basis for moving forward and Buyer, with Seller’s approval,
shall formally submit the CUP & DRC Plans



--------------------------------------------------------------------------------



 
[axonhqpsafullyexecuted007.jpg]
for approvals by the Community in substantial conformance with the Pre-App
Plans. The CUP & DRC Packages shall be submitted to the Community and Buyer
shall take all necessary action to obtain Community Approvals and all other
Required Approvals during the Approval Period as set forth in Section 4. Seller
shall be responsible for obtaining approval of the CUP & DRC Package from the
Architectural Review Committee of the Association and shall provide Buyer with a
letter of approval. 5.5. Signage. As part of the CUP and DRC submittal, Buyer
shall submit any Buyer signage requirements and obtain (a) Seller’s written
approval of its proposed signage (which shall also constitute approval by the
Architectural Review Committee of the Association); and (b) approval of the
Community. All signage in the Development shall comply with the Comprehensive
Sign Criteria for Riverwalk (per approved CUP and DRC Packages), as determined
by Seller from time to time, and the applicable provisions in the Master Lease.
Buyer shall have the right, to the extent permitted by applicable governmental
laws, regulations and ordinances, to erect its own signage on the Property. All
costs associated with Buyer’s signage, including installation and maintenance
costs, shall be paid by Buyer. In the event that an update to the Comprehensive
Sign Criteria for Riverwalk is required for Buyer’s signage within the
Development, Buyer may, at its sole cost and expense, obtain such update;
provided Buyer obtains Seller’s prior written approval of the amendment and
utilizes JRC Design as its sign consultant. 6. Closing and Escrow. 6.1. Closing
Date. Closing of the transaction will occur on the date on which Seller conveys
to Buyer title to the Real Property (the "Closing"), subject to obtaining the
Required Approvals. Subject to an extension pursuant to Section 6.2, the Closing
shall occur on the business day that is 30 days after all the Required Approvals
are obtained for the transaction (the "Closing Date"). 6.2. Closing Extension
Fee. After all Required Approvals are obtained and prior to the Closing Date,
Buyer may, in its sole discretion, extend the Closing Date by up to 120 days by
(i) providing written notice to Seller of its intent to extend the Closing Date;
and (ii) depositing into Escrow a non-refundable payment in the amount of ONE
MILLION ONE HUNDRED THOUSAND DOLLARS AND 00/100 ($1,100,000.00) ("Closing
Extension Fee"). The Closing Extension Fee will be applied to the Purchase Price
on the Closing Date, as extended. In the event that Buyer fails to close by the
Closing Date (as extended), this Agreement shall terminate and the Closing
Extension Fee and the Deposit shall be released to Seller and neither party
shall have any further rights or obligations under this Agreement except for
those that survive termination. 6.3. Title to the Property. At the Closing,
Seller shall convey to Buyer title to the Real Property by duly executed and
acknowledged Assignment of Amended and Restated Substitute Lease substantially
in the form attached as Exhibit H (the "Assignment"), will be recorded at
Closing. Prior to the expiration of the Approval Period and at the Closing,
Seller at no cost to Buyer, shall obtain from the Title Company for Buyer an
American Land Title Association Standard Leasehold Owner’s Policy (2006)
(without revision, modification or amendment) in the amount of not less than the
sum of the Purchase Price and Prepaid Rent Amount, insuring title to the Real
Property (including acceptable endorsements insuring access and utilities) (the
"Title Policy"). Buyer, at its sole cost and expense, shall also be entitled to
obtain extended owner’s leasehold estate coverage insuring the leasehold
interest of Buyer for an amount equal to the value of the leasehold and Buyer’s
Improvements. Buyer shall also pay any additional premium(s) for any
endorsements, lenders’ policy or any other title insurance requirements of Buyer
or Buyer’s title insurer. Seller will use reasonable efforts, at no
out-of-pocket expense to Seller, to comply with any reasonable requirements of
the title insurer regarding the issuance of an extended owner’s leasehold title
insurance policy to Buyer. After expiration of the Approval Period, Buyer’s
ability to obtain extended coverage title insurance, lender’s title



--------------------------------------------------------------------------------



 
[axonhqpsafullyexecuted008.jpg]
insurance or any particular title insurance endorsements, however, shall not be
a condition to the effectiveness of this Agreement. 6.4. Delivery to Escrow by
Seller. At or before the Closing, Seller shall deposit with Title Company, in
escrow, the following: (a) three (3) originals of the duly executed and
acknowledged Assignment of Substitute Lease, with Lessor, Community and BIA
approvals attached; (b) three (3) originals of a duly executed affidavit
pursuant to Section 1445(b)(2) of the Federal Code, and on which Buyer is
entitled to rely, that Seller is not a "foreign person" within the meaning of
Section 1445(f)(3) of the Federal Code; (c) two (2) originals of a duly executed
Roadway Agreement (to the extent necessary, with Lessor, Community and BIA
approvals attached) pursuant to Section 3.3 (a)(7); (d) one (1) original of the
Substitute Lease signed by (i) the Spokespersons, (ii) to the extent required by
the Title Company, Community or BIA, by the applicable percentage of the
Landowners required under 25 USC 2218(b), (iii) to the extent required, any
Landowners that own more than 50% of any one allotment, (iv) the Community, (v)
BIA and (vi) Seller (including any documents required thereunder); (e) a bill of
sale conveying to Buyer, free and clear of all liens and encumbrances, all of
Seller’s personal property located on the Real Property; (f) an original, duly
executed Subordination and Non-Disturbance Agreement, in recordable form, with
the Community, the Landowners and any lender thereof guaranteeing access to the
Property in the event that Seller’s leasehold is foreclosed; (g) an original,
duly executed estoppel from the Community and the Landowners certifying to Buyer
and any lender of Buyer that there are no defaults under the Master Lease,
Substitute Lease and any/all access (ingress, egress, utilities) leasehold
easements; (h) an original, duly executed estoppel from any lender of Seller or
the Landowners certifying that there are no defaults under any financing that
may encumber the Seller’s or Landowners’ respective interests in the property;
(i) a closing statement prepared by the Title Company duly executed by Seller in
form and content reasonably satisfactory to Buyer and Seller; and (j) any other
instruments, records or correspondence in Seller’s possession called for
hereunder which have not previously been delivered to Buyer. 6.5. Delivery to
Escrow by Buyer. At or before the Closing, Buyer shall deposit with Title
Company, in escrow, the following: (a) a duly executed and acknowledged
Assignment of Substitute Lease; (b) a closing statement duly executed by Buyer
in form and content satisfactory to Buyer and Seller;



--------------------------------------------------------------------------------



 
[axonhqpsafullyexecuted009.jpg]
(c) resolutions, authorizations and organizational documents relating to Buyer
and its members, partners, principals or shareholders, as applicable, as shall
be reasonably required by Title Company; and (d) the balance of the Purchase
Price. Seller and Buyer shall each deposit such other instruments as are
reasonably required by the Title Company or otherwise required to close the
escrow and consummate the transaction contemplated hereby in accordance with the
terms hereof. 6.6. Apportionments. The following are to be apportioned as of the
Closing Date, as follows: (a) Rent. Rent under the Substitute Lease shall be
apportioned as of the Closing Date, regardless of whether or not such rent has
been paid. (b) Other Apportionments. Buyer shall pay for the ALTA Survey, the
Phase 1 Environmental Report and any update to the ALTA Survey or the Phase 1 of
the Property. Seller will pay for the cost of a title policy as required under
Section 6.2. Buyer shall be responsible for payment of any premiums or charges
in excess of the cost of title policy required to be paid by Buyer under Section
6.2. Escrow fees and recording fees, if any, shall be paid in equal shares by
Buyer and Seller. Seller shall pay the cost of the documentary transfer taxes
applicable to the sale. All other costs and charges of the escrow for the sale
not otherwise provided for in this Section 6.6 or elsewhere in this Agreement
shall be allocated in accordance with the closing customs for Maricopa County,
Arizona. (c) Possessory Interest Taxes and Special Assessments. Non-delinquent
general real estate taxes for the tax year of the Closing and any assessments
against the Property, including interest in connection payable therewith, for
the tax year of the Closing shall be prorated by Seller and Buyer as of the
Closing Date. (d) Post-Closing Reconciliation. If any of the aforesaid
prorations cannot be calculated accurately on the Closing Date, then they shall
be calculated as soon after the Closing Date as feasible, but in any event, not
later than thirty (30) days after the last of the calendar year in which the
Closing shall occur and either Party owing the other Party a sum of money based
on such subsequent proration(s) shall promptly pay said sum to the other Party.
(e) Survival. The provisions of this Section 6.6 shall survive the Closing. 6.7.
Closing Instructions. At the Closing, Title Company shall: (a) at such time as
Title Company is irrevocably obligated to issue the Title Policy to Buyer,
record a Memorandum of Substitute Lease and the Assignment in the (1) Official
Records of Maricopa County, Arizona (2) Community’s Title Office, and (3) Bureau
of Indian Affairs Title Office. (b) deliver to Seller the Purchase Price (as
adjusted for the prorations hereunder) by wire transfer of immediately available
federal funds to a bank account designated by Seller in writing to Title
Company.



--------------------------------------------------------------------------------



 
[axonhqpsafullyexecuted010.jpg]
(c) deliver to Seller and Buyer the closing statements approved by Seller and
Buyer, as applicable. (d) deliver the Title Policy to Buyer. 7. Post-Closing
Development Covenants. Buyer and Seller agree to the following process and
schedule for the post-closing development of the Property, which covenants,
conditions and agreements shall survive Closing: 7.1. Permit Plans. Buyer shall
prepare all application materials as necessary to obtain a building permit and
sign permit(s) from the Community, including but not limited to, a complete set
of construction documents and specifications for the off-site, site, shell
building and other improvements and amenities on the Real Property suitable for
bidding, permitting and construction processes (the "Permit Plans"). The Permit
Plans shall be prepared in accordance with the approved DRC Package and as
required for this Agreement, the Substitute Lease, the Declarations, Community
Approvals and applicable zoning and Community codes and regulations (as
amended). Further, Buyer shall also be responsible for compliance with any
Community requirements, approvals or zoning regulations in the event Buyer seeks
to expand the improvements shown on the Conceptual Plans. Buyer shall diligently
pursue and obtain approval of the Permit Plans. Buyer shall not make any
material changes to the Permit Plans unless such revised Permit Plans ("Revised
Permit Plans") have been submitted to Seller and the Revised Permit Plans have
been approved by Seller in advance of submission to the Community. In such
event, Buyer shall also provide a copy of the Community approval of the Revised
Permit Plans to Seller. For the sake of clarity, Buyer is not required to obtain
Seller approval of the initial Permit Plans provided such plans are prepared in
accordance with the approved DRC Package. Buyer is only required to obtain
Seller approval on any Revised Permit Plans. 7.2. Sewer Line Improvements. Sewer
line improvements for the Property shall be located at either Option 1 or Option
2 as shown on Exhibit F-2. Buyer shall provide sewer capacity requirements
during the Due Dilgence Period to allow Seller to determine whether the sewer
line improvements at Option 1 have adequate capacity to meet Buyer’s
requirements and if so, Buyer shall use the existing sewer line located at
Option 1. If Option 1 cannot adequately meet Buyer’s sewer capacity needs,
Seller shall commence construction of the 8 inch sewer line at the location
shown as Option 2 on Exhibit F-2 by not later than 4 months after the Permit
Approval Date ("Seller Sewer Line Improvements"). Seller shall cause its Seller
Sewer Line Improvements to be substantially completed materially in accordance
with those Permit Plans as shall have been approved in writing by Buyer, the
Community and all applicable approving authorities, and Seller shall use its
commercially reasonable efforts to cause the Seller Sewer Line Improvements to
be finally completed and fully operational no later than 7 months following the
Permit Approval Date. Notwithstanding the above, Seller must complete the sewer
line on a lien free basis with all costs of labor and materials for such work
fully and completely paid and satisfied by Seller. Buyer grants Seller the right
to use the Real Property for construction purposes associated with the Seller
Sewer Line Improvements and any other improvements to be constructed by Seller.
Seller shall ensure that the Seller Sewer Line Improvements include a warranty
against defects for one (1) year following completion. 7.3. Reservation of
Rights. Seller (and after Closing, the Governing Body in accordance with the
CC&RS ) hereby reserves the right and option, and reserves unto itself, its
tenants, sublessees, subtenants, users, employees, agents, servants,
contractors, invitees, successors, assigns and other parties and their
respective vehicles, equipment, fixtures and improvements to grant, have and
hold one or more easements and rights-of-way upon, across, over and through the
Real Property for purposes of a cross-access easement, driveway, access drive,
roadway, signage and utilities easement and right-of-way, right of ingress,
egress and



--------------------------------------------------------------------------------



 
[axonhqpsafullyexecuted011.jpg]
access, right to install, construct, maintain, repair and replace roadways,
bridges, utilities and improvements and common area access; provided that such
easements and right of ways shall not interfere with Buyer's Improvements or
materially reduce the value of the Real Property. 7.4. General Guidelines. Buyer
shall construct the Buyer Improvements at its sole cost and expense, in a good
and workmanlike manner, in material conformance with the approved Permit Plans
and in compliance with applicable laws, regulations, building codes and
applicable CC&R and other land use restrictions of record. The general
contractor for the construction of the Buyer Improvements shall be licensed and
bonded in Arizona and shall be subject to Seller’s reasonable prior written
approval (provided that Oakland Construction is hereby deemed to be approved by
Seller). 7.5. Alterations. Removal or demolition of any improvements,
alterations, additions or repairs to any exterior improvements that require
Design Review Committee (or similar department of the Community) approval shall
not be made without the prior consent of the Governing Body in accordance with
the CC&Rs, Master Lessor and the Community and the approval of the Secretary,
which consent and approval shall not be unreasonably withheld or delayed. Buyer
shall prepare and submit its plans for removal or demolition of improvements or
exterior alterations, additions or repairs to any improvements requiring Design
Review Committee approval to the Master Lessor, the Community and the Secretary
in writing, and to the Governing Party in accordance with the CC&Rs. Unless
earlier approved, or rejected in writing, such plans shall be deemed approved 30
days following submission. Alterations or repairs to the interior of buildings
do not require approval of Seller, Governing Body, Master Lessor, Community, or
Secretary. Notwithstanding the foregoing, any improvements, alterations,
additions or repairs to any improvement to (i) the exterior of the Real Property
(regardless of cost) that require Community permits shall first be submitted and
approved by the Seller and (ii) the interior of any building does not require
approval of Seller, Governing Body, Master Lessor, Community or Secretary
(however, Buyer acknowledges that building permits may be required). 8.
Representations and Warranties of Seller. Seller hereby represents and warrants
to and covenants with Buyer as follows: (a) Seller is an Arizona limited
liability company duly organized and validly existing and in good standing under
the laws of the State of Arizona; this Agreement and all documents executed by
Seller which are to be delivered to Buyer at the Closing are and at the time of
the Closing will be duly authorized, executed and delivered by Seller, are and
at the time of the Closing will be legal, valid and binding obligations of
Seller enforceable against Seller in accordance with their respective terms, are
and at the time of the Closing will be sufficient to convey title (if they
purport to do so), and do not and at the time of the Closing will not violate
any provision of any agreement or judicial order to which Seller or the Property
is subject. (b) Seller is not a party to any pending or, to its actual present
knowledge with no duty of investigation or inquiry threatened action, suit,
proceeding or investigation, at law or in equity or otherwise, in, for or by any
court or governmental board, commission, agency, department or officer arising
from or relating to this transaction, the Property or to the past or present
operations and activities of Seller upon or relating to the Property. No
litigation, administrative or other proceeding (including any condemnation
proceeding), or order or judgment is pending, outstanding, or to Seller’s
actual, present knowledge threatened against or relating to any portion of the
Property or which could affect the performance by Seller of any of its
obligations under this Agreement. (c) Seller holds the leasehold interest in the
Property and no other party has any interest in the Property other than Seller’s
leasehold interest and Landowners’ fee interest.



--------------------------------------------------------------------------------



 
[axonhqpsafullyexecuted012.jpg]
(d) The Master Lease is in full force and effect, has not been altered, amended
or modified except pursuant to any amendments disclosed by Seller. Neither the
landlord named in the Master Lease or Substitute Lease nor Seller is in default
under the Master Lease or Substitute Lease, nor has any event or circumstance
occurred, to the knowledge of Seller that would with the passage of time or
giving of notice, or both, result in an event of default under the Master Lease
or Substitute Lease by such landlord and/or tenant. Seller as tenant has not
given written notice of any offsets, defenses or claims available against Rent
or other charges or amounts payable by it or other performance or obligations
otherwise due from it under the Master Lease or Substitute Lease. (e) Neither
Seller nor any of its managers or members are the subject debtor(s) under any
federal, state or local bankruptcy or insolvency proceeding, or any other
proceeding for dissolution, liquidation or winding up of its assets, and, to the
best of Seller’s knowledge, no such actions have been threatened against Seller
or its managers and members. (f) Seller has not received any written notice and
has no knowledge of any pending or threatened condemnation action or proceeding
affecting any portion of the Property. (g) Seller has delivered to Buyer with
the Material Documents all documents within the possession or control of Seller
that are related to the Property in any way. (h) Seller has not received written
notice from any governmental or regulatory agency of any violation of any
environmental law related to the Property or the presence or release of any
hazardous materials on or from the Property. (i) Seller has received no written
notice nor, to the best of Seller’s knowledge, is any such notice pending or
threatened in writing, from any governmental authority having jurisdiction over
the Property, or from any other person or entity, to the effect that the
Property is not currently in compliance with applicable laws and ordinances,
including, without limitation, environmental, zoning, ADA compliance,
subdivision, building or similar laws, ordinances, codes, orders or regulations,
and Seller has no actual knowledge that the Property is not currently in
compliance with all applicable laws and ordinances. (j) On the Closing Date
there will be no outstanding contracts made by Seller for any improvements to
the Property which have not been fully paid for, and Seller shall cause to be
discharged all mechanics or materialmen’s liens arising from any labor or
materials furnished to the Property prior to the Closing Date. (k) Seller is not
a "foreign person" within the meaning of Section 1445(0(3) of the Federal Code.
(l) To Seller’s actual knowledge, Seller: (i) are not under investigation by any
governmental authority for, or have been charged with, or convicted of, money
laundering, drug trafficking, terrorist-related activities, any crimes which in
the United States would be predicate crimes to money laundering, or any
violation of any Anti Money Laundering Laws (as hereinafter defined in this
Article); (ii) have not been assessed civil or criminal penalties under any
Anti-Money Laundering Laws; or (iii) have not had any of its funds seized or
forfeited in any action under any Anti Money Laundering Laws. The term
"Anti•MoneyLaundering Laws" shall mean all applicable laws, regulations and
sanctions, state and federal, criminal and civil, that: (w) limit the use of
and/or seek the forfeiture of proceeds from illegal transactions; (x) limit
commercial transactions with designated countries or individuals believed to be
terrorists, narcotics dealers or otherwise engaged in activities contrary to the
interests of the United States; (y) require identification



--------------------------------------------------------------------------------



 
[axonhqpsafullyexecuted013.jpg]
and documentation of the parties with whom a financial institution conducts
business; or (z) are designed to disrupt the flow of funds to terrorist
organizations. (m) That the copies of the Master Lease, Substitute Lease and
applicable Declarations provided to Buyer by Seller are true and complete copies
of the then-current Master Lease, Substitute Lease and Declarations, that the
Master Lease and Substitute Lease are in full force and effect and that Seller
is not in default under either the Master Lease or Substitute Lease. (n) To
Seller’s actual knowledge, that Exhibit F-3 hereof accurately depict the
location of electric, gas, telephone, and Exhibit F-2 depicts the location of
the water utilities on, or near the Real Property. (o) To the extent Seller has
authority to do so (and without any inquiry or knoweldge), the use by Buyer of
the Buyer Improvements, as approved by Seller pursuant to this Agreement, does
not violate the Declarations (specifically Section 5.2(c)(vii) and (c)(viii).
The representations and warranties set forth in this Section 8 are true and
correct on the Effective Date, shall be true and correct on the Closing Date,
and shall survive the Closing for a period of one (1) year. Buyer’s obligation
to complete Closing is subject to the foregoing representations and warranties
being true and correct on the Closing Date. If such representations and
warranties are not true and correct at Closing, Buyer shall have the right to
terminate this Agreement and, notwithstanding any provision of this Agreement to
the contrary, to receive a refund of the Deposit. If prior to the Closing,
Seller becomes aware that any representation or warranty set forth in this
Agreement that was true and correct on the date of this Agreement has become
incorrect due to changes in conditions or the discovery by Seller of information
of which Seller were unaware on the date of this Agreement, then Seller shall
immediately notify Buyer thereof and the representations and warranties set
forth herein which are to be remade and reaffirmed by Seller at the Closing
shall be supplemented by such new information. If such notification occurs after
expiration of the Approval Period, and if in Buyer’s reasonable judgment such
change in condition or new information has a material adverse impact on the
Property or transactions contemplated hereunder, Buyer may elect within five (5)
business days after receipt of such notice to provide written notice to Seller
of Buyer’s intent to terminate this Agreement. 9. Representations and Warranties
of Buyer. Buyer hereby represents and warrants to Seller as follows: (a) Buyer
is a corporation duly organized and validly existing and in good standing under
the laws of the Delaware. This Agreement and all documents executed by Buyer
which are to be delivered to Seller at the Closing are and at the time of the
Closing will be duly authorized, executed and delivered by Buyer, are and at the
time of the Closing will be legal, valid and binding obligations of Buyer
enforceable against Buyer in accordance with their respective terms, and do not
and at the time of the Closing will not violate any provision of any agreement
or judicial order to which Buyer is subject. Buyer shall have obtained final
approval of this Agreement by its Board of Directors. (b) Buyer represents and
warrants that (a) Buyer and each person or entity owning an interest in Buyer is
(i) not currently identified on the Specially Designated Nationals and Blocked
Persons List maintained by the OFAC and/or on any other similar List, (ii) not a
person or entity with whom a citizen of the United States is prohibited to
engage in transactions by any trade embargo, economic sanction, or other
prohibition of United States law, regulation, or Executive Order of the
President of the United States, and (iii) not an "Embargoed Person" (b) to
Buyer’s actual knowledge, none of the funds or other assets of Buyer constitute
property of, or are beneficially owned, directly or indirectly, by any Embargoed
Person (as



--------------------------------------------------------------------------------



 
[axonhqpsafullyexecuted014.jpg]
hereinafter defined), and (c) to Buyer’s actual knowledge, no Embargoed Person
has any interest of any nature whatsoever in Buyer (whether directly or
indirectly). (c) Buyer covenants that during the entire course of the design and
construction process for the Real Property it shall, at its sole cost and
expense, hire and utilize consultants selected by Seller for civil engineering
design (Civil Engineering Consultants). (d) EXCEPT AS EXPRESSLY SET FORTH IN
THIS AGREEMENT, IT IS UNDERSTOOD AND AGREED THAT SELLER IS NOT MAKING AND HAS
NOT AT ANY TIME MADE ANY WARRANTIES OR REPRESENTATIONS OF ANY KIND OR CHARACTER,
EXPRESS OR IMPLIED, WITH MASTER LEASE, INCLUDING, BUT NOT LIMITED TO, ANY
WARRANTIES OR REPRESENTATIONS AS TO HABITABILITY, MERCHANTABILITY, FITNESS FOR A
PARTICULAR PURPOSE, TITLE, ZONING, TAX CONSEQUENCES, LATENT OR PATENT PHYSICAL
OR ENVIRONMENTAL CONDITION, UTILITIES, OPERATING HISTORY OR PROJECTIONS,
VALUATION, GOVERNMENTAL APPROVALS, THE COMPLIANCE OF THE PROPERTY WITH
GOVERNMENTAL LAWS, THE TRUTH ACCURACY OR COMPLETENESS OF THE PROPERTY RELATED
DOCUMENTS OR ANY OTHER INFORMATION PROVIDED BY OR ON BEHALF OF SELLER TO BUYER,
OR ANY OTHER MATTER OR THING REGARDING THE SAME. BUYER ACKNOWLEDGES AND AGREES
THAT UPON THE CLOSING SELLER SHALL ACCEPT THIS PROPERTY AND ALL OF SELLER’S
INTEREST IN THE SUBSTITUTE LEASE IN "AS IS, WHERE IS CONDITION WITH ALL FAULTS
AND DEFECTS," EXCEPT TO THE EXTENT EXPRESSLY PROVIDED OTHERWISE IN THIS
AGREEMENT. (e) BUYER AGREES THAT, EXCEPT AS SPECIFICALLY SET FORTH IN THIS
AGREEMENT, BUYER IS NOT RELYING ON ANY WARRANTY OR REPRESENTATION OF SELLER OR
ANY AGENT, EMPLOYEE, REPRESENTATIVE, MEMBER OR MANAGER OF SELLER, AND THAT BUYER
IS ACQUIRING THE PROPERTY, AND ALL IMPROVEMENTS THEREON OR THEREUNDER, BASED
UPON BUYER’S EXAMINATION AND INVESTIGATION OF THE PROPERTY AND THE EXERCISE OF
BUYER’S JUDGMENT, "AS IS," "WHERE IS" SUBJECT TO ALL FAULTS AND DEFECTS AND
WITHOUT ANY EXPRESSED, IMPLIED OR STATUTORY WARRANTIES OR REPRESENTATIONS OF ANY
KIND, INCLUDING, BUT NOT LIMITED TO, MATERIALS, WORKMANSHIP, GOOD AND
WORKMANLIKE CONSTRUCTION, DESIGN, CONDITION, HABITABILITY, TENANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, MERCHANTABILITY, ACCESS TO PUBLIC ROADS,
INCOME POTENTIAL, FUTURE VALUE, THE ENVIRONMENTAL CONDITION OF THE PROPERTY OR
THE CONDITION OR SUITABILITY OF ALL ONSITE AND OFFSITE IMPROVEMENTS, INCLUDING
COMMON AREAS, AND SELLER HEREBY DISCLAIMS ANY SUCH WARRANTY. BY THE EXPIRATION
OF THE DUE DILIGENCE PERIOD, BUYER AGREES THAT BUYER SHALL HAVE DETERMINED (1)
THE PHYSICAL CONDITION OF THE PROPERTY AND ALL ONSITE AND OFFSITE IMPROVEMENTS,
INCLUDING COMMON AREAS, AND THAT THERE IS NO DEFECT OF CONDITION WHICH IS
UNACCEPTABLE TO BUYER, (2) WHETHER ANY PORTION OF THE PROPERTY LIES IN ANY FLOOD
PLAIN, FLOOD WAY OR SPECIAL FLOOD HAZARD AREA, (3) WHETHER ANY GEOLOGICAL FAULT
OR UNSATISFACTORY SOIL CONDITION EXISTS ON ANY PORTION OF THE PROPERTY,
INCLUDING COMMON AREAS, (4) THAT ALL ENVIRONMENTAL CONDITIONS RELATING TO THE
PROPERTY AND COMMON AREAS ARE ACCEPTABLE TO BUYER, AND (5) THAT ALL FEES, COSTS,
PERMITS AND OTHER EXPENSES AND OBLIGATIONS ASSOCIATED WITH THE DEVELOPMENT OF
THE PROPERTY, WHETHER KNOWN OR UNKNOWN, ARE ACCEPTABLE TO BUYER.



--------------------------------------------------------------------------------



 
[axonhqpsafullyexecuted015.jpg]
(f) HAVING BEEN GIVEN THE OPPORTUNITY TO INSPECT THE PROPERTY AND ALL ONSITE AND
OFFSITE IMPROVEMENTS, INCLUDING COMMON AREAS, BUYER ACKNOWLEDGES THAT AS OF THE
EXPIRATION OF THE DUE DILIGENCE PERIOD BUYER (1) SHALL BE THOROUGHLY ACQUAINTED
WITH THE PHYSICAL CONDITION OF THE PROPERTY AND ALL ONSITE AND OFFSITE
IMPROVEMENTS, INCLUDING COMMON AREAS, AND (2) IS RELYING SOLELY ON ITS OWN
INVESTIGATION AND INSPECTION OF THE PROPERTY AND ALL ONSITE AND OFFSITE
IMPROVEMENTS, INCLUDING COMMON AREAS, AND NOT ON ANY INFORMATION PROVIDED OR TO
BE PROVIDED BY OR ON BEHALF OF SELLER OR ANY AGENT OF SELLER. BUYER FURTHER
ACKNOWLEDGES THAT NO INDEPENDENT INVESTIGATION OR VERIFICATION HAS BEEN OR WILL
BE MADE BY SELLER WITH RESPECT TO ANY INFORMATION SUPPLIED BY OR ON BEHALF OF
SELLER CONCERNING THE PROPERTY, ALL ONSITE AND OFFSITE IMPROVEMENTS, INCLUDING
COMMON AREAS, OR THE MATERIAL DOCUMENTS, AND SELLER HAS MADE NO REPRESENTATION
AS TO THE ACCURACY OR COMPLETENESS OF SUCH INFORMATION ITSELF. (g) BUYER
ACKNOWLEDGES, UNDERSTANDS AND AGREES THAT BUYER’S ACCEPTANCE OF THE PROVISIONS
OF THIS SECTION CONSTITUTES A MATERIAL INDUCEMENT FOR SELLER TO ENTER INTO THE
TRANSACTION CONTEMPLATED BY THIS AGREEMENT AND THAT ABSENT SUCH ACCEPTANCE,
SELLER WOULD NOT ENTER INTO THIS AGREEMENT. ANY ATTEMPT BY BUYER TO PURSUE A
CLAIM BASED UPON ANY CLAIMED REPRESENTATIONS, WARRANTIES, PROMISES, COVENANTS,
AGREEMENTS OR GUARANTIES NOT EXPRESSLY EMBODIED IN THIS AGREEMENT SHALL
CONSTITUTE A DEFAULT BY BUYER UNDER THIS AGREEMENT. BUYER ON ITS BEHALF AND ON
BEHALF OF ITS HEIRS, SUCCESSORS AND ASSIGNS, HEREBY UNCONDITIONALLY AND FOREVER
WAIVES ANY CLAIM AGAINST SELLER OR ANY AFFILIATE OF SELLER BASED (1) UPON ANY
CLAIMED REPRESENTATIONS, WARRANTIES, PROMISES, COVENANTS, AGREEMENT OR
GUARANTIES NOT EXPRESSLY EMBODIED IN THIS AGREEMENT, (2) ON THE CONDITION OF THE
PROPERTY, OR (3) ON THE CONDITION OF ALL ONSITE AND OFFSITE IMPROVEMENTS,
INCLUDING, WITHOUT LIMITATION, COMMON AREAS. (h) BUYER, AS A SOPHISTICATED
BUYER, HEREBY ACKNOWLEDGES THAT THE COST OF THE WAIVERS CONTAINED IN SECTION 8
WERE NEGOTIATED BETWEEN THE PARTIES AND INCLUDING IN THE PURCHASE PRICE. THE
PROVISIONS OF SECTION 7 SHALL SURVIVE THE CLOSING AND SHALL BIND ANY SUCCESSOR
OR ASSIGN OF BUYER TO ANY PORTION OF THE PROPERTY. 10. Buyer and Seller
Indemnification. Each Party hereby agrees to indemnify the other Party and
defend and hold it harmless from and against any and all claims, demands,
liabilities, costs, expenses, penalties, damages and losses, including, without
limitation, attorneys’ fees, resulting from (i) any misrepresentation or breach
of warranty made by such party in Section 8 or Section 9 of this Agreement, as
applicable, or in any document, certificate, or exhibit given or delivered to
the other pursuant to or in connection with this Agreement, or (ii) post-Closing
or post-termination breach of a covenant which, by the terms hereof, survives
the Closing or earlier termination of this Agreement. 11. Possession. Possession
of the Property shall be delivered to Buyer on the Closing Date, subject to the
permitted exceptions on title.



--------------------------------------------------------------------------------



 
[axonhqpsafullyexecuted016.jpg]
12. Notices. Any notices which Seller or Buyer are required or desire to give
the other hereunder shall in writing and delivered personally (with written
confirmation thereof), by a reputable overnight delivery company (with written
confirmation thereof) or sent through the U.S. Mail by certified mail, postage
prepaid, to the following addresses: (a) If to Seller: c/o The Alter Group,
Ltd., 3201 Old Glenview Road, Suite 302 Wilmette, IL 60091 Attn: Ronald F.
Siegel Fax: 847.676.4318 With a copy to: Lawrence M. Freedman Ash, Anos,
Freedman & Logan, L.L.C., 77 West Washington Street, Suite 1211 Chicago, IL
60602 Fax: 312.346.7487 Samuel F. Gould Alter Asset Management, L.L.C., 1980
Springer Drive Lombard, IL 60148 Fax: 630.620.3606 Kerry K. Patterson Procopio,
Cory, Hargreaves & Savitch LLP 8355 E Hartford Dr #202 Scottsdale, AZ 85255 Fax:
619.788.5505 (b) If to Buyer: Axon Enterprise Holding Company, LLC 17800 North
85th Street Scottsdale, Arizona 85255 Fax: 480.991.0791 Attn: Doug Klint With a
copy to: Snell & Wilmer LLP One Arizona Center Phoenix, Arizona 85004 Fax:
602.382.6070 Attn: Mark Ohre



--------------------------------------------------------------------------------



 
[axonhqpsafullyexecuted017.jpg]
Any notice delivered personally shall be deemed delivered when received. Any
properly addressed notice given herein by certified mail, return receipt
requested, or by recognized overnight courier shall be deemed delivered on the
date on which the notice is deposited with the U.S. Postal Service or with the
recognized overnight courier. Seller and Buyer agree that any and all notices
given by either Party shall be provided simultaneously to any assignee of Buyer
or any lender to Buyer when such assignee or lender has been previously
identified in writing to the Parties along with the appropriate address for such
notices. Either Party may, at any time, change its address for the above
purposes by sending a notice to the other Party stating the change and setting
forth the new address. 13. Miscellaneous. 13.1. Captions. Captions or headings
of Sections are for convenience only and shall not be considered in construing
the meaning of the contents of such Section. 13.2. Partial Invalidity. If any
term, covenant, or condition of this Agreement or the application thereof to any
person or circumstance shall to any extent be invalid or unenforceable, the
remainder of this Agreement, or the application of such term, covenant or
condition to persons or circumstances other than those as to which it is held
invalid or unenforceable, shall not be affected thereby and each term, covenant,
or condition of this Agreement shall be valid and be enforced to the fullest
extent permitted by law. It is the intention of the parties hereto that the
covenants of this Agreement are independent of each other. 13.3. No Prior
Agreements. This Agreement supersedes and cancels all prior negotiations between
the Parties. 13.4. Amendments and Modifications. All amendments or modifications
to this Agreement must be in writing signed by the Parties. 13.5.
Interpretation. The singular shall include the plural, and the masculine or
neuter shall include the other. 13.6. Real Estate Brokers. Except for Cushman &
Wakefield, NOVO Development and The Alter Group, Ltd., all licensed real estate
brokers in the State of Arizona, each of whose commission shall be paid by
Seller, each Party covenants, warrants and represents to the other that no
conversation or negotiations were had by either with any broker, agent,
subagent, salesperson or finder concerning the acquisition of the Property. Each
Party agrees to protect, indemnify, save and keep harmless the other, against
and from all liabilities, claims, losses, costs, damages and expenses, including
attorneys’ fees, arising out of, resulting from or in connection with a breach
of the foregoing covenant, warranty and representation. 13.7. Governing Law.
This Agreement shall be governed by and construed in accordance with the laws of
the State of Arizona. 13.8. Counterparts, Facsimile or Electronic Execution.
This Agreement may be executed in one or more counterparts by the Parties and
all counterparts taken together shall constitute one and the same document. The
Parties hereto agree that: (a) counterparts may be executed by one or more
Parties via use of facsimile signatures or electronic (e-mail) signatures and
the sending by one or more Parties of signatures via Facsimile or via e-mail
correspondence shall also constitute execution and delivery of this Agreement;
and (b) signature pages from one or more counterparts may be removed from such
counterparts and such signature pages may be attached to a single instrument so
that signatures of all Parties may be physically attached to a single
counterpart hereof.



--------------------------------------------------------------------------------



 
[axonhqpsafullyexecuted018.jpg]
13.9. Attorney’s Fees. Should either Party institute any legal proceedings
against the other for breach of any provisions herein contained or any matter in
connection with this Agreement or any matter in connection with this Agreement,
the prevailing party in such action shall in addition be entitled to recover its
reasonable costs and expenses from the losing party including court costs and
its reasonable attorney fees and expert witness fees (and costs and reasonable
attorney fees on appeal). [Signature pages follow]



--------------------------------------------------------------------------------



 
[axonhqpsafullyexecuted019.jpg]
IN WITNESS WHEREOF, Seller and Buyer have executed this Agreement effective as
of the Effective Date. "SELLER": APEX Park at Pima, LLC, an Arizona limited
liability company By: Alter Park at Pima, L.L.C., a Delaware limited liability
company By: 18-Chai Corp., an Illinois corporation Its: Manager
By:__________________________ Name:________________________
Title:_________________________ Date: _________________________ "BUYER": AXON
ENTERPRISE HOLDING COMPANY, LLC, a Delaware limited liability company
By:__________________________ Name:________________________
Title:_________________________ Date: _________________________



--------------------------------------------------------------------------------



 
[axonhqpsafullyexecuted020.jpg]
EXHIBIT INDEX Exhibit Title A Substitute Lease B Legal Description C Second
Amended and Restated Declaration of Covenants, Conditions and Restrictions for
Riverwalk D Site Access and Indemnification Agreement E Material Documents F-1
Access Improvements F-2 Water/Sewer Improvements F-3 Electric/Telephone
Improvements G Pre-Development Agreement H Assignment of Substitute Lease



--------------------------------------------------------------------------------



 
[axonhqpsafullyexecuted021.jpg]
EXHIBIT A SUBSTITUTE LEASE Form of Substitute Lease to be approved and
finalizedduring the Due Diligence Period and placed into Escrow by Seller and
Buyer



--------------------------------------------------------------------------------



 
[axonhqpsafullyexecuted022.jpg]
EXHIBIT B LEGAL DESCRIPTION AXON AT RIVERWALK May 10, 2018 SALT RIVER - PIMA -
IIA.RICOPA Job No. 2003-127 'INDlAN COMMUNITY Page 1 of 1 A PARCEL OF LANO
!LOCATED IN THE SOUTHEAST QUARTER OF SECTION 6, TOWNSHIP 2 NORTH, 1 RANGE 5 EAST
OF THE GILAAND SALT RIVER BASE AND MERIDIAN, MARICOPA COUNTY, ARIZONA, AND A
PORTION OF S.R.P,MI C. TRIBAL ALLOTMENT NUMBE.RS281 ,282, 712 AND 465, BEING
MORE i;>ARTICULARLYDESCRIBED AS FOLLOWS: COMMENCING AT A FOUND ALUMINUM CAP IN A
HANDHOLE AT THE SOUTHEASTCORNER OF SAID SECTIONI 6, FROM WHICH A FOUND BRASS CAP
IN A HAND HOLE AT THE SOUTH QUARTER CORNER OF SAID SECTION 6, BEARS SOUTH 89
DEGREES 43 MINUTES 37 SECONDS WEST, A DISTANCE OF 2637.87 FEET; THENCE NORTH 00
DEGREES 01 MINUTES 59 SECONDS EAST, ALONG THE EAST tlNE OF THE SOUTHEAST QUARTER
OF SAID SECTION 6. A :DISTANCE OF 1.28�.56 FEET: THE_NCE NORTH 90 DEGREES 00
MINUTES 00 SECONDS WEST, DEPARTING SAID EAST UNE, A DISTANCE OF 792.96 FEET TO
1itilE POINT OF BEGINNING: THENCE SOUTH 90 DEGREES 00 MINUTES 00 SECONDS WEST. A
DiSTANCE OF 156 24 FEET; THENCE SOUTH 72. DEGREES 56'MINUTES48 SECONDS WEST, A
DISTANCE OF 111,55 FEET TOA POINT OF CURVE TO THE l:EFT; THENCE SOUTHWESTERLY
ALONG SAID CURVE, HAVING A RArnusOF 200.00FEET, THROUGH A CENTRAL ANGLE OF 33
DEGREES 15 MINUTES 39 SECONDS. A. DISTANCE OF 116.10 FEET TO THE POINT OF A
NON!-TANGENli CURVE CONCAVE TO THE SOUTHEAST. WITH A CHORD BEARING OF S01.JTH 13
DEGREES 26- MINUTES 56 SECONDS WEST, A CHORD DISTANCE OF 485.96 FEET; THENCE
SOUTHWESTERLYAtONG SAID NON.TANGENT CURVE, HAVING A RAOIIJS OF 657.37 FEET.
THROUGH A CENTRAL ANGLE OF 43 DEGREES 23MINUTES 0� SECONDS, A DISTANCE OF 497.76
FEET; THENCE SOUTH 90 DEGREES OOMINUTES 00 SECONDS WEST, A•DISTANCE OF 592.86
FEET TO THE EASTER.lY RIGHT OF WAY LINE OF LOOP 101. PIMA FREEWAY; THENCE NORTH
1'5 DEGREES 27 MINUTES 34 SECONDS '.EAST, A DISTANCE OF 639.84 FEET, THENCE
NORTH 18 DEGREES 19 MINUTES 28 SECONDS EAST, A DISTANCE OF 500.11 FEET TO THE
POINT OF A NON�TANGENT CURVE CONCAVE TO THE WEST.WITH A CHORD BEARING OF NORTH
14 DEGRE,ES 53 MINUTES 12 SECONDS EAST, A CHORD DISTANCE OF 418.42 FEET; THENCE
NORTHERLY ALONG SAID NON-TANGENT CURVE, HAVINGA RADIUS OF 4,�3 66 FEET. THROUGH
A CENTRAL ANGLE OF 05 DEGREES 13 MINUTES 55 SECONDS, A DISTANCE OF 418.56 FEET;
THENCE NORTH 90 DEGREES 00 MINUTES 00 SECONDS EAST, DEPARTING $AID EASTERLY
RIGHT OF WAY LINE, A OJS'iANCE OF 628 75 FEET; THENCE SOUTH 00 DEGREES 00
MINUTES 00 SECONDS EAST, A DlSTANCE OF 928 99 FEET TO THE POINT OF BEGINNING.
SAID PARCEL CONTAINS1,026,715 SQUARE FEET OR 23.570 ACRES, MORE OR LESS.
dl,,k.OIMENT A.REA BREAKDOWN 282-A 10.853 283·A 4.729 712 1. 768 710 6.22D



--------------------------------------------------------------------------------



 
[axonhqpsafullyexecuted023.jpg]
Cl) ;.,"' LINE TABLE SE: ,ri SEC.6., T.2N., R. co LINE DIRECTION LENGTH / . 0
..,. :.: 1/2" DIAMETER REBAR, 3583.J 3 � 3 L1 N90-00'00"W 156.24' N90"00'00"E
628. 75' ,I .IO .N (J ,0 L2 W 111.55' Cl) ;;; S72'56'48" E.1/4 COR.1 !'I .., I
(/) vi z "' "' Q g ;., i!: 0 co,.__ t.,J <.!) .�LLOTMENT "' �Pi ID z r..: cxi
182-A. /Q.8j3 w It� < t.,J '° "' t- _, � 183-A 4.729 0 3 ::l!=W ... 0 712 1.768
0 g Ob-ii � 710 6.220 p (l),!O a: (/) b ;... "' 0 IQ- :::l 0 I') IO 8� a B ")
AXON U) bc-,i 0P < � a:, zr---"'"' 08 a: N8 <D 1,026,715 SQ.FT. z 23.570 ACRE'S
b, . � 0 :0 in ;,, ;,, -----:--:-t----\_ __,.._J __ t.,J r !'I r 0 I') in I')
..,..,, BASS OF O<AmNG � � W - 0:: N .,, S89'43'37" 0 (J (J 2637.87" s.1/4
rALKINGSnCKWAY \ s1� POINT OF COMMENCEMENTj N.T.5. t:: R.5£. S.E. COR., SEC.6.,
T.2N., R.5£. AXON SIIIG AT RIVERWALK SURVEY INNOVATION GROUP, INC SALTRIVER•
INDIANPIIIA RESERVATION Ph(-'80)11220780 I.Jntd�Settfb, F1<(4B0)92207ll1 J08f
03-127 OWG: 03127AXON-COM80 DATE: S/10/18 SCALE: N.T.S. DRAWN: ELS CHECK: JAS
SHE£T: 1 Of 1



--------------------------------------------------------------------------------



 
[axonhqpsafullyexecuted024.jpg]
EXHIBIT C SECOND AMENDEDAND RESTATED DECLARATION OF COVENANTS CONDITIONS AND
EASEMENTS FOR RIVERWALK



--------------------------------------------------------------------------------



 
[axonhqpsafullyexecuted025.jpg]
When recorded, returnto: JeffreyA. Ekbom, Esq. Buchalter 16435 North Scottsdale
Road Suite 440 Scottsdale, Arizona 85254-1754 ' SECOND AMENDED AND RESTATED
DECLARATION OF COVENANTS, CONDITIONS, RESTRICTIONS AND EASEMENTS FOR RIVERWALK
BN 32866176v I 2



--------------------------------------------------------------------------------



 
[axonhqpsafullyexecuted026.jpg]
TABLE OF CONTENTS ARTICLE I DEFINITIONS, PURPOSES, EASEMENTS, DECLARANT'S
OBLIGATIONS AND DEDICATIONS
............................................................................. 3
Section 1.1
Definitions.............................................................
....................................... 3 Section 1.2 Purpose...............
..........................................................................................
8 Section 1.3 Compliance With Master Ground Lease.................
..................................... 9 Section 1.4 Establishment and
Reservation of Easements........................ ......................9 Section
1.5 Access Improvements
................................................................................
10 Section 1.6 Private Roads
.............................................................................................
10 Section 1.7 Dedications
................................................................................................
11 ARTICLE 2 MAINTENANCE OF EASEMENT AREAS, COMMON AREAS AND COMMON ELEMENTS;
ASSESSMENTS ....................................................................
.11 Section 2.1 Maintenance of Easement Areas, Common Areas and Common
Elements........................
.........................................................................................
11 Section 2.2 Covenants for Assessments....
.................................................................... 11 Section
2.3 Purpose of Assessments..........................................
................................... 12 Section 2.4 Annual Assessments
..................................................................................
12 Section 2.5 Special Assessments
..................................................................................
12 Section 2.6 Outdoor Water Features Assessments
....................................................... 12 Section 2. 7 Ground
Lessee Subtenant Assessment Obligations ...................................12
Section 2.8 Notice of Assessments
...............................................................................
13 Section 2.9 Due Date of
Assessments............................................
...............................13 Section 2.10 Apportionment of Annual or
Special Assessments ................................... 13 Section 2.11 Ground
Lessee's Personal Obligation forPayment of Assessments ......... 14 Section 2.12
Assessment Lien and Foreclosure...........................
................................... 14 Section 2.13 Suspension of
Rights....................................................
.............................. 16 Section 2.14 Common Areas andCommon Elements
Exempt ......................................16 ARTICLE 3 LOT
MAlNTENANCE.....................................................
........................................ 16 Section 3.1 Duty of
Maintenance.................................................
................................. 16 Section 3.2 Landscape and Irrigation
Maintenance Standards ..................................... 17 Section 3.3
Maintenance During Construction...........................................
.................. 1 7 Section 3.4 Enforcement of Maintenance Duties
......................................................... 19 Section 3.5
Approvals, Waivers and Variances
............................................................ 19 ARTICLE 4
ARCHITECTURAL CONTROL
.............................................................................20
Section 4.1 Architectural Design Review Committee
..................................................20 Section 4.2 Function of the
Committee
........................................................................ 20
Section 4.3 Use of Approved Civil Engineer and Landscape Architect..
.....................21 Section 4.4 Submission of CommunityPre-Application
Materials to Committee....... 21 BN 32866l76v12



--------------------------------------------------------------------------------



 
[axonhqpsafullyexecuted027.jpg]
Section 4.5 Initial Committee Approval
.......................................................................22
Section 4.6 Final Community and Final Committee Approvals
...................................22 Section 4.7 Form of Committee Approvals
..................................................................23 Section 4.8
Limitation of Liability...............................................
................................. 23 Section 4.9 Enforcement by Committee
....................................................................... 23
Section 4.10 Approvals, Waivers and Variances
............................................................ 24 Section 4.11
Exemption of Certain Improvements
.........................................................24 ARTICLE 5 REGULATION
OF USE AND IMPROVEMENTS WITHIN THE PROPERTY
.......................................................................................................................
24 Section 5.1 Permitted Uses
...........................................................................................24
Section 5.2 Prohibited Uses
..........................................................................................
25 Section 5.3 Prohibited Conduct
....................................................................................26
Section 5.4 Lot Coverage
..............................................................................................27
Section 5.5 Parking
.......................................................................................................27
Section 5.6 Loading and Receiving Areas
..........................................: .........................28 Section
5.7 Outside Storage
..........................................................................................
28 Section 5.8 Solid Waste Containers
..............................................................................
28 Section 5.9 Landscaping
...............................................................................................29
Section 5 .10 Signs
...........................................................................................................
29 Section 5.11 Utility
Connections...................................................
................................ .30 Section 5 .12 Height Restrictions
.....................................................................................
30 Section 5.13 Partition Restrictions
..................................................................................30
Section 5.14 On-Site Drainage
.......................................................................................
30 Section 5.15 Building Exteriors
......................................................................................
30 Section 5.16 Exterior Lighting
........................................................................................
30 Section 5.17 Approvals, Waivers and Variances
............................................................31 Section 5.18
Sub-Declarations
.......................................................................................
.31 ARTICLE 6 RIGHTS OF FIRST MORTGAGEES
...................................................................... 32
Section 6.1 Rights of First
Mortgagees............................................
............................. 32 ARTICLE 7 INSURANCE; DAMAGE AND DESTRUCTION
..................................................32 Section 7 .1 Partial
Destruction of Lot..
......................................................................... 32
Section 7 .2 Total Destruction of
Lot...............................................
..............................32 Section 7.3 Partial Destruction of Easement
Areas, Common Areas and Common Elements
.................................................................................................................
33 Section 7.4 Total Destruction of Easement Areas, Common Areas and Common
Elements
................................................................................................................
.33 Section 7.5 Insurance
....................................................................................................
33 Section 7.6 Additional Association Insurance
.............................................................. 34 Section 7.7
Ground Lessees' lnsurance
........................................................................ 34
Section 7.8 Adjustment of Coverage; Premiums
.......................................................... 35 Section 7.9
Adjustment of Loss; Collection of Proceeds................
............................. 35 ii BN 32866176v12



--------------------------------------------------------------------------------



 
[axonhqpsafullyexecuted028.jpg]
Section 7 .10 Exculpation of Association
........................................................................ 35
Section 7 .11 Ground Lessees' Cross-Indemnification
....................................................3 5 Section 7.12 Damage
Caused by Ground Lessee
...........................................................36 ARTICLE 8
CONDEMNATION
..................................................................................................36
Section 8.1 Condemnation of Common Elements and/or Easement Areas and/or Common
Areas
......................................................................................................36
Section 8.2 Condemnation of Lots
................................................................................37
ARTICLE 9 ENFORCEMENT OF COVENANTS AND ASSIGNMENT OF DECLARANT'S RIGHTS AND
DUTIES .......................................................................
37 Section 9.1 Abatement and Suit
....................................................................................
37 Section 9.2 Deemed to Constitute Nuisance.....
............................................................ 38 Section 9.3
Attorneys' Fees
..........................................................................................
38 Section 9.4 Remedies Cumulative
................................................................................
38 Section 9.5 Certificateof Compliance
..........................................................................3 8
Section 9.6 Assignment of Declarant's Rights and Duties ...... :
....................................38 ARTICLE 10 ARBITRATION
....................................................
..................................................39 Section 10.1 Arbitrable
Matters
......................................................................................39
Section 10.2 GoverningRules
........................................................................................39
Section 10.3 Notice of Arbitration
..................................................................................40
Section 10.4 Qualifications of Arbitrator(s)
................................................................... 40 Section
10.5 Evidentiary Considerations
........................................................................40
ARTICLE 11 ASSOCIATION REQUIREMENTS AND MEMBERSHIP,TRANSFER OF COMMON AREAS AND
COMMON ELEMENTS; MEMBERSHIP AND VOTING RIGHTS
.............................................................................................................
41 Section 11.1 Association Requirements and Membership, and Transferof Common
Areas and Common Elements
................................................................................41
Section 11.2 Association Membership
..................................................... : .................... .41
Section 11.3 Transferred Membership
............................................................................42
Section 11.4 Classes of Membership
..............................................................................42
Section 11.5 Voting Rights...........................................
.................................................. 43 Section 11.6 Membership
Meetings
..............................................................................
.43 Section 11.7 Board of Directors
......................................................................................
43 Section 11.8 Project Manager
.........................................................................................
43 Section 11.9 Special Meetings; Quorum
........................................................................44
ARTICLE 12 MISCELLANEOUS PROVISIONS
.......................................................................44
Section 12.1 Term.............................................
..............................................................44 Section 12.2
Amendments to Declaration
......................................................................44 Section
12.3 Notices
.......................................................................................................
45 iii BN 32866176vl2



--------------------------------------------------------------------------------



 
[axonhqpsafullyexecuted029.jpg]
Section 12.4 Parties Bound
.............................................................................................
46 Section 12.5 Severability of Provisions
..........................................................................46
Section 12.6 Counterparts
...............................................................................................
46 Section 12.7 Number and Gender
...................................................................................46
Section 12.8 Titles
..........................................................................................................
46 Section 12.9 Applicable Law and Venue
........................................................................ 46
Section 12.10 Interest Limitation
......................................................................................46
Section 12.11 Recitals.............
..........................................................................................
47 lV BN 32866176vl2



--------------------------------------------------------------------------------



 
[axonhqpsafullyexecuted030.jpg]
SECOND AMENDED AND RESTATED DECLARATION OF COVENANTS, CONDITIONS, RESTRICTIONS
AND EASEMENTS FOR RIVERWALK THIS SECOND AMENDED AND RESTATED DECLARATION OF
COVENANTS, CONDITIONS, RESTRICTIONS AND EASEMENTS FOR RIVERWALK, made as of the_
day of June, 2018, by APEX PARK AT PIMA, L.L.C., an Arizona limited liability
company ("Declarant"), amends and restates in its entirety that certain Amended
and Restated Declaration of Covenants, Conditions, Restrictions and Easements
forRiverwalk executed by Declarant and APEX 7350 NORTH DOBSON, L.L.C., an
Arizona limited liability company ("Apex 7350") and dated June 9, 2008, recorded
on July 15, 2008 as instrument no. 20080616403 in the Official Records of the
Maricopa County Recorder, and which was duly amended by that certain First
Amendment to Amended and Restated Declaration of Covenants, Conditions,
Restrictions and Easements for Riverwalkon August 25, 2013, recordedon September
17, 2013 as instrument no. 20130832529 in the Official Records of the Maricopa
County Recorder, and was further amended by that certain Second Amendment to
Amended and Restated Declaration of Covenants, Conditions, Restrictions and
Easements for Riverwalk on October 13, 2017, which was recorded on April 19,
2018 as instrument no. 20180295812 in the Official Records of the Maricopa
County Recorder, (collectively this "Declaration") and is made with reference to
the following facts: A. Declarant is the ground lessee of that certain real
property in the Salt River Pima- Maricopa Indian Community, in Marico_pa County,
Arizona, described in Exhibit "A" attached hereto and incorporated herein by
this reference (the "Master Ground Lease Property"), pursuant to that certain
Business Lease B-704 between certain Allotted Landowners of Land Within the Salt
River Pima-Maricopa Indian Community (named therein) as lessor and Declarant as
lessee (referred to herein as the "Master Ground Lease") dated January 15, 2003,
as amended by the Multi-Lease Amendment of 2016. B. Article 8 of the Master
Ground Lease allows Declarant, in connection with development of the Master
Ground Lease Property, to cause the Community to enter into a Substitute Lease,
as defined in the Master Ground Lease, wherein a party other than Declarant
becomes the groundlessee of a Lot included in the Master Ground Lease Property,
causing such Lot to be removed as property governed by the Master Ground Lease
and to instead to be governed by such Substitute Lease. As of the date of this
Declaration, the Community and Allotted Landowners have entered into the
following Substitute Leases: (i) Substitute Lease (the "7350 Dobson Substitute
Lease") between certain Allotted Landowners of Land Within the Salt River
Pima-Maricopa Indian Community (named therein) as lessors, and Apex 7350 North
Dobson, L.L.C., as lessee (dated November, 2005), as amended by: (i) that
certain First Amendment to 7350 Substitute Lease (Design Center) executed on
June 13, 2013; (ii) that certain Second Amendment to 7350 Substitute Lease
(DesignCenter) executed on March 25, 2016; and (iii) the Multi­ Lease Amendment
of 2016, of the Lot legally described on Exhibit "B" hereto (the "7350 Dobson
Lot"); 1 BN 32866176v12



--------------------------------------------------------------------------------



 
[axonhqpsafullyexecuted031.jpg]
(ii) Substitute Lease (the "7720 Dobson Substitute Lease") between certain
Allotted Landowners of Land Within the Salt River Pima-Maricopa Indian Community
(named therein) as lessors, and Apex 7720 North Dobson, L.L.C., as lessee (dated
December, 2006), as amended by: (i) the Multi-Lease Amendment of 2016; and (ii)
the First Amendment to 7720 Substitute Lease dated August 31, 2017, of the Lot
legally described on Exhibit "C" hereto (the "7720 Dobson Lot"); (iii)
Substitute Lease (the "7500/7580 Dobson Parcel M Substitute Lease") between
certain Allotted Landowners of Land Within the Salt River Pima-Maricopa Indian
Community (named therein) as lessors, and Apex 7500/7580 Dobson Road, L.L.C., as
lessee (dated November, 2006), as amended by the Multi-Lease Amendment of 2016,
and by that certain Second Amendment to Substitute Lease dated July 25, 2016, of
the Lot legally described on Exhibit "D" hereto (the "7580 Dobson Lot"); (iv)
Substitute Lease (the "7500/7580 Dobson Parcel N Substitute Lease") between
certain Allotted Landowners of Land Within the Salt River Pima-Maricopa Indian
Community (named therein) as lessors, and Apex 7500/7580 Dobson Road, L.L.C., as
lessee (dated October, 2006), as amended by the Multi-Lease Amendment of 2016,
and by that certain Second Amendment to Substitute Lease dated July 25, 2016, of
the Lot legally described on Exhibit "E" hereto (the "7500 Dobson Lot"); (v)
Substitute Lease (the "9550 Talking Stick Substitute Lease) between certain
Allotted Landowners of Land Within the Salt River Pima-Maricopa Indian Community
(named therein) as lessors, and Apex 9550 East Indian Bend, L.L.C., as lessee
(dated August 10, 2011), as amended by the Multi-Lease Amendment of 2016, of the
Lot legally described on Exhibit "F" hereto (the "9550 Talking Stick Lot"); and
(vi) Substitute Lease (the "9500 Talking Stick Substitute Lease") between
certain Allotted Landowners of Land Within the Salt River Pima-Maricopa Indian
Community (named therein) as lessors, and Apex 9500 East Indian Bend L.L.C., as
lessee (dated June, 2013), as amended by the Multi-Lease Amendment of 2016 and
by that certain First Amendment to Substitute Lease of the Lot legally described
on Exhibit "G" hereto (the "9500 Talking Stick Lot"). Declarant intends to
develop the Master Ground Lease Property as a first class mixed use development
of the PermittedUses, subject to the provisions hereof. C. Declarant has so
divided some of the Master Ground Lease Property into lots, and intends to
continue to divide the Master Ground Lease Property into lots (the "Lots"), as
more particularly provided and described in Section 1.1( w) hereof. D. Declarant
intends by this Declaration, and as permitted by Article 48 of the Master Ground
Lease, to impose upon the Master Ground Lease Property mutually beneficial
restrictions for the benefit of all of the Lots in the Master Ground Lease
Property and the Ground Lessees thereof. E. Declarant intends by this
Declaration to create a property owner's association in accordance with the
terms hereof. The Association has been incorporated for such purpose and 2 BN
32866176vl2



--------------------------------------------------------------------------------



 
[axonhqpsafullyexecuted032.jpg]
Joms in this Declaration to accept the duties and responsibilities imposed upon
it by the protective covenants and restrictions contained in this Declaration.
NOW THEREFORE, subject to all of the provisions of this Declaration, Declarant
and hereby declares that the Master Ground Lease Property shall be held,
conveyed, mortgaged, encumbered, leased, rented, used, occupied, sold and
improved subject to the following covenants, conditions, restrictions and
easements. ARTICLE 1 DEFINITIONS, PURPOSES, EASEMENTS, DECLARANT'S OBLIGATIONS
AND DEDICATIONS Section 1.1 Definitions. Inaddition to other terms which are
definedelsewhere in this Declaration, the following words used herein shall have
the meanings set forth in this Article 1 unless the context otherwise requires:
(a) "Affiliate" shall mean and refer to (i) any Person which, whether directly
or indirectly, controls, is controlled by, or is under common control with, any
other Person, (ii) any spouse, parent, grandparent, child, grandchild, sibling
or first degree collateral of any Person, and (iii) if such Person is a partner,
director, officer or shareholder of another Person, any third Person for which
such Person acts as a partner, director, officer or shareholder. For the
purposes of this definition, control shall mean the power (whether through
direct or indirect ownership of fifty-one percent (51 %) or more of the voting
equity interests of such Person, or otherwise) to direct the management and
policies of such Person. (b) "Articles" shall mean and refer to the Articles of
Incorporation, as amended fromtime to time, of the Association. (c) "Assessment"
shall mean and refer to that portion of the Common Expenses, including but not
limited to the cost of maintaining, improving, repairing, replacing, operating
and managing the Common Areas, the Common Elements, the Easement Areas
(including an Outdoor Water Feature or an Outdoor Water Features Area), the cost
of performing the obligations and responsibilities imposed by this Declaration
upon the Association (or another Ground Lessee ), and the cost of otherwise
operating the Association and performing its responsibilities hereunder, which
portion is to be paid by one or more of the Ground Lessees as provided herein.
(d) "Association" shall mean and refer to the Riverwalk Property Owners
Association, Inc., a non-profit corporation formedpursuant to the Articles of
Incorporation filed with the Arizona Corporation Commission attached hereto as
Exhibit "H". (e) "Board" or "Board of Directors" shall mean and refer to the
board of directors of the Association appointed or elected in accordance with
the provisions of this Declaration, the Articles and the Bylaws and with the
requirements of applicable law. (f) "Bylaws" shall mean and refer to the Bylaws,
as amended from time to time, of the Association. 3 BN 32866176v12



--------------------------------------------------------------------------------



 
[axonhqpsafullyexecuted033.jpg]
(g) "Committee" shall mean and refer to the Architectural Design Review
Committee, as hereinafteres tablished. {h) "Common Area(s)" shall mean and refer
to those tracts of land within the Master Ground Lease Property, the dedication
of which forpublic use has not been accepted by any governmentalentity, which
are at any time hereafterheld by the Association forthe common use and benefit
of the Ground Lessees and their respective tenants, occupants, employees,
agents, customers, licensees, and invitees, which include the Common Elements
associated with such Common Area(s). (i) "Common Elements" shall mean and refer
to all structures, fixtures and facilities owned by the Association, or in which
the Association has been granted an easement, for the common use and benefit of
the Ground Lessees, and located on, over or under the Common Areas or Easement
Areas, including, without limitation, all landscaping, as well as that portion
of any landscape irrigation system that: (i) is not located on, over, under or
across a Lot; or, (ii) with respect to any Lot now or hereafter adjacent to a
public roadway, is not located on, over, under or across that portion of the
Master Ground Lease Property between the Lot line and the back of the curb for
such public roadway; and shall include (a) drains, sidewalks, street lights,
gutters, curbs, culverts, swales and private paved streets, roadways and
driveways; (b) the following types of signs and monuments as set forth in the
"Riverwalk, Arizona Comprehensive Sign Program" revised May 16, 2016, (as the
same may be revised by the Association after the date of this Declaration and
approved by the Community): Retail Freeway Identification Pylon(s),
Office/Commercial Freeway Identification Pylon(s), Boundary Marker(s),
Office/Commercial Entry Monument(s), Office/Commercial Multi-Tenant Monument(s),
Retail Multi-Tenant Monument(s); Multi-Family Residential and Vehicular
Directional Signs; {c) all electrical, water, sewer, telephone and gas (the
latter only if available) wires, pipes, junction boxes, pumps, transmitters and
other conduits and facilitiesnot owned by public or private utility entities or
by the Ground Lessees or by any of them (other than Declarant, while Declarant
is in control of the Association); and (d) all other similar installations and
improvements. In no event shall any such structures, fixtures or facilities
owned by Declarant be deemed to be "Common Elements" unless Declarant shall have
expressly so provided in writing. Common Elements do not include water features,
including, but not limited to, waterfalls, fountains or streams, located inside
buildings or constructed as entryway features forbuildings. (j) "Common Expense"
or "Common Expenses" shall mean and refer to the actual and estimated expenses
of operating, repairing, replacing and maintaining the Common Areas, the
Easement Areas and the Common Elements and of performing the obligation� and
responsibilities imposed by this Declaration upon the Association, and the costs
of otheiwise operating the Association. Common Expenses shall also include any
reasonable reserve for such purpose as foundand determined by the Association.
(k) "Common Signage Areas" shall mean that area, which may include parts of
Lots, designated as a Placement Zone on the Freestanding SignLocation Plan. (I)
"Community" shall mean and refer to the Salt River Pima-Maricopa Indian
Community, a federally recognized Indian tribe. 4 BN 32866176vl2



--------------------------------------------------------------------------------



 
[axonhqpsafullyexecuted034.jpg]
(m) "Community Master Plan" shall mean the master development plan adopted by
the Community with respect to the development of the Community property known as
"Talking Stick", including the Master Ground Lease Property, the Talking Stick
Resort & Casino, Salt River Fields at Talking Stick, Talking Stick Golf Club and
other developments now or hereaftercompleted, as such plan may be revised from
time to time by the Community. (n) "Community Planning and Zoning Ordinances"
shall mean planning and zoning ordinances applicable to the Master Ground Lease
Property adopted and revised by the Community from time to time. (o) "Community
Standards" shall mean health, fire and safety rules and regulations, and law
enforcement rules and regulations applicable to the Master Ground Lease Property
adopted by the Community from time to time. (p) "Conditional Use Permit" shall
mean a permit issued by the Community for elements of the plan of construction
and/or development of a Lot that are not otherwise in conformance with the
Community Master Plan and/or the Community Planning and Zoning Ordinances. (q)
"Declarant" shall mean and refer to Apex Park at Pima, L.L.C., an Arizona
limited liability company, and any Person or Persons to whom all of the
Declarant's rights and obligations hereunder (other than those solely as Ground
Lessee of one or more Lots) are hereafter expressly assigned and transferred by
a written Recorded instrument. The mere conveyance by Declarant to another
Person of a leasehold interest to or creation of a Substitute Lease of ( or
other interest in) one or more Lots shall not, by itself, make such other Person
a Declarant hereunder. (r) "Declaration" shall mean and refer to this
Declaration, as the same may be amended from time to time pursuant to the
provisions hereof. (s) "Easement Area(s)" shall mean and refer to those tracts
of land within the Master Ground Lease Property, the dedication of which for
public use has not been accepted by any governmentalentity, over which an
easement is granted if such Easement Area is designated as part of a Lot,
including: (i) each easement established under Section 1.4 of this Declaration
(including Common Signage Areas, Outdoor Water Features and Outdoor Water
Feature Areas); (ii) each easement established under Section 1.6 of this
Declaration for a Private Road which the Association has agreed to administer
and maintain; and (iii) the previously recorded easements described in Exhibit
"L" hereto, each of which is forthe common use and benefit of two or more Ground
Lessees and their respective tenants, occupants, employees, agents, customers,
licensees, and invitees, which include all Common Elements associated with such
Easement Area(s). (t) "First Mortgage" shall mean and refer to any leasehold
mortgage or deed of trust created or assumed which is a firstpriority lien on
any Lot. "First Mortgagee" shall mean the holder or beneficiaryof a First
Mortgage. (u) "Freestanding Sign Location Plan" shall mean the Comprehensive
Sign Plan attached hereto as Exhibit "I" and specificallyincorporated by
reference herein, as may be 5 BN 32866176v12



--------------------------------------------------------------------------------



 
[axonhqpsafullyexecuted035.jpg]
amended fromtime to time by the Association with the approval of the Community,
and placed of Record by an instrument executed by the Association and duly
recordedand/or filed. (v) "Ground Lease" means the Master Ground Lease or a
Substitute Lease. (w) "Ground Lease Subtenants(s)" shall mean and refer to a
tenant of all or a portion of a Lot under a Sublease, the leasehold interest in
which Lot is held by a Ground Lessee as such tenant's landlord or lessor. (x)
"Ground Lessee" shall mean and refer to the person or persons whose estates or
interests aggregate the leasehold interest in a Ground Lease. No Person having
any interest in a Lot merely as security forthe performance of any obligation
shall be deemed to be a Ground Lessee. In the event the Ground Lessee of any Lot
consists of more than one Person, such Persons shall execute and deliver to the
Association a written instrument appointing and authorizing one individual or
entity as their agent to receive all notices and demands required or permitted
to be given under the terms and provisions of this Declaration, to execute any
and all documents, consents and instruments requiredunder the terms and
provisions of this Declaration and to cast all votes and to take any and all
actions required or permitted to be taken by them under the terms and conditions
of this Declaration. A Ground Lessee may change its designated agent by written
notice to the Association, but such change shall be effective only after actual
receipt of the notice by the Association. (y) "Improvements" shall mean and
include all land preparation or excavation, all landscaping, buildings,
structures, parking areas, fences, walls, hedges, plantings, poles, streets,
roadways, driveways, drainage ponds, lakes, Outdoor Water Features, recreational
facilities of any type or nature, signs, glazing or reglazing of exterior
windows and all other construction which affects the exterior color or
appearance of any building or structure.The term "Improvements" specifically
includes both original Improvements and all later changes or alterations. It
does not, however, include any original Improvements, or any replacement or
repair of any part thereof, which do not affectexterior structure, colors or
appearances. (z) "Landscape irrigation system" shall mean an irrigation and/or
sprinkler system forthe watering of landscaping and/or lawns, including all
pipes and related equipment. (aa) "Lot" shall mean and refer to each parcel of
land into which the Master GroundLease Property is hereafter divided by
Declarant, the exact size and dimensions of which shall be established either by
the legal description contained in the original Recorded instrument of
conveyance from Declarant to the first Ground Lessee of said Lot other than
Declarant or in a plan prepared by Declarant specifically designating a portion
of the Master Ground Lease Property as a "Lot" (the "Lot Plan"). The initial Lot
Plan is set forth as Exhibit "E" to the Amended and Restated Declaration of
Covenants, Con�itions, Restrictions and Easements for Riverwalk executed by
Declarant and Apex 7350 and dated June 9, 2008, recorded on July 15, 2008 as
instrument no. 20080616403 in the Official Records of the Maricopa County
Recorder, as such Lot Plan may be amended by the Declarant by the amendment of
this Declaration, pursuant to the provisions of Section 12.2 of this
Declaration. Master Ground Lease Property (other than Common Areas) with respect
to which Declarant holds leasehold title shall be deemed hereunder to
collectively constitute a "Lot'' of which Declarant is the Ground Lessee. 6 BN
32866176vl2



--------------------------------------------------------------------------------



 
[axonhqpsafullyexecuted036.jpg]
Notwithstanding the foregoing, Declarant hereby reserves the right, so long as
it is a Ground Lessee of one or more Lots, to create additional Lots by dividing
any Lot thenheld by Declarant into one or more parts, said division to be
accomplished by Declarant amending the Lot Plan. The transfer by the Declarant
to the Association of the Common Areas and Common Elements (or any part
thereof), and the granting by Declarant to the Association of an easement to any
Easement Area shall not be deemed to make such Common Areas, Common Elements or
Easement Areas (or any part thereof) a "Lot" or "Lots." No Lot, or portion
thereof, shall be deemed to be a part of the Common Areas, nor shall any part of
the Common Areas be deemed to be a Lot or portion thereof, until
specificallydesignated as such. (bb) "Lot Plan" shall mean and referto the term
as definedin Section 1.1 (w). (cc) "Member" shall mean and refer to a Person
entitled to membership in the Associationas provided herein. (dd) "Multi-Lease
Amendment of 2016" means that certain First Amendment to Business Lease B-704,
7350 Dobson Substitute Lease, 7500/7580 Dobson Substitute Lease (Parcel M),
7500/7580 Dobson Substitute Lease (Parcel N), 7720 Dobson Substitute Lease, 9550
Talking Stick Substitute Lease and 9500 Talking Stick Substitute Lease dated
November 7, 2016. (ee) "Person" shall mean and refer to a natural person, a
corporation, a partnership,a trust or any other legal entity. (ff) "Permitted
Uses" shall have the meaning set forth in Section 5.1 of this Declaration. (gg)
"Private Roads" shall have the meaning set forth in Section 1.6 of this
Declaration. (hh) "Master Ground Lease Property" shall mean and refer to the
leasehold interest pursuant to the Ground Lease in the real property more
particularly described in Exhibit "A" attached hereto and incorporated herein by
this reference and covered by this Declaration. (ii) "Outdoor Water Features or
Outdoor Water Features Area" shall mean and refer to wet stream beds or ponds,
and including all landscaping, lawn area, landscape irrigation systems,
pathways, lighting, signage, bridges, benches, tables and related items within,
in addition to pipes, pumps, motors, filters and related equipment serving the
Outdoor Water Features or Outdoor Water Features Area but located outside such
area as such existing Outdoor Water Features or Outdoor Water Features Area are
legally described and platted on Exhibit "J" attached to this Declaration, and
any additional Outdoor Water Features or Outdoor Water Feature Areas
established, with the prior approval of the Committee, by an instrument duly
executed by the applicable Ground Lessee and duly placed of Record. (jj)
"Outdoor Water Features Assessment" shall mean an Outdoor Water Features
Assessment as provided in Section 2.6. 7 BN 32866176vl2



--------------------------------------------------------------------------------



 
[axonhqpsafullyexecuted037.jpg]
(kk) "Record" shall mean and refer to and include record, file, lodge or any
other term signifying the placing of a document or instrument of public record
with the Recorder. (11) "Recorder" shall mean and refer to the United States
Department of the Interior Bureau of Indian Affairs Title Plant in Albuquerque,
New Mexico, and the Maricopa County, Arizona Recorder or any successor
governmental entity with which documents and instruments affecting title to or
the legal condition of real property in and around the location of the Master
Ground Lease Property are required to be recorded, filed, lodged or otherwise
placed of public record. (mm) "Special Assessment" shall mean a Special
Assessment as provided in Section 2.5. (nn) "Sub-Declaration" shall mean and
refer to a declaration of easements, covenants, conditions, and restrictions,
subordinate to this Declaration, with respect to one or more Lots, created and
recorded with the Recorder by the Ground Lessee or Ground Lessees of such Lots,
with the approval of the Association and the Community, as provided in Section
5.17. (oo) "Sublease" shall mean and refer to a sublease under a Ground Lease,
meeting the requirements of Article 15(A) with respect to the Master Ground
Lease, or the applicable sublease Article with respect to a sublease under a
Substitute Lease. (pp) "Subtenant" shall mean and referto a Ground Lease
Subtenant. (qq) "Substitute Lease" shall mean and refer to a separate lease with
respect to part of the Master Ground Lease Property, replacing the Master Ground
Lease as to such part of the Master Ground Lease Property, as furtherdefined in
Article 8 of the Master Ground Lease. (rr) "Transfer Date" shall mean and refer
to the date that Declarant no longer holds any interest in the Master Ground
Lease Property or agrees in writing to the Transfer Date notwithstanding that it
holds an interest in the Master Ground Lease Property. Section 1.2 Purpose. The
Master Ground Lease Property is hereby made subject to the covenants,
conditions, restrictions and easements herein contained, all of which shall be
deemed to run with the Master Ground Lease Property and each and every Lot
thereof, to insure proper use and appropriate development and improvement of
said Master Ground Lease Property so as to do the following: (a) protect the
Ground Lessees (and their tenants) against the improper development and use of
acreage within the Master Ground Lease Property; (b) prevent the erection within
the Master Ground Lease Property of Improvements constructed of improper or
unsuitable materials or with improper quality and methods of construction; (c)
insure adequate and reasonably consistent development of the Master Ground Lease
Property; (d) encourage and insure the erection of attractively designed
permanent Improvements appropriately located within the Master Ground Lease
Property to achieve harmonious appearance and function; (e) provide adequate
off-street parking and loading facilities; (f)encourage and promote cross access
to all improvements of the Master Ground Lease Property by vehicular and
pedestrian traffic (except for fenced, gated and secured areas as approved by
the Committee); (g) generally promote the welfare and safety of the Ground
Lessees (and their tenants); and (h) otherwise encourage, promote and assure
development of the Master Ground Lease Property as a first 8 BN 32866176vl2



--------------------------------------------------------------------------------



 
[axonhqpsafullyexecuted038.jpg]
class, high quality mixed commercial, office, multi-family residential,
hospitality and light manufacturingproject. Section 1.3 Compliance With Master
Ground Lease. All Ground Lessees and all Ground Lease Subtenants and Persons
claiming through them and their licensees, invitees and employees, shall at all
times comply with and be subject to the terms of the Master Ground Lease with
respect to use and occupancy of the Master Ground Lease Property. Section 1.4
Establishment and Reservation of Easements. By the recordation of this
Declaration, the followingeasements are hereby established or reservedon, over,
under or across the below-designated areas of the Master Ground Lease Property:
(a) Declarant's Easements. Declarant (or its predecessors as owners of the
Master Ground Lease Property) heretofore has dedicated for use and granted and
will in the futurededicate and grant certain easements for utilities or other
purposes under, on, over and/or across certain portions of the Master Ground
Lease Property; (b) Grant of Easement Areas to Association. Declarant hereby
grants to the Association an easement over and across any designated Easement
Areas located on any of the Master Ground Lease Property in which Declarant is
the lessee, including such Easement Areas described in this Declaration and any
additional Easement Areas established by an instrument duly executed by
Declarant and duly placed of Record; (c) Ground Lessees' Access and Use and
Enjoyment Easement. There is hereby established, in favor of each Ground Lessee
and its agents, contractors, employees, customers, tenants, licensees and
invitees, both (i) a pedestrian and vehicular access easement over and across
any Private Road, street and driveway portion of the Easement Areas or Common
Areas, and (ii) a use and enjoyment easement over and in respect of all of the
Easement Areas, Common Areas and the Common Elements, including Easement Areas
or Common Areas designated as such on a Lot, such as the Outdoor Water Features
Area, and Common Elements on, over or under such Easement Areas and Common Areas
( excluding, however, such fenced, gated and secured areas as approved by the
Committee); (d) Association Management, Service and Repair Easements. There is
hereby established on, over, under and/or across the portions of any Lot
adjacent to any portion of the Easement Areas and Common Areas, in favor of the
Association and its agents, contractors and employees, a management, access,
service, repair and replacement easement for the purposes of operating,
maintaining, repairing and/or replacing the Common Elements, Easement Areas and
Common Areas. With respect to the easements created or reserved under Section
l.4(c) and this Section 1.4(d), the same shall be established and used in a
manner so as not to unreasonably interfere with other Ground Lessees' use and
enjoyment of their Lots; (e) Common Signage Easements. There is hereby
established on, over, under, and across the Common Signage Areas, in favor of
the Association, an easement to install, construct, maintain, repair, and
replace signs identifyingRiverwalk and/or the Ground Lessee(s) or Sub Lessee(s)
of more than a single Lot; and 9 BN 32866l76v12



--------------------------------------------------------------------------------



 
[axonhqpsafullyexecuted039.jpg]
(f) Drainage and Detention Easements. There is hereby established for the
benefit of any Master Ground Lease Property a non-exclusive perpetual and
appurtenant easement, right and authority forstorm water drainage and detention
over and upon any adjacent detention area established by Declarant, or
established by a Ground Lessee as approved by the Committee in connection with
approval of plans and specifications for the development of such Ground Lessee's
Lot, and forstorm water drainage over, upon, under and through those portions of
the Master Ground Lease Property approved by the Community for the transmission
of stonn water to detention areas, whether or not said drainage is transmitted
in storm sewer lines or over land. Each Ground Lessee of any portion of the
Master Ground Lease Property shall maintain such drainage and detention property
(including any detention area located thereon) in good condition, repair and
replacement; provided, however, that the cost thereof, including but not iimited
to landscaping within the detention areas, shall be equally shared by all Ground
Lessees of portions of the Master Ground Lease Property that are served by such
detention areas. Nothing herein shall prevent the Association or any other
Ground Lessee from contractually obligating any Ground Lease Subtenant to pay to
such Ground Lessee such Subtenant's share of such cost as determined by the
Ground Lessee. With respect to the easements created or reserved under Section
l.4(c), the same shall be appurtenant to and shall pass with title to the Lots
benefited thereby. With respect to all of the easements created or reserved
under this Section 1.4, except for those created or reserved under Sections
l.4(c), leasehold title to any Lot shall be transferred subject to such
easements as, at the time of transfer,are valid and subsisting. Section 1.5
Access Improvements. Any Ground Lessee of any portion of the Master Ground Lease
Property upon which any driveways, drive aisles, roadways, streets and pathways
("Access Improvements") are constructed primarily for use by such Ground Lessee
and such Ground Lessee's Subtenant(s) shall maintain the Access Improvements
located on the portion of such property leased by such Ground Lessee, at such
Ground Lessee's sole cost and expense, in good condition, repair and
replacement, including electrical costs relating to the Access Improvements,
payment of liability insurance premiums therefor, and payment of real estate
taxes therefor ("collectively referred to as Access Improvement Obligations").
Access Improvements may be relocated by any Ground Lessee with the approval of
the Association, the Committee and the Community, provided that no such Ground
Lessee shall unreasonably restrict or prohibit access to and from any other
portion of the Master Ground Lease Property to or from Dobson Road, Talking
Stick Way, Via de Ventura, or Private Roads, without prior approval of the
Committee. Nothing herein shall prevent the Association or any other Ground
Lessee from contractually obligating any Ground Lease Subtenant to pay to such
Ground Lessee such Subtenant's share of such cost as determinedby the Ground
Lessee. Section 1.6 Private Roads. In connection with development and
improvement of a Lot or other Master Ground Lease Property, Declarant or the
Ground Lessee as applicable may be required to build and/or grant to the
Association an easement in a private road or roads intended to facilitate the
free flow of vehicular traffic: (i) to and from public roads adjacent to the
Master Ground Lease Property; and (ii) to, from and between Lots, which may
include in the legal description thereof curbs, landscaping or other areas
adjacent to street and driveway portion thereof( collectively, "Private Roads").
The location of all Private Roads shall be detennined by the Committee in
connection with project development as provided in Article 4. All Private 10 BN
32866l76vl2



--------------------------------------------------------------------------------



 
[axonhqpsafullyexecuted040.jpg]
Roads which the Association has agreed to administer and maintain shall be
Easement Areas. The locations and dimensions of all Private Roads approved by
the Committee as of the date of this Declaration are set for the on Exhibit "J"
hereto. Modifications to such Private Roads and additional Private Roads may be
made or established by an instrument duly executed by Declarant or such Lot
owner, as applicable, and duly placed of Record. Section 1. 7 Dedications. There
is hereby reserved to the Association, acting alone but following the written
approval (a) prior to the Transfer Date, of Declarant, or (b) after the Transfer
Date, of fifty-one percent (51 %) of the total voting power of each of the Class
A Members and the Class B Members of the Association, the rightto dedicate,
release, alienate or otherwise transfer to the Community, but only if accepted
in writing by the Community, all or any portion of the Master Ground Lease
interest in (i) any Private Road, street or driveway, utility easement or
services and/or related rights-of-way from time to time comprising a part of the
Common Areas and connecting with any public thoroughfare or Community-wide
system, and (ii) any portion of any other part of the Common Areas on which
Improvements may not legally be constructed, in each case for such purposes and
upon such terms as the Association, in its reasonable discretion (subject to the
terms, if any, of the written approval described above), shall deem appropriate.
Immediately upon the Recording by the Community with the Recorder of a written
instrument evidencing its acceptance of such dedication, the portion of the
Common Areas so dedicated and accepted shall be deleted from the Master Ground
Lease Property and the effect of this Declaration. ARTICLE2 MAINTENANCE OF
EASEMENT AREAS, COMMON AREAS AND COMMON ELEMENTS; ASSESSMENTS Section2.1
Maintenance of Easement Areas, Common Areas and Common Elements. The cost of
maintaining, operating, repairing and/or replacing the Easement Areas, Common
Areas, including but not limited to the Common Signage Areas, and the Common
Elements, except forthe costs related to such portions of the Easement Areas or
Common Area which are the responsibility hereunder of the Ground Lessee, shall
be a Common Expense to be borne by the Ground Lessees through payment of
Assessments to the Association, as more particularly provided elsewhere in this
Declaration. All maintenance, operation, repair and/or replacement work shall be
done at the direction of the Association in accordance with the plans and
standards approved by the Architectural Design Review Committee established
pursuant to Section 4.1 of this Declaration. Section 2.2 Covenants for
Assessments. The Declarant, with respect to any portion of the Master Ground
Lease Property (exclusive of Common Areas or Common Elements) which it leases
under the Master Ground Lease, agrees and each Ground Lessee of any Lot
(including any lessee under a Substitute Lease, and any purchaser at any
non-judicial or judicial sale), by acceptance of a lease or other instrument of
leasehold transfer for such Lot (whether or not it shall be so expressed
therein), shall be deemed to agree, as a covenant running with the land, to pay
to the Association, as and when the same shall become due and payable and
without demand therefor, any and all Annual Assessments, any and all Special
Assessments, and any and all Outdoor Water Features assessed, fixed or levied
against such portion of the Master Ground Lease Property as is leased by said
Person or against such Person by virtue of its interest in any 11 BN 32866176vl2



--------------------------------------------------------------------------------



 
[axonhqpsafullyexecuted041.jpg]
portion of the Master Ground Lease Property, in accordance with the remaining
provisions of this Article 2. Nothing herein shall prevent the Association or
any other Ground Lessee from contractually obligating any Ground Lessee
Subtenant to pay to such Ground Lessee such Subtenant's share of Assessments
forthe applicable Lot as is determined by the Ground Lessee. Section 2.3 Purpose
of Assessments. The Annual, Special Assessments and Outdoor Water Features
Assessments (as such Outdoor Water Features Assessments are limited as set forth
in Section 2.6) provided forherein shall be fixed, levied, collected and
administered by the Association and shall be used exclusively for the operation,
repair, maintenance, replacement and/or improvement of the Common Elements, the
Common Areas and the Easement Areas, including, but not limited to, the cost of
taxes (if any), insurance (if any), labor, equipment, materials, management and
maintenance, the establishment of appropriate reserves, and the cost of
performing the obligations and responsibilities imposed by this Declaration upon
the Association (but not those expressly and specifically imposed hereby upon
Declarant and not imposed upon the Association) and the cost of otherwise
operating the Association. The Association shall maintain appropriate records at
its office located at the address specified in ( or in accordance with) Section
12.3 below of all expenditures of funds and all Assessments, which records shall
be open for inspection by any Ground Lessee during normal business hours upon
reasonable notice and at said Ground Lessee's cost and expense. Section 2.4
Annual Assessments. The Association shall determine the amount of each calendar
year's Annual Assessment, commencing with the calendar year beginning in 2007,
based on the projected Common Expenses for that calendar year, and shall notify
the Ground Lessees in writing as to the amount of such Annual Assessment so
determined no later than November 1st of the prior calendar year, with the
firstsuch latest notification date being January 1, 2007. Said determination
shall be finaland binding on all Ground Lessees. Section 2.5 Special
Assessments. In addition to any Annual Assessments, the Association may, at any
time or from time to time, levy a Special Assessment in a specific amount and
for a particularly identified purpose or purposes, in order to purchase
necessary equipment, facilities or fixtures for the Easement Areas, Common Areas
and/or the Common Elements and/or in order to defray, in whole or in part, the
cost of any construction of any new, or the cost of any alteration,
reconstruction, unexpected repair or replacement of any existing, capital
improvements upon or within the Easement Areas or Common Areas, including
necessary fixturesor personal property related thereto, or pertaining to the
Common Elements. Section 2.6 Outdoor Water Features Assessments. Only Ground
Lessees of Lots abutting Outdoor Water Features Areas ("Outdoor Water Features
Lots") and Ground Lessees of Lots adjacent to such Outdoor Water Features Lots
will be assessed for their proportionate share of expenses attributable to the
Outdoor Water Features Area with respect to Outdoor Water Features Assessments.
The Committee shall determine what Lots are Outdoor Water Features Lots and what
Lots are adjacent to such Lots and the proportion of Outdoor Water Features
Assessments to be assessed against each such Lot based on the Committee's
determination of the enhanced value to each such Lot because of the Outdoor
Water Features. Section 2.7 Ground Lessee Subtenant Assessment Obligations.
Nothing herein shall prevent the Association or any other Ground Lessee from
contractually obligating any Ground 12 BN 32866176vl2



--------------------------------------------------------------------------------



 
[axonhqpsafullyexecuted042.jpg]
Lessee Subtenant to pay to such Ground Lessee such Subtenant's share of
Assessments for the applicable Lot as is determined by the Ground Lessee.
Section 2.8 Notice of Assessments. The Association shall give written notice to
each of the Ground Lessees of its determination of the amount of Annual
Assessments and any Special Assessment or Outdoor Water Features Assessment: (a)
in the case of Annual Assessments, no later than November 1st of any calendar
year, and (b) in the case of Special Assessments or Outdoor Water Features
Assessments, no later than fifteen (15) days after its determination. Promptly
after the amount of any Annual, Special Assessment or Outdoor Water Features
Assessment is adopted, the Association shall give written notice to each of the
applicable Ground Lessees setting forththe amount of the Assessment as finally
adopted and, in the case of Special Assessments or Outdoor Water Features
Assessments, of the date when the same become due and payable. Section 2.9 Due
Date of Assessments. (a) The Annual Assessment under Sections 2.4 and 2.7 hereof
shall be due and payable in two (2) installments on January 1 and July 1 of each
year and shall become delinquent if not paid within thirty (30) days thereafter.
(b) The due date of any Special Assessment under Section 2.5 or Outdoor Water
Features Assessment under Section 2.6 hereof shall be as fixed by the
Association in the notice sent to the Ground Lessees pursuant to the last
sentence of Section 2.7 hereof but in no event shall said due date be less than
thirty (30) days from the effective date of said notice. The delinquency date
fora Special Assessment or Outdoor Water Features Assessment shall be thirty
(30) days after its due date; (c) Notwithstanding anything contained herein to
the contrary, no Ground Lessee shall be entitled to reimbursement from the
Association of any Assessments paid to the Association in the event the Ground
Lessee sells, transfers or otherwise conveys its interest in a Lot prior to the
end of the calendar year. In such event, the Association shall credit the
successor in interest of said Ground Lessee with the amount of the Assessments
paid for the remaining months of the calendar year aftersaid sale, conveyance or
transferof interest; and ( d) The Association shall have the right to assess a
late charge in the amount of fifteen percent (15%) of the amount due in the
event any Ground Lessee fails to make any payment due under this Section 2.8 on
or prior to the date on which the same becomes delinquent, and such default
shall continue uncured for a period of ten (10) days following the giving of
written notice by the Association of the factof such delinquency. Section 2.10
Apportionment of Annual or Special Assessments. Any Annual or Special Assessment
shall be allocated pro rata among the Ground Lessees (including Declarant) in
accordance with the amount of applicable Acreage Leased. "Acreage Leased" means
the acreage of leased Lots within the Master Ground Lease Property. A Ground
Lessee's share of the Assessment shall be determined by multiplying the total
amount of the Assessment by a fraction having as its numerator the Acreage
Leased (exclusive of Common Areas (except any Outdoor WaterFeatures Area
designated as Common Area on a Lot) and also exclusive of any portion of 13 BN
32866l76v12



--------------------------------------------------------------------------------



 
[axonhqpsafullyexecuted043.jpg]
the Master Ground Lease Property now or hereafter dedicated for public use and
accepted by a governmental entity) leased by the Ground Lessee within the Master
Ground Lease Propertyand having as its denominator the total Acreage Leased
(exclusive of Common Areas (except any Outdoor Water Features Area designated as
Common Area on a Lot) and also exclusive of any portion of the Master Ground
Lease Property now or hereafter dedicated for public use and accepted by a
governmental entity) located within the Master Ground Lease Property. Leased
Acreage shall be determined by the Association in its sole but reasonable
discretion; provided, however, that in the event that any Ground Lessee
disagrees with the aforesaiddetermination, the dispute shall be submitted to and
determined by arbitration in accordance with the provisions of Article 10
hereof. Notwithstanding the foregoing, in the event the Association determines
that a Ground Lessee's operations cause excessive Easement Area or Common Area
Expense that would not be accounted for in the foregoing methods of
apportionment of Assessments, such Ground Lessee shall be liable for payment of
additional Assessments as determined by the Association. Section 2.11 Ground
Lessee's Personal Obligation for Payment of Assessments. The Annual, Special and
Outdoor Water Features Assessments provided for herein shall be the personal and
individual debt of the Ground Lessee of the Lot covered by such Assessments. No
Ground Lessee may exempt itself from personal liability for such Assessments,
whether by selling, transferring, leasing, abandoning or not using its Lot, by
not using or availing itself of the benefits of the Common Elements, Easement
Areas and the Common Areas or the services or facilities furnished, provided or
maintained by the Association hereunder, or otherwise. In the event that any
Assessment remains unpaid as of the date on which the same becomes delinquent,
and such default shall continue uncured for a period of thirty (30) days
following the giving of written notice by the Association of the fact of such
delinquency, then the Ground Lessee of the Lot shall be obligated to pay
interest at the rate of eighteen percent {18%) per annum on the sum of the
amount of the late charge provided for in Section 2.9(d) hereof and the amount
of the Assessment from the due date thereof, together with all costs and
expenses of collection (including, without limitation, reasonable attorneys'
fees, whether or not legal proceedings are actually instituted), and the
Association shall have the right to bring suit against such Ground Lessee to
recover a money judgment for these amounts without foreclosingor waiving the
liens securing the same provided for in Section 2.11 hereof. Section 2.12
Assessment Lien and Foreclosure. All sums assessed in the manner provided for in
this Article which remain unpaid, together with late charges, interest thereon
and on such late charges and the costs of collection (including, without
limitation, reasonable attorneys' fees as provided above), shall become a
continuing charge and shall constitute and be secured by a separate valid and
subsisting lien, which is hereby created and fixed, on the Lotto which they
relate, together with all Improvements thereon, forthe benefit of the
Association (and all Ground Lessees of other Lots), which lien shall bind such
property in the hands of the Ground Lessee and such Ground Lessee's heirs,
devisees, personal representatives, successors and assigns (including, without
limitation, the First Mortgagee or any other Person who obtains leasehold title
to a Lot as a result of foreclosure, trustee's sale or deed in lieu thereof, but
only, in the case of a First Mortgagee, where such First Mortgage was Recorded
subsequent to the date when payment of any such Assessment became due and
payable). Subject to the condition that the Association be made a party to any
legal proceeding to enforce any lien hereinafterpr ovided to be superior
thereto, the lien hereby created shall be subordinate and inferiorto (a) all
liens for 14 BN 32866176vl2



--------------------------------------------------------------------------------



 
[axonhqpsafullyexecuted044.jpg]
taxes or special assessments levied by any governments with jurisdiction, or any
political subdivision or special district thereof, and (b) all liens securing
amounts due or to become due under any First Mortgage Recorded with the Recorder
prior to the date an Assessment lien is Recorded; and any foreclosure of any
such superior lien ( or exercise of any power of sale contained in any such
prior First Mortgage or other security instrument), or through other legal
proceedings in which the Association has been made a party, shall cut offand
extinguish the liens securing the Annual and Special Assessments which became
due and payable prior to the date upon which such foreclosure or sale has been
completed or final judgment shall have been entered in such other legal
proceedings (and all rights of appeal therefrom shall have expired), but no such
foreclosure shall free any portion of the Lot or the Improvements thereon from
the lien securing Assessments thereafter becoming due and payable, nor shall the
liability of any Ground Lessee personally obligated to pay any such Annual or
Special Assessments which become due prior to such foreclosure be extinguished
by any such foreclosure. Such unpaid share of Assessments, to the extent not
collected from the delinquent Ground Lessee, shall be deemed to be Common
Expenses collectible from all of the Lots; provided, however, that in the event
such unpaid share of Assessments is collected, as Common Expenses, from the
Ground Lessees of other Lots, but is subsequently recovered by the Association,
either through foreclosure or otherwise, the amounts previously paid by such
other Ground Lessees in respect of such unpaid share shall be refunded to such
other Ground Lessees or, at the option of the Association, shall be retained and
credited against future Assessments against the Lots of such other Ground
Lessees. To the extent consistent with and subject to the foregoing provisions,
whenever any Assessment or other amount due from a Ground Lessee to the
Association on behalf of any Lot or the Improvements thereon is not paid by the
date on which the same becomes delinquent, and such default shall continue
uncured for a period of thirty (30) days following the giving of writtennotice
by the Association of the factof such delinquency, the Association, as a Common
Expense, may institute and maintain an action at law or in equity against such
defaulting Ground Lessee to enforcecollection of such amount or any portion
thereof and/or for foreclosureof such lien. All such actions may be instituted
and brought in the name of the Association or any other Person authorized by
this Declaration or by law, and the lien may be foreclosed and the leasehold
interest in the Lot (together with the Improvements thereon) sold in the same
manner as a realty mortgage or in any other manner permittedby law for the
enforcement or foreclosure of liens against real property. It shall be a
condition of any judgments or orders rendered in connection with enforcement or
foreclosure of the lien that a purchaser shall take the interest in the
leasehold interest in the Lot (together with the Improvements thereon) sold
subject to this Declaration. Foreclosure of the lien (and sale of the Ground
Lessee's leasehold interest in the Lot in connection therewith) shall not
terminate or otherwise affect the rights of a Ground Lessee Subtenant under any
then existing lease of all or any portion of the Lot (unless such lease shall
otherwise provide to the contrary), and the purchaser of such leasehold interest
in the Lot shall take title thereto subject to any such lease. The Association,
acting on behalf of the Ground Lessees, shall have the power to bid for the
leasehold interest in the Lot (together with the Improvements thereon) at any
sale and to acquire and hold, lease, mortgage or convey the same. In the event
the Ground Lessee against whom the defaulted Assessment was made is the
purchaser or redemptioner, then unless all amounts secured by the lien were paid
in connection with such purchase or redemption, the lien shall continue in
effect and said lien may be enforced by the Association, for the unpaid balance
of all amounts that were due prior to the final 15 BN 32866176vl2



--------------------------------------------------------------------------------



 
[axonhqpsafullyexecuted045.jpg]
conclusion of any such foreclosure or equivalent proceedings. Further,
notwithstanding any foreclosure of the lien, any Assessments and any other
amounts which had accrued as of the time of foreclosureand which remain unpaid
after application of any sale proceeds as providedby law shall continue to exist
as personal obligations of the defaulting Ground Lessee of the Lot to the
Association, and the Association may use reasonable efforts to collect the same
from said Ground Lessee even if such Person is no longer a Ground Lessee.
Section 2.13 Suspension of Rights. In addition to all other remedies provided
forin this Declaration or at law or in equity, the Association may temporarily
suspend the approval or voting rights of a Ground Lessee whose default in the
payment of any Assessment or any other amount due to the Association as provided
in this Declaration remains uncured for a period of ten (10) days following the
giving of written notice by the Association of the fact of such delinquency
until such time as all such amounts, together with all applicable late charges
in respectthereof and interest thereon and on such late charges, shall have been
paid in full. Section 2.14 Common Areas and Common Elements Exempt. All Common
Areas and Common Elements shall be exempt from the Assessments and lien created
herein. ARTICLE3 LOT MAINTENANCE Section 3.1 Duty of Maintenance. Each Ground
Lessee shall, at such Ground Lessee's sole cost and expense, keep such Ground
Lessee's Lot (including buildings, Improvements, Private Roads, streets and
driveways constructed primarily for use by such Ground Lessee and such Ground
Lessee's Subtenants, parking areas, easement areas and grounds thereon, but
excluding Easement Areas in which the Association has been granted an easement)
in a well­ maintained, clean, neat and attractive condition at all times and
shall comply in all respects with Community Standards and with the standards
adopted from time to time by the Association, including the Riverwalk General
Landscape Maintenance General Items dated June 4, 2018, as set forth in Exhibit
"K" to this Declaration, as the Association may revise such standards from time
to time. Maintenance requirements shall include, but are not limited to, the
following: (a) all rubbish, trash, garbage, litter, debris, refuse and other
waste shall be stored in clean and sanitary waste receptacles and shall be
promptly removed from the Lot prior to its accumulation; (b) all exterior
lighting and mechanical facilities shall be kept in good working order, and the
Easement Areas and Common Areas shall be illuminated as the Association shall
determine; (c) all parking areas shall be striped and all parking areas, Private
Roads, streets and driveways (other than Private Roads, streets and driveways to
be maintained by the Association as part of the Easement Areas or Common Areas)
shall be kept in good repair; (d) subject to the provisions of Articles 4, 7 and
8 hereof, all exterior damage to any Improvements shall be promptly repaired and
the exterior of all Improvements shall be repainted as needed to maintain a
firstclass appearance of the Improvements; 16 BN 32866176vl2



--------------------------------------------------------------------------------



 
[axonhqpsafullyexecuted046.jpg]
(e) all lawn areas shall be timely mowed as needed to keep an even, well groomed
appearance and shall be watered and fertilized at such times and in such
quantities as required to keep the grassalive and attractive and free of weeds;
(f) all trees, shrubs, plants and ground covers shall be timely and properly
trimmed (including, without limitation, the removal of dead wood therefrom)
according to their plant culture and landscape designand shall be watered and
fertilized at such times and in such quantities as required to keep them alive
and attractive. Any dead tree, shrub, plant or ground cover shall be removed and
replaced immediately. All bed areas shall be kept freeof weeds and cultivated
periodically as needed; and (g) that portionof any landscape irrigation system
that: (i) is located on, over, under or across the Lot; and, (ii) with respect
to any Lot adjacent to a public roadway, is located on, over, under or across
that portion of the Master Ground Lease Property between the Lot line and the
back of the curb for such public roadway. Notwithstanding the foregoing, Ground
Lessees of anyLot adjacent to a public roadway shall be responsible forthe
maintenance requirements set forth in Section 3.l(e) and 3.I(f) with respect to
that portion of the Master Ground Lease Property located between the Lot line
and the back of the curb for such public roadway. Nothing herein shall prevent
any Ground Lessee from contractually obligating any Ground Lease Subtenant of
such Ground Lessee to perform the maintenance required under this Article 3 or
to pay to such Ground Lessee such Subtenant's share of the costs, as determined
by the Ground Lessee, if the Ground Lessee performs such maintenanceor causes
such maintenance to be performedat Ground Lessee's expense. Section 3.2
Landscape and Irrigation Maintenance Standards. The Association shall develop,
design and publish to all Ground Lessees and Sublessees detailed landscape and
irrigation maintenance standards for the Master Ground Lease Property. The
Association shall be responsible for enforcingsuch standards. The Association
may, from time to time, amend and modifysuch standards and notify all Ground
Lessees and Sublessees of such modified standards. In no event shall such
standards conflict with the Lot maintenance requirements of this Article 3.
Section 3.3 Maintenance During Construction. After grading, drainage, utility
installation, construction of streets, street lights, sidewalks and all other
improvements with respect to the Easement Areas, Common Areas, Common Elements
or any Lot have been completed, any construction on or concerning any Lot by or
on behalf of any Ground Lessee shall be governed by the followingrestrictions
unless a prior written waiver is obtained fromthe Committee. (a) Construction
Duration. All construction shall be carried out in an orderly and timely manner.
Once commenced, construction shall be carried out continuously except for delay
caused by any force majeure event. Any construction envisioned to require more
than eighteen (18) months for completion shall require the prior written
approval of the Committee before commencement of construction. Any construction
in progress actually requiring more than eighteen (18) months for completion
shall require the written approval of the Committee before continuation beyond
the eighteen(18) month period is permitted (which approval, in the case of
extensions, shall not be unreasonably withheld or delayed if the Ground Lessee
can 17 BN 32866176vl2



--------------------------------------------------------------------------------



 
[axonhqpsafullyexecuted047.jpg]
demonstrate that completion within the eighteen (18) month period (unless
otherwise approved by the Committee) was not accomplished due to causes over
which it had no reasonable control and to which it did not contribute); (b)
Portable Toilets. All construction sites shall be equipped with portable toilets
and all portable toilets shall be located a minimum of twenty-five feet (25')
fromproperty lines, and shall be emptied as often as required to ensure the
absence of any noxious odors; (c) Damaged Common Elements, Easement Areas or
Common Areas. All broken sidewalks or cracked or potholed streets or other
Common Elements, Easement Areas or Common Areas which are damaged due to the
construction process forthe development of a Lot, shall be repaired, to the
reasonable satisfaction of the Association, at the sole expense of the Ground
Lessee of the Lot on which or for whose benefit the construction is being
performed. The damaged Common Elements, Easement Areas or Common Areas shall be
repaired within seven (7) days after the damage occurs. If any damaged Common
Elements, Easement Areas or Common Areas are not completely restored to their
pre-damaged condition or replaced by substitutes acceptable to the Association
within seven (7) days after the damage is detected, the Association may, at its
option, cause the damage to be repaired at the expense of the Ground Lessee of
the Lot on which or for whose benefitthe construction is being performed; (d)
Damaged Utilities. All Common Area or Easement Area utilities serving more than
one Lot damaged as a result of any construction being undertaken on or for the
benefit of a Lot shall be repaired immediately and without delay, to the
reasonable satisfaction of the Association, at the sole expense of the Ground
Lessee of the Lot on which or for whose benefit the construction is being
performed. If anydamaged utility is not completely repaired or replaced by
substitutes acceptable to the Association within twenty-four (24) hours after
the damage is detected, the Association may, at its option, cause the damage to
be repaired at the expense of the Ground Lessee of the Lot on which or for whose
benefit the construction is being perfonned; (e) Damaged Landscaping or
Sprinkler Systems. Any landscaping materials or sprinkler systems on an adjacent
Lot or on adjacent Easement Areas or Common Areas abutting any particular
construction project damaged in the course of such construction shall be
replaced or repaired within five (5) days after damage is detected, to the
reasonable satisfaction of the Association, at the sole expense of the Ground
Lessee of the Lot on which or for whose benefit the construction is being
performed. If any damaged landscaping materials or sprinkler systems are not
completely repaired or replaced within two (2) days after the damage is
detected, the Association may, at its option, cause the damage to be repaired at
the expense of the Ground Lessee of the Lot on which or for whose benefit the
construction is being performed; (f) Parking and Enforcement. No parking will be
permitted on private or public roadways or streets. The Association is
authorized to tow all vehicles in violation of the foregoing constructionparking
restriction and enforceall other applicable Community Standards in coordination
with the Community. Construction, delivery and other vehicles operated or
utilized in connection with construction activities upon a Lot shall be parked
only upon such Lot or, with the priorwritten consent of the Ground Lessee of
another Lot, upon such other Lot; and 18 BN 32866176vl2



--------------------------------------------------------------------------------



 
[axonhqpsafullyexecuted048.jpg]
(g) Development Standards. Open space, parking space requirements, driveways,
FAR, other development standards are to be calculated for the areas as shown on
the Community Design Review Committee approved site plans. Section 3.4
Enforcement of Maintenance Duties. If, in the reasonable opinion of the
Association, any Ground Lessee has failed to observe or perform any of the
obligations or duties set forth in Sections 3.1 and 3.2 above, then the
Association shall give the Ground Lessee written notice of such failure, and the
Ground Lessee shall observe or perform the obligation or duty required within
ten (10) days after receiving such notice (or such fewer days as stated in such
notice); provided, however, that if such non-performed or non-observed
obligation or duty is one which cannot be performed or observed within ten (10)
days (or such fewer days), then so long as the Ground Lessee commences such
performance or observance within said ten (10) day period and thereafter
diligently prosecutes such performance or observance until completion to the
satisfaction of the Association, then the Association shall not be entitled to
exercise the remedy provided for in the following sentence. Should any Ground
Lessee fail to fulfill this obligation or duty within such period, then the
Association, through its employees or authorized agents, shall have the right
and power to enter onto the Lot and perform such obligation or duty without
liability to any Person for damages for wrongful entry or trespass. Each Ground
Lessee of any Lot on which such work is performed shall be liable for the cost
of such work and shall promptly reimburse the Association for such cost. If such
Ground Lessee shall fail to reimburse the Association within ten (10) days after
receipt from the Association of a written statement describing the work
performedand the cost thereof, then said indebtedness shall be a debt of said
Ground Lessee and shall constitute a lien against the Lot on which said work was
performed. The debt shall bear interest and be subject to the costs as provided
forin Section 2.10 above and shall be collectible in the same manner as provided
for therein. Similarly, the lien referred to herein shall have the same
attributes as the lien set forth in Section 2.11 above, which provisions are
incorporated herein by reference, and the Association shall have identical
powers and rights with respect to said lien as it has with respect to thelien
described in Section 2.11 hereof. Section 3.5 Approvals, Waivers and Variances.
It is the intent of this Declaration that the regulation of Lots as set forth in
this Article 3 be strictly adhered to. Notwithstanding that intent, it is
recognized that particular circumstances may from time to time and on a
case-by-case basis necessitate the waiving or varying of certain of the
requirements set forth in this Article 3. Therefore, for good cause shown, the
Association may, in its reasonable, good faith discretion, on a case-by-case
basis, waive or vary one or more of the requirements and standards of this
Article 3 so long as such waiver or variance does not violate the overall scheme
and intent of this Article 3. Any waiver or variance, when granted, shall be
final and binding upon all Ground Lessees provided that it is granted in
accordance with the provisions of this Section 3.4. The granting of a waiver or
variance to one Ground Lessee shall not automatically entitle another Ground
Lessee to the same waiver or variance, it being understood that each request
fora waiver or variance shall be treated on its own merits. Further, the
granting of a waiver or variance to a Ground Lessee shall not automatically
entitle that Ground Lessee to any subsequent or additional waiver or variance.
All approvals, waivers and variances by the Association shall be in writing and
granted and signed by the Association and, if requested by the applicant, shall
be in recordable form. Any approval, waiver or variance in any form other than
as set forth in the immediately preceding sentence shall not be binding on the
Association. 19 BN 32866176vl2



--------------------------------------------------------------------------------



 
[axonhqpsafullyexecuted049.jpg]
ARTICLE4 ARCHITECTURAL CONTROL Section 4.1 Architectural DesignReview Committee.
There is hereby established an Architectural Design Review Committee (the
"Committee") which shall consist of not less than three (3) natural persons who
may or may not be Ground Lessees, Affiliates of Ground Lessees, or partners,
directors, officers, employees, agents or representatives thereof. In the event
any of such persons is a Ground Lessee, Affiliate of a Ground Lessee or partner,
director, officer, employee, agent or representative of a Ground Lessee or any
of its Affiliates, then said natural person shall serve on the Committee solely
forso long as that natural person is a Ground Lessee or the Person of which he
or she is an Affiliate or a partner, director, officer, employee, agent or
representative is a Ground Lessee or an Affiliate of a Ground Lessee. The
members of the Committee shall be appointed by the Association and shall serve
at the pleasure of the Association. In no event shall the Articles or the Bylaws
contain any terms or conditions, or confer upon the Committee the power to enact
any rules, procedures or regulations, which are materially inconsistent or
materially conflict with the provisions of this Declaration. No member of the
Committee shall receive any compensation forhis or her services; provided,
however, that any member of the Committee may be reimbursed for reasonable
expenses and costs incurred by him or her in carrying out his or her duties. No
member of the Committee shall be personally liable to the Ground Lessees,
Declarant or the Association for any mistake of judgment or for any other acts
or omissions of any nature whatsoever (including, without limitation, any
mistake in judgment, negligence or nonfeasance) except for willful or
intentional misconduct or fraud. The Association shall indemnify and hold
harmless the members of the Committee, and their respective heirs and legal
representatives, against all contractual and other liabilities to others arising
out of (i) contracts made by the Committee on behalf of the Ground Lessees or
the Association, (ii) acts or omissions of such members of the Committee, or
(iii) their status as members of the Committee; provided, however, that the
aforesaid indemnification shall not be applicable where any such contract, act
or omission constitutes willfulor intentional misconduct or fraud. The foregoing
indemnification shall include indemnification against all costs and expenses
(including, but not limited to, reasonable attorneys' fees and disbursements,
amounts of judgmentspaid and settlement amounts) actually and reasonably
incurredin connection with the defense of any claim, action, suit or proceeding,
whether civil, criminal, administrative or other, in which any such member of
the Committee may be involved by virtue of being or having been a member of the
Committee; provided, however, that such indemnity shall not be operative with
respect to (a) any matter as to which such member of the Committee shall have
finally been adjudged in such action, suit or proceeding to be liable forwillful
or intentional misconduct or fraudin the performanceof his or her duties as such
member of the Committee; or (b) any matter settled or compromised, unless, in
the opinion of independent counsel selected by the Association, there is no
reasonable ground for such member of the Committee being adjudged liable
forwillful or intentional misconduct or fraud in the performance of his or her
duties as such member of the Committee. If the Board fails to appoint a
Committee, the Board shall serve as the Committee. Section 4.2 Function of the
Committee. The Committee shall have the authority and responsibility to
administer the policies of the Association with respect to construction and to
approve and regulate the designand construction of all Improvements within the
Master Ground Lease Property so as to assure compliance with the intent and
purpose of this Declaration. The BN 32866l76vl2 20



--------------------------------------------------------------------------------



 
[axonhqpsafullyexecuted050.jpg]
Committee shall have the power to create architectural and landscaping design
guidelines. All Improvements shall be designed and constructed strictly in
accordance with the plans and specifications therefor as approved by the
Committee and, once approved by the Committee, approved by the Community (if
applicable), in accordance with the standards and procedures hereinafter set
forth. Plans and specifications shall first be presented to the Committee (and
not to the Community or simultaneously to the Community). Approval of plans and
specifications by the Committee shall be based, among other things, on the
adequacy of Lot dimensions, structural design,conformity and harmony of the
externaldesign with neighboring structures and Lots, the relation of finished
grades and elevations to neighboring Lots, conformity to both the specific and
general intent of this Declaration and any other relevant Community or Committee
guidelines. The Committee shall have the right to employ, for reasonable
compensation, at the sole cost and expense of the applying Ground Lessee, one or
more professional consultants to assist it in discharging its duties. Any
decision of the Committee in its areas of responsibility shall be final,
conclusive, and binding upon all Ground Lessees and their tenants provided it is
made in accordance withthe provisions of this Declaration. Approval of plans and
specifications by Committee shall also be based upon conformity with the harmony
of such plans and specificationswith existing or possible free standing signage,
either installed or possibility to be installed in the future, in the Common
Signage Area. No plans and specifications shall be presented to the Community
unless they are firstapproved by the Committee. Section 4.3 Use of Approved
Civil Engineer and Landscape Architect. In the interest of uniformity and
cohesive design, the Committee shall designate an approved civil engineering
firm and a landscape architectural firm, fromtime to time, which firms shall be
used forall civil engineering and landscape architectural services within the
Master Ground Lease Property, unless otherwise agreed by the Committee. Section
4.4 Submission of Community Pre-Application Materials to Committee. The
following information (which may be included in a final draft purchase and sale
agreement or finaldraft sublease agreement between a Ground Lessee and an
interested party)which a Ground Lessee intends to submit to the Community for
review shall first be submitted to the Committee and shall include: (a) a
project narrative regarding the proposed use of the Improvements; (b) an
architectural master plan; (c) conceptual building elevations and renderings; (
d) preliminary engineering and architectural plans and specifications for all
proposed Improvements; (e) a grading plan showing existing contour grades (in
one-foot contour intervals), finished spot grades, building finished floor
elevations, and the location of all proposed and existing Improvements. Existing
and finished gradesshall be shown at Lot corners and at corners of proposed
Improvements. Lot drainage provisions, including any storm sewer locations and
drainage retention areas, shall be indicated as well as cut and fill details if
any changes are to occur in the finishedlot contour at any exterior boundary of
the Lot. All grading 21 BN 32866176vl2



--------------------------------------------------------------------------------



 
[axonhqpsafullyexecuted051.jpg]
and drainage retention provisions shall fully comply with applicable Community
and other governmentalordinances and regulations as may be in effectfrom time to
time; (f) a site plan showing the location of all existing and proposed
Improvements, including, without limitation, all parking areas with number and
size of parking spaces, trash receptacle locations, required fire lanes, site
ingress and egress, and the location of all delivery or pick�up doors, personnel
doors, entry doors, exterior glass or windows, and any other openings in the
buildings; (g) site lighting plans; (h) site photometric plans (i) all building
materials and colors forproposed Improvements; G) landscaping and utility plans
and specifications; (k) a detailed list of all waivers or variances requested
pursuant to Section 3.4, Section 4.10 or Section 5.17; and (1) such other
information as may be requested by the Committee. The Committee may, in its
reasonable discretion, permit plans and specifications to be submitted in
scheduled phases and may, but shall not be required to, give conditional or
partialapprovals to plans and specifications; provided, however, that no
permitted delay in the submission of plans or specifications and no conditional
or partial approval shall in any way obligate the Committee to any subsequent or
additional approval, waiver or variance; and provided further that no Ground
Lessee may submit a preliminary plans and specifications package to the
Community until the Ground Lessee has first received Committee approval of those
plans and specifications as provided forin Sections 4.4 and 4.6 of this
Declaration. Section 4.5 Initial Committee Approval. The Committee shall
indicate its approval or disapproval of the submitted plans and specifications
in the manner set forth in Section 4.6. However, if the Committee fails to
either approve or disapprove a Ground Lessee's plans and specifications
(including resubmission of disapproved plans and specifications) within fifteen
(15) days (or as specified by the Committee) after they have been submitted to
it (provided that all required information has been submitted), it shall be
conclusively deemed that said plans and specifications have been approved,
subject, however, to the conditions, covenants, restrictions and reservations
contained herein and subject to Ground Lessee's completion of the requirements
of Section 4.5. Section 4.6 Final Community and Final Committee Approvals. At
such time as a Ground Lessee has received or is deemed to have received
Committee approval pursuant to Section 4.1, the Ground Lessee shall submit the
plans and specifications and other required materials to the Community for
review. In the event Ground Lessee receives the Community's approval, Ground
Lessee shall be required to submit evidence of the same to the Committee,
together with the conditions, limitations, revisions or stipulations, if any,
imposed by the Community in connection with its approval. The Committee shall
have fifteen (15) days (or as BN 32866176vl2 22



--------------------------------------------------------------------------------



 
[axonhqpsafullyexecuted052.jpg]
otherwise stated by the Committee) after its receipt of same to review the
Community's conditions, limitations, revisions or stipulations, if any, and to
impose, in its reasonable discretion, any additional conditions, limitations,
revisions or stipulations which it deems reasonably necessary because of the
imposition of the Community's conditions, limitations, revisions or
stipulations, if any, to assure compliance with the intent and purpose of this
Declaration. If the Committee fails to notify the Ground Lessee of additional
conditions, limitations, revisions or stipulations within said fifteen (15) days
(or the number of days otherwise stated by the Committee), it shall be
conclusively deemed that final approval shall be conditioned solely upon
compliance with the Community's conditions, limitations, revisions or
stipulations. Thereafter, the Ground Lessee shall submit working drawings to the
Committee consistent with the Community's and the Committee's conditions,
limitations, revisions or stipulations. The Committee shall approve or
disapprove the working drawings in the manner set forth in this Section 4.6
within twenty (20) days after receipt thereof. The Committee shall not withhold
its approval of the working drawings if they are fully consistent with the
Community's and the Committee's previously imposed conditions, limitations,
revisions or stipulations. Failure of the Committee to approve or disapprove the
working drawings within said twenty (20) day period shall constitute final
approval thereof, subject to the terms and conditions of this Declaration.
Section 4. 7 Form of Committee Approvals. All actions of the Committee,
including, without limitation, approval of plans and specifications and the
grantingof waivers or variances pursuant to Section 4.10 hereof, shall be set
forth in writing and made and signed by at least two (2) members of the
Committee. Any approval, waiver or variance in any form other than as set forth
in the immediately preceding sentence shall not be binding on the Committee or
the Association ( except where an approval is deemed to have been given pursuant
to the provisions of Sections 4.5 or 4.6 above). The Committee shall promptly
notify the Ground Lessee in writing upon receipt of all required plans and
specifications or other required information, but the applicable time periods
shall commence on the date of receipt by the Committee rather than the date of
notificationof such receipt. Section 4.8 Limitation of Liability. Subject to the
provisions of Section 4.1 above, neither the Association, the Committee nor any
of its members shall be liable in damages or otherwise to anyone submitting
plans and specifications for approval or to any Ground Lessee affectedby this
Declaration by reason of mistake of judgment, negligence or nonfeasancearising
out of or in connection with the approval or disapproval or failure to approve
or to disapprove any plans and specifications. Further, the design and
construction of any Improvement shall be the sole responsibility of the Ground
Lessee and any recommendation with respect to anyplans or specifications or the
means or method of construction made by the Committee or any member thereof
shall not alter the Ground Lessee's responsibility for the safe and proper
design and construction of said Improvement; nor shall it give rise to any claim
by anyone against the Association or the Committee (or, after the TransferDate,
the Board or any member thereof) for any defect in designor constructionof any
Improvement. Section 4.9 Enforcement by Committee. No Improvement shall be
constructed, erected, placed, altered (by addition or deletion), maintained or
permitted to remain on any Lot except in accordance with plans and
specifications approved by the Committee and the Community. Any Improvement not
designed and constructed in accordance with plans and 23 BN 32866176vl2



--------------------------------------------------------------------------------



 
[axonhqpsafullyexecuted053.jpg]
specificationsso approved shall conclusively be deemed in violation of this
Declarationand shall be removed or corrected by the Ground Lessee to the
reasonable satisfactionof the Committee. In addition to any other remedy
provided forin this Declaration, the Association may bring suit to enjoin the
commencement or continuance of construction of any Improvement for which the
Committee has not approved plans and specifications and may also bring suit to
enjoin the continuance of construction of any Improvement that is not being
constructed in accordance with plans and specificationspreviously approved by
the Committee and the Community. Section 4.10 Approvals. Waivers and Variances.
It is the intent of this Declaration that the regulation of Lots as set forth in
this Article 4 be strictly adhered to. Notwithstanding that intent, it is
recognized that particular circumstances may from time to time and on a
case-by-case basis necessitate the waiving or varying of certain of the
requirements set forth in this Article 4. Therefore, for good cause shown, the
Committee may, in its reasonable, good faithdiscretion, on a case-by-case basis,
waive or vary one or more of the requirements and standards of this Article 4 so
long as such waiver or variance does not violate the overall scheme and intent
of this Article 4. Any waiver or variance, when granted, shall be final and
binding upon all Ground Lessees provided that it is granted in accordance with
the provisions of this Section 4.10. The granting of a waiver or variance to one
Ground Lessee shall not automatically entitle another Ground Lessee to the same
waiver or variance, it being understood that each request for a waiver or
variance shall be treated on its own merits. Further, the granting of a waiver
or variance to a Ground Lessee shall not automatically entitle that Ground
Lessee to any subsequent or additional waiver or variance. All approvals,
waivers and variances by the Committee shall be in writing and made by a
majority of the members of the Committee and, if requested by the applicant,
shall be in recordable form. Any approval, waiver or variance in any form other
than as set forth in the immediately preceding sentence shall not be binding on
the Committee or the Association ( except where an approval is deemed to have
been given pursuant to the provisions of Sections 4.5 or 4.6 above). Section
4.11 Exemption of Certain Improvements. Notwithstanding any other provision of
this Declaration to the contrary, a Ground Lessee shall not be required to
comply with the provisions of Sections 4.2, 4.3, 4.4, 4.5, 4.6 or 4.8 of this
Declaration as to the initial construction of any Improvements which are
approved in advance by Declarant or are constructed by Declarant or any of its
members or their affiliates; and are commenced prior to the recording of this
Declaration and are thereafter completed (i) by Declarant, or (ii) substantially
in accordance with the plans and specifications therefor previously approved by
Declarant; any and all subsequent alterations, repairs, replacements or
reconstruction of all or any part of such Improvements shall, however, be fully
subject to the provisions of said Sections (and all other provisions of this
Declaration). ARTICLES REGULATION OF USE AND IMPROVEMENTS WITHIN THE PROPERTY
Section 5.1 Permitted Uses. Subject to the provisions of Sections 5.2 and 5.3
below, and subject further to such additional restrictions or limitations as may
be validly imposed in a Sub-Declaration or other Recorded instrument affecting
one or more Lots, the Lots, Easement 24 BN 32866176v12



--------------------------------------------------------------------------------



 
[axonhqpsafullyexecuted054.jpg]
Areas and Common Areas may be used for any use pennitted by law and applicable
Master Ground Lease and Substitute Lease(s) (the "PennittedUses") which include
the following: (a) commercial, including service, retail and entertainmentuses;
(b) office,including business and medical uses; (c) hospitality, including
restaurant, hotel and ancillary uses; (d) multi-family residential for use by
individuals and family tenants for periods of less than thirty (30) consecutive
days of occupancy (except for multi-family residential developments approved for
stays exceeding such time limit as may be approved by the Association and also
by the Community under a Conditional Use Permit); and (e) light manufacturing
and/or assembly as may be approved by the Association and alsoby theCo mmunity
under a Conditional Use Pennit. Section 5.2 Prohibited Uses. Unless otherwise
approved by the Association prior to such use, the following uses of Lots are
prohibited: (a) any use which is offensive by reason of odor, fumes, dust,
smoke, noise, glare, heat, sound, vibration, radiation (other than in connection
with medical diagnosis and treatment) or pollution, or which constitutes a
nuisance or is hazardous by reason of risk of fire or explosion, or injurious to
the reputation of any Lot or Ground Lessee; (b) any use which is in violation of
the laws (after taking into account the application of any validly granted or
adopted variance, exception or special use ordinance or regulation) of the
United States, the Community or any other governmental entity having
jurisdiction over the Master Ground Lease Property, or in violation of any
Conditional Use Permit or Community Planning and Zoning Ordinances (unless
approved under a Conditional Use Permit); (c) Any of the following uses: (i) Any
stand-alone body or fender repair operation that is not part of an automobile
dealership; (ii) Any fleamarket and/or swap meet; (iii) Any massage parlor
(other than licensed therapeutic massage), adult book shop, adult novelty shop,
movie house or other establishment selling or exhibiting sexually explicit or
pornographic materials or other sexually explicit or pornographic use; provided,
however, that such restrictions shall not preclude the (A) showing of films in
any "first rate" motion picture theater, so long as such motion picture theater
does not show any picture that has received an "X-rating" fromthe Motion Picture
Association of America or any successor to the Motion Picture Association of
America which rates motion pictures, or any other pictures that are considered
pornographic, and (B) sale or rental of adult books, magazines or videos a's an
25 BN 32866176vl2



--------------------------------------------------------------------------------



 
[axonhqpsafullyexecuted055.jpg]
incidental part of the business of a general purpose bookstore normally found in
a first class shopping center; (iv) Any tattoo parlor, "head shop" or any
establishment selling drug relatedparaphernalia; (v) Any "sidewalk sales" or
sales outside a building, unless approved by the Association; (vi) As to any
motion picture theater, any use other than a motion picture theater use, sales
of concessions, related movie items, video arcade, and related uses, without the
prior written consent of the Association; (vii) Unless approved by the
Association and by the Community under a Conditional Use Pennit, any warehouse
(provided that: (i) a warehouse occupying less than 50% of a building in which
other approved activities are housed, or (ii) a retailer which generally sells
to ultimate consumer purchasers but operating a "warehouse-type" operation such
as a "Costco" or consumer product warehouse retailer, shall not be deemed to be
a warehouse); (viii) Any heavy manufacturing, factory, distilling, refining,
smelting, agricultural or mining operation or facility or drilling for and/or
removal of subsurface substances; (ix) Any central or commercial laundry or dry
cleaning plant, coin operated laundry or laundromat; provided, however, that the
foregoing prohibition shall not be applicable to on-site service-oriented dry
cleaners and launderers with pickup and delivery by the ultimate consumer, or
nominal supporting facilities, as the same may be found in retail shopping
districts, multi-family residential properties and hotels and in the Greater
Metropolitan Phoenix Area; and (x) Any church or funeralparlor. (d) Any use as a
bar, nightclub, cocktail lounge, or similar use whereby alcohol is served for
on-premises consumption, unless located in a hotel or multi-family residential
property and approved by the Association and licensed by the Community, and, in
addition, a bona fide restaurant approved by the Association and licensed by the
Community which serves alcohol as an ancillary portion of its business (i.e.,
less than thirty (30%) percent of total revenues) shall not be prohibited. (e)
any use not permitted by the Master Ground Lease. Section 5.3 Prohibited
Conduct. Unless otherwise permitted by Applicable Law, no Person shall, in or on
any part of the Master Ground Lease Property: (a) Vend, peddle or solicit orders
for sale or distribution of any merchandise, device, service, periodical, book,
pamphlet or other matter whatsoever, except as approved in writing by the
Association; BN 32866176vl2 26



--------------------------------------------------------------------------------



 
[axonhqpsafullyexecuted056.jpg]
(b) Exhibit any sign,placard, banner, notice or other written material; (c)
Distribute any circular, booklet, handbill, placard or other material; (d)
Solicit membership in any organization, group or association or any
contributionfor any purpose; (e) Parade, rally, patrol, picket, demonstrate or
engage in any conduct that might tend to interfere with or impede the use of any
of the Easement Area or Common Area by any permittee,create a disturbance,
attract attention or harass, annoy, disparage or be detrimental to the interest
of any of the office or commercial businesses, light manufacturing facility or
hospitality or residential properties within the Lots; (f) Throw, discard or
deposit any paper, glass or extraneous matter of any kind, except in
designatedreceptacles, or create litter or hazards of any kind; (g) Use any
sound-making device of any kind to create or produce in any manner noise or
sound that is annoying, unpleasant, or distasteful; or (h) Deface, damage or
demolish any sign, light standard or fixture, landscaping material or other
Improvement withinthe Lots, or the property of permitteessituated within the
Lots. The listing of specificitems as being prohibited is not intended to be
exclusive, but to indicate in general the manner in which the right to use the
Easement Area and Common Area solely as a means of access and convenience in use
of the office, commercial and light manufacturing businesses and hospitality and
multi-family residential properties within the Lots is limited and controlled by
the Association. Section 5.4 Lot Coverage. The percentage of each Lot which may
be covered by buildings shall be subject to the review and approval of the
Committee, as part of the Committee's review of plans for proposed Improvements
on the Master Ground Lease Property pursuant to Article 4 hereof, but shall in
no event violate the Community's ordinances and regulations in effectfrom time
to time. Section 5.5 Parking. Parking shall be governedas follows: (a) Adequate
off-street parking shall be provided by each Ground Lessee. No parking shall be
permitted on any private street or roadway constituting an Easement Area or a
Common Area or at any place other than on the on-site paved parking spaces to be
provided by the Ground Lessee of a Lot; (b) No parking will be permitted on
private or public roadways or streets. No parking will be permittedon
undeveloped areas unless the Association by signage designates any such area for
overflow parking. The Association is authorized to tow all vehicles in violation
of the foregoing parking restrictions and enforce all other applicable Community
Standards in coordination with the Community; BN 32866176v12 27



--------------------------------------------------------------------------------



 
[axonhqpsafullyexecuted057.jpg]
(c) The location, number, size and surfacing of parking spaces shall be subject
to the approval of the Committee in accordance with Article 4 hereof and shall
conform at a minimum to applicable Community ordinances and regulations in
effectfrom time to time; (d) All parking areas shall conform to the specific
geotechnical report completed for the site and shall be paved with such
materials and to such thicknesses and other specifications as are recognized as
a sound civil engineering practice for this use and approved by the Committee in
accordance with Article 4 hereof; (e) All parking areas shall be illuminated
with fixtures approvedas to height, type, location and appearance by the
Committee in accordance with Article 4 hereof, which fixtures and illumination
shall be screened from view from the streets to the extent deemed reasonably
desirable by, and using such means and materials reasonably approved by, the
Committee in accordance with Article 4 hereof, and shall be in compliance with
Community lighting ordinances regarding "dark sky" requirements; and (f) Each
Ground Lessee and tenant shall be responsible for compliance by its employees
and visitors with the applicable provisions of this Section 5.5. Section 5.6
Loading and Receiving Areas. All loading and receiving areas shall be screened
from view from public or private streets by means and materials approved by the
Committee in its reasonable discretion in accordance with Article 4 hereof. All
trucks servicing commercial establishments shall load and unload such trucks so
as not to unreasonably interfere with the operation of the other commercial
establishments within the Lots. All Federal Express, UPS, Amazon and
similarpackage delivery services shall be made only at the loading areast and no
such deliveries shall be made at tenant or customer doors of any facility.
Section 5.7 Outside Storage. Except during construction, no materials, supplies,
equipment, finished or semi-finished products or articles of any nature shall be
permitted to be stored on any area exterior to the building without the approval
of the Association. Any permitted outside storage shall be screened from view of
adjoining properties and public and private streets by a solid visual barrier so
as not to be visible to a person six feet (6') tall standing at ground level on
any part of adjacent streets; provided, however, that during construction of
Improvements on any Lot, necessary construction materials and supplies may be
stored on the Lot without the need for a solid visual barrier providing such
materials and supplies are kept in neat order considering the construction
activities. Except during the construction process, no temporary building or
structureshall be erected, installed or maintained on any Lot without the prior
written approval of the Association. All temporary structures used for
construction purposes must receive prior written approval by the Committee with
regard to location and appearances, and must be removed promptly upon completion
of construction, and that portion of the Lot from which the same are removed
promptly shall be placed in such condition as is otherwise required by this
Declaration. Section 5.8 Solid Waste Containers. Subject to applicable Community
ordinances and regulations in effect from time to time which may impose
additional or more stringent container requirements, each Lot shall have a
minimum of one (1) commercial size solid waste container. Said commercial waste
container shall be maintained in good mechanical condition. All waste BN
32866176v12 28



--------------------------------------------------------------------------------



 
[axonhqpsafullyexecuted058.jpg]
containers shall be emptied as often as necessary so as to prevent such
container from overflowing and at least once every seven (7) days if such
container is used for the deposit of garbage or other putrescible material. All
garbage or putrescible material must be bagged or wrapped so as to be air tight
before being deposited in the waste containers. When waste containers are in
use, lids and doors of such waste containers are to be kept in a closed position
at all times except during times when such container is being emptied or filled.
Each waste container shall be screened from view from all adjacent property or
streets by means of solid masonry walls at least the heightof the waste
container. Section 5.9 Landscaping. Subject to applicable ordinances or
regulations of Community or other applicable governmentalauthority in effect
from time to time, including but not limited to water conservation and desert
landscaping ordinances, each Lot, including portions thereof located within any
setback lines or easement areas, shall be landscaped in accordance with
landscape plans approved by the Committee in accordance with the provisions of
Article 4 hereof. Said plan shall include information regarding the scale, type
of sodding, seeding, trees, shrubs and plants, and their size and locations. The
plan shall provide information regarding landscape treatment for the entire Lot,
including fences, walls, drainage and screening. All plans shall also include an
underground sprinkler system. All landscaping required hereunder or otherwise to
be provided on any Lot shall be completed within thirty (30) days after the
substantial completion of construction of the last building on the Lot in
accordance with a plan approved by the Committee in accordance with the
provisions of Article 4 hereof, which plan may not be altered, amended or
revised without the prior written approvalof the Committee. It is the
responsibility of the Ground Lessee of a Lot to maintain all landscaped areas of
such Ground Lessee's property (including those portionslying within setback
lines and easement areas) unless said area is a designated Easement Area or
Common Area in accordance with Article 3 of this Declaration. If any Ground
Lessee fails to undertake and complete the required landscaping, the Association
may enforce suchobligation in accordance with the provisions of Section 3.4
hereof. Section 5.10 �- Signs shall be governed as follows: (a) no sign
(including, but not limited to, a building identification or marketing sign or a
tenant identification sign) shall be permitted on any Lot without the prior
written approval of the Committee given in accordance with the provisions of
Article 4 hereof as to size, number, location, design, and color. Normally, such
approval will be limited those signs which: (i) comply with the most current
Comprehensive Sign Plan approved by the Community; (ii) identify the name and
business of the occupant, or which give directions, or which offer the premises
for sale or for lease, and (iii) are not of an unusual size or shape when
compared to the building or buildings, if any, on the Lot; (b) any permitted
sign shall conform to all other governmentalordinances and regulations
applicable thereto; BN 32866176vl2 29



--------------------------------------------------------------------------------



 
[axonhqpsafullyexecuted059.jpg]
(c) any sign located on a Lot shall be maintained in good condition by the
Ground Lessee of such Lot; (d) the Association may place and maintain signs in
the Easement Areas and Common Areas for the general benefit of the Master Ground
Lease Property, such as, but not limited to, directories, speed limit and
informationsi gns; (e) no flagpole or flag shall be permitted on any Lot without
all aspects of such flagpoleor flagfirst being approved by the Association; (f)
the AssoC.iation may place and maintain signs in the Common Signage Areas as
provided in this Declaration. Section 5.11 Utility Connections. All utility
wires, pipes, conduits, facilities, connections and installations (including,
without limitation, electrical and telephone) shall be underground.No utility
meter or apparatus shall be located on any pole or attached to the outside of
any building wall which is exposed to view fromany street. Section 5.12 Height
Restrictions. Unless a height variance is approved by the Community and the
Committee, no building, structure or appurtenance thereto located on the Master
Ground Lease Property shall exceed general height restrictions imposed by the
Community. Section 5 .13 Partition Restrictions. Subject to the provisions of
Section 1.1 (t) above, the Common Elements, Easement Areas, Common Areas and
each Lot shall remain undivided, and no Ground Lessee shall bring any action for
partition of the same or of its interest therein, it being agreed that this
restriction is necessary to preserve the rights of the Ground Lessees with
respect to the operation and management of the Master Ground Lease Property.
Notwithstanding the foregoing, judicial partition of a Lot ground leased by two
or more Persons is not prohibited hereby so long as the same is affected by
means of a sale of the entire Lot with the partition affectingonly a division of
the proceeds of such sale. Section 5.14 On-Site Drainage. No water shall be
drained or discharged from any Lot or building thereon, except in accordance
with grading plans approved by the Committee in accordance with the provisions
of Article 4 hereof and the Community. Further, no Ground Lessee shall interfere
with the drainage established by the grading plan for the remainder of the
Master Ground Lease Propertyor any other propertyadjacent to the Lot, Section
5.15 Building Exteriors. All colors of materials on the building exteriors and
all exterior wall surfacesof any building shall be in accordance with plans and
designs approvedby the Committee in accordance with the provisions of Article 4
hereof. All materials used for the exterior of the buildings shall be high
quality, long-life, low maintenance materials, Section 5.16 Exterior Lighting.
Exterior lighting shall be governed as follows: (a) all exterior lighting which
are Common Elements owned by the Association shall be maintained by the
Association as a Common Expense; 30 BN 32866176vl2



--------------------------------------------------------------------------------



 
[axonhqpsafullyexecuted060.jpg]
(b) all exterior building lighting shall be designed, installed, directed,
altered and maintained in accordance with plans and specifications submitted to
and approved by the Committee in accordance with the provisions of Article 4
hereof, and shall be in compliance with Community lighting ordinances regarding
"dark sky" requirements; and (c) All exterior lighting shall be compatible and
harmonious throughout the Master Ground Lease Property and shall be in keeping
with the specific function and building type being served. Section 5.17
Approvals. Waivers and Variances. It is the intent of this Declaration that the
regulation of Lots as set forth in this Article 5 be strictly adhered to.
Notwithstanding that intent, it is recognizedthat particular circumstances may
fromtime to time and on a case-by-case basis necessitate the waiving or varying
of certain of the requirements set forth in this Article 5. Therefore, forgood
cause shown, the Committeemay, in its reasonable, good faith discretion, on a
case-by-case basis, waive or vary one or more of the requirements and standards
of this Article so long as such waiver or variance does not violate the overall
scheme and intent of this Article 5; provided, however, that the Committee shall
have no power or authority to grant any waivers or variances of the restrictions
and limitations imposed by Section 5.2 and 5.3 above (unless the same is
approved under a Conditional Use Permit). Any waiver or variance, when granted,
shall be finaland binding upon all Ground Lessees provided that it is granted in
accordance with the provisions of this Section 5 .17. The granting of a waiver
or variance to one Ground Lessee shall not automatically entitle another Ground
Lessee to the same waiver or variance, it being understood that each request for
a waiver or variance shall be treated on its own merits. Further, the granting
of a waiver or variance to a Ground Lessee shall not automatically entitle that
Ground Lessee to any subsequent or additional waiver or variance. All approvals,
waivers and variances by the Association shall be in writingand granted and
signed by the Association (by a majority of the members of the Board) and, if
requested by the applicant, shall be in recordable form. Any approval, waiver or
variance in any form other than as set forth in the immediately preceding
sentence shall not be binding on the Association. Section 5.18 Sub-Declarations.
The Ground Lessee or Ground Lessees of one or more Lots may subject such Lots,
by unanimous agreement of the Ground Lessee or Ground Lessees of such Lots, to a
Sub-Declaration not inconsistent with the provisions hereof and may designate
certain areas of such Lots as common area and common elements pursuant to the
provisions of the Sub-Declaration and may provide for the creation of an
association of Ground Lessees of such Lots to hold such common areas and
elements and administer such Sub-Declaration. Any Sub-Declaration may provide
formaintenance, replacement and operation of such common areas and elements and
for assessment of Lots and the Ground Lessees thereof within the area covered by
such Sub-Declaration to pay for such costs. Any Sub-Declaration must be approved
in writing by the Association in its sole and absolute discretion and by the
Community. Any Sub­ Declaration shall not replace this Declaration, and all Lots
shall remain subject to all provisions hereof. 31 BN 32866176vl2



--------------------------------------------------------------------------------



 
[axonhqpsafullyexecuted061.jpg]
ARTICLE6 RIGHTS OF FIRST MORTGAGEES Section 6.1 Rights of First Mortgagees. Upon
written request to the Association identifying the name and address of the First
Mortgagee for any Lot and the Lot address, any such First Mortgagee will be
entitled to timely written notice of: (a) any condemnation loss or any casualty
loss which affects a material portion of the Easement Areas, Common Areas or
Common Elements; (b) any delinquency in the payment of Assessments or charges
owed or other default in the performance of an obligation under this Declaration
by a Ground Lessee of a Lot subject to a First Mortgage held, insured or
guaranteed by such First Mortgagee which remains uncured for a period of thirty
(30) days; and (c) any lapse, cancellation or material modificationof any
insurance policy or fidelity bond maintained by the Association. First
Mortgageesshall be entitled to cure any defaultor delinquency which is monetary
in nature or which is non-monetary in nature but which can be cured by the
payment of money within thirty (30) days of a notice of defaultor delinquency
sent to said First Mortgagee pursuant to this Article 6. ARTICLE 7 INSURANCE;
DAMAGE AND DESTRUCTION Section 7 .1 Partial Destruction of Lot. Subject to the
other provisions of this Article 7, in the event of any damage to or destruction
of any part of the Improvements situated on a Lot which is non-substantial in
nature, the Ground Lessee of the affected Improvements shall reconstruct the
same as soon as reasonably practicable and substantially in accordance with the
provisions of Articles 3 and 4 hereof and the requirements of the Community
applicable thereto. Each Ground Lessee shall have an easement of reasonable
access onto any adjacent Lot for purposesof repair or reconstruction of said
Improvements . . Section 7.2 Total Destruction of Lot. In the event of any
damage to or destruction of all or a material portion of the Improvements
situated on a Lot which is substantial in nature, the Ground Lessee of the
affected Improvements shall immediately clear the Lot of all rubble and debris
and restore the surface thereof to a neat, clean and attractive condition.
Thereafter, the Ground Lessee shall, within eighteen (18) months after the
occurrence of such damage or destruction, either (a) rebuild the former
Improvements or construct new Improvements thereon (in either case in accordance
with the provisions of Articles 3 and 4 hereof and the requirements of the
Community applicable thereto), or (b) sell the Lot to a third Person who shall
agree, for the benefit of the Association, to construct Improvements on said Lot
and commence operations therefrom within twelve (12) months of vesting of title.
In the event the Ground Lessee of the Lot affected by said damage or destruction
neither sells nor rebuilds the same within the aforesaid eighteen (18) month
period, (a) if prior to the Transfer Date, the Declarant (at its sole option and
discretion and without the consent of any other Ground Lessee), or (b) if on or
after 32 BN 32866176v12



--------------------------------------------------------------------------------



 
[axonhqpsafullyexecuted062.jpg]
the Transfer Date, then the Association, shall have the right(but not the
obligation) to purchase said Lot fromsuch Ground Lessee at its then fair marlcet
value determined,in the event that such Ground Lessee and the Declarant or the
Association, as applicable, cannot agree upon such fair market value within
thirty (30) days after the Declarant or the Association, as applicable, gives
notice to such Ground Lessee of its exercise of such purchase right, by
arbitration conducted in accordance with the provisions of Article 10 hereof.
Section 7 .3 Partial Destruction of Easement Areas. Common Areas and Common
Elements. Subject to the other provisions of this Article 7, in the event of any
damage to or destruction of any partof the Common Elements and/or the Easement
Areas and/or the Common Areas which is non-substantial in nature, the
Association shall reconstruct or replace the same as soon as reasonably
practicable either substantially in accordance with the original plans and
specificationstherefor or in accordance with alternativeplans and
specificationsproposed by the Association and approved by the Committee. The
cost thereof shall be a Common Expense. Any excess insurance proceeds shall be
deposited to the general fundsof the Association. In the event the proceeds of
the Association's insurance policies maintained by the Association as required
by this Declaration are insufficient to repair or replace the damaged or
destroyed Common Elements and/or Easement Area Improvements and/or Common Area
Improvements, and expenses related thereto, then the Association may use funds
from the general account established by it with respect to the Master Ground
Lease Property or, if necessary, levy a Special Assessment on all Ground Lessees
to restore or replace said damaged or destroyed Common Elements and/or Easement
Area Improvements and/or Common Area Improvements. Such use of fundsfrom the
general account or levy of a Special Assessment shall not constitute a waiver of
the Association's or any Ground Lessee's rights to institute any legal
proceeding or suit against the Person or Persons responsible, purposely or
negligently, for the damage or destruction. The Association shall have an
easement of reasonable access onto any adjacent Lot for the purposes of
repairing or reconstructing said damaged or destroyed Easement Areas and/or
Common Areas and/or Common Elements. Section 7.4 Total Destruction of Easement
Areas. Common Areas and Common Elements. In the event the Common Elements and
Easement Areas and/or Common Areas are totally or substantially damaged or
destroyed, the repair, reconstruction or disposition thereof and the disposition
of any insurance proceeds shall be as provided by an agreement approved in
writing by Declarant or, if Declarant does not then lease any Lot, by Ground
Lessees who lease in the aggregate not less than fifty-one percent (51 %) of all
acreage within the Master Ground Lease Property (other than Common Areas).
Section 7.5 Insurance. In addition to the insurance requirements pursuant to the
Master Ground Lease or relevant Substitute Lease, the Association shall obtain
and continue in effect at all times commercial general liability insurance
insuring the Association and its agents and employees and the Ground Lessees and
their respective employees, agents and invitees against any liability for bodily
injury, property damage or death arising fromthe activities of the insured
parties with respect to the Common Elements and/or the Easement Areas and/or the
Common Areas or from the Ground Lessee's interest therein and, if not included
in the policy, a "severability of interest" endorsement precluding the insurer
from denying coverage to one Ground Lessee because of the negligence of any
other Ground Lessee or the Association. Such insurance shall be in amounts
deemed appropriate by the Association, but shall in no event 33 BN 32866176vl2



--------------------------------------------------------------------------------



 
[axonhqpsafullyexecuted063.jpg]
provide coverage of less than Five Million Five Hundred Thousand Dollars
($5,500,000) combined single limit for injury to or death of any number of
persons or for damage to property of others arising out of any one occurrence.
This insurance may be obtained in a combination of primary and umbrella policies
and from different insurers. In addition, the Association shall obtain and
continue in effect at all times a policy of special form causes of loss property
insurance in an amount not less than one hundred percent (100%) of the
replacement value of the Common Elements and the Improvements located in the
Easement Areas and/or the Common Areas, including, without limitation, but only
if obtainable, a "replacement cost" endorsement providing forthe payment of
proceeds without deduction for depreciation. Such insurance shall be maintained
forthe benefit of the Association, the Ground Lessees and all First Mortgagees,
as their respective interests may appear. To the extent that "waiver of
subrogation" and "severability of interest" endorsements are obtained, the
Association and each of the Ground Lessees hereby waive and release each other
from all claims covered by insurance, but only to the extent of insurance
proceeds actually collected. Section 7 .6 Additional Association Insurance. The
Association may purchase such other insurance, in such amounts it deems
appropriate, relating to the use, occupancy, maintenance, repair and replacement
of the Easement Areas, Common Areas and Common Elements as it may deem
necessary, including, without limitation, directors' liability and errors and
omissions insurance, and may purchase fidelity coverage against dishonest acts
by any directors, managers trustees, employees or volunteers of the Association
who are responsible for handling funds belonging to or administered by the
Association. Any fidelity insurance shall name the Association as the insured
and shall provide coverage in an amount not less than one and one-half (1-1/2)
times the sum of (a) the total of all Annual Assessments for the year in
question, (b) any and all reserves established by the Association hereunder and
(c) the amount of any Special Assessment approved by the Association. Section
7.7 Ground Lessees' Insurance. Every Ground Lessee may carry such insurance as
it deems appropriate under the circumstances, but shall, at the very minimum,
obtain and continue in effect (or cause to be obtained and continued in effect)
at all times the following types of coverage: (a) commercial general liability
insurance in favor of itself and its agents and employees providing coverage
against any liability for personal injury, property damage or death arising from
the activities of the insured parties or incident to the Ground Lessee or use of
a Lot in an amount not less than $2,000,000.00 (or such greater amount as
required under the applicable Ground Lease) on a "single occurrence" basis; (b)
workers' compensation and employers' liability insurance; and ( c) only if and
when applicable, contractor's liability insurance in builders' risk form,
including flood coverage if available. All policies of insurance carried by a
Ground Lessee ( or caused by a Ground Lessee to be carried hereunder) shall
contain, if obtainable: (i) waiver of subrogation endorsements in favor of the
Association, each other Ground Lessee, and all of their respective agents and
employees; (ii) a waiver of co-insurance penalties endorsement based upon an
agreed amount of additional insurance carried by or for the benefit of said
Ground Lessee; (iii) an endorsement waiving any right of set-off, counterclaim,
apportionment, proration or contribution by reason of other insurance not
carried by such Ground Lessee; (iv) an endorsement waiving any invalidity, other
adverse effect or defense on account of any breach of warranty or condition
caused by the Association, any Ground Lessee or any tenant of any Ground Lessee,
or arising fromany act, neglect, or omission of any named insured or the
respective agents, contractors and employees of 34 BN 32866176v12



--------------------------------------------------------------------------------



 
[axonhqpsafullyexecuted064.jpg]
any insured; (v) an endorsement providing that no such policy shall be cancelled
or terminated without thirty (30) days prior written notice (or ten (10) days
prior written notice for non­ payment of premium) to both such Ground Lessee's
First Mortgagee(if any) and the Association if the Association and such First
Mortgagee theretofore shall have filed written requests withthe insurer for such
notice. To the extent that "waiver of subrogation" endorsements are obtained,
the Association and each of the Ground Lessees hereby waive and release each
other from all claims covered by insurance, but only to the extent of insurance
proceeds actually collected. Prior to vesting of leasehold title, and thereafter
no later than ten (10) days prior to expiration, each Ground Lessee shall
furnish to the Association an ACORD25 and ACORD28 or similar form evidencing
renewal coverage. If any loss intended to be covered by insurance carriedby or
on behalf of the Association shall occur and the proceeds payable thereunder
shall be reducedby reason of insurance carried by any Ground Lessee, such Ground
Lessee shall assign the proceeds of such insurance (or caused by any Ground
Lessee to be carried hereunder) to the Association, to the extent of such
reduction, for application by the Association to the same purposes as the
reduced proceeds are to be applied. Section 7.8 Adjustment of Coverage:
Premiums. With respect to all insurance carried by the Association pursuant to
Sections 7.5 and 7.6 hereof, the Association shall review the same at least
annually for the purpose of adjusting the amounts and types of coverage in
lightof past experience and reasonably anticipated changes in economic
conditions. All premiums for insurance coverage required by this Declaration to
be obtained by the Association and for any other insurance deemed necessary by
the Association shall be Common Expenses to be included in the Annual
Assessments levied by the Association and collected from the Ground Lessees.
That portion of the Annual Assessments necessary for the required insurance
premiumsshall be separately accounted for by the Association in a reserve fund,
to be used solely for the payment of premiums of required insurance as such
premiums become due and payable. Section 7 .9 Adjustment of Loss; Collection of
Proceeds. With respect to all insurance carried by the Association pursuant to
Sections 7.5 and 7.6, the Association shall have full power and authority to
make claims, conduct settlement negotiations, receive and give receipts for
proceeds and bring suit to enforce the provisions of such policies or for breach
thereof or otherwise. Section 7.10 Exculpation of Association. Except as may be
specificallyprovided to the contrary in any other provision of this Declaration,
neither the Association, nor any officer, director or Committee member thereof,
shall be liable to any Ground Lessee or any employee or agent thereof for any
risk not capable of being covered by insurance obtainable in the ordinary course
of business or for any amounts in excess of the insurance actually obtained by
the Association pursuant to this Declaration; provided, however, that theafore
said exculpation shall be of no force and effect unless the Association shall
have obtained written statements, dated within thirty (30) days after the
occurrence of the loss or risk, from at least three (3) independent professional
insurance agents attesting, as at the date of such statements, to the
unavailability (and/or reasonableness of amount, as applicable) of such
insurance coverage. Section 7.11 Ground Lessees' Cross-Indemnification. Each
Ground Lessee agrees to indemnify, hold harmless and defend by counsel of its
choice each and every other Ground Lessee fromand against any and all claims,
losses, judgments, liabilities and expense (including, BN 32866176v12 35



--------------------------------------------------------------------------------



 
[axonhqpsafullyexecuted065.jpg]
without limitation, attorneys' fees and disbursements) arising out of or in
connection with the occurrence of any death, personal injury or property damage
on its Lot; provided, however, that the aforesaid indemnification and agreement
to defend shall not apply if the death, personal injury or property damage
occurred as the result of, or if such occurrence was contributed to by, the
negligence or other tortious conduct of the Ground Lessee which would otherwise
have been indemnified, or of its partners,directors, officers, shareholders,
employees, agents, contractors or representatives. Section 7.12 Damage Caused by
Ground Lessee. Each Ground Lessee shall be liable to the Association for any
damage to the Common Elements and/or Easement Areas and/or Common Areas not
fully reimbursed to the Association by insurance. Moreover, in the event that
premiums for insurance carried by the Association pursuant to Sections 7 .5 or 7
.6 hereof are increased on account of any such occurrence, the Association
reserves the rightto levy a Special Assessment against such Ground Lessee alone
in an amount equal to one hundred percent (100%) of the increase in insurance
premiums directly attributable to such occurrence for that year and any
subsequent years. ARTICLE 8 CONDEMNATION. Section 8.1 Condemnation of Common
Elements and/or Easement Areas and/or Common Areas. Upon receipt of notice of
intention or notice of proceedings whereby all or any part of the Common
Elements and/or Easement Areas and/or Common Areas is to be taken by any
governmental entity by exercise of the power of condemnation or eminent domain,
all Ground Lessees (and all First Mortgagees who shall have made written request
for such notice pursuant to Article 6 hereof) shall be immediately notified by
the Association thereof. The Association shall represent the Ground Lessees in
any condemnation or eminent domain proceedings or in negotiations, settlements
and agreements with the condemning authority for acquisition of all or any part
of the Common Elements and/or Easement Areas and/or Common Areas of the Master
Ground Lease Property, and every Ground Lessee appoints the Association as its
attorney-in-fact, coupled with an interest, for this purpose. The entire award
made as compensation for such taking of Common Elements and/or Easement Areas
and/or Common Areas, including, but not limited to, any amount awarded as
severance damages, or the entire amount received in settlement in lieu of such
taking, after deducting therefrom, in each case, reasonable and necessary costs
and expenses, including, but not limited to, attorneys' fees, appraisers' fees
and court costs (which net amount shall hereinafter be referred to as the
"Award"), shall be paid to the Association as trustee for the use and benefit of
the Ground Lessees and their First Mortgagees as their interests may appear. The
Association shall, in the case where not all of the Common Elements and/or
Easement Areas and/or Common Areas are taken, cause the Awardto be utilized for
the purpose of repairing and/or restoring the remaining portions of the Common
Elements and/or Easement Areas and/or Common Areas but not necessarily to the
same condition or in the same fashion as existed prior to the taking. In the
event of a total taking of the Common Elements and/or Easement Areas and/or
Common Areas, the Declaration shall be amended to reflect such taking. In the
event that any excess Award is received in respect of a taking, the Association
shall propose the method of division thereof among the Ground Lessees. In the
event any Ground Lessee disagrees with the proposed 36 BN 32866176vl2



--------------------------------------------------------------------------------



 
[axonhqpsafullyexecuted066.jpg]
allocation, such Ground Lessee may have the matter submitted to and determined
by arbitration in accordance with the provisions of Article 10 hereof. Section
8.2 Condemnation of Lots. Any Ground Lessee who receives a notice of intention
or notice of proceedings whereby all or any portion of its Lot is to be taken by
any governmental entity by exercise of the power of condemnation or eminent
domain shall immediately advise both its First Mortgagee (if any) and the
Association thereof. The entire award made as compensation for such taking,
including, but not limited to, any amount awarded as severance damages, or the
entire amount received in settlement in lieu of such taking, after deducting
therefrom, in each case, all costs and expenses incurred in connection therewith
(said net amount hereinafter being referred to as the "Ground Lessee's Award"),
shall be paid to the Ground Lessee, its First Mortgagee, and/or its lessee(s)
(if any), and/or any other Person(s) holding an interest in such Ground Lessee's
Lot as mortgagee under a mortgage or beneficiary under a deed of trust, all as
their respective interests may appear. The Ground Lessee shall, in the case of a
partial taking of its Lot, promptly repair and/or restore the remaining portion
of its Lot, but not necessarily to the same condition or in the same fashionas
existed prior to the taking. In the event of a total taking of a Lot (i.e., a
taking either of all or so substantial a portion thereof that the Ground Lessee
can no longer use the remainder for the conduct of its business therefrom), the
provisions of Section 7 .2 shall be applicable. In the event of a total taking
of more than one Lot, the aforesaid provisions shall be applicable to the total
taking of each Lot; provided, however, that if more than fifty percent (50%) of
the acreage of the Master Ground Lease Property (exclusive of Common Areas and
areas previously dedicated for public use and accepted by a governmental entity)
is totally taken, then the Declaration shall be amended to reflect such taking.
ARTICLE9 ENFORCEMENT OF COVENANTS AND ASSIGNMENT OF DECLARANT'S RIGHTS AND
DUTIES Section 9.1 Abatement and Suit. The conditions, covenants and
restrictions contained in this Declaration shall run with the land and be
binding upon and inure to the benefit of the Association, the Declarant and each
of the Ground Lessees. Violation of any condition, covenant or restriction
herein contained shall give the Association, through its authorized agent or
agents, the right, following the expiration of the applicable periods of notice
and cure provided for elsewhere in this Declaration ( except in the case of
emergencies, in which event no notice or cure period need be afforded), to enter
upon the portion of the Master Ground Lease Property wherein said violation or
breach exists and to summarily abate and remove at the expense of the Ground
Lessee any structure, thing or condition that may be or exist thereon contrary
to the intent and meaning of the provisions of this Declaration, or to institute
a proceeding at law or in equity against the Person or Persons who have violated
or are attempting to violate any of these conditions, covenants and
restrictions, to enjoin or prevent them from doing so, to cause said violation
to be remedied or to recover damages forsaid violation. Notwithstanding the
foregoing, the conditions, covenants and restrictions of this Declaration may be
enforced, except as otherwise specifically provided for in this Declaration, (a)
prior to the Transfer Date, only by the Declarant, and (b) after the Transfer
Date, only by either Declarant (and then only for so long as the Class B
Membership exists or by the Association (at all times); provided, however, that
if a 37 BN 32866176v12



--------------------------------------------------------------------------------



 
[axonhqpsafullyexecuted067.jpg]
Ground Lessee notifies each party so empowered to enforce this Declaration of a
claimed violation of these conditions, covenants and restrictions by another
Ground Lessee (including, without limitation, Declarant or any of its
Affiliates) and each such party fails to act within sixty (60) days after
receipt of such notification, then, and in that event only, a Ground Lessee may
separately, at his own sole cost and expense (subject to any right or ability
such Ground Lessee may have to recover any or all of such costs and expenses
from the violating Ground Lessee), enforcethe conditions, covenants and
restrictionsherein contained. Section 9.2 Deemed to Constitute Nuisance. Every
violation of this Declaration or any part thereof is hereby declared to be and
shall constitute a nuisance, and every public or private remedy allowed therefor
by law or in equity against a Ground Lessee, Ground Lease Subtenant or occupant
shall be applicable against every such violation and may be exercised by the
same Persons and under the same conditions as is provided forthe exercise of the
remedies set forth in Section 9.1 above. Section 9.3 Attorneys' Fees. In any
legal or equitable proceeding for the enforcement or to restrain the violation
of this Declaration or any provision thereof, the losing party or parties shall
pay the reasonable costs and attorneys' fees of the prevailing party or parties
in the amount as may be fixed by the court in such proceedings. Section 9.4
Remedies Cumulative. All remedies provided for herein, or at law or in equity,
shall be cumulative and not exclusive. The failure of any party empowered by
Section 9.1 to enforce the conditions, covenants and restrictions hereof to
enforce any of the conditions, covenants and restrictions herein contained shall
in no event be deemed to be a waiver of the right to do so for subsequent
violations or of the right to enforce any other conditions, covenants and
restrictions and none of such parties shall be liable forsuch failureto enforce.
Section 9.5 Certificate of Compliance. Upon payment of a reasonable fee not to
exceed Fifty Dollars ($50.00) and upon written request of any Ground Lessee,
Ground Lease Subtenant, mortgagee, prospective Ground Lessee, prospective Ground
Lease Subtenant or prospective mortgagee of a Lot, the Association shall
execute, acknowledge and deliver a certificate in recordable form setting forth
the amounts of unpaid Assessments, if any, against that Lot and generally
whether or not said Ground Lessee is in violation of any of the termsand
conditions of this Declaration. Said written statement shall be conclusive upon
the Association in favor of the Persons who rely thereon in good faith. Such
statement shall be furnished by the Association within a reasonable time, but
not to exceed fifteen (15) business days, from the receipt of a written request
for such certificate. In the event the Association fails to furnish such
certificate within said fifteen (15) business day period, it shall be
conclusively presumed that there are no unpaid Assessments relating to the Lot
as to which the request was made and that said Lot and Ground Lessee are in
conformance with all of the terms and conditions of this Declaration. Section
9.6 Assignment of Declarant's Rightsand Duties. Any or all of the rightsand
obligations of Declarant herein contained may be assigned by Declarant to any
Person which agrees to assume any or all of the duties of Declarant hereunder
which are being assigned. To be effective, any permitted assignment must be in
writing and specifically refer to the rights and obligations of the Declarant
hereunder which are being assigned. Upon acceptance of such 38 BN 32866176vl2



--------------------------------------------------------------------------------



 
[axonhqpsafullyexecuted068.jpg]
assignment by any such Person, said assignee shall assume the assigned duties
and obligations hereunder and shall have the assigned rights and powers
hereunder. Upon any such assignment, Declarant shall be relieved of the assigned
rights and powers and shall be released from the assignedliabilities,
obligations and duties hereunder thereafteraccruing. Anything else contained in
this Declaration to the contrary notwithstanding, the mere transfer of any
interest in a Lot within the Master Ground Lease Property by Declarant to any
third party, whether by deed or other instrument of conveyance, shall in no way
convey any right or obligation of Declarant hereunder except as otherwise
expressly provided in such deed or other instrument of conveyance or transfer.
ARTICLE 10 ARBITRATION Section I 0.1 Arbitrable Matters. Whenever it is
expressly provided for in this Declaration, but only in such event, that any
question, disagreement, difference or controversy (individually or collectively,
a "Dispute") between or among the Association and a Ground Lessee or between or
among several Ground Lessees arising out of or relating to this Declaration or
to a breach thereof shall be submitted to and/or determined by arbitration, such
arbitration shall be conducted in accordance with the remaining provisions of
this Article 10. Section 10.2 Governing Rules. Except as specifically may be
provided to the contrary in this Section 10.2 or in any other provision of this
Article 10, all arbitrationshall be conducted in Maricopa County, Arizona, in
accordance with the rules of the American Arbitration Association (or any
organization successor thereto) then in full force and effect; provided,
however, that in the event of any conflict or inconsistency between the
provisions of this Declaration and the then current rules of the American
Arbitration Association (or any organization successor thereto), the provisions
of this Declaration shall govern and be controlling. The arbitrators ( or the
sole arbitrator as below provided) shall render their decision and/or award,
upon the concurrence of at least two (2) of their number (except as otherwise
provided in Section 10.3 hereof), within thirty (30) days after the appointment
of the third arbitrator. In rendering any award and/or decision, the arbitrators
( or the sole arbitrator as below provided) shall not have any power to and
shall not add to, subtract from, deviate from or otherwise modify any of the
provisions of this Declaration. The decision and/or award rendered by the
arbitrator(s) shall be conclusive upon the parties and final and non-appealable
judgment thereupon may be entered in accordance with applicable law in any court
having jurisdiction thereof. Reasonable costs, expenses and fees (including,
without limitation, attorneys' fees) of the prevailing party in such arbitration
shall be assessed against the non-prevailing party by the arbitrators ( or the
sole arbitrator as below provided) as part of the decision and/or award. The
arbitrators or arbitrator, as the case may be, shall be required to give written
notice to the parties stating their, his or her determination, and shall furnish
to each party a signed copy of such determination. Pending resolution of
anyDispute between the Association and a Ground Lessee, the Ground Lessee shall
make all payments to the Association alleged to be due and payable based upon
the Association's billings and determinations and otherwise shall comply with
the Association's other reasonable requirements; provided, however, that in the
event that it is determined that said Ground Lessee shall have overpaid, any
such overpayment shall be promptly refunded by the Association, together with
interest thereon at the prime rate of interest per annum as published by the
Wall Street Journal from time to time. Pursuant to 25 U.S.C. 39 BN 32866!76v!2



--------------------------------------------------------------------------------



 
[axonhqpsafullyexecuted069.jpg]
416(c ), any enforcementof an arbitrationdecision shall be solely in the
jurisdiction ofthe United States District Court ofArizona. Section 10.3 Notice
of Arbitration. If a Dispute is permitted to be submitted to and determined by
arbitration in accordance with the provisions ofSection I 0.1 hereof, then the
party desiring to initiate the arbitration process shall give written notice
("Notice") to that effect to the other party and shall, in such Notice, appoint
a disinterested Person as arbitrator on its behalf. Within ten (I 0) days after
the giving ofsaid Notice, the other party (by Notice to the initiating party)
shall appoint a second disinterested Person as arbitrator on its behalf. Within
ten (10) days after the giving of Notice appointing the second arbitrator, the
two arbitrators thus appointed shall appoint a third disinterested Person, and
such three arbitrators shall as promptly as possible collectively determine such
matter; provided, however, that: (a) ifthe second arbitrator shall not have been
appointed as aforesaid, the first arbitrator alone shall proceed to determine
the matter; and (b) if the two arbitrators appointed by the parties shall be
unable to agree, within ten (10) days after the Notice of appointment of the
second arbitrator, upon the appointment of a third arbitrator, they shall give
Notice to the parties of such failure to agree, and, if the parties fail to
agree between themselves upon the selection of such third arbitrator within ten
(10) days after the two arbitrators appointed by the parties give Notice as
aforesaid, then, within five (5) days thereafter, either ofthe parties, upon
Notice to the other party, may request such appointment by the American
Arbitration Association (or any organization successor thereto) or, in such
organization's absence, refusal, failure or inability to act, may apply fora
court appointment of such arbitrator. The initial Notice of Arbitration shall be
made in all cases within a reasonable time afterthe Dispute in question has
arisen, and in no event shall it be made afterthe date when institution of legal
or equitable proceedings based upon such Dispute would be barred by the
applicable statute oflimitations. Section 10.4 Qualifications of Arbitrator(s).
Each arbitrator shall be a fit and impartial natural person who shall (a) be
unrelated to any party, any Affiliate of any party, or any oftheir respective
officers, directors, shareholders or partners, (b) have had at least five (5)
years' experience in the Maricopa County, Arizona, area in a calling connected
with the matter in dispute, and (c) be generally knowledgeable in the area of
mixed use commercial, office and multi-family residential real property. Section
10.5 Evidentiary Considerations. Each party shall be entitled to obtain
discovery from the other party with respect to all matters relevant or
potentially relevant to the Dispute without regard to the discovery rules set
forth in the Arizona or Federal Rules of Civil Procedure. Each party shall be
entitled to present evidence to the arbitrators, without regard to the
provisions of the Arizona or Federal Rules of Evidence, and shall be entitled to
submit written (or, if requested by ten (10) days' advance written notice to the
other party and to the arbitrators), make oral) arguments to the arbitrators).
40 BN 32866176v12



--------------------------------------------------------------------------------



 
[axonhqpsafullyexecuted070.jpg]
ARTICLE 11 ASSOCIATION REQUIREMENTS AND MEMBERSHIP, TRANSFER OF COMMON AREAS AND
COMMON ELEMENTS; MEMBERSHIP AND VOTING RIGHTS Section 11.1 Association
Requirements and Membership. and Transfer of Common Areas and Common Elements.
Declarant has: (a) Caused the Association to be organized and formed in Arizona
under the name of Riverwalk Property Owner's Association, Inc. for the purposes
of perfonningthe duties and obligations imposed upon, and exercising the rights
and benefits granted to, the Association by this Declaration; (b) Caused the
Articles and Bylaws of the Association to be drafted,executed and, filed with
the Arizona Corporation Commission. The Articles and Bylaws shall, inter alia,
provide for(i) two (2) classes of Members and voting rights in respect thereof
in accordance with the provisions of this Article 11 hereof, (ii) management of
the affairs of the Association by a Board of Directors consisting of no fewer
than three (3) natural persons, and (iii) such other matters, including, without
limitation, powers of the Board, as the Declarant shall believe reasonably
necessary or desirable; provided, however, that in no event shall the Articles
or Bylaws contain any terms or conditions, or confer upon the Board the power to
enact any rules, procedures or regulations, which are inconsistent or conflict
with the provisions of this Declaration. The initial members of the Board shall
be appointed by the Declarant, shall be named in the Articles and/or Bylaws and
shall hold office until the first annual meeting of the Members; and (c) In
addition, Declarant (i) may, at any time and (ii) shall, at such time that
Declarant no longer holds a ground leasehold interest in a Lot as a Ground
Lessee, or agrees in writing to the Transfer Date, notwithstanding it holds an
interest in the Master Ground Lease Property, record with the Recorder a written
instrument conveying leasehold title to the Common Areas and the Common Elements
to the Association, free of all liens, charges and other encumbrances, but
subject, however, to (i) an emergency vehicular access easement in favor of the
general public, (ii) pedestrian and vehicular ingress and access easements in
favor of each Ground Lessee and its contractors, agents, employees, licensees
and invitees, (iii) access, repair and maintenance easements in favor of the
beneficiaries of and public utility easements over, under or through the Common
Areas, and (iv) all of the tenns and provisions of this Declaration. The
Association shall indemnify and hold Declarant hannless from and against any and
all damages, liabilities, costs and expenses which the Declarant thereafter may
incur resulting from or arising out of any failure of the Association to
maintain, operate, repair and/or replace the Common Elements and/or the Common
Areas except if such repair or replacement was due to the Declarant's failure to
properly design, erect or install the same initially. Section 11.2 Association
Membership. Each Ground Lessee shall automatically, upon and by virtue of being
or becoming a Ground Lessee, upon advising the Association (throughthe Board) of
that fact, be a Member of the Association and shall remain a Member thereof
until such time as its leasehold interest in a Lot ceases for any reason (or, in
the case of Declarant, when it is no longer the Ground Lessee of a Lot or the
holder of Class B Membership pursuant to 41 BN 32866176v12



--------------------------------------------------------------------------------



 
[axonhqpsafullyexecuted071.jpg]
Section 11.4 hereof, at which time its Membership in the Association shall
automatically cease. No Person shall become or be a Member unless it is also the
Ground Lessee of a Lot. Membership shall be in accordance with the remaining
provisions of this Article 11 and those terms and conditions of the Articles and
the Bylaws of the Association not inconsistent herewith. Each Ground Lessee's
Membership in the Association shall be appurtenant to and shall automatically
follow the legal ownership of such Ground Lessee's leasehold interest in the
Master Ground Lease Property and may not be separated fromsuch. Section 11.3
Transferred Membership. Membership in the Association shall not be transferred,
pledged or alienated in any way, except upon the transferof the leasehold
interest in the Lot to which it is appurtenant, and then automatically to the
new Ground Lessee as provided in Section 11.2 above, and except if required by a
First Mortgagee in connection with the creation or assumption of a First
Mortgage. Any attempt to make a prohibited transfer is void. Upon the transfer
of a leasehold interest in a Lot, the Association shall, upon being advised of
the same, record the transfer upon its books, causing an automatic transfer of
Membership as provided in Section 11.2 above. No separate instrument shall be
required to affectthe transfer of membership upon the transfer of a leasehold
interest in a Lot from one Person to another, by whatever means, and no
certificate of Membership shall, or shall be required to, be issued. Section
11.4 Classes of Membership. The Association shall have two (2) classes of voting
membership established according to the followingprovisions: (a) Class A
Membership. Class A Membership shall be that held by each Ground Lessee of a
Lot, excluding, forso long as two classes of Membership exist, Declarant ( or
any of its Affiliates)as Ground Lessee of any Lot. Each Class A Member shall be
entitled to one (1) vote foreach one (1) acre of land contained in the Lot of
which he is a Ground Lessee. The number of votes allocable to a Class A Member
shall be determined by dividing the acreage of the Lot of which he is a Ground
Lessee by 1. Fractional votes will be permitted. If a Lot is ground leased by
more than one (1) Person, each such Person shall be a Member of the Association
but they shall be required to agreeamong themselves, and to advise the
Association in writing, as to which of such Persons is authorized to cast the
total number of Class A votes otherwise allocable to the Ground Lessee of such
Lot in accordance with the foregoingformula. So long as Declarant holds an
interest in any Lot, Class A Membershave no votes. (b) Class B Membership. Class
B Membership shall be that held by Declarant or any of its Affiliates with
respect to the ground leasehold interest in any Lot. The Class B Member shall be
entitled to one vote for each one (1) acre of land contained in any Lot with
respect to which the Class B Member is the Ground Lessee; provided, however,
that (i) with respect to any Lot, the Ground Lesseethereof shall be a Class A
Member from and afterthe date on which title thereto is first transferred by
Declarant or its Affiliate to a Person other than Declarant or any of its
Affiliates, and (ii) in any event, on the Transfer Date the Class B Membership
shall forever cease to exist and shall be converted into Class A Membership and
voting power. Fractional votes will be permitted. Neither the Common Areas nor
any area contained in any street or roadway dedicated to any governmental entity
shall be included in the determination of area of land for purposes of BN
32866176vl2 42



--------------------------------------------------------------------------------



 
[axonhqpsafullyexecuted072.jpg]
establishing voting rights and no such governmental entity shall have any
Membership or voting rights with respect to such area. Section 11.5 Voting
Rights. Voting rights attributable to all Lots held by Declarant shall vest
immediately by virtue of Declarant's leasehold interest therein. Voting rights
in the Association attributable to all Lots leased by Persons other than
Declarant shall vest upon the Transfer Date, with respect to Ground Lessees
leasing Lots on said date, and thereafter immediately upon the conveyance of
leasehold title to said Lot to such Person. Section 11.6 Membership Meetings.
Regular and Special meetings of Members of the Association shall be held with
the frequency, at the time and place and in accordance with the provisions
hereof or of the Articles or the Bylaws. Section 11. 7 Board of Directors. The
affairs of the Association shall be managed by a Board of Directors which shall
be established in accordance with the provisions of hereof and which shall
conduct Regular and Special Meetings according to the provisions of this
Declaration, the Articles, the Bylaws and applicable law. No member of the Board
of Directors shall receive any compensation for his or her services; provided,
however, that any director may be reimbursed for reasonable expenses and costs
incurred by him or her in carrying out his or her duties. No member of the Board
of Directors shall be personally liable to the Ground Lessees, Declarant or the
Association for any mistake of judgment or for any other acts or omissions of
any nature whatsoever (including, without limitation, any mistake in judgment,
negligence or nonfeasance) except for willful or intentional misconduct or
fraud. The Association shall indemnify and hold harmless the members of the
Board of Directors, and their respective heirs and legal representatives,
against any and all contractual and other liabilities to others arising out of
(i) contracts made by the Board of Directors on behalf of the Ground Lessees or
the Association, (ii) acts or omissions of such members of the Board of
Directors, or (iii) their status as members of the Board of Directors; provided,
however, that the aforesaid indemnification shall not be applicable where any
such contract, act or omission constitutes willful or intentional misconduct or
fraud. The foregoing indemnification shall include indemnification against all
costs and expenses (including, but not limited to, reasonable attorneys' fees
and disbursements, amounts of judgments paid and settlement amounts) actually
and reasonably incurred in connection with the defense of any claim, action,
suit or proceeding, whether civil, criminal, administrative or other, in which
any such member of the Board of Directors may be involved by virtue of being or
having been a director; provided, however, that such indemnity shall not be
operative with respect to: (a) any matter as to which such director shall have
finally been adjudged in such action, suit or proceeding to be liable for
willful or intentional misconduct or fraud in the performance of his or her
duties as such director; or (b) any matter settled or compromised, unless, in
the opinion of independent counsel selected by the Board, there is no reasonable
groundfor such director being adjudged liable for willfulor intentional
misconduct or fraudin the performanceof his or her duties as such director.
Section 11.8 Project Manager. So long as the Class B Membership is in existence
(as provided in this Article 11), Declarant shall have the right to designate
and retain, on behalf of the Association and as a Common Expense, a Person (who
or which may be Declarant or an Affiliate of Declarant) to serve as Project
Manager to manage the day-to-day affairs of the Association, to keep and
maintain the books and records of the Association, to perfonn( or to 43 BN
32866176vl2



--------------------------------------------------------------------------------



 
[axonhqpsafullyexecuted073.jpg]
cause to be perfonned) the maintenance, repair and other such obligations or
duties of the Association hereunder, to collect Assessments provided for herein
and to manage the funds of the Association. Following tennination of the Class B
Membership pursuant to this Article 11, the Board, acting on behalf of the
Association, shall have the right to designate and retain such a Project
Manager. All fees or expenses charged to the Association by the Project Manager
in the perfonnance of its duties hereunder shall be Common Expenses (subject to
any right the Association may have hereunder to recover any such expenses, or
any portion thereof, from any Ground Lessee due to such Ground Lessee's
failureto meet its maintenance or other obligation's hereunder, or due to any
other default hereunder by such Ground Lessee). The amount of any fees or
compensation charged by any such Project Manager shall be reasonable and shall
not significantly exceed the level for such fees generally charged at the time
by other Persons perfonningsimilar services forsimilar properties in Maricopa
County, Arizona. Section 11.9 Special Meetings: Quorum. Any meeting of the
Members called by the Board pursuant to this Declaration is referred to in this
Declaration as a "Special Meeting." At the first Special Meeting called by the
Board to address a specific issue, the presence of Members (in person or by
proxy) entitled to cast sixty-seven percent (67%) of the total voting power of
each of the Class A and Class B Memberships shall constitute the required
quorum; provided, however, that if the required quorum is not present, another
Special Meeting may be called, subject to the same written notice requirement,
and the required quorum at such subsequent Special Meeting shall be
three-fourths (3/4) of the required quorum at the immediately preceding Special
Meeting; and provided furtherthat if the required quorum is still not present, a
third Special Meeting may be called, subject to the same written notice
requirement, and the required quorum at this third Special Meeting shall be
one-half (1/2) of the required quorum at the second Special Meeting (the
required quorum at any Special Meeting, whether called by the Board to approve
Assessments or otherwise, is referred to in this Declaration as a "Quorum").
Notwithstanding the foregoing, no Special Meeting may be held more than ninety
(90) days after the date on which the Board first gave written notice of the
amount of the proposed Assessment or other specific issue to be addressed.
ARTICLE 12 MISCELLANEOUS PROVISIONS Section 12.1 Term. Subject to the provisions
of the Master Ground Lease, this Declaration, every provision hereof and every
covenant, condition and restriction contained herein, shall continue in full
force and effect for a tenn �eginning on July 18, 2007 and continuing through
and including May 29, 2068, as such term may be extended for twenty (20) years
to May 29, 2088, unless earlier terminated as provided in Section 12.2 below.
Section 12.2 Amendments to Declaration. Subject to applicable laws, regulations
or ordinances of the Community, this Declaration may be amended, modified,
revoked, rescinded or otherwise revised upon the written approval of the
Community which shall not be unreasonably withheld or delayed, and (a) prior to
the Transfer Date, of Declarant, and (b)on and after the Transfer Date, of
Ground Lessees holding seventy-five percent (75%) or more of the total voting
power of each of the Class A and Class B Members of the Association. Any
amendments, modifications, revocations, resignationsor revisions (collectively,
"Amendments") shall be submitted to the Community, and the Community shall have
ten (10) business days after 44 BN 32866l76vl3



--------------------------------------------------------------------------------



 
[axonhqpsafullyexecuted074.jpg]
receipt to provide written notice of such approval or disapproval of the
Amendment. If the Community does not respond to the request for approval of the
Amendment within said ten {l 0) business day period, the Community shall be
deemed to have approved the submitted Amendment. In the event of disapproval,
the Community shall describe with reasonable particularity the reasons for such
disapproval and allow for revision and resubmittal of the Amendment within a
reasonable timeframe. If, after resubmittal, the Community does not respond to
the request for approval within a ten (10) business day period, the Community
shall be deemed to have approved the resubmitted Amendment. Section12.3 Notices.
All notices, consents, approvals or other communications required or permitted
to be given under this Declaration shall be in writing and shall be considered
properly given or made: (i) seventy-two (72) hours after being mailed fromwithin
the United States by first class United States mail, certified mail, return
receipt requested, postage prepaid and addressed to the Person forwhom it is
intended at the address of said Person as set forth below, whether actually
received or not; or (ii) when actually received by the Person to whom it is
intended if given in any other manner. The address for notices to a Ground
Lessee shall be the address given by such Person to the Association. Notices to
the Declarant and the Association shall be mailed or delivered as provided
above, to: APEX Park at Pima, LLC c/o the Alter Group Attn: Ronald Siegel 3201
Old Glenview Road, Suite 302 Wilmette, Illinois 60091 with a copy to: Alter
Asset Management, L.L.C. Attn: Samuel F. Gould 1980 Springer Drive Lombard,
Illinois 60148 with a copy to: Ash, Anos, Freedman & Logan, L.L.C. Attn:
Lawrence M. Freedman 77 West Washington Street, Suite 1211 Chicago, Illinois
60602 Declarant, the Association and each Ground Lessee may change its
respective address for the receipt of future notices, approvals or other
communications by giving notice in the manner specified in the first sentence of
this Section 12.3, (a) to each Ground Lessee (other than Declarant), in the case
of a change in Declarant's address; (b) to the Association, in the case of a
change in address at any time of a Ground Lessee (other than Declarant), and (c)
to each Ground Lessee (including Declarant, if Declarant is then a Ground
Lessee), in the case of a change in the Association's address. 45 BN 32866176vl2



--------------------------------------------------------------------------------



 
[axonhqpsafullyexecuted075.jpg]
Section 12.4 Parties Bound. Subject to the provisions of Section 9.6 hereof, the
tenns and provisions contained in this Declaration shall be binding upon and
inure to the benefit of Declarant, the Ground Lessees, the Association, and
their respective heirs, successors, personal representatives and assigns.
Notwithstanding the foregoing, upon the transfer of a Lot, the Ground Lessee of
said Lot shall not have any further liability for any obligations which shall
accrue against that Lot afterthe date of the transfer; provided, however, that
nothing herein shall be construed so as to relieve a Ground Lessee of any Lot
from any liabilities or obligations incurred prior to such transfer pursuant to
this Declaration. Section 12.5 Severability of Provisions. If any article,
section, paragraph, sentence, clause or phrase of this Declaration shall be or
become illegal, null or void for any reason or shall be held by any court of
competent jurisdiction to be illegal, null or void, the remaining provisions of
this Declaration shall continue in full force and effect and shall not be
affected thereby. Section 12.6 Counterparts. This Declaration may be executed in
any number of counterparts. Any set of identical counterparts containing the
signatures of all parties shall be deemed to constitute one instrument, and each
such set of counterparts shall be deemed an original. All counterpart
signaturepages may be assembled into a single document containing all original
signatures. Section 12.7 Number and Gender. Words used herein, regardless of the
number and gender specificallyused, shall be deemed and construed to include any
other number (singular or plural) and any other gender (masculine, feminine or
neuter) as the context requires. Section 12.8 Titles. The titles, headings, and
captions which have been used throughout this Declaration are forconvenience
only and are not to be used in construing this Declaration or any part thereof.
Section 12.9 Applicable Law and Venue. This Declaration and the rights and
obligations created hereby shall be governedby and construed in accordance with
the laws of the Community and Federal laws, and to the extent not in conflict
therewith, in accordance with Arizona common law; provided however, that the
foregoing shall in no event subject the Master Lessor or the Community to the
jurisdiction of any state or federal courts. Jurisdiction and venue forthe
enforcement of the same shall lie exclusively in the federal courts sitting in
Arizona and any Person affectedhereby expressly waives the right to sue or be
sued elsewhere. Section 12.10 Interest Limitation. Notwithstanding any other
provision of this Declaration, no interest shall at any time accrue or be
levied, assessed, charged or imposed at a rate which is greater than that which
parties are permitted by applicable law at the time in question to agree to by
contract. In the event this Declaration provides for interest at a rate in
excess of such permitted rate, the rate specified in this Declaration shall,
ipso facto, be deemed reduced to such permitted rate. To the extent that any
Person actually pays interest hereunder at a rate in excess of such permitted
rate, the Person to whom such interest was paid shall promptly upon demand
refundthe portion of such interest in excess of that permitted by law. BN
32866176vl2 46



--------------------------------------------------------------------------------



 
[axonhqpsafullyexecuted076.jpg]
Section 12.11 Recitals. The recitals above are incorporated in and are a part of
this Declaration. IN WITNESS WHEREOF, the undersigned have executed this Second
Amended and Restated Declaration of Covenants, Conditions, Restrictions and
Easements for Riverwalk as of the day and year firstset forthabove. SIGNATURES
ON FOLLOWING PAGES 47 BN 32866176vl2



--------------------------------------------------------------------------------



 
[axonhqpsafullyexecuted077.jpg]
APEX PARK AT PIMA, L.L.C., an Arizona limited liability company By: ALTER PARK
AT PIMA, L.L.C., a Delaware limited liability company Its: Manager By: 18 CHAI
CORP., an Illinois corporation Its: n �: • g� :£5 Its: Vice Presidenttciib d
[Declarant] STATE OF ILLINOIS ) ) ss. County of Cook ) 1 This iruit ent was
acknowledged before me this l/5 day o� , 2018, by 111,ueIF a }btl(d, the Vice
President of 18 Chai Corp., an Illinois corporation, in its capacitySu as the
Manager of Alter Park at Pima, L.L.C., a Delaware limited liability company, in
its capacity as the Manager of Apex Park at Pima, L.L.C., an Arizona limited
liability company, on behalf of the company. (Seal) LAVONNE L KOSMEN Official
Seal Notary Public - State of Illinois My Commission Expires Aug 5, 2022 48 BN
32866176vl2



--------------------------------------------------------------------------------



 
[axonhqpsafullyexecuted078.jpg]
JOINDER OF APEX 7350 NORTH DOBSON, L.L.C. By its execution below, the
undersigned, which is the lessee under a Substitute Lease or Substitute Leases,
hereby: (i) joins in, acknowledges and approves this Second Amended and Restated
Declaration of Covenants, Conditions, Restrictions and Easements for Riverwalk
(this "Declaration"), and (ii) grants to the Association an easement over all
Easement Areas described in this Declaration located on those tracts of land
located in the Master Ground Lease Property leased to the undersigned under such
Substitute Lease or Substitute Leases, including those areas described in
Exhibit "J" and Exhibit "L" to this Declaration. APEX 7350 NORTH DOBSON, L.L.C.,
an Arizona limited liability company By: APEX PARK AT PIMA, L.L.C., an Arizona
limited liability company, its Member By: ALTER PARK AT PIMA, L.L.C., a Delaware
limited liability company Its: Manager By: 18 CHAI CORP., an Illinois
corporation Its: :;•ger � {c::::i s;;.1111,u/ c ahJd.. Its: Vice President ST A
TE OF ILLINOIS ) ) ss. County of Cook ) - This instf\1,9}-ent was acknowledged
before me this,,2/.5/day of�JL-e.-, 2018, by �J1t JJ..e/ F tanJJ.. , the Vice
President of 18 Chai Corp., an Illinois corporation, in its capacity as
the'Manager of Alter Park at Pima, L.L.C., a Delaware limited liability company,
in its capacity as Member of Apex Park at Pima, L.L.C., an Arizona limited
liability company, as Member of APEX 7350 NORTH DOBSON, L.L.C., an Arizona
limited liability company, on behalf of the company. (Seal) LAVONNEL KOSMEN
OfficialSeal Notary Public • State or Illinois My Commission Expires Aug 5, 2022
Signatureof Notary Public 49 BN 32866176vl2



--------------------------------------------------------------------------------



 
[axonhqpsafullyexecuted079.jpg]
JOINDER OF APEX 7720 NORTH DOBSON, L.L.C. By its execution below, the
undersigned, which is the lessee under a Substitute Lease or Substitute Leases,
hereby: (i) joins in, acknowledges and approves this Second Amended and Restated
Declaration of Covenants, Conditions, Restrictions and Easements for Riverwalk
(this "Declaration"), and (ii) grants to the Association an easement over all
Easement Areas described in this Declaration located on those tracts of land
located in the Master Ground Lease Property leased to the undersigned under such
Substitute Lease or Substitute Leases, including those areas described in
Exhibit "J" and Exhibit "L" to this Declaration. APEX 7720 NORTH DOBSON, L.L.C.,
an Arizona limited liability company By: APEX PARK AT PIMA, L.L.C., an Arizona
limited liability company, its Member By: ALTER PARK AT PIMA, L.L.C., a Delaware
limited liability company Its: Manager By: 18 CHAI CORP., an Illinois
corporation Its: Manager By: Gv Its: Viceg President� STATE OF ILLINOIS ) ) ss.
County of Cook ) This instrument was acknowledged before me this .t_f{iay
of(1;A<- , 2018, by ,'5tt..1nu.t.lEtJow/4.- , the Vice President of 18 Chai
Corp., an Il�oration, in its capacity as the Manager of Alter Park at Pima,
L.L.C., a Delaware limited liability company, in its capacity as Member of Apex
Park at Pima, L.L.C., an Arizona limited liability company, as Member of APEX
7720 NORTH DOBSON, L.L.C., an Arizona limited liability company, on behalf of
the company. (Seal) LAVONNE L KOSMEN OfficialSeal Notary Public - State of
Illinois 5, 2022 My Commission Expires Aug £vnuu,-/!�Signature of Notary Public
50 BN 32866176vl2



--------------------------------------------------------------------------------



 
[axonhqpsafullyexecuted080.jpg]
JOINDER OF APEX 7500/7580 DOBSON ROAD, L.L.C. By its execution below, the
undersigned, which is the lessee under a Substitute Lease or Substitute Leases,
hereby: (i) joins in, acknowledges and approves this Second Amended and Restated
Declaration of Covenants, Conditions, Restrictions and Easements for Riverwalk
(this "Declaration"), and (ii) grants to the Association an easement over all
Easement Areas described in this Declaration located on those tracts of land
located in the Master Ground Lease Property leased to the undersigned under such
Substitute Lease or Substitute Leases, including those areas described in
Exhibit "J" and Exhibit "L" to this Declaration. APEX 7500/7580 DOBSON ROAD,
L.L.C., an Arizona limited liability company By: APEX PARK AT PIMA, L.L.C., an
Arizona limited liability company, its Member By: ALTER PARK AT PIMA, L.L.C., a
Delaware limited liability company Its: Manager By: 18 CHAI CORP., an Illinois
corporation Its: : :•&• � � Its: Vice President d STATE OF ILLINOIS ) ) ss.
County of Cook ) This instrument was acknowledged before me this2L?"°day
of<JuAf" 2018, by c;;;oJ/lllL/ £ aould , the Vice President of 18 Chai Corp., an
!�oration, in its capacity as the Manager of Alter Park at Pima, L.L.C., a
Delaware limited liability company, in its capacity as Member of Apex Park at
Pima, L.L.C., an Arizona limited liability company, as Member of APEX 7500/7580
DOBSON ROAD, L.L.C., an Arizona limited liability company, on behalf of the
company. (Seal) Notary Public - State of Illinois My Commission Expires AuQ 5,
2022 iiv�un�Signature of Notary Public 51 BN 32866176vl2



--------------------------------------------------------------------------------



 
[axonhqpsafullyexecuted081.jpg]
JOINDER OF APEX 9550 EAST INDIAN BEND, L.L.C. By its execution below, the
undersigned, which is the lessee under a Substitute Lease or Substitute Leases,
hereby: (i) joins in, acknowledges and approves this Second Amended and Restated
Declaration of Covenants, Conditions, Restrictions and Easements for Riverwalk
(this "Declaration"), and (ii) grants to the Association an easement over all
Easement Areas described in this Declaration located on those tracts of land
located in the Master Ground Lease Property leased to the undersigned under such
Substitute Lease or Substitute Leases, including those areas described in
Exhibit "J" and Exhibit "L" to this Declaration. APEX 9550 EAST INDIAN BEND,
L.L.C., an Arizona limited liability company By: APEX PARK AT PIMA, L.L.C., an
Arizona limited liability company, its Member By: ALTER PARK AT PIMA, L.L.C., a
Delaware limited liability company Its: Manager By: 18 CHAI CORP., an Illinois
corporation Its: Manager By: �/� ->��d Its: Vice President STATE OF ILLINOIS ) )
ss. County of Cook ) This instru nt was acknowledged before me this).f1day
o()y"' • , 2018, by � <;;an1uel FJ�()Jt..!£ , the Vice President of 18 Chai
Corp.:a�orporation, in 1ts capacity as the Manager of Alter Park at Pima,
L.L.C., a Delaware limited liability company, in its capacity as Member of Apex
Park at Pima, L.L.C., an Arizona limited liability company, as Member of APEX
9550 EAST INDIAN BEND, L.L.C., an Arizona limited liability company, on behalf
of the company. (Seal) LAVONNE L KOSMEN Official Seal Notary Public - State of
Illinois l7M.,_ � /{0,rrw-,,-- My Commission Expires Aui 5, 2022 i-JSignature of
Notary Public BN 32866176vl2 52



--------------------------------------------------------------------------------



 
[axonhqpsafullyexecuted082.jpg]
JOINDER OF APEX 9500 EAST INDIAN BEND, L.L.C. By its execution below, the
undersigned, which is the lessee under a Substitute Lease or Substitute Leases,
hereby: (i) joins in, acknowledges and approves this Second Amended and Restated
Declaration of Covenants, Conditions, Restrictions and Easements for Riverwalk
(this "Declaration"), and (ii) grants to the Association an easement over all
Easement Areas described in this Declaration located on those tracts of land
located in the Master Ground Lease Property leased to the undersigned under such
Substitute Lease or Substitute Leases, including those areas described in
Exhibit "J" and Exhibit "L" to this Declaration. APEX9500 EAST INDIAN BEND,
L.L.C., an Arizona limited liability company By: APEX PARK AT PIMA, L.L.C., an
Arizona limited liability company, its Member By: ALTER PARK AT PIMA, L.L.C., a
Delaware limited liability company Its: Manager By: 18 CHAI CORP., an Illinois
corporation Its: nag :: � :Is Its: Vice Presidentffi?::u STATE OF ILLINOIS ) )
ss. County of Cook ) This inst ent was acknowledged before me this,2/-"�ay
or),,,.,,,, 2018, by nzi � l11Ut..J (: fJUiJ._, , the Vice President of 18 Chai
Corp., an•u�:-�oration, in its capacity as the Manager of Alter Park at Pima,
L.L.C., a Delaware limited liability company, in its capacity as Member of Apex
Park at Pima, L.L.C., an Arizona limited liability company, as Member of APEX
9500 EAST INDIAN BEND, L.L.C., an Arizona limited liability company, on behalf
of the company. (Seal) LAVONNE L KOSMEN OfficialSeal Notary Public • State of
Illinois hu,_I<- K� My Commission Expires Aug 5, 2022 Signaturekv of Notary
Public 53 BN 32866176v12



--------------------------------------------------------------------------------



 
[axonhqpsafullyexecuted083.jpg]
JOINDER OF THE ASSOCIATION By its signature below, the Association joins in this
Second Amended and Restated Declaration of Covenants, Conditions, Restrictions
and Easements for Riverwalk (this "Declaration") and accepts and agrees to
perform it obligation to administer the use of and maintain the Easement Areas,
as defined in the Declaration, including those areas described in Exhibit "J"
and Exhibit "L" to this Declaration. RIVERWALK PROPERTY OWNER'S ASSOCIATION,
INC., an Arizona non-profit corporation STATE OF ILLINOIS ) ) ss. County of Cook
) The foregoing instruA1ent was ackno ged before me, a �otary public, this�day
of ::d A./Jt.L- , 2018 by '>'tLtntu/ F �ll-U , the J>c��� _ of. the verwalk
Property Owner's Association, Inc., ap Arizona non-profit corporation, on behalf
of the corporation. 1 ��U->-]{j.L...L..�--""-L! �- _ ��-�..........
10�ij'----"--' 7ll.tJ'-----E--2'.7_ _ Notary Public LAVONNE L KOSMEN
OfficialSeal Notary Public - State of Illinois My commission expires: My
Commission Expires Aug 5, 2022 BN 32866176v12 54



--------------------------------------------------------------------------------



 
[axonhqpsafullyexecuted084.jpg]
CONSENT This Second Amended and Restated Declaration of Covenants, Conditions,
Restrictions and Easements for Riverwalk by APEX PARK AT PIMA, L.L.C., an
Arizona limited liability company, as Declarant, is hereby approved by the Salt
River Pima-Maricopa Indian Community in accordance with is laws and the Master
Ground Lease. SALT RIVER PIMA-MARICOPA INDIAN COMMUNITY Approved As To Form by
the Office of the Gener I Counsel STATE OF ARIZONA ' � ss. ) County of Maricopa
) Date:.-::;....,,.,.""""'4'"4.,__ __.. ..___ The foregoing instrument w.as
acknowled_g�d beforeme, a notary public, this �day of S__' roixv: , 2018 by
Mllthn\larVli r , authorized representative of the Salt Ri� er Pima-Maricopa
Indiai;Community, forthe purposes stated therein. My commission expires: OADES
DAVINA E RH . ARIZONA TARY PUBLIC NO uN,:V MARICOPA co - Eltp,res y commission M
0 MARCH 8, 202 BN 32866176vl2 55



--------------------------------------------------------------------------------



 
[axonhqpsafullyexecuted085.jpg]
CONSENT BANK OF AMERICA, N.A., a national banking association (as "Lender"),
hereby consents to the forgoing Second Amended and Restated Declaration of
Covenants, Conditions, Restrictions and Easements for Riverwalk ("C,C&Rs") and
agrees that such C,C&Rs, as amended, shall be deemed superior in time and right
to any deeds of trust, mortgages, assignment of leases and other loan or
security documents in favor of or held by Lender ("Loan Documents") that would
be otherwise prior in time or right to such C,C&Rs, all such Loan Documents
being hereby subordinated to the C,C&Rs. LENDER: BAN� ?F AMERC , N.A., a
national banking assoc1at1on ) � By: ( _ --/k Name: _A_u_s_ti_n_J_. _Ma_ d_ _e_r
__________ Title: Assistant Vice President STATE OF ILLINOIS ) ) ss. County of
Cook ) The foregoinginstrument was acknowledged before me, a notary public, this
� day of June , 2018 by Austin J. Made r the AVP of Bank of America, N.A., a
national banking association (the "Bank"), on behalf of the Bank. "OFFICIAL
SEAL" Kimberly Cobbs NotaryPublic, State or Dlinois \I, ,·.,111mlssion faplm
Januaey ll, lOJt Notary Public My commission expires: January 20, 2019 56 BN
32866176vl2



--------------------------------------------------------------------------------



 
[axonhqpsafullyexecuted086.jpg]
CONSENT CIBC BANK USA (formerly The PrivateBank and Trust Company) (as
"Lender"), hereby consents to the forgoing Second Amended and Restated
Declaration of Covenants, Conditions, Restrictions and Easements for Riverwalk
("C,C&Rs") and agrees that the C,C&Rs shall be deemed superior in time and right
to any deeds of trust, mortgages, assignment of leases and other loan or
security documents in favor of or held by Lender ("Loan Documents") that would
be otherwise prior in time or right to the C,C&Rs, all such Loan Documents being
hereby subordinated to the C,C&Rs; provided, however, that the foregoing consent
and subordination by Lender are subject to the condition that by the recording
of the C,C&Rs, the liens and encumbrances granted and created under the Loan
Documents are hereby spread to encumber, and shall be deemed to encumber, the
easements and other rights granted and created in the C,C&Rs in favor of Apex
7720 North Dobson, L.L.C. and the property of which it is a lessee under a
Substitute Lease. LENDER: CIBC BANK USA �;�e,,e;;�. Title: , i6ctr STATE OF
ILLINOIS ) ) ss. County of Cook ) T fo g instrument c n \ edged before me, a
notary p i ��� of � k rt �� ,.� _ (� , 2018 by ffiJ�JJ\.Ltnt:>\YlkO , the
12::\::0l�l,,y:� of C C BANK USA, on behalfofthe Lender. Notary PublicJ{\�� My
commission expires: \\)\,�\d'D BN 333S I 96Jv2



--------------------------------------------------------------------------------



 
[axonhqpsafullyexecuted087.jpg]
SCHEDULE OF EXHIBITS TO SECOND AMENDED AND RESTATED DECLARATION Exhibit A -
Legal Description of Master Ground Lease Property Exhibit B - Legal
Descriptionof7350 Dobson Lot Exhibit C -Legal Description of7720 Dobson Lot
Exhibit D -Legal Description of7580 Dobson Lot Exhibit E-Legal Description
of7500 Dobson Lot Exhibit F- Legal Description of9550 Talking Stick Lot Exhibit
G- Legal Description of9500 Talking Stick Lot Exhibit H - Articles of
Incorporation of Riverwalk Property Owners Association, Inc. Exhibit I -
Freestanding SignLocation Plan Exhibit J - Legal Description of Private Road
Areas, Outdoor Water Features or Outdoor Water Feature Areas, and All Other
Easement Areas and Common Areas Exhibit K- RiverwalkLandscape & Irrigation
Standards dated June 4, 2018 Exhibit L-Recorded Easement Agreementsand Notices
of Utility Locations 58 BN 32866176v I 2



--------------------------------------------------------------------------------



 
[axonhqpsafullyexecuted088.jpg]
PARK PROPERTY August 19, 2013 RIVERWALK Job No. 03127 S.R.P.M.I.C. Page 1 of 2 A
PORTION OF LAND LOCATED IN THE EAST HALF OF SECTION 6, TOWNSHIP 2 NORTH, RANGE 5
EAST OF THE GILA AND SALT RIVER BASE AND MERIDIAN, MARICOPA COUNTY, ARIZONA,
BEING MORE PARTICULARLY DESCRIBED AS FOLLOWS: COMMENCING AT A FOUND ALUMINUM CAP
IN A HANDHOLE AT THE SOUTHEAST CORNER OF SAID SECTION 6, FROM WHICH A FOUND
BRASS CAP IN A HAND HOLE AT THE SOUTH QUARTER CORNER OF SAID SECTION 6, BEARS
SOUTH 89 DEGREES 43 MINUTES 37 SECONDS WEST, A DISTANCE OF 2637.87 FEET; THENCE
NORTH 00 DEGREES 01 MINUTES 59 SECONDS EAST, ALONG THE EAST LINE OF THE
SOUTHEAST QUARTER OF SAID SECTION 6, A DISTANCE OF 55.00 FEET; THENCE SOUTH 89
DEGREES 43 MINUTES 37 SECONDS WEST, A DISTANCE OF 55.00 FEET TO THE POINT OF
BEGINNING OF THE PARCEL HEREIN DESCRIBED; THENCE CONTINUING ALONG THE NORTHERN
RIGHT OF WAY LINE OF INDIAN BEND ROAD AS DEPICTED ON THE "GRANT OF EASEMENT FOR
RIGHT-OF-WAY" IN DOCUMENT 615-009-97, RECORDED NOVEMBER 6, 1997, LAND TITLES AND
RECORDS OF THE BUREAU OF INDIAN AFFAIRS, SOUTH 89 DEGREES 43 MINUTES 37 SECONDS
WEST, A DISTANCE OF 1,265.75 FEET; THENCE SOUTH 88 DEGREES 09 MINUTES 13 SECONDS
WEST.A DISTANCE OF 189.02 FEET; THENCE NORTH 88 DEGREES 47 MINUTES 03 SECONDS
WEST, A DISTANCE OF 469.18 FEET TO THE EAST A.0.0.T. RIGHT OF WAY LINE OF THE
NORTHEAST OUTER LOOP (A.D.0.T. LOOP 101) AS SHOWN ON PROJECT 600-1-702
RIGHT-OF-WAY PLANS DATED 6-90; THE FOLLOWING FOUR CALLS ARE ALONG SAID A.D.0. T.
RIGHT-OF-WAY LINE: THENCE NORTH 00 DEGREES 01 MINUTES 28 SECONDS WEST, A
DISTANCE OF 221.07 FEET TO A COTTON PICKER SPINDLE IN CONCRETE; THENCE NORTH 15
DEGREES 27 MINUTES 34 SECONDS EAST, A DISTANCE OF 1,099.56 FEET TO AN A.D.O.T
RIGHT OF WAY ALUMINUM CAP; THENCE NORTH 18 DEGREES 19 MINUTES 28 SECONDS EAST, A
DISTANCE OF 500.11 FEET TO AN A.D.O.T. RIGHT OF WAY ALUMINUM CAP MARKING THE
POINT OF A NON-TANGENT CURVE TO THE LEFT, OF WHICH THE RADIUS POINT LIES NORTH
72 DEGREES 29 MINUTES 51 SECONDS WEST, A RADIAL DISTANCE OF 4,583.66 FEET;
THENCE NORTHERLY ALONG THE ARC OF SAID CURVE, THROUGH A CENTRAL ANGLE OF 10
DEGREES 34 MINUTES 15 SECONDS, A DISTANCE OF 845.67 FEET TO A NON-TANGENT LINE,
BEING THE SOUTH LINE OF THE NORTHEAST QUARTER OF SAID SECTION 6; THENCE NORTH 89
DEGREES 50 MINUTES 23 SECONDS EAST, DEPARTING SAID A.D.0.T. RIGHT OF WAY LINE,
ALONG SAID SOUTH LINE, A DISTANCE OF 32.58 FEET TO THE SOUTHERLY PROLONGATION OF
THE EAST LINE OF TRIBAL ALLOTMENT NUMBER 73; THENCE NORTH 00 DEGREES 01 MINUTES
19 SECONDS WEST ALONG SAID PROLONGATED ALLOTMENT LINE, A DISTANCE OF 452.98 FEET
TO THE EASTERLY LINE OF SAID A.D.O.T. Survey Innovation Group, Inc. 7301 East
Evans Road, Scottsdale, AZ85260 H:\Jobs\2003\2003-127 101 & INDIAN
BEND\DOCS\lEGALS\3127-LEGAL_OVERALL.doc



--------------------------------------------------------------------------------



 
[axonhqpsafullyexecuted089.jpg]
Page 2 of 2 RIGHT OF WAY, BEING THE POINT OF A NON-TANGENT CURVE TO THE LEFT, OF
WHICH THE RADIUS POINT LIES NORTH 88 DEGREES 44 MINUTES 55 SECONDS WEST, A
RADIAL DISTANCE OF 4,583.66 FEET; THENCE NORTHERLY ALONG THE ARC OF SAID CURVE,
THROUGH A CENTRAL ANGLE OF 02 DEGREES 32 MINUTES 48 SECONDS, A DISTANCE OF
203.74 FEET TO AN A.D.O.T. RIGHT OF WAY ALUMINUM CAP MARKING THE SOUTHEAST
CORNER OF SAID TRIBAL ALLOTMENT NUMBER 73; THENCE NORTH 00 DEGREES 01 MINUTES 19
SECONDS WEST ON A NON-TANGENT LINE, A DISTANCE OF 657.40 FEET TO AN A.D.O.T.
RIGHT OF WAY ALUMINUM CAP MARKING THE NORTHEAST CORNER OF SAID TRIBAL ALLOTMENT
NUMBER 73; THENCE NORTH 00 DEGREES 04 MINUTES 54 SECONDS EAST ALONG SAID
A.D.0.T. RIGHT OF WAY, A DISTANCE OF 1,462.69 FEET TO THE SOUTHERN RIGHT OF WAY
LtNE OF VIA DE VENTURA; THENCE SOUTH 89 DEGREES 47 MINUTES 06 SECONDS EAST,
55.00 FEET SOUTH OF AND PARALLEL TO THE NORTH LINE OF THE NORTHEAST QUARTER OF
SAID SECTION 6, BEING THE SOUTHERN RIGHT OF WAY LINE OF VIA DE VENTURA, A
DISTANCE OF 1,266.68 FEET; THENCE SOUTH 00 DEGREES 05 MINUTES 40 SECONDS WEST,
ALONG A LINE 55.00 FEET WEST OF AND PARALLEL WITH THE EAST LINE OF SAID
NORTHEAST QUARTER, BEING THE WEST RIGHT OF WAY LINE OF DOBSON ROAD. A DISTANCE
OF 2,768.29 FEET; THENCE SOUTH 00 DEGREES 01 MINUTES 59 SECONDS WEST, ALONG A
LINE 55.00 FEET WEST OF AND PARALLEL WITH THE EAST LINE OF SAID SOUTHEAST
QUARTER, BEING THE WEST RIGHT OF WAY LINE OF DOBSON ROAD, A DISTANCE OF 2,582.63
FEET TO THE POINT OF BEGINNING OF THE PARCEL HEREIN DESCRIBED. SAID PARCEL
CONTAINS 7,695,561 SQUARE FEET OR 176.666 ACRES, MORE OR LESS. SuNey Innovation
Group, Inc. 7301 East Evans Road, Scottsdale, /.2.85260 H:\Jobs\2003\2003-127
101 & INDIAN BEND\DOCS\LEGALS\3127-LEGAL_OVERALL.doc



--------------------------------------------------------------------------------



 
[axonhqpsafullyexecuted090.jpg]
VIA DE VENTURA 'PK' NAIL WITH STRADDLES S89 .47'06:.S 2643.41' - � N.E. COR .•
SEC.6, T.2N., R.5£. S89'47'06"E 1� t 1 N tJQK;_ � ..- 'A' ADOT R/W ALUM. CAP
<.'.> ai 0) co <D S.E.C. ALLOTMENT No. 73a ..- v '8' ADOT R/W ALUM. CAP N.E.C.
ALLOTMENT No. 73a � � <.'.> r") z ..- n0 w a:: 0) i--- z � p ;<I" ::::J en co en
z w ..- N ...J ...J £.1/4. COR., SEC.6, T.2N. R.5E. 1318.70' 1/2" DIAMETER REBAR
2638.94' N89'50'23"E 32.58' I� 0 0 ...... U') 0 0 w N. T.S. POINT OF
COMMENCEMENT S.E. COR., SEC.6, T.2N. R.5£. ALUMINUM CAP IN HANDHOLE $.R.P.M.!.
C. PARK PROPERTY s11IG EXCEPTING TRIBAL PARCEL SURVEY INNOVATION: GROUP, INC
RIVERWALK Ph (480) 922 0780 LandSurveying Servias Fx (480) 922 0781 JOB 103127 !
DWG:3127-PARK PROPERTY DATE 8/19/13 7301 EAST EVANS ROAD, SCOTTSDALE, AZ 85260
SCALE: N. T.S. DRAWN: ELS CHK: RMH SHEET 1 OF 1



--------------------------------------------------------------------------------



 
[axonhqpsafullyexecuted091.jpg]
EXHIBIT "B" LEGAL DESCRIPTlON PARCEL DESCRIPTION ARIZONA DESIGN CENTER AT
RIVERWAL'K June 30, 2015 SALT RIVER - PIMA - MARICOPA Job No. 2003-127 IND/AN
COMMUNITY Page 7 of 11 A PARCEL OF LAND LOCATED IN THE SOUTHEAST QUARTER OF
SECTION 6, TOWNSHIP 2 NORTH, RANGE 5 EAST OF THE GILA AND SALT RIVER BASE AND
MERIDIAN, MARICOPA COUNTY, ARIZONA, AND A PORTION OF S.R.P.M.1.C. TRIBAL
ALLOTMENT NUMBERS 281, 282, 712 AND 465, BEING MORE PARTICULARLY DESCRIBED AS
FOLLOWS: COMMENCING AT A FOUND ALUMINUM CAP IN A HANDHOLE AT THE SOUTHEAST
CORNER OF SAID SECTION 6, FROM WHICH A FOUND BRASS CAP IN A HAND HOLE AT THE
SOUTH QUARTER CORNER OF SAID SECTION 6, BEARS SOUTH 89 DEGREES 43 MINUTES 37
SECONDS WEST, A DISTANCE OF 2637.87 FEET; THENCE NORTH 00 DEGREES 01 MINUTES 59
SECONDS EAST, ALONG THE EAST LINE OF THE SOUTHEAST QUARTER OF SAID SECTION 6, A
DISTANCE OF 2,230.52 FEET; THENCE NORTH 89 DEGREES 58 MINUTES 01 SECONDS WEST, A
DISTANCE OF 55.00 FEET TO THE POINT OF BEGINNING OF THE PARCEL HEREIN DESCRIBED;
TH ENCE SOUTH 00 DEGREES 01 MINUTES 59 SECONDS WEST,ALONG THE WEST RIGHT OF WAY
LINE OF DOBSON ROAD, A DISTANCE OF 944.99 FEET; THENCE SOUTH 90 DEGREES 00
MINUTES 00 SECONDS WEST, A DISTANCE OF 737.96 FEET; THENCE NORTH 00 DEGREES 00
MINUTES 00 SECONDS EAST, A DISTANCE OF 926.99 FEET; THENCE NORTH 90 DEGREES 00
MINUTES 00 SECONDS EAST, A DISTANCE OF 247.60 FEET;· THENCE NORTH 00 DEGREES 00
MINUTES 00 SECONDS EAST, A DISTANCE OF 18.00 FEET; THENCE NORTH 90 DEGREES 00
MINUTES 00 SECONDS EAST, A DISTANCE OF 490.91 FEET TO THE POINT OF BEGINNING OF
THE PARCEL HEREIN DESCRIBED. SAID PARCEL CONTAINS 693,165 SQUARE FEET OR 15.912
ACRES, MORE OR LESS. MQl!Mnt Area Breakdown 281 550,679 S.F., 12.642 AC. 282
119,205 S.F, 2.737 AC. 465 19,253 S.F., 0.442 AC. 712 4,028 S.F., 0.093 AC.
59)0736_2



--------------------------------------------------------------------------------



 
[axonhqpsafullyexecuted092.jpg]
� � ; __.,___ : � ll ., ,. :i 8 i ALTA I NSPS LAND TITLE SURVEY SIIIG scon...
,.. ,,....,.,_., ARIZONA DESIGN CENTER SURVEYINNOVATION ':;!;."::':.z�: GROUP,
INC ,,.._tu-01>, SCOTTSDALE, ARIZONA I.Mtd�S,......,



--------------------------------------------------------------------------------



 
[axonhqpsafullyexecuted093.jpg]
NOO"OC"od"t 16.00' \_ N90"00'0C"E 247,60' QTM_ 00 ARJZONA "' DESIGN 3: CENTER
693,165s.f. 15.912ac z0 ARIZONA DESIGN CENTER Sjl,IG AT RIVERWALK SURVEY
INNOVATION GROUP, INC S.R.P.M. IND/AN COMMUNITY I Pn(•80)11220780
L;indS-r{ngS.rvi<.cs FX(4"'>)922078i JOO# OJ-127 0WG: ,OJl27L£GAL-A2DC
DATf:6/l0/2015, 7301EASTEVANSROA0.SCOTTSDA!.E,AZ85260 ISCALE: N,T.$. lll<AWN:
ELS C1!£CK,_RMHIS!i(£�: l OF I



--------------------------------------------------------------------------------



 
[axonhqpsafullyexecuted094.jpg]
EXHIBIT nc" LEGAL DESCRIPTION '": •,l� rLi,(�"... ._,�_ --�-_-� �-,_ PARC&L
DESCIUPflON -.. MEDICIS ._ . AT RIVl!RWALK Augusl 8, 2017 •. Job No. 03·127 SALT
RIVER-PIMA-MARICOPA i\� INOIAN COMIIIIUNiTY ..�-- 1� · Pege 1 l>f2 A PORTION OF
I.AND tOCATEO IN THE NORTHEAST QUARTEROf SE.CTION0, TOWNSHIP 2 NORTH, RANGE 5
!:ASTOF THE GllA AND SALT RNEA 8AS!lANO MERIDIAN, MARICOPA COUNTY, AAt·ZONA,
BEING MORE PARTICULARLYDESCRIBED AS FOLLOWS COMMENCJNG AT A FOUND l/2' REBAR
'MfH CAP "RLS# 3e833'MARKING THE EAST QUARTER CORNER OF SAID SECTION e. FROM
WHICH THE NORTHEAST CORNER OF SAID SECTION�­ BEARS NORTHOO DEGREES 05 MINUTES •o
SECONDS EAST, A DISTANCE OF 2,823.15 FEET; THENCE NORTH 00 DEGREES 05 MINUTES 40
SECONDS SAST, A�ONG THE EAST LINE OF THE NORTHEAST QUARTER OF SAID SECTION&, A
OISTANCEOF 1,118.43 FEET; THENCE NORTH e� DEGREES 6-4 MINUTES ?.OSECOOOS WEST.A
DISTANCE 0� 55.00 FEET TO THE WESTERN RIGHT-OF-WAY LINE OF D08SON ROAD; THENCE
SOUTH &O OEGREES00 MINUTES 00 SliCONDSWEST, A DISTANCE OF 470.12 FEET TO THE
POINT OF A NON-TANGENT CURVE CONCAVETO THE NORTHEASl, WITH A CHOAD BEARING OF
NORTH60 DEGREES 38 MINUTES 32 SECONDS WEST, A CHORD DISTANCE OF 183.58 FEET;
TtiENCE NORTHWESTERlY ALONG SAIDNON-TANGENT CURVE, HAVING A !VDIIJSOF 182. t I
FEET, THROUGH A CENTRAL ANGLE OF 60 DEGREES 3Z-MINUTES00 SECONOS. A DISTANCE OF
192.40 FEETTO THE POINT OF BEGINNING; THENCE SOUTH 00 DEGREES 00"1/NUTES 00SE
CONDS EAST, A DISTANCE Of'69127 FEET; THENCE SOUiH '10DEGREES 00 MINUTES 00
SECONDS WEST. A DISTANCE OF $34.6.2 FEET TO THE EASTERLY RIGHT-OF-WAY LINEOF
LOOP 101 -PIMA FREEWAY, 8EINO THE BEGINNINGOf A NON-TAN GENT CURVE, COHCAVE TO
THE WEST, WITH A CHORD BEARING OF NORTH 00 DEGREES 26 MINUTES 03 SECONDS WEST, A
CHORD DISTANCE Of \37.77 FEET; THENCE NORTHERLY AtONG &i'.10 NON-TANGENT CURVED
RIGHT-OF-WAY, HAVING A RADIUS OF 4,683.68 FEET, THROUGH A CENTRAL ANGLE OF 01
DEGREES 43 MINUTES 20 Si!CONDS,A DISTANCE Of 137. 77 FEET; THENCE NORTH 00
OEGREES 01 MINUTES 19 SECOI-IOSWEST, ALONGA NON-TANGENT LINE, A DISTANCE OF
6�7.◄0 FEET; THENCE NOIHH 00 DEGREES 04 MINUTES 54 SECONDS EAST,A DISTANCE OF
285.09 FEET; THENCE NORTH 90 DEGREES 00 MINUTES 00SECONDS EAST, DEPARTING SAID
WESTERLY RIGHT-OF-WAY, A DISTANCE OF 597.36 FEE'T; THENCE SOUTH 00 DEGREES 00
MINUTES 00 SECONDS EAST, A 01 STANCE OF 34•3. 1 g FEET TO THE POINT OF A
NON-TANGENT CURVE CONCAVE TO THE SOUTHWEST, WITH A CHORD BEARING OF SOUTH39
DEGREES 47 MINUTES 34 ScCONDSEAST. A CHORD DISTANCE Of 69.59 FEET; DOCS
125208·000003/301180'!3 11



--------------------------------------------------------------------------------



 
[axonhqpsafullyexecuted095.jpg]
Paqe2 of 2 THENCE 60UlHEASTERLY A ONG SAIO NON-TANGENT Ci,,,'IWE.tiAVING A
RAOIV$ OF 182.11 FEET, THROUGH A CENTRAL ANGLE OF 16 DEGREES 50 MINUTES 03
SECONDS. A DISTANCE OF 5g.es FEET TO TH!; POINT OF Bl!OINNING. SAID PARCH
CONTAINS 672,765 SOl/ARE FEET OR 15.445ACRES, MORE OR LESS. A/lot111e111 Area
Breakdow,, 714-A 603,535 SF 1156AC 716 169,253 SF 3.89AC $1.ft'Vt'/JnnQy&Uon
Oro1.1p, k11:. 7301 E, Evan■ RO. SicobdMI.Al �290 llc\,Jcb<\200312003-ll7 IOI •
INOIAN8ENO\llOCS11.EGAlS\Ml:DICfSIIM!DICIS EiPANOEOLEC,! 4<>< DOCS
125208-000003/3011809.3 12



--------------------------------------------------------------------------------



 
[axonhqpsafullyexecuted096.jpg]
-.a>ICIS :t87Z.7RIS.F. OR15.USN;. MEDICIS SIIIG AT RIVERWALK SUltVEYINNOVATION
S.R.P.lf. /NDIANCOIIIIIIUNITY GROUP,INC ..,_�-- �,..,......,_h.-JID:2- �Ir'/
i"l01E,,3T£WINIMIIIO.�ltl.tlWI() Sb1t N.U DOCS l.2!208-000003/301t809.3 13



--------------------------------------------------------------------------------



 
[axonhqpsafullyexecuted097.jpg]
EXHIBIT "D" PROPERTY DESCRIPTION July 31, 2007 BUILDING 'M' Job No 03127
RIVERWALK Page 1 of 1 A PORTION OF LAND LOCATED IN THE EAST HALF OF SECTION 6,
TOWNSHIP 2 NORTH, RANGE 5 EAST OF lHE GILA AND SAL1 RIVER BASE AND MERIDIAN,
MARICOPA COUNTY, ARIZONA, BEING MORE PARTICULARLY DESCRIBED AS FOLLOWS
COMMENCING AT A FOUND ALUMINUM CAP IN A HAND HOLE AT THE SOUTHEAST CORNER OF
SAID SECTION 6, FROM WHICH A FOUND BRASS CAP IN A HAND HOLE AT THE SOUTH QUARTER
CORNER OF SAID SECTION 6, BEARS SOUTH 89 DEGREES 43 MINUTES 37 SECONDS WEST, A
DISTANCE OF 2637.87 FEET; THENCE NORTH 00 DEGREES 01 MINUTES 59 SECONDS EAST,
ALONG THE EAST LINE OF SAID SECTION 6, A DISTANCE OF 2,230.52 FEET; THENCE NORTH
89 DEGREES 58 MINUTES 01 SECONDS WEST, LEAVING SAID EAST SECTION LINE, A
DISTANCE OF 55.00 FEET TO A POINT ON THE WEST RIGHT OF WAY LINE OF DOBSON ROAD;
THENCE NORTH 00 DEGREES 01 MINUTES 59 SECONDS EAST, ALONG SAID WEST RIGHT OF WAY
LINE, A DISTANCE OF 241.50 FEET TO THE POINT OF BEGINNING OF THE PARCEL HEREIN
DESCRIBED; THENCE WEST, LEAVING SAID WEST RIGHT OF WAY LINE, A DISTANCE OF 6116
FEET. THENCE NORTH, A DISTANCE OF 88.50 FEET; THENCE WEST, A DISTANCE OF 86.50
FEET; THENCE NORTH, A DISTANCE OF 66.00 FEET; THENCE WEST, A DISTANCE OF 275.50
FEET; THENCE NORTH, A DISTANCE OF 170.43 FEET; THENCE WEST, A DISTANCE OF 191.19
FEET; THENCE NORTH, A DISTANCE OF 25.57 FEET, THENCE EAST, A DISTANCE OF 20.00
FEET; THENCE NORTH, A DISTANCE OF 150.00 FEET; THENCE EAST, A DISTANCE OF 595.00
FEET TO A POINT ON SAID WEST RIGHT OF WAY LINE, THENCE SOUTH 00 DEGREES 05
MINUTES 40 SECONDS WEST, ALONG SAID WEST RIGHT OF WAY LINE, A DISTANCE OF 335.19
FEET; THENCE SOUTH 00 DEGREES 01 MINUTES 59 SECONDS WEST, A DISTANCE OF 165.31
FEET TO THE POINT OF BEGINNING OF THE PARCEL HEREIN DESCRIBED. SAID PARCEL
CONTAINS 192,272 SQUARE FEET OR 4.414 ACRES, MORE OR LESS. Survey Innovation
Group. Inc. 16414 N. 91" Street, Suite 102, Scottsdale, AZ 85260 H IJOBS\03127
101 & INDIAN BENO\DOCS\LEGALSISUILDING M_?-31•07 .doc



--------------------------------------------------------------------------------



 
[axonhqpsafullyexecuted098.jpg]
L1 2 u L 1 w 0 BUILDING M w °' LB .J..___ ...;._ ___ __ RIVERWALK I� oci 192,272
SQ.FT., OR 4.414 ACRES AllOTMENT ACRES vz �N ,..... ' 281-A 0.445 ..J 713-R
3.963 wi--: 714-A 0.006 ) L6 i \ l[J ..J L4 st LINE TABLE .J LINE BEARING LENGTH
Ll N00'01 '59"E 241.50 L2 S90'00'00"W 61.16 ·ro L3 Noo·oo·oo"E 88.50 co. 0 n
N90'00'00"W 86.50 POINT OF 0,..... , . L4 st " LS NOO'OO'OO"E 66.00 BEGINNING I
L6 N90'00'00"W 275.50 L? Noo·oo·oo"E 170.43 J LB N90'00'00"W 191.19 I L9
NOO'OO'OO"E 25.57 0 LlO N9o·oo·oo"E 20.00 0 I z L11 NOO'OO'OO"E 150.00 I I L12
N9o·oo·oo"E 595.00 L L 1 5 L13 soo·os· 40"w 335.19 U4 S00'01'59"W 165.31 us
N89"58'01 "W 55.00 POINT OF COMMENCEMENT B.C.H.H. A.C.H.H. S.E. COR. SEC. 6 1 4
o - 6 T. 2 N., R. 5 E. � � · s�� \?: { N _- 5 INDIAN BENO ROAD � S89'43'37"W
2637.87' BUILDING M S!IIG LEGAL EXHIBIT SURVEY INNOVATION SALTRIVER - PIMA
INDIAN RESERVATION GROUP, INC Ph (480) 922 0780 Land surveyingServices Fx (480)
922 0781 J08 IJ127 DWG; 3127BLDG-M-R(V 16414 N. 91st STREET, STE #102.
SCOTTSDALE, A:Z. 85260 SCALE: NTS DRA'M'l: ELS CHK: RMH SHEET 1 Of- 1



--------------------------------------------------------------------------------



 
[axonhqpsafullyexecuted099.jpg]
AL TAIACSM LAND TITLE SURVEY SIIIG ,,.,.......... = .,.. RIVERWALK BUILDINGS
MAND N SURVEY INNOVATION Kcms�=� GROUP. INC f.Ut..o)m.o1,, SALT RIVER, l'IMA,
MARICOPA INDIAN COMMUNITY tMJ�$tr«l#f



--------------------------------------------------------------------------------



 
[axonhqpsafullyexecuted100.jpg]
I l \ f' 'I f I I I I �·(i J 0 ,". ALTA/ACSM LAND TITLE SURVEY SIIIG J)tl �
IVANS MAD .s<:onsom"•l20tJ.AnMG ,, ·-., RIVERWALK BUILDINGS MAND N SURVEY
INNOVATION '1tOIHfltill�:Z.01N t GROUP, INC fAXNaltJt411J1 ( SALT RIVER, PIMA,
MARICOPA IND/AN COMMIJNITY uwl"""11J,'fflfftM<tJ ... ..'_ ,0I



--------------------------------------------------------------------------------



 
[axonhqpsafullyexecuted101.jpg]
EXHIBIT "E" PROPERTY DESCRIPTION July 31, 2007 BUILDING 'N' Job No.03127
RIVERWALK Page 1 of 1 A PORTION OF LAND LOCATED IN THE EAST HALF OF SECTION 6,
TOWNSHIP 2 NORTH, RANGE 5 EAST OF THE GILA AND SALT RIVER BASE AND MERIDIAN,
MARICOPA COUNTY, ARIZONA, BEING MORE PARTICULARLY DESCRIBED AS FOLLOWS:
COMMENCING AT A FOUND ALUMINUM CAP IN A HAND HOLE AT THE SOUTHEAST CORNER OF
SAID SECTION 6, FROM WHICH A FOUND BRASS CAP IN A HAND HOlE AT THE SOUTH QUARTER
CORNER OF SAID SECTION 6, BEARS SOUTH 89 DEGREES 43 MINUTES 37 SECONDS WEST, A
DISTANCE OF 2637.87 FEET; THENCE NORTH 00 DEGREES 01 MINUTES 59 SECONDS EAST,
ALONG THE EAST LINE OF SAID SECTION 6, A DISTANCE OF 2,230.52 FEET; THENCE NORTH
89 DEGREES 58 MINUTES 01 SECONDS WEST, LEAVING SAID EAST SECTION LINE, A
DISTANCE OF 55.00 FEET TO A POINT ON THE WEST RIGHT OF WAY LINE OF DOBSON ROAD
AND THE POINT OF BEGINNING OF THE PARCEL HEREIN DESCRIBED: THENCE WEST. LEAVING
SAID WEST RIGHT OF WAY LINE. A DISTANCE OF 490.91 FEET; THENCE SOUTH, A DISTANCE
OF 18.00 FEET; THENCE WEST. A DISTANCE OF 168.31 FEET; THENCE NORTH, A DISTANCE
OF 567.00 FEET; THENCE EAST, A DISTANCE OF 45.00 FEET; THENCE NORTH, A DISTANCE
OF 17.43 FEET; THENCE EAST, A DISTANCE OF 191.19 FEET: THENCE SOUTH, A DISTANCE
OF 170.43 FEET; THENCE EAST, A DISTANCE OF 275.50 FEET; THENCE SOUTH, A DISTANCE
OF 66.00 FEET; THENCE EAST, A DISTANCE OF 86.50 FEET; THENCE SOUTH. A DISTANCE
OF 88.50 FEET; THENCE EAST, A DISTANCE OF 61.16 FEET TO A POINT ON SAID WEST
RIGHT OF WAY LINE, THENCE SOUTH 00 DEGREES 01 MINUTES 59 SECONDS WEST, ALONG THE
WEST RIGHT OF WAY LINE OF SAID DOBSON ROAD, A DISTANCE OF 241.50 FEET TO THE
POINT OF BEGINNING OF THE PARCEL HEREIN DESCRIBED. SAID PARCEL CONTAINS 288,429
SQUARE FEET OR 6.621 ACRES. Survey Innovation Group, Inc. 16414 N. 91" Street.
Suite 102, Scottsdale, AZ 85260 H:\JOBS\03127 101 & INDIAN
8ENO\OOCS\LE=GALSI8UJLDING N_?-31-07 doc



--------------------------------------------------------------------------------



 
[axonhqpsafullyexecuted102.jpg]
- -- UNE TABLE LINE BEARING LENGTH i L1 N90'00 OO"W 490.91 ' L2 soo·oo·oo"E
18.00 L3 N90"00'00"W 168.31 i L4 NOO'OO'OO"E 567.00 LS i sgo·oo·oo"E 45.00 L6
NOO'OO'OO"W 17.43 '-0 L7 I sgo·oo·oo"E 191.19 w u LB soo·oo'oo"E 170.4.3 'o WW
L9 N90'00'00"E 275.50 L5 c.o L10 soo·oo·oo"E 66.00 :;0 I __J L7 u0� L11
N90'00'00"E 86.50 0a z ,;-z L12 soo·oo·oo"E 88.50 �N co L13 N90'00'00"E 6U6 w� I
L14 s00·01 ·59"w 241.50 L15 N89'58'01"W 55.00 L9 I \ 0 :::::;, L11 N J L1 .3
BUILDING N rs-' 0 RIVERWALK tOI - I') 288,429 SQ.FT., OR 6.621 ACRES 0 rs- ,;- n
ALLOTMENT ACRES I ,;-I 281-A 5.234 J 282-A 0.530 713-B 0.671 POINT OF BEGINNING-
I �0 714-A 0.186 \ N L1 L.3 __JI L 15 B.C.H.H. S. 1 /4, SEC. 6 POINT OF
COMMENCEMENT T. 2 N., R. 5 E A.C.H.H. S.E. COR., SEC. 6 T. 2 N , R. 5 E. INDIAN
BEND ROAD S89'43' 3 7"W 2637.87' BUILDING N 1SIIIG LEGAL EXHIBIT SURVEY
INNOVATION SALT RIVER-PIMA INDIAN RESERVATION GROUP, INC Ph (460) 922 0780 Land
Surv�ying Services Fx (4B0) 922 0781 JOB H3127 :oWG: 3127BLDG-N-REV DATE 7
/31/07 , 1641-4 N. 91 st STREET, STE #102, SCOTTSD.AILE, A2. 85260 SCALE: NTS
DRAWN: £LS CHK: RMH SHEET 1 Of 1



--------------------------------------------------------------------------------



 
[axonhqpsafullyexecuted103.jpg]
► :;1* i" .I;> & ;� If GI !� ji '•3 j 11 10 . ,,J, l �i,' f• -fl' a�1 1mli,p.,�
u I. I � ; 511 i:d!E i;:lt i i ' i �a- �! I Li u ii" 'J �I 1 1 · ,,�i� . .1 l�•
- 1ir &ci:::• n � • �y �! ,J t Ii' ,, n �,�·l ·1 I� 1�I R. -�ij . f � .JllI.I �
!fl: . . � i• l® l, �1 i 9 � t -�-<,, . fflI J,, rill 1 '!>� ;il.1i ��i !!1 1,
!::i �i ;ilA,..'CC _.; ., i i"';2 � dni! � .. G> h i� C,)f.'2 t, i 1£ s: j Ii!��
I 0· ,1i..Z ! ij I,, �,! ff9-1 1��'1 I ' ij �j i - f- i Ilt �11f 1;rg -· ----
--- ,!; I ij 1 - � � � It§[ • ; ;,, -:1. . I I' !· l. • H � Al.TAIACSM I.AND
TITLE SURVEY s I I I G "" '""'"'"OAO RIVERWALK BUILDINGS MAND N SURVEY
INNOVATION scon�� ���'.!:: SALT RIVl!!R, PIMA, MARICOPA INDIAN COMMUNITY GROUP,
INC FAIC!qtu.0111 UrN#$-)"'IS�H



--------------------------------------------------------------------------------



 
[axonhqpsafullyexecuted104.jpg]
'' { i I ' � -,.. c:::.:) c.::..2 w·· e, ..... . ,L: ; .... � : rt L.■•�. . . �-
",) L ··--· --- ...... - r� : ' C: I t I•= ALTAIACSM LAND TITLE SURVEY ,.M1
t&.ST C\'NtU0.40 s111c sconso.M.lA.!lllONA. mM RIVERWALK BUILDINGS MAND N SURVEY
INNOVATION P'HOfil£('1C)UHl1SI) GROUl'. INC fAlf411))Ut•711 SALT RIVER, PIMA,
MARICOPA INDIAN COMMUNITY �J.,..,.,.,.,.......,...



--------------------------------------------------------------------------------



 
[axonhqpsafullyexecuted105.jpg]
EXHIBIT "F" DESCRIPTION OF LEASED PREMISF�'> CONTAINING APPROXIMATELY 2.716
ACRES OR APPROXIMATELY 118,292 GROSS SQUARE FEET OF AREA THE ACK.1,;AGF: AND
GROSS SQUAIU: FOOTAGE rs SlJBJECTTO RE-Mt-:AllUREMl<NT AND CU ANGE AS PROVIDED
rN THAT CERTAIN GROUND St.rnLEASE DATED AS OF JANUARY� 2011 BY AND Bf,'TWl:�N
APEX PARK AT PIMA, L.L.C., AS "LANDLORD," AND HCW SCOTTSDALE, LLC, AS "TENANl"'
HA.UPTON INN MD 8UITE8 AU9uel 11, 2009 Rlll&RWALK JobN•. 03n7 SALT RIWR- PIMA
INDIANRHl!RV" TION f'ago 1of 1 A PORTION OF lJ\NDLOCAT!D IN n,e
SOUTtllill&TQUMTfn or- 6EOTIOH 8, TOWNllMIP2 NORTH, RANGE5 EASTOF ma GIi.AANO
S!llTRJV&R BASSANO MERIDl-'N, MARICOPA COUNTY, AAJZONA, BEING MORI!
PARTIClilARlY OiSCAIBEDAS FO�,OW$: COM"lff,l�INQ AT A fOVNDALUMINUM OAP IN A
HANOHOLE AT THE SOUTHEAST CORNER O> $/\JO 3fCTIONa, FROMWHICH A FOUNO eRAS�CM'
IN A 11ANOHOL� AT THE SOUTH QUAFI.TEflCOI\NEI\ Of $NO SECTIONo. 81:AflSSOUTH 89
O�QR��s�3 MINUTe5 37 SECONDS M'ST,A DISTANC£OF 2837.&7 FEET: THENCEKORTH 00
OiGREES01 MINUTES59 SECONOSEAST AlONO THE EASTLINE OF SAID SOUTHEASTQUARTER, A
0IS TANCeOF 313.50�EET: THENr.E SOUTH 61 OEOREES43 UINUTES37 SECONDSW&ST, A
DISTANCEo, 55.00FiET TO THe POINT Of 8EOtflNINO Of l'Hf:PAkt:t:L HEREIN
OESCRf&eo; THENCE CONTINUING SOUTH Sf OEOREES 43 Mt!UTf837 SECONDS'M;ST. II
DISTA>ICf OF 4<4G.ot>Fl!IT; THENCE NORTH 00 OEGREes 18 MINUTES 21 SECONDS
V/E&T,II DISTANCE Of �4.◄) FEET; TflcNCE!<OATH BO DECREES O MINUTES 42
SECONDSEAST, A DISTANCE,Q; 448.0$ Fl/iE.T; THaNCE SOUTM 00 oeo�£ES 01 MfNUn�sIJO
SE.CONDI WSST, A Dl9TANCEOP'28.f.-t3 ,e,r TO THEPOINT Of IIEGINNINOOF THfPARCEi.
HEREIN DESCRIIIEO. S,>JCIPMCeLCONTAINS 119.282 SOUAREFl !ET OR2.716ACRP.�.MORE
OR LESS ,. -hrtt'jlflnt\ltt,loti GrOU!), a,;,. lf41� tt fl Ste"Ott.SIIII• fOZ.
1...:11.dl!t, tV. UU!l H,V-1\lCOltlOOJ-tlY 1t,
,.tNQCAHHN"Ov::>OC.ltf:OAtS\lU7,lUM..rON !NN 0.,.1 • .CO.di:lc
PHXIOMINEll,2)427'0.!11 lil6.0I0 63



--------------------------------------------------------------------------------



 
[axonhqpsafullyexecuted106.jpg]
S!IIG SURVEYlltNOVATION GROUP, INC 1 °"
��:�':.::����:;,,nl�:::=:c:',;::._.;;:"'::::;.s.,--i;;::=,-,,=;c;,.:::,;:=:-,,.-1=-=,-",.::.,=--i,



--------------------------------------------------------------------------------



 
[axonhqpsafullyexecuted107.jpg]
F.XHIBTT "G11 PARCEL DESCRIPTION TOP GOLF with Parking Expansion AT RIVERWALK
April 2, 2018 SALT RIVER - PIMA - MARICOPA Job No. 2003-127 INDIAN COMMUNITY
Page 1 of 1 A PARCEL OF LAND LOCATED IN THE SOUTHEAST QUARTER OF SECTION 6,
TOWNSHIP 2 NORTH, RANGE 5 EAST OF THE GILA AND SALT RIVER BASE AND MERIDIAN,
MARICOPA COUNTY, ARIZONA, BEING MORE PARTICULARLY DESCRIBED AS FOLLOWS:
COMMENCING Ai A FOUND ALUMINUM CAP IN A HANDHOLE AT THE SOUTHEAST CORNER OF SAID
SECTION 6, FROM WHICH A FOUND BRASS CAP IN A HAND HOLE AT THE SOUTH QUARTER
CORNER OF SAID SECTION 6, BEARS SOU'TH89 DEGREES 43 MINUTES 37 SECONDS WEST, A
DISTANCE OF 2637.87 FEET; THENCE NORTH 00 DEGREES 01 MINUTES 59 SECONDS EAST.
ALONG THE EAST LINE OF THE SOUTHEAST QUARTER OF SAID SECTION 6 A DISTANCE OF
1,285.53 FEET; THENCE NORTH 89 DEGREES 58 MINUTES 01 SECONDS WEST, A DISTANCE OF
55.00 FEET TO THE POINT OF BEGINNING OF THE PARCEL HEREIN DESCRIBED; THENCE
SOUTH 00 DEGREES 01 MINUTES 59 SECONDS WEST, A DISTANCE OF 310.86 FEET; THENCE
SOUTH 70 DEGREES 54 MINUTES 16 SECONDS WEST, A DISTANCE OF 205.72 FEET; THENCE
SOUTH 00 DEGREES 00 MINUTES 00 SECONDS EAST, A DISTANCE OF 330.65 FEET; THENCE
SOUTH 89 DEGREES 43 MINUTES 42 SECONDS WEST, A DISTANCE OF 253.88 FEET; THENCE
NORTH 00 DEGREES 00 MINUTES 00 SECONDS EAST,, A DISTANCE OF 58.07 FEET; THENCE
NORTH 90 DEGREES 00 MINUTES 00 SECONDS WEST, A DISTANCE OF 525.11 FEET; THENCE
SOUTH 74 DEGREES 04 MINUTES 36 SECONDS WEST, A DISTANCE OF 113.81 FEET; THENCE
SOUTH 36 DEGREES 39 MINUTES 55 SECONDS WEST, A DISTANCE OF 59.23 FEET; THENCE
NORTH 53 DEGREES 20 MINUTES 05 SECONDS WEST, A DISTANCE OF 10.16 FEET TO A POINT
OF CURVE TO THE RIGHT HAVING A RADIUS OF 200.00 FEET; THENCE NORTHWESTERLY ALONG
THE ARC OF SAID CURVE, THROUGH A CENTRAL ANGLE OF 40 DEGREES 34 MINUTES 46
SECONDS, A DISTANCE OF 141.65 FEET TO THE POINT OF CURVE OF A NON TANGENT CURVE
TO THE RIGHT, OF WHICH THE RADIUS POINT LIES NORTH 78 DEGREES 15 MINUTES 36
SECONDS EAST, A RADIAL DISTANCE OF 657.37 FEET; THENCE NORTHERLY ALONG THE ARC
OF SAID CURVE, THROUGH A CENTRAL ANGLE OF 46 DEGREES 52 MINUTES 53 SECONDS, A
DISTANCE OF 537.88 FEET TO THE POINT OF CURVE OF A NON TANGENT CURVE TO THE
RIGHT, OF WHICH THE RADIUS POINT LIES SOUTH 50 DEGREES 18 MINUTES 51 SECONDS
EAST, A RADIAL DISTANCE OF 200.00 FEET; THENCE NORTHEASTERLY ALONG THE ARC OF
SAID CURVE, THROUGH A CENTRAL ANGLE OF 33 DEGREES 15 MINUTES 39 SECONDS, A
DISTANCE OF 116.10 FEET TO A POINT OF NON-TANGENCY; THENCE NORTH 72 DEGREES 56
MINUTES 48 SECONDS EAST, A DISTANCE OF 111.55 FEET; THENCE NORTH 90 DEGREES 00
MINUTES 00 SECONDS EAST, A DISTANCE OF 894.20 FEET TO Tl-IE POINT OF BEGINNING
OF THE PARCEL HEREIN DESCRIBED. SAID PARCEL CONTAINS 719,480 SQUARE FEET OR
16.517 ACRES, MORE OR LESS. ALLOTMENT# 465: 8.023 ACRES ALLOTMENT #712:
8.494ACRES Survey Innovation Group, Inc. H:\Jobs\200312003-127 101 & INDIAN
BEND\OOCS\LEGALS\TOP GOLF\#03127 TOPGOLF • ADO.doc:



--------------------------------------------------------------------------------



 
[axonhqpsafullyexecuted108.jpg]
• . E:.1/4 CVR, S{C:o,. r..2N., R£� .1./2· DIAM£7!R R;BAR · -• . ' . l1
S90"00'00"E 894.20' POINT OF BEGINNING � I TOP GOLF ALJ.OI'MAWT'AREA S!IIG 46/S
!J,0.2'S SURVEY INNOVATION with Parking Expansion 7'11"/'OT.AL 16.U8:.494 J
GROUP,INC AT RIVERWALKS.R.P.M. INDIAN COMMUNTTY Ph(480J9220780
Lllnd�,.,,.,,,ng-- Fx(480J9220781 JOBI 03-127 DWGcf3127 ToPGOI.F-AOD DAit::
4/2/'18 22425N. 16thSt. Ste.#1.PHOENIX, AZ85260 SCALE: N.T.S. DRAWN: ELS CHECK:
JAS SHEET: 1 OF 2



--------------------------------------------------------------------------------



 
[axonhqpsafullyexecuted109.jpg]
Rlverwalk Landscape Maintenance General Items June 4, 2018 11. Irrigation
System: 11.1 LMC is responsible for the complete operation and maintenance of
the irrigation systems except as noted herein. LMC will inspect the irrigation
systems for broken and clogged Emitters & Sprinklers, malfunctioning or leaking
valves, or any other condition that hampers the correct operation of the system
a minimum of once weekly. Authorization must be obtained from Owner before
proceeding with work not covered by this contract. Also, LMC shall inspect the
water patterns lo avoid Iha direct or Indirect water spray to Owner's property
(i.e., building walls, windows, etc.) or pr,ivate property located on the
Premises (Le., automobiles}. 11.2 LMC to repair/correct malfunctions of valves,
emitters & sprinklers and Irrigation lines at the Owner's expense, with prior
approval, unless due to LMC's operations. NOTE: Weed Control 1. Weed control
should be performed after monsoons (September and Oc tober) & in spring (March
and April) predominately on a bimonthly basis and at other times as required
during the year. 2. All weeds and undesirable grasses shall be dug out by the
roots and disposed of off the Property in a manner which prevents damage to the
surrounding planted areas. 3. Weed control shall be regular and continuous in
all planted areas. Weed spray may be used only when there will be no damage to
plants, animals or humans and no discoloration of masonry, or building
structures, hardscape or decorative landscaping. All ground cover areas, shrubs
and vines shall be sprayed weekly or as needed to provide control. First Aid
Facilities 1. LMC shall provide on the site first aid facilities, conveniently
located and adequately equipped to render first aid treatment to any injured
workman employed on work under this scope of work, and in accordance with
applicable laws. Standard Specifications 1. Cleaning a. Shall include but not be
limited to. removal of trash such as paper, cans, bottles, and dried or dead
plants or parts of plants (leaves, fronds, branches. etc.) and up to twenty-five
(25) dead trees per contract year, including all trees from 0:50 feet and 18" in
diameter (standing or fallen due to disease or windstorms) Owner is to be
notified prior to tree removal. Care will be taken to remove damaged or fallen
trees immediately out of traveled areas. Storm 7



--------------------------------------------------------------------------------



 
[axonhqpsafullyexecuted110.jpg]
Riverwalk Landscape Maintenance General Items June 4, 2018 damage beyond the
twenty-five designated trees per contract year will be addressed on a work order
basis. Accumulated in Contracted areas as a result of littering, wind or rain
storms. Gravel areas shall be raked weekly. All material collected shall be
disposed of by the Contractor and In accor�ance with all Town, County, State and
Federal requirements. Debris shall not be disposed of at temporary storage sites
unless approved by Owner. b. If temporary storage is approved, debris is to be
removed to the point of final disposal the same day. The Contractor shall be
solely responsible for any disposal fees (dumping charges). All sidewalks,
benches and furniture are to be cleaned as a part of routine maintenance work.
c. The Contractor shall clean and remove all debris and make all necessary
repairs for stakes and guys on trees within twenly-four (24) hours following a
storm event. d. All debris shall be removed from retention/detention basins on a
weekly basis. e. All areas around the water features shall be cleaned of debris
durimg routine maintenance of landscape areas. 2. Mowing a. All lawns within
landscape areas shall be mowed evenly and edged to a cutting height of one inch
+1- one quarter (1/4) inch, and maintained, generally, to the following b.
Mowing equipment for summer grass shall be rotary type. Mower blades shall be
sharp, and mowing should be conducted to avoid following the same pattern for
each mowing. Summer grass clippings shall be collected and removed. c. Areas
where winter rye grass is seeded shall be mowed and edged not less than one and
one-half inches nor more than three inches in height and shall be mowed weekly.
Note: If edging is performed using herbicides, it is considered a management
tool and no payment will be made for materials used. Grass clippings shall be
collected and removed 3. Weed Control a. Weeds in lawn areas shall be
co11trolled in such a manner and at such intervals that their height does not
exceed the height of the grass. Planters, ground cover, gravel cover, and desert
landscape areas shall be kept free of grasses, weeds and other merging
vegetation. b. Weeds shalt be controlled at least two limes per year Spring
(March / April) and Fall (September/ October) with the use of herbicides which
are effective on the type of noxious weeds being treated. The Contractor shall
submit a schedule ,for herbicide applications, and receive approval for the
schedule, prior to commencing Work. Schedule will include the type of 8



--------------------------------------------------------------------------------



 
[axonhqpsafullyexecuted111.jpg]
Hiverwalk Landscape Maintenance General Items June 4" 2018 herbicide(s) to be
used and the proposed date and rate of application. The owner reserves the right
to accept, reject, or modify this herbicide schedule. The Contractor will submit
a Work Order prior to the Spring and Fall herbicide applications. The Contractor
shall furnish all equipment and labor necessary for the herbicide applications
the maintenance contractor wm purchase and distribute chemicals as per work
order. The Contractor shall furnish all equipment and labor necessary forthe
herbicide applications All other labor or chemical costs associated with weed
control will be Considered incidental to this contract and not an extra paid for
by the owner. c. The Contractor shall be responsible for the application of all
herbicides and chemicals. The Contractor shall use legally approved chemical
herbicides in ' proportions to the manufacturer's recommendations Plants' killed
or severely f damaged by the- use of herbicides shall be replaced at no cost to
the owner, with 1 a comparable size and quality nursery stock. The treated soil
of the affected I I plant(s) and planting pit shall be treated with activated
charcoal and other soil ; amendments required to enhance the potential survival
and growth of the existing or replacement plants The treatment and materials
shall be furhished at no cost to the owner. 4.Tree and Shrub Care Once every two
years, in the spring no earlier than February 151\ shrubs and groundcovers
should be cut back hard to encourage fresh growth. Plant trimming in thls manor
should be scheduled to revolve so that all the plants are not trimmed at the
same time. The timing should be sequential. a. Maintain trees and shrubs in a
healthy, growing conditionby performing necessary operations, including the
following: b. All tree and shrub wells will be maintained for retention of
water. In turf areas, an area of no growth around trunks shall be maintained. c.
Accent plants like red yucca should never be trimmed except to remove dead
flower stalks. Accent plants should never be cut back hard. d. Trimming and
Pruning: The Contractor shall be notified four ( 4) weeks in advance to schedule
trimming of all trees in contracted areas, and will receive owner approval prior
to commencing Work. Schedule shall include the trees to be trimmed and the
proposed dates of the trimming. The owner reserves the right to accept, reject
or modify this trimming schedule. Prune and shape only as necessary to maintain
natural shaped plant. Pruning of the massing of groundcovers should create a
carpet and intermingling of plants. This is the desired natural look of
groundcover. No balling or sheering of shrubs or groundcover to be dona.
Trimming and pruning to be done by hand only. e. Staking and Guying: Staking of
trees only to be done if necessary and shall be done for a short of a time as
possible. Stakes and guys on trees are to be inspected weekly or immediately
following a storm event. Stakes and guys are to be adjusted or removed as
necessary. Any new staking or guying needed shall be considered incidental to
this contract including the purchase of guy wire 9



--------------------------------------------------------------------------------



 
[axonhqpsafullyexecuted112.jpg]
Riverwalk Landscape Maintenance General Items June 4, 2018 (except in cases of
reportedvandalism) and not an extra paid for by the Owner. All tree stakes, guys
and ties shali be maintained to properly support the tree. They shall be
inspected a minimum of once every 60 days to prevent girding or chafing of
trunks or branches or rubbing which may cause bark wounds. f. All plantings
shall be trimmed so as not to conflict with pedestrian or vehicular traffic and
to maintain clear, safe site distances. Sidewalks shall remain clear at all
times, and tree limbs shall have a minimum seven foot clearance over the
traveled way. All trimmings shall be disposed of as debris. g. Tree structure
with multiple branches is to be maintained to keep natural multiple branching
asthenic. 5. Pest Control a Spraying or dusting shall only be required when
necessary to prevent a plant or tree from being damaged by an organism that can
normally be controlled only by spraying or dusting. When spraying or dusting is
required, special care shall be exercised to prevent unnecessary discomfort to
the people in the area. b. The Contractor shall establish a continuing program
to control pests includ'ing ants and rodents and submit the program to the owner
for approval. Requests for approval must include the following information: The
pest to be controlled, method of control and product labels. The Contractor
shall complete a Pesticide Spray Log for any pesticides used and submit with
monthly payment invoices. When spraying or dusting, the instructions on the
label shall be followed explicitly and special care shall be exercised In
application. The Contractor is responsible to provide all labor, pesticide
chemicals and equipment necessary for pest control, preferably this will be done
on weekends. 6. Replanting a. Whenever a plant. shrub, or tree dies as a result
of vandalism, storm damage, age, or uncontrollable pest or disease, the owner
may. at its option, furnish a replacement, for said plant, shrub, or tree. If
the plant, shrub or tree dies as a result of neglect, inadequate care or
inadequate maintenance, the replacement item and required labor shall be
provided by the Contractor at his expense. The owner At its sole discretion,
shall determine whether a plant, shrub or tree needs to be replaced and the
Contractor shall obtain the owner's approval before replanting. 7. Fertilizing
a. The Contractor shall submit a schedule for fertilization of contracted areas
and receive owner approval prior lo commencing work. Fertilizer shall be applied
at least three (3) times per contract year for turf areas. This will be done
once in the months of May, June, and again in the month of August. preferably on
the weekends unless otheiwise designated by the owner. All trees, shrubs, and
ground cover will be fertilized in late fall. Schedule shall include the type of
fertilizer to be used and the proposed date and rate of application. The 10



--------------------------------------------------------------------------------



 
[axonhqpsafullyexecuted113.jpg]
Riverwalk_ landscape Maintenance General Items June 4, 2018 maintenance
contractor will purchase and supply the lype and quantity of fertilizer material
needed. The owner reserves the right to accept reject or modify this
fertilization schedule. ll



--------------------------------------------------------------------------------



 
[axonhqpsafullyexecuted114.jpg]
Exhibit L Recorded Easement Agreements and Notices of UtilityLocations 1. Notice
of Utility Location (Water Line) (Arizona Design Center) made by Apex 7350 North
Dobson, L.L.C., an Arizona limited liability company, on June 21, 2012, and
recorded June 27, 2012 with the Maricopa County, Arizona, Recorder's Officeas
Document No. 2012-0562888. 2. Notice of Utility Location (Water and Sewer Lines)
(Buildings M & N) made by Apex 7500/7580 North Dobson Road, L.L.C., an Arizona
limited liability company, on June 21, 2012, and recorded June 27, 2012 with the
Maricopa County, Arizona, Recorder's Officeas Document No. 2012-0562889. 3.
Notice of Utility Location (Water Line) (Hampton Inn) made by Apex 9550 East
Indian Bend, L.L.C., an Arizona limited liability company, on June 21, 2012, and
recorded June 27, 2012 with the Maricopa County, Arizona, Recorder's Officeas
Document No. 2012- 0562890. 4. Notice of Utility Location (Water and Sewer
Lines) (Medicis) made by made by Apex 7720 North Dobson, L.L.C., an Arizona
limited liability company, on June 21, 2012, and recordedJune 27, 2012 with the
Maricopa County, Arizona, Recorder's Officeas Document No. 2012-0562891. 5.
Easement Agreement by and among Apex Park at Pima, L.L.C., an A1izona limited
liability company, Apex 9500 East Indian Bend, L.L.C., an Arizona limited
liability company, Riverwalk Property Owners Association, Inc., an Arizona
corporation, and 30 West Pershing, L.L.C., a Missouri limited liability company,
made on July 16, 2013, and recorded July 16, 2013 with the Maricopa County,
Arizona, Recorder's Officeas Document No. 20130647899. 6. Amended and Restated
Access and Utilities Easement Agreement by and between Apex Park at Pima,
L.L.C., an Arizona limited liability company, and Apex 7720 North Dobson,
L.L.C., an Arizonalimited liability company, made on or about June, 2018, and
recorded with the Maricopa County, Arizona, Recorder's Office prior to the
recording of the Second Amended and Restated Declaration of Covenants,
Conditions, Restrictions and Easements forRiverwalk.



--------------------------------------------------------------------------------



 
[axonhqpsafullyexecuted115.jpg]
LINE TABLE LINE BEARING LENGTH L1 N89.58·01 ·w 55.00 L2 soo·o1 •59"W 310.86 L3
s70·54'16"W 205.72 L4 SOO"OO'OO"E 330.65 L5 S89"43' 42"W 253.88 L6 Noo·oo·oo·E
58.07 L7 S74"04'36"W 113.81 L8 S36"39'55"W 59.23 L9 N53"20'05"W 10.16 L10
N72"56'48"E 111.55 CURVE TABLE CURVE I DELTA I RADIUS I ARC I CHORD C1 I
40"34'46" I 200.00 I 141.65 I S33"02'41"E 138.71 C2 I 33·15'39• I 200.00 I
116.10 I S5618'58"W 11448 SIIIG TOP GOLF SURVEY INNOVATION with Parking
Expansion GROUP, INC AT RNERWALKS.R.P.M. INDIAN COMMUNITY Pll(480)92207BO
LandS-ymgs..v#cesFx(480)9220781 JOl3# 03-127 DWG:#3127 TOPGOI.F-ADO DATE: 4/2/18
22425N.16111St,Ste.#1,PHOENIX,AZ85260 SCALE: N.T.S. DRAWN: ELS CHECK: JAS SHEET:
2 Of" 2



--------------------------------------------------------------------------------



 
[axonhqpsafullyexecuted116.jpg]
0�/13/2007 14:53 FAX 6022406�25 AI.CORPO MTION COMMISSION FILED
11u�m11mrn1i,1tmrn1111��111m11t,1111 02152535 SEP O \ 2007 ·'i F\1fNO\ 51 1'
to40· I ARTlCLES OF INCORPORATION OF RJVERWALK PROPERTY OWNERS ASSOCJAT!ON, INC.
(Ari..onaNon-Profit Corporation) I. NimJ, nameThe of the Corporation is:
Riverwa.lk Property OWner&Auociation, lnc, 2. Character of Affairs. The
character of affairs of the Corporation will be to own,maintain &.'td manage the
Common Area and Common Elements within that cortain roal estate development
loo11ted 11'1Maricopa County, State of Arizona and commonly rofemd to as
Riverwalk and to perform all duties and exerci�e all rights imposed upon, or
granred or pcm1itted to tho Corporation by thesc Articles of Jncorpe>ratlon or
by the Deelaration of Covenants, Conditions, Restrictions and Euements for
Rivcrwalk (the "Declazation") recorded ln the office theof Maricopa Count)'
Recorder, Any capitalized terms not otherwise defined herein shall have the
meanings assigned to them by the Declaration, This Corporationdoes 11ot
contemplate pecuniary gain or profitto its Members, The Corporation shall have
the right to do and perform suoh acu and tt1ns11c\ 1uch business in connection
with the foreg-oing objects and purpoaes as may be necessary, required or
apprQprilte, 11nd to lrr.nsaot any and all lawful business for which flonprotit
eorpor,.tionsmay be incorporatedunder th� laws of the State of Arizona, u they
m1y be a.mended from time to time; provided, however, that such busineu shMI
conformwith the r.ex-exempt orsanlntlon requirements of Section 528 of the
Internal Revenue Code of 1986, 1111 amended. 3. B2ru:d o{ PirectQrs, The inilial
Board of Director� shall consist of three (3) directors. The 11amo1 and
addre9se� of the _pcraons whoere to serve as clirectotsuntil the firstannual
meeting of the Members, or \Inti: theirsucceisors areel�cied and �hall qualify
are; Samuel Gould 7500N. Dobson Rd., #ISi Scottsdale, AZ SS2S6 COMM\SSIOH Ron�ld
Siegel fiZ.e ORPOAATIOti 7500 N, Dobson Rd., �151 flLEO Scot1sdale,AZ 85256 SEP
1 3 2007 LaWTencc M. Freedman 7500N, Dobson Rd., #151 ( - Scottsdale, AZ 85256
i... f\LENOg;\ ¼O



--------------------------------------------------------------------------------



 
[axonhqpsafullyexecuted117.jpg]
09/13/2007 14:54 FAX 6022408925 ll] 007/00·B , I· 4. The number of person• to
serve on the Board of Directors thereafter shall be fix:ed by the I Aylaw�. s.
lndemnJfication: The power of indemnification under the Arizona Revised Statutes
shall not be denied or limited by the Bylaws. 6. Known Place of Business. (In
Ariiona). The ,treet 11ddress of the known place of busine9s of the
Corpor111lonis: 7S00N. Dobson Rd., #151 Scot15d�le,AZ 8$256 7. StatutazyAgent.
The name and address of the st�t>.1toryagent of theCorpora1ion is: M & H Agent
Services, Inc, l &50 North Central Avenue, Suite 2100 Phoenix, Arizona 85004, 8.
Incorporator. The name and address of'the lncorpora1or is: L1nvrenc,e C.
Petrowski Stinson Morrison Hecker LLP 1850 N. Central Avenue, Suite 2100
Phoenix, AZ 85004-4584 9. Powers, Duties and Responsibilities of lncorporator.
All powers, duties and rosponsibilities of the incorporator shall cease at the
time of delivery of these Articles of Incorporation to the ArizonaCorpor�tion
Commission. 10. Members: The Corporationwill h1.ve Membets. SIGNED AND DATED:
September�. 2007 Lawren�C. Potrowski Incorporator ACCEPTANCE OF APPOTNTMENTBY
STATUTORY AGBNT The undersigned hereby ncknowledges Md accepts the appointment
�s statutory agent of the above-named Corporation effective this1fday of
September, 2007, M & H Agent Service�, Inc. -2-



--------------------------------------------------------------------------------



 
[axonhqpsafullyexecuted118.jpg]
09/13/2001 14:54 FAX �022406925 ij 008/�08 NONPROFIT CERTIFICATE OF DISCLOSURE
Pursuant to A.RS § 10-3202 (0) Riverwalk .Property Ownera Aasoc.iation, rno,
EXACT COFIPOAATE NAME A. Hn •ny penion1er,lng tither by 1h1etlon
,;,rappokltlTlehl n o.fflcer,director, l<U5IH, Qr incorporatorIn !he
cors,c141Jon: 1. Bi!enoonvto� ore felony Involving • 1t1nnction in
11c,.,rlllea,�11Iumer rr■ud or ant�1u1t In nny atsta or fe<ltrlll;urhttliction
wijhin the Hven­ yelll'i,enod lmmfCIIJlely prei:4dlng Ille exoC\lllonol tM,
Co1111'�ale? 2. B4en convict.clof, folony, IlleHltl\UII erem.11l1 of which
confltted oflraud, m!&reprenntatioo. tt,eftby ret,e prttenae,. e>rre,tralnl of
ta<ie or monopoly in any a!al• 01 fedoral Juri,diclion wlillin. the 1ewn,yeer
period inY™1dl.iely precadi� fhetx•��tion of I/litC.�lliealt? 3. Been or art
tui>jcmto an "11uncllon.joxl11mtnl. 11,�••e 01 porm1nen1 ordtr ol-tny t\llteor
le<!erelcour\ onlered wH�tn lho save"•yor poriod i111medl1t•1Vprecedlng lhe
execuOon of !his CertlftClltewharsin 1uc� injunclion,Jud�tnl, dt"" or permanent
orc,er: (a) involved Ill& vlo'-lion o/ lr1vd or rag1we11oo p10Yi1ion1 or lht
1ecur111e1 lewe ol thatJurledicllon?; or (b) lnvolvodthe v!olatlon of tlWI
eon,umer fr1ue1 l1w1 of th,1 jurl1dlctlan?; 01 (c) tnvolVod the violallonof
!ht1n11tru11 or rHtralnl of trldt le1v, or !ti�[uri,dlctio�? vn_No-X._ B. IF
YES, lb• followinoinlor!)jltjop MUST bf at!op/led 1. Full "amt and priOr
�err1e(1}u1cd. 6. Soei•I Security o\lfflbar. 2. Full bltlh �ema. 7. Tht
n1tllfilar.d deall<lpaon of eac>!oonvlolion Of ,fudkllarectron, �- Pr.sftnthome
1ddre1e, dtleand ioctllon,the court 1nsipuhlk: •fl'ncy Jn-iolved and flle 4.
Prior 1dl.i1G1ao1(for lmmadl.alt preceding ?-ysar penoo). or C.\IH nurnb&rof
01ss. 6 Date ind lacetlon of birth. c. Ha& ,ny per,on ,er11ngae en officer,
director, t'-'6tH or illwporetor ofth■ oorcoratlon. aerved In any eueh capecil)>
In any 01ha,­ C4)fPQriij0n in any Jurlsd!cllon en tr.o bonKrvptcy,
r&-,,,efverahlp, charterrevocation, admtnlscrallve dlnolvttonQr /udicl,1
din0tvlkrnol lhe o1h■r corl)<l,atlon? Yn __ No_lL_ IF YOUA ANSWER TO�E:/'.BOVli
QU,iTION IS 'YES", YOU MU8T ATTACKTHE FOLLOWINOINF'OPMATION FO�
iAOHCORf'Ol'IATION· ,. N,m, end addreu of th& corporarlcl\ 4. 0.1.. of wfpof•te
opera"on. 2. Full narne, 1ncl11<1lri9 aha and addreH or eech perwn �. A
dn1.:rlpllgn 01 th9 bankruptcy, 1ee4i'leral'Wp or chirtsr l1wolved. revocation,
nclutlng•�• 4tle, court01 111onoy todthe Ille or 3. Si.tt(t) Inwhich ttl4
corpcr111on: ceu1e l'umber r;,tlhe caae. (1) V>/11 incQrporai.d, (b} H••
11a11aac11d �ualnett. D. The ftacaly.ar el!(l ,doptQd b� !ha corporation II De
cernber 31 Vndtr J)fl'ltltloaof 1,w, tile undorslg�ed
lne¢rl)❖rll!OII/OffiWfa,ctere Iha! w, hlY6 .l(IMl11Edlh/1 Certitkale, lnci\Jdlng
any ettachnll!nl�. IM ta tho bell cf ur knowledge and iltUtfIt la t1ue, correcl
and oompl&IO. •nd heroby d6Clar• H lndlc•l•d Jb<IYII. TH�
&IGNATUR11.(S)1111.lllT Ill!. DATED IN THIR (30) AYSOf' YHE DELIVERY OATS:. � :
BY (, . DATE '{ ¼ c)":t- 9Y __________ DAT£ __��- TITlE. Inco;rpor.itor
TITLE------------------ 8Y ___________-, DATE _____ BY��--------�DATE _____
TITLE __________________ TITLE _____ l)QME:$TIC CORPORATIONS:ALL INCORPORATORS
MUST SIGN THE INITIAL CERTIFICATE OF DISCLOSIJRE. (U mote then four
l�oorpor�lor�, plt■H attachremaining 11;n�tur�1 on a ttptrete 1h11t ol piper.)
II within Ifxty(60) dry,. any p,rton beccrr,11 en orflcer,dili!Olor, o,tt11111"
and th•P•rtQri w•1 not lnclud1d I� 1�1, ll11oto,v1t, u-,ec<1rporati011 rnv11Illa
an AMENOEO �riffic,tB ,lgn«dby 111 tneorporator,, 01 If of!ioers have been
eleclad, by• duly1u\h<lrlud off...e1. FOA!IGN CORl'ORATIONI: MUST BE SIONED BY
AT L�-'STONE OIJLYAUTHORIZl:O OFFICi::R OF THE COFlPOMTION. CF: aoo, • Ntn-Ptoa1
Mon.a Ccrpoi'll'<mCommittlon Rev: 10/2006 co,�o,,ikl"'OM&loft



--------------------------------------------------------------------------------



 
[axonhqpsafullyexecuted119.jpg]
EXHIBIT,� "I" � RIVERWALK I:REESTANt)JNG SIGN LOCATION PLAN PLACEMENT ZONES 0
FREEWAY IDENTIFICATION PYLONS $-··1·:�-�� . .i ·:;·i�.; :· •:: 8 OU NOA_RY_t: .
R KERS � _ !� _ ifS>:...... �-- � ...., 0 OFFICE/COMMERCIAL MONUMENTS A -
PROJECT ONLY 8 - MULTI-TENANT •illiP��-��C - MULTI AND SINGLE TENANT •
RETAIL/MULTt-TENANT MONUMENTS VEHICULAR DIRECTIONAL SIGN e (NOT SHOWN. INTERIOR
TO SITE) 0 BUILDING DIRECTORY MONUMENTS (NOT SHOWN, INTERIOR TO SITE) •
REGULATORY SIGNS (NOT SHOWN) (NOT SHOWN, INTERIOR TO SITE) Shown are existinr
and proposed rlgn locations as o( OSI/ 6/2016.Additionol signs will be added as
site is developed. Site pion and signage locotions ere conceptual. Refer ta
signage quantities in the Freestondint Sign Matrix. CSP( 8 Rev. 05/16/2016



--------------------------------------------------------------------------------



 
[axonhqpsafullyexecuted120.jpg]
EXHIBIT "J" VIA DE VENTURA � , I I I APEX PARK AT PIMA, L.L.C. APEXDOBSON, 7720
NORTH.L.L.C. APEX PARK AT PIMA, L.L.C. APEX PARK APEX 7500/7580 AT PIMA, L.L.C.
_H--;;.,,,... NORTH DOBSON, L.L.C. NORTHAPEX 7350DOBSON, L.L.C. APEX PARK APEX
9500 EAST INDIAN AT PIMA, L.L.C. BEND, L.l.C. APEX PARK N. T.S. AT PIMA, L.L.C.
EAST INDIAN _ APEXBEND, 9550L.L.C. TALKING STICK WAY DECLARATION OF EASEMENTS
SIIIG RIVERWALK SURVEY INNOVATION SCOTTSDALE, ARIZONA GROUP, INC DATE 5/14/18
Land Surv.)fn9Servi«s JOB #13-127 OWG: DEC.ESMTS-COVER SCALE: NTS DRAWN: ELS
CHK: JAS ,SHEET 1 OF' 1



--------------------------------------------------------------------------------



 
[axonhqpsafullyexecuted121.jpg]
PRIVATE ROADWAY AT RIVERWALK May 14, 2018 SALT RIVER- PIMA - MARICOPA Job No.
2003-127 INOIAN COMMUNITY Page 1 of 2 AN EASEMENT LOCATED IN THE EAST HALF OF
SECTION 6, TOWNSHIP 2 NORTH, RANGE 5 EAST OF THE GILA AND SALT RIVER BASE AND
MERIDIAN, MARICOPA COUNTY, ARIZONA, MORE PARTICULARLY DESCRIBED AS FOLLOWS:
COMMENCING AT A FOUND ALUMINUM CAP IN A HANDHOLE AT THE SOUTHEAST CORNER OF SAID
SECTION 6, FROM WHICH A FOUND BRASS CAP IN A HAND HOLE AT THE SOUTH QUARTER
CORNER OF SAID SECTION 6, BEARS SOUTH 89 DEGREES 43 MINUTES 37 SECONDS WEST, A
DISTANCE OF 2637.87 FEET; THENCE SOUTH 89 DEGREES 43 MINUTES 37 SECONDS WEST,
ALONG THE SOUTH LINE OF SAID EAST HALF, A DISTANCE OF 856.53 FEET; THENCE NORTH
00 DEGREES 16 MINUTES 23 SECONDS WEST, A DISTANCE OF 55.00 FEET TO THE POINT OF
BEGINNING; THENCE SOUTH 89 DEGREES 43 MINUTES 37 SECONDS WEST, A DISTANCE OF
215.00 FEET; THENCE NORTH 44 DEGREES 51 MINUTES 49 SECONDS EAST, A DISTANCE OF
77.97 FEET; THENCE NORTH 00 DEGREES 00 MINUTES 00 SECONDS EAST, A DISTANCE OF
152.82 FEET; THENCE NORTH 07 DEGREES 09 MINUTES 25 SECONDS EAST, A DISTANCE OF
71.17 FEET TO THE POINT OF A NON-TANGENT CURVE CONCAVE TO THE SOUTHWEST, WITH A
CHORD BEARING OF NORTH 31 DEGREES 26 MINUTES 40 SECONDS WEST, A CHORD DISTANCE
OF 114.42 FEET; THENCE NORTHWESTERLY ALONG SAID NON-TANGENT CURVE, HAVING A
RADIUS OF 159.50 FEET, THROUGH A CENTRAL ANGLE OF 42 DEGRE_ES 02 MINUTES 13
SECONDS, A DISTANCE OF 117.02 FEET; THENCE NORTH 53 DEGREES 20 MINUTES 05
SECONDS WEST, A DISTANCE OF 171,25 FEET TO A POINT OF CURVE TO THE RIGHT; THENCE
NORTHWESTERLY ALONG SAID CURVE, HAVING A RADIUS OF 240.50 FEET, THROUGH A
CENTRAL ANGLE OF 40 DEGREES 40 MINUTES 04 SECONDS, A DISTANCE OF 170.70 FEET TO
THE POINT OF A NON-TANGENT CURVE CONCAVE TO THE EAST, WITH A CHORD BEARING OF
NORTH 11 DEGREES 45 MINUTES 00 SECONDS EAST, A CHORD DISTANCE OF 556.97 FEET;
THENCE NORTHERLY ALONG SAID NON-TANGENT CURVE, HAVING A RADIUS OF 697.87 FEET,
THROUGH A CENTRAL ANGLE OF 47 DEGREES 02 MINUTES 16 SECONDS, A DISTANCE OF
572.93 FEET TO THE POINT OF A NON-TANGENT CURVE CONCAVE TO THE SOUTHEAST, WITH A
CHORD BEARING OF NORTH 56 DEGREES 07 MINUTES 07 SECONDS EAST, A CHORD DISTANCE
OF 139_25 FEET; THENCE NORTHEASTERLY ALONG SAID NON-TANGENT CURVE, HAVING A
RADIUS OF 240.50 FEET, THROUGH A CENTRAL ANGLE OF 33 DEGREES 39 MINUTES 20
SECONDS, A DISTANCE OF 141.27 FEET; THENCE NORTH 72 DEGREES 56 MINUTES 48
SECONDS EAST, A DISTANCE OF 60.54 FEET TO THE POINT OF A NON-TANGENT CLJRVE
CONCAVE TO THE WEST, WITH A CHORD BEARING OF SOUTH 17 DEGREES 03 MINUTES 12
SECONDS EAST, A CHORD DISTANCE OF 81.00 FEET; THENCE SOUTHERLY ALONG SAID
NON-TANGENT CURVE, HAVING A RADIUS OF 56.00 FEET, THROUGH A CENTRAL ANGLE OF 267
DEGREES 21 MINUTES 32 SECONDS, A DISTANCE OF 261.31 FEET; Survey Innovation
Group, Inc. H: \Jobs\200312003-127 1 Of & INDIAN BENO\DOCSILEGAlSIVARIOUS
ESMTS\MAINT. ESMTS\#03127PvtROWY I _doc



--------------------------------------------------------------------------------



 
[axonhqpsafullyexecuted122.jpg]
Page 2 of2 THENCE SOUTH 72 DEGREES 56 MINUTES 48 SECONDS WEST, A DISTANCE OF
60.54 FEET TO A POINT OF CURVE TO THE LEFT; THENCE SOUTHWESTERLY ALONG SAID
CURVE, HAVING A RADIUS OF 159.50 FEET, THROUGH A CENTRAL ANGLE OF 32 DEGREES 42
MINUTES 25 SECONDS, A DISTANCE OF 91.05 FEET TO THE POINT OF A NON-TANGENT CURVE
CONCAVE TO THE. EAST, WITH A CHORD BEARING OF SOUTH 11 DEGREES 38 MINUTES 25
SECONDS WEST, A CHORD DISTANCE OF 488.90 FEET; THENCE SOUTHERLY ALONG SAID
NON-TANGENT CURVE, HAVING A RADIUS OF 616.87 FEET,, THROUGH A CENTRAL ANGLE OF
46 DEGREES 41 MINUTES 29 SECONDS, A DISTANCE OF 502 70 FEET TO THE POINT OF A
NON-TANGENT CURVE CONCAVE TO THE NORTHEAST, WITH A CHORD BEARING OF SOUTH 33
DEGREES 06 MINUTES 24 SECONDS EAST, A CHORD DISTANCE OF 110.30 FEET; THENCE
SDUTHEASTERL Y ALONG SAID NON-TANGENT CURVE, HAVING A RADIUS OF 159.50 FEET,
THROUGH A CENTRAL ANGLE OF 40 DEGREES 27 MINUTES 21 SECONDS, A DISTANCE OF
112.62 FEET; THENCE SOUTH 53 DEGREES 20 MINUTES 05 SECONDS EAST, A DISTANCE OF
171.81 FEET TO THE POINT OF A NON-TANGENT CURVE CONCAVE TO THE SOUTHWEST, WITH A
CHORD BEARING OF SOUTH 31 DEGREES 55 MINUTES 45 SECONDS EAST, A CHORD DISTANCE
OF 169.99 FEET; THENCE SOUTHEASTERLY ALONG SAID NON-TANGENT CURVE, HAVING A
RADIUS OF 240.50 FEET, THROUGH A CENTRAL ANGLE OF 41 DEGREES 23 MINUTES 29
SECONDS, A DISTANCE OF 173.74 FEET; THENCE SOUTH 13 DEGREES 17 MINUTES 28
SECONDS EAST, A DISTANCE OF 74.41 FEET; THENCE SOUTH 00 DEGREES 00 MINUTES 00
SECONDS EAST, A DISTANCE OF 168.50 FEET; THENCE SOUTH 45 DEGREES 08 MINUTES 11
SECONDS EAST, A DISTANCE OF 77.60 FEET TO THE POINT OF BEGINNING. Survey
lnoovation Group, Inc H:\Jobs\2003\2003-127 101 & INDIAN
BEND\DOCSILEGALSIVARIOUS ESMTS\MAINT. ESMTS\#03127 PvtRDWY1.doc



--------------------------------------------------------------------------------



 
[axonhqpsafullyexecuted123.jpg]
Cf. ! • ,,____.j.__,, .! 22 1-RDW'f'-1 22t- r--- EASEMENT� CROSS-SECTION (TYP)
£.1/4 COR. S£C.6., T.2N., R.5£. N.T.S. 1 /2" REBAR, #35833 -- - - - � - - -
·•--- - - - - - 856.53' � - BASIS OF BEARING S89'43'37"W 2637.87' \_s.f/4,
SEC.6., TALKING STICK WAY T.2N., R.5£. PRIVATE ROADWAY EASEMENT SIIIG RIVERWALK
SURVEY INNOVATION SCOTTSDALE, ARIZONA GROUP, INC JOB l1J-127 01'/G: PvtROWY1
DATE 5/14/18 Lind Surv,ylng Servic�, SCALE: NTS DRAWN: ELS CHK: JAS SHEET 1 Of 2



--------------------------------------------------------------------------------



 
[axonhqpsafullyexecuted124.jpg]
LINE TABLE LINE DIRECTION LENGTH L1 N0'16'23"W 55.00' I L2 S89'43'37"W 215.00'
L3 I N44'51'49"E 77.97' L4 NO'OO'OO"E 152.82' L5 N7'09'25"E 71.17' L7
N53'20'05"W 171.25' L11 N72'56'48"E 60.54' L13 S72'56' 48"W 60.54' L17
S53'20'05"E 171.81' L19 S13'17'28"E 74.41' L20 so·oo·oo"E 168.50' I L21
S45'08'11 "E 77.60' CURVE TABLE CURVE DELTA RADIUS LENGTH CHORD Cl 42'02'13"
159.50' 117.02' N31'26'40"W 114.42' C2 40'40'04" 240.50' 170. 70' N33"00'03"W
167.14' C3 47'02'16" 697.87' 572.92' N11'45'01"E 556.97' C4 33·39•20" 240.50'
141.27' N56'07'08"E 139.25' C5 267'21'32" 56,00' 261.31' S17'03'12"E 81.00' CB I
32'42'25" 159.50' 91.05' S56'35'35"W 89.82' C7 I 46'41'29" 616.87' 502.70'
S11'38'25"W 488.90' CB 40'27'21" 159.50' 112.62' S33'06'24"E 110.30' C9
41'23'29" 240,50' 173.74' s31·5s·44"E 159_99' T�Ou:;,/)� : ., ��1f\CAr�� � ,,?
4'o t.:. , (5ul� v 41894 . �1)0 I ERIC L. J PRIVATE ROADWAY EASEMENT 0 cc
:�ST:JJ JJ SIIIG RIVERWALK �� .s�-�.)-':i �- SURVEY INNOVATION �-t 7<oNf:u. · ·
I:) SCOTTSDALE, ARIZONA r:i7- GROUP, INC j13-127 \DWG: PvlRDWY1 )DATE 5/14/18
"1AE:s 3/3 ,1i Land Su,wyings,rvlc., !JOB !scALE: NTs !DRAVwl-J: ELS jCHK, JAS
jSHEET 2 Of 2



--------------------------------------------------------------------------------



 
[axonhqpsafullyexecuted125.jpg]
PRIVATE ROADWAY AT RIVERWALK May 15, 2018 SALT RIVER - PIMA - MARICOPA Job No.
2003-127 INDIAN COMMUNITY Page 1 of 1 AN EASEMENT LOCATED IN THE EAST HALF OF
SECTION 6, TOWNSHIP 2 NORTH, RANGE 5 EAST OF THE GILA AND SALT RIVER BASE AND
MERIDIAN, MARICOPA COUNTY, ARIZONA, MORE PARTICULARLY DESCRIBED AS FOLLOWS:
COMMENCING AT A FOUND ALUMINUM CAP IN A l-l'ANDHOLE AT THE SOUTHEAST CORNER OF
SAfD SECTION 6, FROM WHICH A FOUND BRASS CAP IN A HAND HOLE AT THE SOUTH QUARTER
CORNER OF SAID SECTION 6, BEARS SOUTH 89 DEGREES 43 MINUTES 37 SECONDS WEST, A
DISTANCE OF 2637.87 FEET; THENCE NORTH 00 DEGREES 01 MINUTES 59 SECONDS EAST,
ALONG THE EAST LINE OF THE SOUTHEAST QUARTER OF SAID SECTION 6, A DISTANCE OF
255.71 FEET; THENCE NORTH 89 DEGREES 58 MINUTES 01 SECONDS WEST, A DISTANCE OF
55.00 FEET TO THE POINT OF BEGINNING; THENCE NORTH 45 DEGREES 07 MINUTES 12
SECONDS WEST, A DISTANCE OF 28.21 FEET; THENCE SOUTH 89 DEGREES 43 MINUTES 37
SECONDS WEST, A DISTANCE OF 836.36 FEET; THENCE NORTH 13 DEGREES 17 MINUTES 28
SECONDS WEST, A DISTANCE OF 76.98 FEET; THENCE NORTH 89 DEGREES 43 MINUTES 37
SECONDS EAST, A DISTANCE OF 854.10 FEET; THENCE NORTH 44 DEGREES 52 MINUTES 48
SECONDS EAST, A DISTANCE OF 28.36 FEET; THENCE SOUTH 00 DEGREES 01 MINUTES 59
SECONDS WEST, A DISTANCE OF 115.00 FEET TO THE POINT OF BEGINNING Survey
Innovation Grouf>, Inc. H.\Jobs\2003\2003--127 101 & INDIAN
BENOIOOCSILEGALSIVARIOUS ESMTS\MAINT. ESMT$W03127 PIIIRDVI/Y2.doc



--------------------------------------------------------------------------------



 
[axonhqpsafullyexecuted126.jpg]
LINE TABLE � l LINE DIRECTION LENGTH I b--� --D i -1 22' t-RDWY-1 22' I- L1
N89'58'01 "W 55.00' �EASEMENT--; L2 N45'07'12"W 28.21' CROSS-SECTION (TYP) L3
S89'43' 37"W 836.36' L4 N13'17'28"W 76.98' E.1/4 COR. SEC.6., T.2N., R.5£. LS
N89'43'37"E 854.10' 1/2" DIAMETER REBAR, #35833 L6 N44'52' 48"E 28.36' I L7
S0'01 '59"W 115.00' Qg i .q:0· l 1;(0 N (t I �i" IO 0) - - -- -- I Cl) ,!I) - --
---- - --- � - --- - - _I_ ---� �I� T I 50 EAS PEX L.. L.C- A �END, INDIANg I I
N. T.S. 0'1 l5 L_ __________ _ LJ L2 POINT OF BEGINNING I U1 6 � � r:i ·______
____________________ _j � __ BASIS OF BEARING S89'43'37"W 2637.87' TALKING STICK
WAY PO!N T OF COMMENCEMENT S. £. COR., SEC.6., T.2N., R.5£. PRIVATE ROADWAY
EASEMENT SIIIG RIVERWALK SURVEY INNOVATION SCOTTSDALE, ARIZONA GROUP, INC JOB
#13-127 DWC, PvtRDWY2 DATE 5/15/18 !AndSurwylng Servku SCALE: NTS DRAWN: ELS
CHK: JAS SHEET 1 OF 1



--------------------------------------------------------------------------------



 
[axonhqpsafullyexecuted127.jpg]
PRIVATE ROADWAY AT RIVERWALK May 14, 2018 SALT RIVER - PIMA - MARICOPA Job No.
2003-127 INDIAN COMMUNITY Page 1 of 1 AN EASEMENT LOCATED IN THE EAST HALF OF
SECTION 6, TOWNSHIP 2 NORTH, RANGE 6 EAST OF THE GILA AND SALT RIVER BASE AND
MERIDIAN, MARICOPA COUNTY, ARIZONA, MORE PARTICULARLY DESCR'IBED AS FOLLOWS
COMMENCING AT A FOUND ALUMINUM CAP IN A HANOHOLE AT THE SOUTHEAST CORNER OF SAID
SECTION 6, FROM WHICH A FOUND BRASS CAP IN A HANO HOLE AT THE SOUTH! QUARTER
CORNER OF SAID SECTION 6, BEARS SOUTH 89 DEGREES 43 MINUTES 37 SECONDS WEST, A
DISTANCE OF 2637.87 FEET: THENCE NORTH 00 DEGREES 01 MINUTES 59 SECONDS EAST,
ALONG THE EAST LINE OF THE SOUTHEAST QUARTER OF SAID SECTION 6, A DISTANCE OF 2,
150,02 FEET; THENCE NORTH 89 DEGREES 58 MINUTES 01 SECONDS WEST, A DISTANCE OF
55.00 FEET TO THE POINT OF BEGINNING: THENCE NORTH 44 DEGREES 59 MINUTES 00
SECONDS WEST, A DISTANCE OF 56.55 FEET; THENCE SOUTH 90 DEGREES 00 MINUTES 00
SECONDS WEST, A DISTANCE OF 1,291.21 FEET TO THE POINT OF A r-lON-TANGENTCURVE
CONCAVE TO THE WEST, WITH A CHORD BEARING OF NORTH 11 DEGREES 56 MINUTES 07
SECONDS EAST, A CHORD DISTANCE OF 82.79 FEET; THENCE NORTHERLY ALONG SAID
NON-TANGENT CURVE, HAVING A RADIUS OF 4,62366 FEET, THROUGH A CENTRAL ANGLE OF
01 DEGREES 01 MINUTES 33 SECONDS, A DISTANCE OF 82 79 FEET; THENCE NORTH 90
DEGREES 00 MINUTES 00 SECONDS EAST, A DISTANCE OF 682.84 FEET; THENCE SOUTH 00
DEGREES 00 MINUTES 00 SECONDS EAST, A DISTANCE OF 3.00 FEET; THENCE NORTH 90
DEGREES 00 MINUTES 00 SECONDS EAST, A DISTANCE OF 571,00 FEET; THENCE NORTH 00
DEGREES 00 MINUTES 00 SECONDS EAST, A DISTANCE OF 3.00 FEET; THENCE NORTH 90
DEGREES 00 MINUTES 00 SECONDS EAST, A DISTANCE OF 20.29 FEET; THENCE NORTH 45
DEGREES 01 MINUTES 00 SECONDS EAST, A DISTANCE OF 56.58 FEET; THENCE SOUTH 00
DEGREES 01 MINUTES 59 SECONDS WEST, A DISTANCE OF 161.00 FEET TO THE POINT OF
BEGINNING. Survey Innovation Group, Inc. H:\JObs\2003\2003-127 101 & INOIAN
BEND\DOCS\LEGALS\VARIOUS ESMTS\MAINT. ESMTS\#03127 PvtRDWY3.doc



--------------------------------------------------------------------------------



 
[axonhqpsafullyexecuted128.jpg]
------�--- -- ; i ; : � : _j 22' r-RDWY-i 22' !­ ;.--EASEMENT--;
CROSS--SifCTION{TYf'l l.=al.:i'�" =462-::'l.66' ts=- ".01',:W LINE TABLE LINE
DIRECTION :..ENGTH L1 N89.58'01 "W 55.00' L2 N44'59'QO"W 56.55' L3 N9o·oo·oo"w
1291.21' L5 N9o·oo·oo"E 682.84' L6 so·oo·oo·E 3.00' s. V4, SW.ti.. POJMT oP ��r
51':C..Q.., R;�E L7 N9o·oo·oo·E 571.00' f;�· K.!iE. S".£. ccn.. -r:m., L8
NO"OO'QO"E 3.00' BA'SllS Of &ARINC. _S89l45'37"W 2557.B?" L9 N90"00'00"E 20.29'
TALKING STICK WAY L10 N4s·o1·oo"E 56.58' L11 so·o1•59•w 161.00' PRliVATE ROADWAY
EASEMENT SIIIG, RIVERWALK $\IRVcl"' iNNOVATlQN SCOTTSDALE ARIZONA �OlJ:P, INC
JOB/I 03127 OWG: PvtROWYS DA"TE: 5/H/18 1.,o;1·�� SCALE: NTS DRAWN: ELS CHECK:
JAS SHEET: 1 OF 1



--------------------------------------------------------------------------------



 
[axonhqpsafullyexecuted129.jpg]
PRIVATE ROADWAY AT RIVERWALK May 14, 2018 SALT RIVER- PIMA- MARICOPA Job No.
2003-127 INDIAN COMMUNITY Page 1 of 2 iffifs313, AN EASEMENT LOCATED IN THE EAST
HALF OF SECTION 6, TOWNSHIP 2 NORTH, RANGE 5 EAST OF THE GILA AND SALT RIVER
BASE AND MERIDIAN, MARICOPA COUNTY, ARIZONA, MORE PARTICULARLY DESCRIBED AS
FOLLOWS: COMMENCING AT A FOUND ALUMINUM CAP IN A HANDHOLE AT THE SOUTHEAST
CORNER OF SAID SECTION 6, FROM WHICH A FOUND BRASS CAP IN A HAND HOLE AT THE
SOUTH QUARTER CORNER OF SAID SECTION 6, BEARS SOUTH 89 DEGREES 43 MINUTES 37
SECONDS WEST, A DISTANCE OF 2637.87 FEET; THENCE NORTH 00 DEGREES 01 MINUTES 59
SECONDS EAST, ALONG THE EAST LINE OF THE SOUTHEAST QUARTER OF SAID SECTION 6, A
DISTANCE OF 2,637.30 FEET TO THE EAST QUARTER OF SAID SECTION 6; THENCE NORTH 00
DEGREES 05 MINUTES 40 SECONDS EAST, ALONG THE EAST LINE OF THE NORTHEAST QUARTER
OF SAID SECTION 6, A DISTANCE OF 1,025.93 FEET; THENCE NORTH 89 DEGREES 54
MINUTES 20 SECONDS WEST, A DISTANCE OF 55.00 FEET TO THE POINT OF BEGINNING;
THENCE NORTH: 44 DEGREES 57 MINUTES 10 SECONDS WEST, A DISTANCE OF 70.65 FEET;
THENCE SOUTH 90 DEGREES 00 MINUTES 00 SECONDS WEST, A DISTANCE OF 419.75 FEET TO
THE POINT OF A NON-TANGENT CURVE CONCAVE TO THE NORTHEAST, WITH A CHORD BEARING
OF NORTH 60 DEGREES 35 MINUTES 56 SECONDS WEST, A CHORD DISTANCE OF 224.11 FEET;
THENCE NORTHWESTERLY ALONG SAID NON-TANGENT CURVE, HAVING A RADIUS OF 222.61
FEET, THROUGH A CENTRAL ANGLE OF 60 DEGREES 26 MINUTES 47 SECONDS, A DISTANCE OF
234.85 FEET TO A POINT OF REVERSE CURVE TO THE LEFT; THENCE NORTHWESTERLY ALONG
SAID CURVE, HAVING A RADIUS OF 141.61 FEET, THROUGH A CENTRAL ANGLE OF 41
DEGREES 44 MINUTES 50 SECONDS, A DISTANCE OF 103.18 FEET; THENCE NORTH 00
DEGREES 00 MINUTES 00 SECONDS EAST, A DISTANCE OF 11.81 FEET; THENCE SOUTH 90
DEGREES 00 MINUTES 00 SECONDS WEST, A DISTANCE OF 189.00 FEET; THENCE SOUTH 00
DEGREES 00 MINUTES 00 SECONDS EAST, A DISTANCE OF 5.00 FEET; THENCE SOUTH 90
DEGREES 00 MINUTES 00 SECONDS WEST, A DISTANCE OF 333.25 FEET TO THE EASTERLY
RIGHT OF WAY LINE OF LOOP 101 FREEWAY; THENCE NORTH 00 DEGREES 01 MINUTES 19
SECONDS WEST, ALONG SAID EASTERLY RIGHT OF WAY LINE, A DISTANCE OF 54.39 FEET;
THENCE NORTH 00 DEGREES 04 MINUTES 54 SECONDS EAST, ALONG SAID EASTERLY RIGHT OF
WAY UNE. A DISTANCE OF 26.61 FEET; THENCE NORTH 90 DEGREES 00 MINUTES 00 SECONDS
EAST, A DISTANCE OF 475.57 FEET TO THE POINT OF A NON-TANGENT CURVE CONCAVE TO
THE SOUTHWEST, WITH A CHORD BEARING OF SOUTH 60 DEGREES 35 MINUTES 56 SECONDS
EAST, A CHORD DISTANCE OF 224.11 FEET; Survey InnovationGroup, Inc.
H:\Jobs\200312003-127 101 & INDIAN BENDIDOCSltEGALS\VARIOUS ESMTS\MAINT.
ESMTS\#03127 PvtROWY4.doc



--------------------------------------------------------------------------------



 
[axonhqpsafullyexecuted130.jpg]
Page 2 of2 THENCE SOUTHEASTERLY ALONG SAID NON-TANGENT CURVE, HAVING A RADIUS OF
222.61 .FEET, THROUGH A CENTRAL ANGLE OF 60 DEGREES 26 MINUTES 47 SECONDS, A
DISTANCE OF 234.85 FEET TO A POINT OF REVERSE CURVE TO THE LEFT; THENCE
SOUTHEASTERLY ALONG SAID CURVE, HAVING A RADIUS OF 141.61 FEET, THROUGH A
CENTRAL ANGLE OF 60 DEGREES 39 MINUTES 19 SECONDS, A DISTANCE OF 149.91 FEET;
THENCE NORTH 90 DEGREES 00 MINUTES 00 SECONDS EAST. A DISTANCE OF 420.53 FEET;
THENCE NORTH 45 DEGREES 02 MINUTES 50 SECONDS EAST, A DISTANCE OF 70.77 FEET;
THENCE SOUTH 00 DEGREES 05 MINUTES 40 SECONDS WEST, A DISTANCE OF 181.00 FEET TO
THE POINT OF BEGINNING Survey lnnovaLionGrOIIP, Inc H:\Jobs\200312003-127 101 &
INDIAN BENDIOOCS\LEGALSIVARIOUS ESMTS\MAINT. ESMTS\#03127 PvIRDWY4.do,;



--------------------------------------------------------------------------------



 
[axonhqpsafullyexecuted131.jpg]
N.£. COR. SEC.6., T.2N., R.5£ >- + L12 I :; 0 It ::; .... L9 .... l's L15 0 ;'"'
c!! 0 TH � 0 NOR ..J • I X 7720 !::: ti) E soN L.L.C- i,..: APoo B L3 <,2 g Q 0
L1 z BEGINNING ! "'�� � POINT OF I �, ' ..J ; i ' a--+---llt t E.1/4 COR- --l22'
t--ROWY-, 22'\- S£C.6., T.2N., R.5£.1 ;---EASEMENT---.; 1/2- REBAR, /35833 '°'
CROSS-SECTION (TYP) ) S.1/4, S£C.6., POINT OF COMMENCEMENT :; R.5£ .£. COR., S£
6., T.2N., R.� """"\. --- TALKING� STICK � WAY � BASIS OF BEARING se9·43•3rw
2637.87' � PRIVATE ROADWAY EASEMENT SIIIG RIVERWALK SURVEY INNOVATION
SCOTTSDALE, ARIZONA GROUP,INC N.T.S. ,._....._.,,,_ JOOf 03127 DWG: Pv!RDWY4-
OAT£: 5/1◄/18 SCALE: N'!S DRAWN: ELS CHECI(: JAS SHEET: 1 OF 2



--------------------------------------------------------------------------------



 
[axonhqpsafullyexecuted132.jpg]
LINE TABLE LINE DIRECTION LENGTH L1 Na9•54•2o·w 55.00' L2 N44'57'10"W 70.65' L3
N9o·oo·oo·w 419.75' l6 No·oo·oo"E 11.81' CURVE TABLE L7 N9o·oo·oo·w 189.00'
CURVE DELTA RADIUS LENGTH CHORD LB so·oo·oo"E 5.00' C2 50·25•4r 222.61' 234.85'
N60"35'56"W 224.11' L9 N901>0'00"W 333.25' C3 41'44'50" 141.61' 103.18'
N5114'57"W 100.91' L10 No·o1•19•w 54.39' C4 50·25'47" 222.61' 234.85'
sso·3s•ss"E 224.11' Lll No·o4•54"E 26.61' cs 50·39•19• 141.61' 149.91'
s50·42•11"E 143_01· L12 N9o·oo·oo·E 475.57' L15 N9o·oo·oo·E 420.53' L16
N45·02•5o"E 70.77' L17 s0·05•4o•w 181.00' L18 No·o1•59"E 2637.30' L19 N0-05'40"E
1025.9.3' PRIVATE ROADWAY EASEMENT SIIIG RIVERWALK SURVEY INNOVATION SCOTTSDALE,
ARIZONA GROUP,INC ,.,_, JOB# 03127 DWC: PvtRDWY4 DATE: 5/14/18 __ SCALE; NTS
DRAWN: ELS CHECK: JAS SHE:IT: 2 OF2



--------------------------------------------------------------------------------



 
[axonhqpsafullyexecuted133.jpg]
PRIVATE ROADWAY AT RIVERWALK May 14, 20118 SALT RIVER - PIMA - MARICOPA Job No.
2003-127 INOl,ANCOMMUNITY COMMENCING AT A FOUND ALUMINUM CAP IN A HANDHOLE AT
THE SOUTHEAST CORNER OF SAID SECTION 6, FROM WHICH A FOUND BRASS CAP IN A HAND
HOLE AT THE SOUTH QUARTER CORNER OF SAID SECTION 6, BEARS SOUTH 89 DEGREES 43
MINUTES 37 SECONDS WEST, A DISTANCE OF 2637.87 FEET; THENCE NORTH 00 DEGREES 01
MINUTES 59 SECONDS EAST, ALONG THE EAST LINE OF THE SOUTHEAST QUARTER OF SAID
SECTION 6, A DISTANCE OF 2,254.00 FEET: THENCE SOUTH 90 DEGREES 00 MINUTES 00
SECONDS WEST, A DISTANCE OF 700.55 FEET TO THE POINT OF BEGINNING; THENCE
CONTINUING SOUTH 90 DEGREES 00 MINUTES 00 SECONDS WEST ALONG SAID LINE, A
DISTANCE OF 86 14 FEET; THENCE NORTH 10 DEGREES 45 MINUTES 09 SECONDS EAST, A
DISTANCE OF 124.05 FEET; THENCE NORTH 06 DEGREES 50 MINUTES 28 SECONDS WEST, A
DISTANCE OF 67.07 FEET; THENCE NORTH 08 DEGREES 56 MINUTES 33 SECONDS EAST, A
DISTANCE OF 70.11 FEET TO THE POINT OF A NON-TANGENT CURVECONCAVE TO THE EAST,
WITH A CHORD BEARING OF NORTH 13 DEGREES 04 MINUTES 24 SECONDS EAST, A CHORD
DISTANCE OF 68.74 FEET; THENCE NORTHERLY ALONG SAID NON-TANGENT CURVE, HAVING A
RADIUS OF 103.54 FEET, THROUGH A CENTRAL ANGLE OF 38 DEGREES 46 MINUTES 35
SECONDS, A DISTANCE OF 70.07 FEET TO A POINT OF REVERSE CURVE TO THE LEFT;
THENCE NORTHERLY ALONG SAID CURVE, HAVING A RADIUS OF 36.80 FEET, THROUGH A
CENTRAL ANGLE OF 69 DEGREES 30 MINUTES 21 SECONDS, A DISTANCE OF 44.64 FEET TO A
POINT OF REVERSE CURVE TO THE RIGHT; THENCE NORTHERLY ALONG SAID CURVE, HAVJNG A
RADIUS OF 50.28 FEET, THROUGH A CENTRAL ANGLE OF 54 DEGREES 10 MINUTES 53
SECONDS, A DISTANCE OF. 47.55 FEET; THENCE NORTH 17 DEGREES 08 MINUTES 12
SECONDS EAST, A DISTANCE OF 32.99 FEET; THENCE NORTH 38 DEGREES 33 MINUTES 54
SECONDS EAST, A DISTANCE OF 26.38 FEET; THENCE NORTH 04 DEGREES 08 MINUTES 40
SECONDS EAST, A DISTANCE OF 203.43 FEET TO A POINT OF CURVE TO THE RIGHT; THENCE
NORTHEASTERLY ALONG SAID CURVE, HAVING A RADIUS OF 30.00 FEET, THROUGH A CENTRAL
ANGLE OF 99 DEGR.EES 58 MINUTES 52 SECONDS, A DISTANCE OF 52.35 FEET TO A POINT
OF REVERSE CURVE TO THE LEFT; THENCE EASTERLY ALONG SAID CURVE, HAVING A RADIUS
OF 37.20 FEET, THROUGH A CENTRAL ANGLE OF 37 DEGREES ·08 MINUTES 42 SECONDS, A
DISTANCE OF 24.12 FEET TO A POINT OF REVERSE CURVE TO THE RIGHT;
SurveyInnovation Group, Inc, H:IJobs\2003\2003-127 101 & INDIAN
BEND\OOCS\LEGALSWARIOUSESMTSIJ'v1AINT. ESMTS\#03127 Wtr Maint.aoc



--------------------------------------------------------------------------------



 
[axonhqpsafullyexecuted134.jpg]
Page 2 of 7 THENCE SOUTHEASTERLY ALONG SAID C RVE, HAVING A RADIUS OF 13.311
FEET, THROUGH A CENTRAL ANGLE OF 103 DEGREES 25 MINUTES 54 SECONDS, A DlSTANCE
OF 24.03 FEET; Tt-lENCE SOUTH 09 DEGREES 35 MINUTES 16 SECONDS EAST, A
Dl,STANCEOF 21.36 FEET TO A POINT OF CURVE TO THE RIGHT; THENCE SOUTHERLY ALONG
SAID CURVE, HAVING A RADIUS OF 95.34 FEET, THROUGH A CENTRAL ANGLE OF 09 DEGREES
52 MINUTES 54 SECONDS, A DISTANCE OF 16.44 FEET TO A POINT OF REVERSE CURVE TO
THE LEFT; THENCE SOUTHERLY ALONG SAID CURVE, HAVING A RADIUS OF 77.53 FEET,
THROUGH A CENTRAL ANGLE OF 18 DEGREES 06 MINUTES 02 SECONDS, A DISTANCE OF 24.49
FEET TO A POINT OF REVERSE CURVE TO THE RIGHT; THENCE SOUTHERLY ALONG SAID
CURVE, HAVING A RADI.US OF 83.15 FEET, THROUGH A CENTRAL ANGLE OF 22 DEGREES 57
MINUTES 17 SECONDS, A DISTANCE OF 33.31 FEET TO A POINT OF REVERSE CURVE TO THE
LEFT; THENCE SOUTHERLY ALONG SAID CURVE, HAVING A RADIUS OF 41.61 FEET, THROUGH
A CENTRAL ANGLE OF 54 DEGREES 46 MINUTES 06 SECONDS, A DISTANCE OF 39.77 FEET TO
A POINT OF REVERSE CURVE TO THE RIGHT; THENCE SOUTHERLY ALONG SAID CURVE, HAVING
A RADIUS OF 2 96 FEET, THROUGH A CENTRAL ANGLE OF 106 DEGREES 30 MINUTES 13
SECONDS, A DISTANCE OF 5.50 FEET; THENCE SOUTH 56 DEGREES 53 MINUTES 01 SECONDS
WEST, A DISTANCE OF 17.78 FEET TO A POINT OF CURVE TO THE RIGHT; THENCE WESTERLY
ALONG SAID CURVE, HAVING A RADIUS OF 28.76 FEET, THROUGH A CENTRAL ANGLE OF 28
DEGREES 24 MINUTES 23 SECONDS, A DISTANCE OF 14.26 FEET TO A POINT OF REVERSE
CURVE TO THE LEFT; THENCE SOUTHWESTERLY ALONG SAID CURVE, HAVING A RADIUS OF
34.92 FEET, THROUGH A CENTRAL ANGLE OF 99 DEGREES 24 MINUTES 37 SECONDS, A
DISTANCE OF 60.59 FEET; THENCE SOUTH 14 DEGREES 07 MINUTES 13 SECONDS EAST, A
DISTANCE OF 30.56 FEET TO A POINT OF CURVE TO THE RIGHT; THENCE SOUTHERLY ALONG
SAID CURVE, HAVING A RADIUS OF 35.37 FEET, THROUGH A CENTRAL ANGLE OF 39 DEGREES
33 MINUTES 23 SECONDS, A DfSTANCE OF 24.42 FEET TO A POINT OF REVERSE CURVE TO
THE LEFT; THENCE SOUTHERLY Al.ONG SAID CURVE, HAVING A RADIUS OF 81.93 FEET,
THROUGH A CENTRAL ANGLE OF 40 DEGREES 23 MINUTES 22 SECONDS, A DISTANCE OF 57.75
FEET TO THE POINT OF A NON-TANGENT CURVE CONCAVE TO THE EAST, WITH A CHORD
BEARING OF SOUTH 07 DEGREES 21 MINUTES 10 SECONDS EAST, A CHORD DISTANCE OF
29.73 FEET; THENCE SOUTHERLY ALONG SAID NON-TANGENT CURVE, HAVING A RADIUS OF
21.48 FEET, THROUGH A CENTRAL ANGLE OF 87 DEGREES 35 MINUTES 02 SECONDS, A
DISTANCE OF 32.83 FEET Survey Innovation Group, Inc H:IJobs\2003\2003-127 101 &
INDIAN BENO\DOCSILEGALS\VARIOUS ESMTS\MAINT. ESMTS\#03127 Wtf Mainl.doc



--------------------------------------------------------------------------------



 
[axonhqpsafullyexecuted135.jpg]
Page 3 of7 "ill£s:J,311 TO THE POINT OF A NON-TANGENT CURVE CONCAVE TO THE EAST,
WITH A CHORD BEARING OF SOUTH 19 DEGREES 52 MINUTES 21 SECONDS WEST, A CHORD
DISTANCE OF 40.69 FEET; THENCE SOUTHERLY ALONG SAID NON-TANGENT CURVE, HAVING A
RADIUS OF 79.51 FEET, THROUGH A CENTRAL ANGLE OF 29 DEGREES 39 MINUTES 02
SECONDS, A DISTANCE OF 41.15 FEET; THENCE SOUTH 05 DEGREES 02 MINUTES 50 SECONDS
WEST, A DISTANCE OF 38.51 FEET TO A POINT OF CURVE TO THE RIGHT; THENCE
SOUTHWESTERLY ALONG SAID CURVE, HAVING A RADIUS OF 118.83 FEET, THROUGH A
CENTRAL ANGLE OF 39 DEGREES 01 MINUTES 42 SECONDS, A DISTANCE OF 80.94 FEET TO A
POINT OF REVERSE CURVE TO THE LEFT; THENCE SOUTHERLY ALONG SAID CURVE, HAVING A
RADIUS OF 59.11 FEET, THROUGH A CENTRAL ANGLE OF 53 DEGREES 29 MINUTES 28
SECONDS, A DISTANCE OF 55.18 FEET; THENCE SOUTH 09 DEGREES 24 MINUTES 56 SECONDS
EAST, A DISTANCE OF 44.90 FEET; THENCE SOUTH 13 DEGREES 28 MINUTES 26 SECONDS
EAST, A DISTANCE OF 41.76 FEET; THENCE SOUTH 01 DEGREES 59 MINUTES 25 SECONDS
WEST, A DISTANCE OF 28.84 FEET TO A POINT OF CURVE TO THE LEFT; THENCE SOUTHERLY
ALONG SAID CURVE, HAVING A RADIUS OF 33.81 FEET, THROUGH A CENTRAL ANGLE OF 44
DEGREES 36 MINUTES 06 SECONDS, A DtSTANCE OF 26.32 FEET TO A POINT OF REVERSE
CURVE TO THE RIGHT; THENCE SOUTHERLY ALONG SAID CURVE, HAVING A RADIUS OF 16.01
FEET, THROUGH A CENTRAL ANGLE OF 42 DEGREES 36 MINUTES 41 SECONDS, A DISTANCE OF
11.91 FEET; THENCE SOUTH 00 DEGREES 00 MINUTES 00 SECONDS EAST, A DISTANCE OF 5.
74 FEET TO THE POINT OF BEGINNING. TOGETHER WITH; COMMENCING AT A FOUND ALUMINUM
CAP IN A HANDHOLE AT THE SOUTHEAST CORNER OF SAID SECTION 6, FROM WHICH A FOUND
BRASS CAP IN A HAND HOLE AT THE SOUTH QUARTER CORNER OF SAID SECTION 6, BEARS
SOUTH 89 DEGREES 43 MINUTES 37 SECONDS WEST, A DISTANCE OF 2637 .87 FEET; THENCE
NORTH 00 DEGREES 01 MINUTES 59 SECONDS EAST, ALONG THE EAST LINE OF THE
SOUTHEAST QUARTER OF SAID SECTION 6, A DISTANCE OF 2,637.30 FEET; THENCE NORTH
00 DEGREES 05 MINUTES 40 SECONDS EAST, ALONG THE EAST LINE OF THE NORTHEAST
QUARTER OF SAID SECTION 6, A DISTANCE OF 1,125.59 FEET; THENCE NORTH 90 DEGREES
00 MINUTES 00 SECONDS WEST, A DISTANCE OF 629 56 FEET TO THE POINT OF BEGINNING
ALSO TO BE KNOWN AS "POINT A"; Survey Innovation Group, Inc
Hc\Jot,s\2003\2003-127 101 & INDIAN BENDIDOCS\LEGALS\VARIOUS ESMTSIMNNT.
ESMTSl/103127Wtr Maint.doc



--------------------------------------------------------------------------------



 
[axonhqpsafullyexecuted136.jpg]
Page 4 of? THE CE SOUTH 35 DEGREES 46 MINUTES 39 SECONDS WEST, A DISTANCE OF
5.52 FEET TO A POINT OF CURVE TO THE LEFT; THENCE SOUTHERLY ALONG SAID CURVE,
HAVING A RADIUS OF 32 03 FEET, THROUGH A CENTRAL ANGLE OF 45 DEGREES 26 MINUTES
10 SECONDS. A DISTANCE OF 25.40 FEET; THENCE SOUTH 09 DEGREES 39 MINUTES 22
SECONDS EAST, A DISTANCE OF 15.98 FEET TO A POINT OF CURVE TO THE RIGHT; THENCE
SOUTHERLY ALONG SAID CURVE, HAVING A RADIUS OF 11.43 FEET, THROUGH A CENTRAL
ANGLE OF 28 DEGREES 35 MINUTES 21 SECONDS, A DISTANCE OF 5.70 FEET TO A POINT OF
REVERSE CURVE TO THE LEFT; THENCE SOUTHERLY ALONG SAID CURVE, HAVING A RADIUS OF
31.93 FEET, THROI.JGHA CENTRAL ANGLE OF 53 DEGREES 05 MINUTES 30 SECONDS, A
DISTANCE OF 29.59 FEET TO A POINT OF COMPOUND CURVE TO THE LEFT; THENCE
SOUTHEASTERLY ALONG SAID CURVE, HAVING A RADIUS OF 93.11 FEET, THROUGH A CENTRAL
ANGLE OF 14 DEGREES 27 MINUTES 55 SECONDS, A DISTANCE OF 23 51 FEET TO A POINT
OF REVERSE CURVE TO THE RIGHT; THENCE SOUTHEASTERLY ALONG SAID CURVE, HAVING A
RADIUS OF 18. 72 FEET, THROUGH A CENTRAL ANGLE OF 40 DEGREES 46 MINUTES 53
SECONDS, A DISTANCE OF 13.32 FEET TO A POINT OF COMPOUND CURVE TO THE RIGHT;
THENCE SOUTHERLY ALONG SAID CURVE, HAVING A RADIUS OF 57.38 FEET, THROUGH A
CENTRAL ANGLE OF 22 DEGREES 36 MINUTES 43 SECONDS, A DISTANCE OF 22.65 FEET TO A
POINT OF COMPOUND CURVE TO THE RIGHT; THENCE SOUTHWESTERLY ALONG SAID CURVE,
HAVING A RADIUS OF 89.69 FEET, THROUGH A CENTRAL ANGLE OF 30 DEGREES 58 MINUTES
19 SECONDS, A DISTANCE OF 48.48 FEET TO A POINT OF REVERSE CURVE TO THE LEFT;
THENCE SOUTHERLY ALONG SAID CURVE, HAVING A RADIUS OF 32 96 FEET, THROUGH A
CENTRAL ANGLE OF 48 DEGREES 21 MINUTES 47 SECONDS, A DISTANCE OF 27.82 FEET TO A
POINT OF REVERSE CURVE TO THE RIGHT; THENCE SOUTHERLY ALONG SAID CURVE, HAVING A
RADIUS OF 24.91 FEET, THROUGH A CENTRAL ANGLE OF 28 DEGREES 16 MINUTES 18
SECONDS, A DISTANCE OF 12.29 FEET TO A POINT OF REVERSE CURVE TO THE LEFT;
THENCE SOUTHERLY ALONG SAID CURVE, HAVING A RADIUS OF 40.99 FEET, THROUGH A
CENTRAL ANGLE OF 31 DEGREES 17 MINUTES 06 SECONDS, A DISTANCE OF 22.38 FEET TO A
POINT OF REVERSE CURVE TO THE RIGHT; THENCE SOUTHWESTERLY ALONG SAID CURVE,
HAVING A RADIUS OF 8.30 FEET, THROUGH A CENTRAL ANGLE OF 89 DEGREES 44 MINUTES
39 SECONDS, A DISTANCE OF 13.00 FEET TO A POINT OF REVERSE CURVE TO THE LEFT;
Suf\'ey Innovation Group, Inc H:\Jobs\2003\2003-127 101 & INDIAN
BEND\OOCSILEGALS\VAR!OUS ESMTSIMAINT. ESMTS\#03I27Wtr Maint.doc



--------------------------------------------------------------------------------



 
[axonhqpsafullyexecuted137.jpg]
Page 5 of 7 THENCE SOUTHWESTERLY ALONG SAID CURVE, HAVING A RADIUS OF 21.88
FEET, THROUGH A CENTRAL ANGLE OF 73 DEGREES 11 MINUTES 54 SECONDS, A DISTANCE OF
27.95 FEET TO A POINT OF COMPOUND CURVE TO THE LEFT: THENCE SOUTHERLY ALONG SAID
CURVE, HAVING A RADIUS OF 50.60 FEET, THROUGH A CENTRAL ANGLE OF 40 DEGREES 09
MINUTES 38 SECONDS, A DISTANCE OF 35.47 FEET TO A POINT OF REVERSE CURVE TO THE
RIGHT: THENCE SOUTHERLY ALONG SAID CURVE, HAVING A RADIUS OF 31.52 FEET, THROUGH
A CENTRAL ANGLE OF 71 DEGREES 44 MINUTES 43 SECONDS, A DfSTANCE OF 39.47 FEET TO
A POINT OF REVERSE CURVE TO THE LEFT: THENCE SOUTHERLY ALONG SAID CURVE, HAVING
A RADIUS OF 32.23 FEET, THROUGH A CENTRAL ANGLE OF 50 DEGREES 30 MINUTES 47
SECONDS, A DtSTANCE OF 28.41 FEET TO A POINT OF COMPOUND CURVE TO THE LEFT:
THENCE SOUTHERLY ALONG SAID CURVE, HAVING A RADIUS OF 90.32 FEET, THROUGH A
CENTRAL ANGLE OF 23 DEGREES 28 MINUTES 44 SECONDS, A DISTANCE OF 37.01 FEET TO A
POINT OF REVERSE CURVE TO THE RIGHT; THENCE SOUTHERLY ALONG SAID CURVE, HAVING A
RADIUS OF 55 90 FEET, THROUGH A CENTRAL ANGLE OF 68 DEGREES 08 MINUTES 14
SECONDS, A DtSTANCE OF 56.72 FEET TO A POINT OF REVERSE CURVE TO THE LEFT;
THENCE SOUTHERLY ALONG SAID CURVE, HAVING A RADIUS OF 26.62 FEET, THROUGH A
CENTRAL ANGLE OF 67 DEGREES 11 MINUTES 20 SECONDS, A DIST ANGE OF 31.22 FEET TO
A POINT OF REVERSE CURVE TO THE RIGHT: THENCE SOUTHERLY ALONG SAID CURVE, HAVING
A RADIUS OF 41.79 FEET, THROUGH A CENTRAL ANGLE OF 37 DEGREES 14 MINUTES 35
SECONDS, A DtSTANCE OF 27.16 FEET TO A POINT OF COMPOUND CURVE TO THE RIGHT;
THENCE SOUTHERLY ALONG SAID CURVE, HAVING A RAIDIUSOF 25.91 FEET, THROUGH A
CENTRAL ANGLE OF 41 DEGREES 02 MINUTES 55 SECONDS, A DISTANCE OF 18.56 FEET TO A
POINT OF REVERSE CURVE TO THE LEFT; THENCE SOUTHERLY ALONG SAID CURVE, HAVING A
RADIUS OF 44.31 FEET, THROUGH A CENTRAL ANGLE OF 31 DEGREES 00 MINUTES 24
SECONDS, A DfSTANCE OF 23.98 FEET TO THE POINT OF A NON-TANGENT CURVE CONCAVE TO
THE NORTHEAST, WITH A CHORD BEARING OF NORTH 46 DEGREES 12 MINUTES 29 SECONDS
WEST, A CHORD DISTANCE OF 65.36 FEET; THENCE NORTHWESTERtY ALONG SAID
NON-TANGENT CURVE, HAVING A RADIUS OF 39.18 FEET, THROUGH A CENTRAL ANGLE OF 113
DEGREES 02 MINUTES 35 SECONDS, A DISTANCE OF 77.30 FEET TO A POINT OF REVERSE
CURVE TO THE LEFT; THENCE NORTHERLY ALONG SAID CURVE, HAVING A RADIUS OF 100.00
FEET, THROUGH A CENTRAL ANGLE OF 10 DEGREES 07 MINUTES 40 SECONDS, A DISTANCE OF
17.68 FEET; Surveylnn011alion Group, Inc H:\Jobs\200312003-127 101 & INDJAN
BEND\DOCSILEGALSIVARIOUS ESMTS\MAINT. ESMTSV/0l127 WlrMaint.doe



--------------------------------------------------------------------------------



 
[axonhqpsafullyexecuted138.jpg]
Page 6 of 7 THENCE NORTH 00 DEGREES 11 MINUTES 09 SECONDS EAST, A DISTANCE OF
72.18- FEET TO THE POINT OF A NON-TANGENT CURVE CONCAVE TO THE EAST, WITH A
CHORD BEARING OF NORTH 03 DEGREES 17 MINUTES 11 SECONDS WEST, A CHORD DISTANCE
OF 69.26 FEET; THENCE NORTHERLY ALONG SAID NON-TANGENT CURVE, HAVING A RADIUS OF
115.98 FEET, THROUGH A CENTRAL ANGLE OF 34 DEGREES 44 MINUTES 44 SECONDS, A
DISTANCE OF 70 33 FEET; THENCE NORTH 14 DEGREES 05 MINUTES 11 SECONDS EAST, A
DISTANCE OF 5.00 FEET; THENCE SOUTH 89 DEGREES 59 MINUTES 36 SECONDS EAST, A
DISTANCE OF 25.05 FEET; THENCE NORTH 18 DEGREES 27 MINUTES 03 SECONDS EAST, A
DISTANCE OF 18.59 FEET TO A POINT OF CURVE TO THE LEFT: THENCE NORTHERLY ALONG
SAID CURVE, HAVING A RADIUS OF 25.52 FEET, THROUGH A CENTRAL ANGLE OF 45 DEGREES
32 MINUTES 53 SECONDS, A DtSTANCE OF 20.29 FEET TO A POINT OF REVERSE CURVE TO
THE RIGHT; THENCE NORTHERLY ALONG SAID CURVE, HAVING A RADIUS OF 69.47 FEET,
THROUGH A CENTRAL ANGLE OF 20 DEGREES 26 MINUTES 34 SECONDS, A DISTANCE OF 24.79
FEET TO A POINT OF COMPOUND CURVE TO THE RIGHT; THENCE NORTHERLY ALONG SAID
CURVE, HAVING A RADIUS OF 37.66 FEET, THROUGH A CENTRAL ANGLE OF 46 DEGREES 56
MINUTES 24 SECONDS, A DISTANCE OF 30.85 FEET; THENCE NORTH 89 DEGREES 59 MINUTES
13 SECONDS WEST, A DISTANCE OF 21 97 FEET; THENCE NORTH 00 DEGREES 02 MINUTES 16
SECONDS EAST, A DISTANCE OF 150.00 FEET; THENCE NORTH 34 DEGREES 40 MINUTES 26
SECONDS WEST, A DISTANCE OF 74.57 FEET; THENCE SOUTH 90 DEGREES 00 MINUTES 00
SECONDS WEST, A DISTANCE OF 8.07 FEET; THENCE NORTH 00 DEGREES 00 MINUTES 00
SECONDS EAST, A DISTANCE OF 17.81 FEET TO THE POINT OF A NON-TANGENT CURVE
CONCAVE TO THE WEST, WITH A CHORD BEARING OF NORTH 10 DEGREES 29 MINUTES 15
SECONDS EAST, A CHORD DISTANCE OF 27.67 FEET; THENCE NORTHERLY ALONG SAID
NON-TANGENT CURVE, HAVING A RADIUS OF 19.97 FEET, THROUGH A CENTRAL ANGLE OF 87
DEGREES 43 MINUTES 05 SECONDS, A DISTANCE OF 30.57 FEET; THENCE NORTH 90 DEGREES
00 MINUTES 00 SECONDS EAST, A DISTANCE OF 5.53 FEET TO A POINT OF CURVE TO THE
LEFT; THENCE EASTERLY ALONG SAID CURVE, HAVING A RADIUS OF 93.00 FEET, THROUGH A
CENTRAL ANGLE OF 33 DEGREES 19 MINUTES 53 SECONDS, A DISTANCE OF 54.1 D FEET;
THENCE SOUTH 84 DEGREES 25 MINUTES 14 SECONDS EAST, A DISTANCE OF 10.05 FEET;
Survey Innovation Group, Inc H:\Jobs\200312003-127 101 & INOIAN
BENO\DOCS\LEGALS\VARIOUS ESMTSIMAINT. ESMTS\1103127W(r Maint.doc



--------------------------------------------------------------------------------



 
[axonhqpsafullyexecuted139.jpg]
Page 7 of 7 THENCE SOUTHEASTERLY ALONG SAID NON-TANGENT CURVE, HAVING A RADtUS
OF 200.61 FEET, THROUGH A CENTRAL ANGLE OF 19 DEGREES 17 MINUTES 01 SECONDS, A
DISTANCE OF 67.52 FEET TO THE POINT OF BEGINNING. TOGETHER WITH: COMMENCING AT
THE AFOREMENTIONED 'POINT A"; THENCE NORTH 35 DEGREES 46 MINUTES 39 SECONDS
EAST, A DISTANCE OF 37.20 FEET TO THE POINT OF BEGINNING, ALSO BEING THE
BEGINNING OF A NON-TANGENT CURVE CONCAVE TO THE NORTHEAST, OF WHICH THE RADIUS
POINT BEARS NORTH 29 DEGREES 11 MINUTES 05 SECONDS EAST; THENCE NORTHWESTERLY
ALONG SAID CURVE, HAVING A RADIUS OF 163.61 FEET, THROUGH A CENTRAL ANGLE OF 22
DEGREES 23 MINUTES 34 SECONDS, A DISTANCE OF 63.94 FEET; THENCE NORTH 41 DEGREES
24 MINUTES 52 SECONDS EAST, A DISTANCE OF 2.00 FEET TO THE POINT OF A
NON-TANGENT CURVE CONCAVE TO THE EAST, WITH A CHORD BEARING OF NORTH 09 DEGREES
04 MINUTES 12 SECONDS EAST, A CHORD DISTANCE OF 28.15 FEET; THENCE NORTHERLY
ALONG SAID NON-TANGENT CURVE, HAVING A RADIUS OF 24.19 FEET, THROUGH A CENTRAL
ANGLE OF 71 DEGREES 09 MINUTES 14 SECONDS, A DISTANCE OF 30 04 FEET TO A POINT
OF COMPOUND CURVE TO THE RIGHT; THENCE NORTHEASTERLY ALONG SAID CURVE, HAVING A
RADIUS OF 63.78 FEET, THROUGH A CENTRAL ANGLE OF 45 DEGREES 14 MINUTES 46
SECONDS, A DISTANCE OF 50.37 FEET TO A POINT OF COMPOUND CURVE TO THE RIGHT;
THENCE SOUTHEASTERLY ALONG SAID CURVE, HAVING A RADIUS OF 55.77 FEET, THROUGH A
CENTRAL ANGLE OF 75 DEGREES 57 MINUTES 34 SECONDS, A DISTANCE OF 73.94 FEET TO A
POINT OF COMPOUND CURVE TO THE RIGHT; THENCE SOUTHWESTERLY ALONG SAID CURVE,
HAVING A RADIUS OF 38.04 FEET, THROUGH A CENTRAL ANGLE OF 130 DEGREES 47 MINUTES
27 SECONDS, A DISTANCE OF 86.84 FEET; THENCE SOUTH 36 DEGREES 46 MINUTES 39
SECONDS WEST, A DISTANCE OF 4.91 FEET TO THE POINT OF BEGINNING. Survey
Innovation Group, 11"\c H:\Jobs\2003\2003-127 101 & INOIAN
BEND\OOCS\LEGALS\VARIOUS ESMTS\MAINT. ESMTS\#03127 Wtr Malnt.doc



--------------------------------------------------------------------------------



 
[axonhqpsafullyexecuted140.jpg]
- --- csrq; 1 � LC . ...l , L- . 'r-- 80 oBSON I(.)5 75 N o £.1/4 COR. I SEC.6.,
T.2N., R.5£. <;. REBAR, #35833 3 o C11 \,'],,\)·-· C12 c--1 :..i 1 "'" [j 24'
BUFFER FROM C16 WEST SIDE OF WA T£R PEA TUR£ .L. C- co SON, L N D0 13 .J 7500 N
SIDEWALK ALONG EAST SIDE OF WATER FEA TUR£ I.J 1--,'ttfj cs�� � t1h: N.T.5. �(ci
�0 �\.ti(.)Ci) -- N90'00'00"W 700.55' -- t.... � ,___L_1____ --- -- ·-- -- -----
---- in <::>�1--. (.J P.O.B. U"l �l,j TALKING STICKWAY ct. (/) BASIS OF BEARING
Ng N S89'4J'J7"W 2637.87' -----J'--¥ �'----S.-.1-/-4,-S£-C-.6-.,- r.2N., R.SE.
WATER SYSTEM SI I IG RIVERWALK SURVEY INNOVATION SCOTTSDALE, ARIZONA GROUP, INC
JOB #13-127 DWG: WTR SYSTEM DATE 5/1-4/18 Land SurveyingServices SCALE: NTS
DRAv.t;: ELS CHK: JAS SHEET 1 OF 6



--------------------------------------------------------------------------------



 
[axonhqpsafullyexecuted141.jpg]
N.£. COR., S£C.6., T.2N., R.5[. PK. NAIL SON, DOB / 7120 N £.1 4 COR. SEC. 6.,
T.2N., R.5[. REBAR, #35833 I� � o Cl t') ,-..: t') c.o 24' BUFFER FROM N WE.ST
SIDE OF •w WATER FEATURE (WHERE APPLICABLE) fl D 0 z ' TALKING STICK WAY S.1/4,
SEC. 6·• BASIS OF BEARING 2N,, R.S£. N. T.S. L r. S89'43'J7"W 2637.87' POINT OF
COMMENCEMENT S.£. COR., SEC.6., T.2N., R.5[. WATER SYSTEM SIIIG RIVERWALK SURVEY
INNOVATION SCOTTSDALE, ARIZONA GROUP, INC JOB fl.3-127 DWG: WTR SYSTEM DATE
5/14/18 Land Surveying Sorvlcts SCALE: NTS DRAWN: ELS CHK: JAS SHEET 2 OF 6



--------------------------------------------------------------------------------



 
[axonhqpsafullyexecuted142.jpg]
i LINE TABLE LINE TABLE '·I LINE DIRECTION LENGTH I LINE DIRECTION LENGTH L1
N90'00'00"W 86.14' ' L39 S9'39'22"E 15.98' L2 N10'45'09"E 124.05' L52 N0'11'09"E
72.18' L3 N6'50'28"W 67.0 7' L64 N14'05'11"E 5.00' L4 N8'56'33"E 70.11' L65
S89"59'36"E 25.05' ,___ LB N17'08'12"E 32.99' L66 N18'27'03"E 18.59' L9
N38'33'54"E 26.38' L70 N89'59'1 J"W 21.97' L10 N4'08'40"E 203.43' L71 N0'02'16"E
150.00' L14 S9'35'16"E 21.36' L72 N34'40'26"W 74.57' I L20 S56'53'01 "W 17.78'
L73 N9o·oo·oo"w 8.07' L23 S14 '07'13''E 30.56' L74 NO'OO'OO"E 17.81' L28
S5'02'50"W 38.51' L76 N9o·oo·oo··E 5.53' L31 S9'24'56''E 44.90' L78 S84'25'14"E
10.05' L32 S13'28'26"E 41.76' L79 N41'24'52"E 13.31' L33 S1'59'25"W 28.84' L81
N35'46'39 "E 37.20' L36 so·oo·oo"E 5.74' L82 N41'24'52"E 2.00' L37 S35'46' 39"W
5.52' LBJ S35'46'39"W f 4.91' WATER SYSTEM S,IIIG RIVERWALK SURVEY INNOVATION
SCOTTSDALE, ARIZONA GROUP, INC JOB *13-127 OWO: WTR SYSTEM DATE 5/14/18 und
surveyingservtc•, SCALE: NT$ DRAWN: ELS CHI<: JAS SHEET J OF 6



--------------------------------------------------------------------------------



 
[axonhqpsafullyexecuted143.jpg]
CURVE TABLE CURVE DELTA RADIUS LENGTH CHORD Cl 38'46'35" 103.54' 70.07' I
N13'04'23"E 68.74' Ci 69'30'21" 36.BO' 44.64' N2'17'3o''W 41.95' I C3 54'10'53"
50.28' 47.54' N9'57'14"W 45. 79' C4 99'58'52" 30.00' 52 . .35' N54"08'06"E
45.96' C5 37'08'42" 37.20' 24.12' N85'33'H"E 23.70' I C6 103'25'54" 13.31'
24.03' S61'18'13"E 20.90' Cl 9·52'54" 95.34' 16.44' S4'38'49"E 16.42' C8 1
18'06'02" 77.53' 24.49' S8"45'23"E 24.39' C9 22'57'17" 83.15' 33.31' S6'19' 45"E
33.09' 1 C10 54'46 06" 41.61' 39.78' S22'14'09"£ 38.28' C11 106'30'13" 2.96'
5.51' S3'37'54"W 4.75' C12 28'24'23" 28.76' 14.26' S71'05'12"W 14.11' C13
99'24'37" 34.92' 60.59' S35'J5'05"W 53.27' C14 39'33'23" 35.37' 24.42'
S5'39'28"W 23.94' C15 40'23'22" 81.93' 57.76' S5'14'29"W 56.57' ' Cl6 8TJ5'02 '
21.48' 32.83' ST21'10"E 29.72' C17 29'39'02" 79.51' 41.15' s19·52'21"w 40.69'
C18 39'01'42" 118.83' 80.95' S24'33'4f'W 79.39' C19 53'29'28" 59.11' 55.18'
S17'19' 48"W 53.20' �Ol..�No_� _ - '<: . t,:. � '/'<,�v . !s>� 41894 �� °'!I
ERIC L. � 0 a: SOSTR�� ::oI WATER SYSTEM "�'� ,;•* SIIIG RIVERWALK :1'� .s., ••
� .· '!'::" SURVEY INNOVATION SCOTTSDALE, ARIZONA 7<'0NA\)-�· �o �-1-: 0 GROUP,
INC ""'�f:S313\17- Land Sun,•ylng Services !JOB f13-127 1,0WC: WTR SYSTEM IDAlE
5/14/18 !SCALE: NTS IDRA\'!N: ELS ICHK: JAS !SHEET 4 OF 6



--------------------------------------------------------------------------------



 
[axonhqpsafullyexecuted144.jpg]
CURVE TABLE CURVE DELTA RADIUS LENGTH CHORD C20 44'36'06" 33.81' 26.32'
S20'18'38"E 25.66' C21 42'36'41" 16.01' 11.91' S21'18'20"E 11.64' C22 i
45·25·10" 32.03' 25.40' s13·03•34•·w 24.74' C23 28'35'21" 11.43' 5.70'
S4'38'19"W 5.64' C24 53'05'30" 31.93' 29.59' S7'36'46"E 28.54' C25 14'27'55"
93.11' 23.51' S41'23'29"E 23.44' C26 40'46'53" 18.72' 13.32' s2a•14•oo"E 13 04•
C27 22'36'43" 57.38' 22.64' S3"27'48"W 22.50' I' C28 30'58'1 g" 89.69' 48.49'
s30·1s·2o"w 47.90' C29 48'21'47" 32.96' 27,82' S21'33'35"W 27,00' C30 28'16'18"
24.91' S11'30'51"W 12.17' 12.29' ' C.31 31 '17'06" 40.99' 22.38' S10'00'27"W
22.10' C32 89'44'39" 8.30' 13.00' S39"14'13"W 11. 71' C33 73'11'54" 21.88'
27.96' S47'30'36"W 26.09' C34 40'09'38" 50.60' 35.47' S9'10'1 O"E 34. 75' C35
71"44'43" 31.52' 39.47' S6'37'22"W 36.94' C36 50'30'47" 32.23' 28.42'
S17'14'20"W 27.50' C37 23'28'44" 90.32' 37.01' Sl 9'45'26"E 36. 75' C38
58"08'14" 55.90' 56.72' s2·25' 41''E 54.32' I �9 LAN� e l--.. �� �Yfo'' 41894 .
$. I a: �o 11 ,Ll./jSOSTROM ERIC L. j :nI WATER SYSTEM 0 ,,' RIVERWALK '.'/�
.Si�ood�•-· . .�· SIIIG .,.;,<' 6m.""" SURVEY INNOVATION SCOTTSDALE, ARIZONA
u:o· () �-!'. oi GROUP, INC #13-121 WTR SYSTEM ,,,�es31-J ,1 i land Surveying
Slrvl<•t IJ08 lowG: jOAlE 5/14/18 !SCALE: NTS !DRAWN: ELS lcHK: JAS !SHEET 5 OF
6



--------------------------------------------------------------------------------



 
[axonhqpsafullyexecuted145.jpg]
CURVE TABLE CURVE DELTA RADIUS LENGTH CHORD C39 67"11 '20" 26.62' 31.22'
S6°57'15"E 29.46' C40 37'14'35" 41.79' 27.116' S21'55'38"E 26.69' C41 41·02'55"
25,91' 18.57' S17'113'07"W 18,17' C42 31·00'24"' 44,31' 23.98' S22'14'23" W
23.69' C43 11so2'35" 39.18' 77.31' N46"112'28"W 65.37' C44 10'07'40" 100.00·
17.68' N5'14'59"E 17.65' C45 34•44'44•' 115.98' 70.33' N3'17'11"W 69.26' C46
45'32'53'' 25.52' 20.29' N4'19'24"W 19.76' C47 20·25•34" 69.47' 24.79'
N16'52'33"W 24.65' C48 46'56'24" 37.66' 30.85' Nl 6'48'56"t 30, 00' C49
87'43'05" 19.97' 30,58' N10'29'15"E 27.68' 3" C50 .33'19'5 93.00' 54.10'
N73'20'03"E 53.34' C51 19"17'01" 200.61' 67.52' S49'57'13"E 67.20' " C52
22'23'34 163.61' 63.94' N49'37'08"W 63.54' C54 71'09'14" 24.19' 30.04'
N9'04'13"E 28.14' C55 45'14'46" 63.78' 50.37' N67'16'12"E 49.07' C56 75•57'34"
55.77' 73.94' S52'07'38"E 68.64' C57 130'47'27" 38.04' 86.82' S51'14'53"W 69.16'
WATER SYSTEM SJIIG RIVERWALK SURVEY INNOVATION SCOTTSDALE, ARIZONA GROUP, INC
DATE 5/14/18 l•nd SutYoylng Sorv/ces JOO #13-127 DWG: WTR SYSTEM I - SCALE: NTS
DRAWN: ELS CHK: JAS SHEET 6 OF 6



--------------------------------------------------------------------------------



 
[axonhqpsafullyexecuted146.jpg]
Riverwalk Landscape Maintenance General Items EXHIBIT "K" June 4, 2011 8 1.
Approved nurseries for trees (Replacement) a. AZT b. Mountain States c. Western
Trees d. Baseline Trees 2. Approved list for shrubs & groundcovers (Replacement)
a. Mountain States b. V&P c. Arizona Wholesale d. Arizona Growers Note:
Landscape Maintenance Contractor shall use nurseries listed above for
replacement trees, shrubs and groundcovers. Basic Schedule of Landscape
Maintenance Events Annually: 1. There is to be minimal to no trimming in cold
months (November, December, and January). Most trimming to be done in the spring
(March/ April) with selective trimming before the monsoons (in June). 2.
Increase watering in March, April and May depending on heat. Decrease watering
in October, November depending on heat. 3. Spraying for weeds generally happens
in the spring (March / April) and fall (September/ October) after the monsoons.
May need to touch up weed control during warmer months. Minimal weed spraying
will be required in colder months. 4. Turf and plants should be watered in the
early hours of the morning. 5. Trees should be fertilized mostly in the spring
and June/July. 6. Suitable plant material may be trimmed earlier in the spring
based on favorable weather conditions. LANDSCAPE MAINTENANCE SPECIFICATIONS 1.
Scope of Work: The Landscape Maintenance Contractor (LMC) shall provide al his
own risk and cost, alll labor, materials, tools, equipment, transportation,
hauling, dumping, fertilizers, insecticides, chemicals, supervision, permits,
insurance and laxes and other items needed to perform landscape maintenance work
according to the following specifications. 2. General Requirements: 2.1 All
utilities shall be provided by Owner. Any specialized connections shall be
provided by LMC. 2.2 LMC shall performmaintenance in accordance with the highest
horticultural standards. 2.3 Alf landscaping debris will be removed from the
premises by LMC, unless otherwise specified in this Agreement.



--------------------------------------------------------------------------------



 
[axonhqpsafullyexecuted147.jpg]
Riverwalk Landscape Maintenance General Items June 4, 2018 2.4 LMC shall not
store any noxious, combustible or dangerous material on the Property. 2.5 All
personnel shall appear on site uniformed, in a neat and' clean manner at all
times. 3. Contractor's Responsibility: 3.1 The LMC shall possess all insurance,
licenses, and permits required to perform the work of this contract, including a
C-27 Landscaping and Pest Control Operator License. 3.2 The use of chemicals
shall conform to the current County Department of Agriculture regulations.
Chemical use shall be based on the recommendations of a licensed pest control
operator. 3.3 LMC shall insure that its agents and employees conform to all
Federal (OSHA), State and Municipal Safety and Health Regulations and shall
assume full responsibility for any violations and/or non-compliance with such
regulations. 4. Emergency Numbers: The LMC shall provide emergency telephone
numbers which can be called for emergency conditions at any lime that LMC's
representatives are not immediately available at the job site. The emergency
number shall be used to contact a responsible representative of the LMC who can
take the necessary action required lo alleviate an emergency condition which
threatens to cause substantial damage to any property (i.e. mainline break or
blowout). 5. Method of Payment: The LMC shall present monthly invoices based on
one twelfth of I.he total amount of the yearly contract. Payments will be made
monthly and shall equal one twelfth of the total amount for a twelve (12) month
period due within thirty (30) days from the date of invoice submittal.. The
above is contract language and not Intended to be in 'landscaping specs" 6.
Extra Work: LMC shall furnish Owner with an estimate for any extra work that may
be requested during this contract. Before commencing any extra work, any and all
extra work shall be prior approved by Owner. 2



--------------------------------------------------------------------------------



 
[axonhqpsafullyexecuted148.jpg]
Riverwalk Landscape Maintenance General Items June 4, 2018 7. Lawns: 7.1 Lawns
shall be mowed weekly, weather permitting. Culling height shall be 2½ lo 3
inches high. All clippings shall be caught In a grass catcher and removed from
the Premises. Edges shall be trimmed. by use of power edger adjacent to walks,
curbs, paving, headers, shrub areas, etc. at least every two (2) weeks. A power
edger will not be used to trim around any tree trunks if such are present at the
property. A cleared circle shall be maintained at the base of trees. In
addition, grass shall not be allowed to invade plant areas and other areas not
intended to be lawn. Care shall be taken not to damage planting, header boards,
walks and building wilh equipment. Curb, gutters, walks and driveways shall be
left in a clean condition. 7.2 The irrigation system will be programmed to
deliver adequate soil moisture, as determined by weekly personal Inspection and
shall be regularly checked and adjusted whenever required. LMC shall be
responsible for setting the starl lime of lhe controllers, and in changing the
timing of individual valves. LMC shall be responsible for hand operation of the
controller whenever necessary and shall supplement the automatic watering with
hand watering by hose when necessary. Water shall be carefully applied and in
quantities required. Particular attention shall be given to allow adequate
irrigation during the first six [6) months following jnstallation of new plant
material, as more frequent watering will be necessary during this period when
plants are taking hold. 7.3 Fertilizer shall be applied four (4) times a year to
maintain a healthy, green turfgrass stand. Fertilizer shall be watered in after
each application at the next regularly scheduled watering period. LMC shall
notify Owner's agent at least five (5) days prior to any fertilization.(See
Month To Month Schedule) 7.4 Broadleaf weeds in the turf shall be controlled
with a selective herbicide at Owner's cost, with prior agreement to pay, unless
originally installed and maintained by LMC; whereby, it has been guaranteed pure
and will be maintained pure at LMC's cost. 7.5 Winter Grass: Rye Grass (Lolium
Perenne) is the common winter grass in Arizona generally overseeding occurs in
October. Bermuda Grass (Cynadon Dactylon) is shaved down lo a minimum heigh!
approximately+ or- ½"and dragged or raked. Aeration of the soil should occur at
this time, use commercial aerator. Rye grass is most commonly dislribuled by
seed at seed supplier's rate but can be Hydroseeded. Mulch or organic
ferti!ization should be spread approximately+ or - 1" thick to hold seed in
place. Water lhe Rye area enough to keep lhe soil moist for approximately 2
weeks or until Rye seed sprouts into a full stand of grass. If full stand of
grass doesn't occur or if there is bare spots repeat process, Fertilize as
required. 3



--------------------------------------------------------------------------------



 
[axonhqpsafullyexecuted149.jpg]
Riverwalk Landscap� Maintenance General Items June 4, 2018 7.6 Summer Grass All
grass areas at Riverwalk will be Hybrid sod. Sod can be set any time of year,
but if set in winter use Hybrid sod which is overseeded with Rye. Do not put
just Rye grass down first because then Bermuda won't take. In the event that
grass areas are not using sod then common Bermuda grass should be used. Common
Bermuda grass can be broadcast by seed or Hydroseeded. Common Bermuda grass is
usually planted between April 15 and Sept. 15. Mulch or organic fertilization
should be spread approximately+ or- 1" thick to hold seed in place Water the
Bermuda area enough to keep the soil moist for approximately 2 weeks or until
Rye seed sprouts into a full stand of grass. If full stand of grass doesn't
occur or if there is bare spots repeat process. Fertilize as required. {See
Month To Month Schedule) 8. Ground Cover I Shrubs: 8.1 All plants shall receive
sufficient water to insure healthy growth and shall be regularly checked and
adjusted whenever required. LMC shall be responsible for setting the start time
of the controllers, and in changing the timing of individual valves. LMC shall
be responsible for hand operation of the controller whenever necessary and shall
supplement the automatic watering with hand watering by hose when necessary.
Water shall be carefully applied and in quantities required. Particular
attention shall be given to allow adequate irrigation during lhe first six /6)
months following installation of new plant material, as more frequent watering
will be necessary during this period when plants are taking hold. 8.2
Maintenance shall include removal of debris, including branches, cans, botues,
papers, etc. 8.3 Groundcover and shrubs to be trimmed to look natural and not
sheared flat or round. 8.4 LMC shall apply proper fertilization/pre-emergent to
ground cover and shrubs areas in accordance with general horticultural
guidelines. 8.5 All ground cover and shrubs will be kept weeded on a regular
basis. Post-emergent and pre-emergent herbicides will be used in conjunction
with manual labor to attain this control. 8.6 Ground covers shall be fertilized
no less than four (4) times a year with a commercial fertilizer at the rate of
one (1) pound actual nitrogen per 1,000 square feet. 8. 7 Shrubs that are not
located in ground cover or lawn areas shall be fertilized with commercial
fertilizers Twice annually per soil analysis & as required to maintain plant
vigor per industry standards All fertilizers are to be applied evenly, and 4



--------------------------------------------------------------------------------



 
[axonhqpsafullyexecuted150.jpg]
Riverwalk Landscape Maintenance General Hems June 4, 2018 thorough watering to
follow during the next irrigation cycle. Plants located in lawns and ground
cover areas will not require additional fertilizing. 8.8 Vines shall be
maintained in their intended form. Pruning shall be performed as a continuous
operation so plants will not be allowed to develop stray, undesirable growth.
Vines will be trained and attached to buildings, fences, walls, posts, etc.
where required, using acceptable methods and avoiding damage to structure
involved. Fertilize the same as shrubs, twice a year. 8.9 All ground cover and
shrubs sllall be kept pruned or trimmed neatly away from trees, walks, and
header boards, sprinkler heads, etc. 8.10 LMC shall provide reasonable controls
for insects, snails and diseases as necessary, using legally approved materials
and methods. Serious infestations (rabbits, gophers, ground squirrels, rats,
etc.) will be treated under separate contract as extras with the prior written
approval of Owner's agent. (See Month To Month Schedule) 8.11 Dead and missing
plants will be replaced at no expense to the Owner when due to LMC's negligence.
Damages due to circumstances beyond LMC's control, such as "Acts of Mother
Nature'', will be remedied with Owner's prior agreement to pay for such
replacement. 8.12 Replacement groundcover and shrubs shall be approved by
Landscape Architect (LA). 9. Tree Care: 9.1 Pruning Once or twice a year have a
certified arborist do major trimming of tree structure usually in the spring
(March and April), again in June if necessary. Maintenance landscape contractor
only to do minor trimming of branches in walkways, etc. Certified arborists are
Dennis Lynch at Site Works and Tim Johnson at Artistic Arborist. 9.1.1 Major
tree pruning should happen in April & June, selective pruning throughout year of
young branches. Pruning shall not be allowed in December or January. 9.1.2 Trim
trees in natural form 9.1.2 All pruning cuts shall be made flush. Proper healing
substances, such as tree seal, shall be applied to all cul surfaces, one inch in
diameter or more. 9.1.3 Pruning for general clean-up and health of trees is
recommended in the Spring and Summer months, April and June. 9.1.4 Trim trees to
maintain natural form. No Skirting shall be allowed.



--------------------------------------------------------------------------------



 
[axonhqpsafullyexecuted151.jpg]
Riverwalk Landscape Maintenance General Items June 4, 2018 9.1.5 All pruned
material shall be disposed of off the property immediately. 9.2 All trees must
be watered sufficiently to insure health and growth. 9.3 Staking and Tying 9.3.1
Trees shall be only staked and lied if necessary. Tree ties shall' be inspected
al least four (4) times a year to prevent girdling of trunks or branches and to
prevent bark wounds caused by abrasion. Removal of tree stakes will be
considered as soon as possible to encourage tree development. 9.3.2 Trees
requiring additional staking and ties due to "Acts of Mother Nature", will be
billed as extras with prior written approval by the Owner. 9.4 Provide a
reasonable control of insects and diseases using approved methods and materials.
9.5 Those trees within lawn or ground cover areas do not require supplemental
fertilization unless recommended for specific deficiencies. 9.6 Dead plants and
those in a state of decline shall be brought to the Owner's attention
immediately. 9. 7 Replacement trees and nursery source shall be approved by the
LA. Specialized Sub-Contractors/Arborisl's may be use</ in the performance of
the contract for necessary specialized functions such as controller repair,
major tree pruning, over 15 feet, rodent control, broadleaf weed control, etc.
10. Litter: 10.1 Paper. grass, bottles, cans, branches and debris shall be
removed from landscape areas on a once a week basis. 10.2 LMC shall promptly
remove from the work areas all debris generated by his performance. 10.3 All
walkways, bridges, benches and furniture shall be kept clear of debris from the
maintenance operation, irrigation or wind b!own debris on a weekly basis. 10.4
All retenlion areas shall be cleaned of debris on a weekly basis. 10.5 All
parking areas shall be cleaned of debris on a weekly basis. 10.6 All areas
around the water features shall be cleaned of debris during routine landscape
maintenance operations. 6



--------------------------------------------------------------------------------



 
[axonhqpsafullyexecuted152.jpg]
EXHIBIT D SITE ACCESS AND INDEMNIFICATION AGREEMENT



--------------------------------------------------------------------------------



 
[axonhqpsafullyexecuted153.jpg]
SITE ACCESS AND INDEMNIFICATION AGREEMENT �11tkifhis Site Access and
IndemnificationAgreement (the "Agreement") dated this �y of Attgust, 2018, is by
and among APEX Park at Pima, LLC, an Arizona limited liability company and its
Assignee ("Licensor") and AXON Enterprise Holding Company, LLC, a Delaware
limited liability company, or its affiliate ("Licensee"), with an office at
17800 North 85th Street, Scottsdale, AZ 85255. RECITALS: A. Licensor is the
Lessee of that certain unimproved real property consisting of approximately
23.57 net acres of land located at 7400 North Dobson Road, Scottsdale, Arizona
85256 and as further described in Exhibit "B" (the "Property"). B. Licensor
wishes to grant Licensee access to the Property in order to allow Licensee to
assess the physical, environmental, engineering, and financial aspects of the
Property for purposes of entering into a Purchase and Sale Agreement all as set
forth herein. C. Licensee has or will retain third party experts (collectively,
"Licensee's Consultants") to performassessments of the environmental,
engineering, and physical condition aspects of the Property. D. Licensor wishes
to grant to Licensee a license to conduct such assessments subject to certain
conditions and requirements. NOW, THEREFORE, in consideration of the mutual
covenants and promises contained herein, the parties agree as follows: 1.
Non-Exclusive License. (a) Licensor hereby grants to Licensee a temporary
non-exclusive license, subject to the terms hereof, to enter upon that portion
of the Property forthe purpose of conducting at Licensee's sole expense, through
Licensee's Consultants, the activities on the Property specifically described
(as to location, type of tests, and the like) in Exhibit "A" attached hereto and
made a part of this Agreement (the "Due Diligence Activities"). (b) The license
granted herein shall continue in force, subject to Licensor's right of
revocation described below, until the earliest of ("License Term"): (i) the
completion of the Due Diligence Activities; (ii) written notice to Licensee by
Licensor, (iii) written notice to Licensor by Licensee (iv) the commencement of
any written contract to lease the Property which is entered into by Licensee and
Licensor. ( c) The temporary non-exclusive license to enter and conduct the Due
Diligence Activities upon the Property granted to Licensee does not constitute
the grant of an easement or any other interest in the Property. 4848-8168-0495.2



--------------------------------------------------------------------------------



 
[axonhqpsafullyexecuted154.jpg]
2. Licensee's Consultants. (a) Licensee agreesthat the Due Diligence Activities
shall be performed solely by Licensee, through Licensee's Consultants, as
Licensee's special agent, and no other person or entity may perform such
activities without the prior written consent of Licensor. (b) Licensee agrees to
provide this Agreement to Licensee's Consultants and advise Licensee's
Consultants that Licensee and Licensee's Consultants are bound by the terms of
this Agreement. 3. Access to the Property (a) Licensee, through Licensee's
Consultants, shall conduct the Due Diligence Activities only during normal
business hours and Licensor shall have the right to impose reasonable conditions
on performance of the Due Diligence Activities (including, without limitation,
reasonable schedule modifications so as to minimize disturbances at the
Property), including those specified in Exhibit "A". (b) Licensee shall be
solely responsible at its own cost for the temporary construction and
maintenance of any improvements at the Property, which are required in order to
conduct the Due Diligence Activities. No permanent improvements are permitted.
(c) Licensee shall give Licensor reasonable prior notice before conducting the
Due Diligence Activities, including locations and times at which the activities
will take place. ( d) Licensee agrees that entry upon the Property shall be
limited to the extent necessary for the performance of the Due Diligence
Activities and shall otherwise be limited as provided herein. 4. Equipment. (a)
In connection with conducting the Due Diligence Activities, Licensor hereby
agrees that Licensee's Consultants, as special agent of Licensee, may bring onto
the Property the equipment and machinery, if any, reasonably necessary to
perform the Due Diligence Activities, but no other equipment or machinery. (b)
Licensee agrees to maintain equipment and other materials in an orderly manner
while they are located on the Property. Licensee agrees to remove all debris and
trash resulting fromthe Due Diligence Activities on a daily basis and to remove
all equipment and other materials used by Licensee's Consultants as soon as the
activity for which such equipment and other materials are used is completed. 5.
Safety; Restoration. (a) Licensee shall take all appropriate measures forthe
safetyof persons on the Property and shall comply with all legal requirements. -
2 - 4848-8168-0495.2



--------------------------------------------------------------------------------



 
[axonhqpsafullyexecuted155.jpg]
(b) Upon completion ofthe Due Diligence Activities, Licensee shall restore the
Property to substantially the same condition as at the commencement of the Due
Diligence Activities andincluding, but not limited to repair of surfaceopenings
resulting fromtests. 6. Wastes. Any and all samples, sample residues,
by-products from the sampling process, extracts, well purgings, core borings and
hazardous and other wastes ( collectively, "Wastes") derived from the Due
Diligence Activities (including, without limitation, any contaminated protective
clothing or other materials used in performing the Due Diligence Activities)
when removed from the Property shall be deemed the Property of Licensee and
shall be transported and disposed ofby Licensee in accordance with applicable
law. 7. Indemnity. Licensee shall indemnify, defend, save and hold Licensor and
Licensor's officers, agents, employees, directors, trustees, invitees,
successors, and assigns ( collectively "lndemnitees") harmless against all
losses, costs, expenses, liabilities, claims, litigation, demands, proceedings
anddamages (including but not limited to reasonable attorneys' feesactually
incurred) sufferedor incurred by Licensor or anysuch Indemnitees arising out of
the Due Diligence Activities. Licensee waives any claims against Licensor
arising out of the Due Diligence Activities or this Agreement. Licensee hereby
assumes all responsibility for claims arising out ofor incurredin connection
with the Due Diligence Activities or this Agreementagainst Licensor by
Licensee's Consultants, and the contractors, subcontractors, employees, and
agents of Licensee and Licensee's Consultants. Notwithstanding the foregoing,
Licensee shall have no responsibility or liability for (i) any adverse condition
or defect on or affecting the Property not caused or contribute to by Licensee
or its employees, agents, consultants or contractors but merely discovered
during their inspections (including, without limitation, the pre-existing
presence or discovery of any matter, such as, but not limited to, hazardous
substance or material); (ii) the results or findings of any inspection; (iii)
Licensee's election to terminate this Agreement as a result ofany inspection
pursuant to this Agreement;or (iv) the grossnegligence or intentional and
willful acts of Licensor or any of its officers, directors, agents, contractors,
servants, employees, licensee or invitees. 8. Insurance. (a) Licensee shall,
during the term of this Agreement and at all times during which access is
available to it, maintain, and require Licensee's Consultants and its
subcontractors andagents to maintain, insurance, in formand substance reasonably
satisfactoryto Licensor, with insurance companies reasonably acceptable to
Licensor, the following insurance: (i) Comprehensive General Liability or
Commercial General Liability Insurance, in an amount of not less than
$5,500,000. $500,000 of this coverage shall be in the form or primary coverage
and the remaining $5,000,000.00 shall be pursuant to an umbrella liability
insurance policy of not less than $5,000,000.00, combined single limit, per
occurrence. (b) Each policy ofinsurance shall: (i) Name Licensor and any other
affiliate or subsidiary to which this Agreement may be assigned by Licensor as
additional insureds; - 3 - 4848-8168-0495.2



--------------------------------------------------------------------------------



 
[axonhqpsafullyexecuted156.jpg]
(ii) State that such policy is primary and noncontributing with any insurance
carried by Licensor; (iii) Contain a provision that the naming of the additional
insured shall not negate any rightthe additional insured would have had as a
claimant under the policy if not so named; and (iv) Shall contain severability
of interest and cross-liability clauses. (c) A certificate, together with any
endorsements to the policy required to evidence the coverage which is to be
obtained hereunder, shall be delivered to Licensor simultaneously with the
execution anddelivery of this Agreement. Licenseewill provide Licensor no less
than thirty (30) days' prior written notice in the event of any material
alteration to or cancellation of the coverages evidenced by said certificate. A
renewal certificatefor each of the policies required in this Section shall be
delivered to Licensor within three (3) days following the expiration date of the
term of such policy. ( d) Any policies required by the provisions of this
Section may be made a part of a blanket policy of insurance with a "per project,
per location endorsement" so long as such blanket policy contains all of the
provisions required herein and does not reduce the coverage, impair the rightsof
the other party to this Agreementor negate the requirements of this Agreement.
9. Privileged Information. (a) During the course of the performance of the Due
Diligence Activities, Licensee may acquire knowledge concerning environmental
problems that exist at the Property, other knowledge concerningthe Property or
Licensor, or knowledge of other matters of a sensitive business nature (
collectively, "Privileged Information"). (b) Except as described below, neither
Licensee, nor Licensee's Consultants shall disclose to any third party (other
than Licensee's lenders or investors), publicize or suffer or permit any of its
employees to so disclose or publicize any such Privileged Information. In the
event that Licensee believes in good faith that it is required by any legal
requirement to disclose any such Privileged Information, then Licensee shall
immediately notify Licensor of such belief and the reasons for such belief. If
Licensor, within ten (10) days after receipt of such notice, advises the party
that sent the notice that Licensor shall itself disclose the information, then
Licensee shall not makesuch disclosure (unless either such party reasonably
believes that it must disclose such informationby law). If Licensee reasonably
believes that such disclosure is required to be made in less than the 10-day
period, then the notice to Licensor shall so state, and Licensor 's time to
respond will be reduced accordingly. Licensee agrees to provide this Section of
this Agreement to Licensee's Consultants and notify Licensee's Consultants that
Licensee and Licensee's Consultants are bound by the terms of this Section.
Licensee shall be responsible for any disclosure or publication of Privileged
Information by Licensee's Consultants in violation of the termshereof. 10.
Survival. The obligations of Licensee in Sections 7, 9, and 12 shall survive
termination of the license granted hereunder and any termination of this
Agreement. Other -4- 4848-8168-0495.2



--------------------------------------------------------------------------------



 
[axonhqpsafullyexecuted157.jpg]
Licensee obligations of this Agreement shall survive the expiration of the
License Term or termination of the license granted hereunderfor a period of two
(2) months following expiration of the License Term or termination of this
Agreement, as applicable. Notwithstanding the immediately preceding sentence, if
the License Term expires pursuant to Section l(b)(iv) above, the terms of such
written contract shall supersede this Agreement. 11. Default. In the event that
any default by Licensee hereunder is not cured afterfive (5) business days
written notice from Licensor of such default, Licensor may, by notice to
Licensee, immediately terminate the license granted hereunder. 12. Liens.
Licensee shall not allow any lien to be placed on the Property in connection
with any Test or any entry on the Property by Licensee or Licensee's agents or
contractors. Licensee shall indemnify and hold harmless Licensor from and
against claims, damages, losses andexpenses, including but not limited to
reasonable attorneys' fees, arising out of or resulting from anyDue Diligence
Activities. If any lien is filedagainst the Property on account of the Due
Diligence Activities, Licensee shall bond for or discharge the same within ten
(10) business days afterthe filing thereof 13. Notices. All notices, consents,
approvals, acceptances, demands,waivers and other communications ("Notice")
required or permitted hereunder must be in writing and must be sent by (i)
personal delivery, (ii) certifiedmail, return receipt requested, (iii) fornext
day delivery by nationally recognized overnightdelivery service that provides
evidence of the date of delivery, or (iv) electronic mail, in any case with all
charges prepaid, addressed to the appropriate party at its address listed below.
To Licensor: APEX 7400 North Dobson, LLC c/o The Alter Group, Ltd. 7500 N.
Dobson Road, Suite 151 Scottsdale, AZ 85256 Attn: Kent Moe, Senior Vice
President Email: kmoe@altergroup.com To Licensee: AXON Enterprise Holding
Company, LLC 17800 North 85th Street Scottsdale, AZ 85255 Attention: Doug Klint,
General Counsel Email: doug@axon.com All Notices given in accordancewith this
Section will be deemed to have been received three (3) business days after
having been deposited in any mail depository regularly maintained by the United
States Postal Service, if sent by certifiedmail, on the date delivered if by
personal delivery or electronic mail or on the date on which the Notice is
deposited with a nationally recognized overnight delivery service, if sent by
overnight delivery, or on the date delivery is refused, as indicated on the
returnreceipt or the delivery records of the delivery service, as applicable.
Notices given by counsel to a party in accordance with the above shall be deemed
given by such party. - 5 - 4848-8168-0495 .2



--------------------------------------------------------------------------------



 
[axonhqpsafullyexecuted158.jpg]
14. Severability. If any term in this Agreement shall be deemed unenforceable,
such term shall be deemed independent from the remainder of this Agreement, the
enforceability of which shall in no way be affectedthereby, and the termin
question shall be deemed to be rewritten so as to be enforceable to the
fullestextent possible consistent with the intention of the parties. 15.
Amendments. No purported alteration, amendment,change, waiver, terminationor
other modificationof this Agreementshall be binding upon anyof the parties
hereto or have any other forceor effectin any respect or particular, unless the
sameshall be in writing and signedby or on behalf of the parties to be charged
therewith. 16. Merger. All prior understandings and agreementsamong the parties
aremerged in this Agreement, which alone fully andcompletely express the
understandings among the parties thereto and which are entered into after full
investigation. This Agreement shall be given a fair and reasonable construction
in accordance with the intention of the parties hereto and without regard to or
aid of canons requiring construction against the party responsible forthe
drafting of the same. 17. Non-Waiver. No failureor delay of any party in the
exercise of any right given to such party hereunder, or the waiver by any party
of any condition hereunder forits benefit, shall constitute a waiver of any
other or furtherright, nor shall any single or partial exercise of any right
preclude other or further exercise thereof or any other right. The waiver of any
breach hereunder shall not be deemed to be a waiver of any other or subsequent
breach hereof. 18. Waiver of Trial by Jury. The respective parties hereto shall
and they hereby do waive trial by jury in any action brought by any of the
parties hereto against another on anymatters whatsoever arising out of or in any
way connected with this Agreement. The parties shall endeavor to resolve any
disputes under this Agreement by mediation which, unless the parties mutually
agreeotherwise, shall be administered by the American Arbitration Association in
accordancewith Real Estate Industry Rules in effect on the date of the
Agreement. A request for mediation shall be made in writing, delivered to the
other party to this Agreement, and filed with the person or entity administering
the mediation. 19. Non-Assign.ability. This Agreementand the privileges of
Licensee hereunder may not be assignedby Licensee. 20. No Agreementof Lease. The
parties hereto do hereby acknowledge and agreethat nothing contained herein
shall constitute an acknowledgment or agreement by Licensor to lease the
Property to Licensee, such lease being accomplished only following the entering
into of a specific Ground Sublease agreementbetween Licensor and Licensee in
accordance with Licensor having obtained requisite approval and corporate
authorization. 21. Counterparts. This Agreement may be executed in one or more
counterparts each counterpart of which shall constitute an executed agreement.
22. Applicable Law. The parties hereto do hereby agree that this Agreement and
the rights and obligations of the parties hereto shall be governed by the laws
and jurisdiction of the State of Arizona. -6- 4848-8168-0495 .2



--------------------------------------------------------------------------------



 
[axonhqpsafullyexecuted159.jpg]
23. E-mail or PDF Signatures. Signatures to this Agreement transmitted by e-mail
or PDF shall be valid andeffective to bind the party so signing provided that a
copy of the electronic mail or PDF also is sent to the intended addressee by one
of the means described in clauses (i) through(iii) of Section 13 above, in
anycase with all charges prepaid, addressed to the appropriate party at its
address listed above. Delivery of the execution original to the Agreement or any
e-mail signatureor PDF page thereof may be given on behalf of a party by the
attorneyof such party. INWITNESS HEREOF, the parties have duly executed this
Agreementas of the date first set forthabove. LICENSOR: APEX 7400 North Dobson,
LLC, an Arizona limited Ii bilit
By:_£........::...____JL..:.._---=----=-:..a._-�----- Name: L ( Title: V\ CL
Q(.asid£ utt LICENSEE: AXON Enterprise Holding Company, LLC, a Delaware limited
liability company By:t'Lttdd&- Name: Jawad7 Ahsan Title: Chief Financial Officer
- 7 - 4848-8 I 68-0495 .2



--------------------------------------------------------------------------------



 
[axonhqpsafullyexecuted160.jpg]
EXECUTION VERSION EXHIBIT "A" DUE DILIGENCE ACTIVITIES Licensor agreesto provide
Licensee access to the Property during the License Term forthe limited purpose
of performing at Licensee's sole cost and expense, except as provided herein: 1.
Physical Inspections. Licensee shall be granted access to the Property to
perform studies, physical inspections, investigations and tests on the Property
( each a "Iw" and, collectively, the "I.em"); provided, however, that Licensee
shall not perform or allow any Phase II environmental site assessment or other
intrusiveor invasive testing of the Property ( collectively, a "Phase II")
without providing Licensor five business (5) days' notice (the "Phase II
Notice") and obtaining Licensor 's prior written consent, which may be withheld
in Licensor 's discretion. The Phase II Notice shall include the following: (i)
the proposed date and time of the Phase II; (ii) a detailed description of each
of the proposed tests and intrusive acts to be performed as part of the Phase
II; (iii) the proposed location of each site of such tests and intrusive acts;
(iv) the work to be performedto repair and restore any damage to theProperty;
and (v) the total amount of time required forthe Phase II and such repair and
restoration work. Any Phase II shall be performedin accordance with the
description provided in the applicable Phase II Notice, except, if Licensor
determines in its discretion that the Phase II and related repair and
restoration work described in the Phase II Notice will unreasonably affect the
Property, Licensee shall comply with Licensor's reasonable requests to change
the date, time, nature, location and/or duration of the Phase II and/or related
repair and restoration work. Licensor shall have the right to have a
representative of Licensor present for any inspections performed by Licensee
pursuant to this Agreement. In the event that such Phase II is recommended and
Licensor elects not to terminate this Agreement, Licensee shall cause the Phase
II to be conducted at Licensor's sole cost and expense. Prior to issuing any
Phase II Environmental reports, Licensee shall provide a clearly marked
draftversion of such report. Licensor shall than be given five (5) business days
to review and, if appropriate, comment on the draftreport. At Licensors absolute
discretion, Licensor shall have the opportunity to cease all testing and related
work and (a) no further work shall be conducted and, (b) no final report shall
be issued. 4848-8168-0495.2



--------------------------------------------------------------------------------



 
[axonhqpsafullyexecuted161.jpg]
EXHIBIT "B" LEGAL DESCRIPTION OF PROPERTY AXON AT RIVERWALK May 10, 2018 SALT
RIVER - PIMA - MARICOPA Job No. 2003-127 INDl1AN COMMUNffY Page 1, of 1 A PARCEL
OF LAND LOCATED IN THE SOUTHEAST QUARTER OF SECTION 6, TOWNSHIP 2 NORTH. R'ANGE
5 EAST OF THE GILA AND SALT RIVER BASE AND MERIDIAN. MARICOPA COUNTY, ARIZONA.
AND A PORTION OF S.RP.M.I.C. TRIBAL ALLOTMENT NUMBERS 281, 282, 712 AND 465,
BEING MORE PARTICULARLY DESCRIBED AS FOLLOWS: COMMENCING AT A FOUND ALUMINUM CAP
IN A HANDHOLE AT THE SOUTHEAST CORNER OF SAID SECTION 6. FROM WHICH A FOUND
BRASS CAP IN A HAND HOLE AT THE SOUTH QUARTER CORNER OF SAID SECTION 6, BEARS
SOUTH 89 DEGREES 43 MINUTES 37 SECONDS WEST. A DISTANCE OF 2637.87 FEET; THENCE
NORTH 00 DEGREES 01 MINUTES 59 SECONDS EAST, ALONG THE EAST LINE OF THE
SOUTHEAST QUARTER OF SAID SECTION 6, A DISTANCE OF 1,285.56 FEET; THENCE NORTH
90 DEGREES 00 MINUTES 00 SECONDS WEST, DEPARTING SAID EAST LINE, A DISTANCE OF
792.96 FEET TO THE POINT OF BEGINNING; THENCE SOUTH 98 DEGREES 00 MINUTES 00
SECONDS WEST. A DISTANCE OF 156.24 FEET; THENCE SOUTH 72 DEGREES 56 MINUTES 48
SECONDS WEST, A DISTANCE OF 111.55 FEET TO A POINT OF CURVE TO THE LEFT; THENCE
SOUTHWESTERLY ALONG SAID CURVE, HAVING A RADIUS OF 200.00 FEET. THROUGH A
CENTRAL ANGLE OF 33 DEGREES 15 MINUTES 39 SECONDS, A DISTANCE OF 116.10 FEET TO
THE POINT OF A NON-TANGENT CURVE CONCAVE TO THE SOUTHEAST. WITH A CHORD BEARING
OF SOUTH 13 DEGREES 26 MINUTES 56 SECONDS WEST, A CHORD DISTANCE OF 485.96 FEET;
THENCE SOUTHWESTERLY ALONG SAID NON-TANGENT CURVE, HAVING A RADIUS OF 657.37
FEET. W!ROUGH A CENTRAL ANGLE OF 43 DEGREES 23 MINUTES 05 SECONDS. A DISTANCE OF
497.76 FEET; THENCE SOUTH 90 DEGREES 00 MINUTES 00 SECONDS WEST, A DISTANCE OF
592.86 FEET TO THE EASTERLY RIGHT OF WAY LINE OF LOOP 101, PIMA FREEWAY; THENCE
NORTH 15 DEGREES 27 MINUTES 34 SECONDS EAST, A DISTANCE OF 639.84 FEET; THENCE
NORTH 18 DEGREES 19 MINUTES 28 SECONDS EAST, A DISTANCE OF 500.11 FEET TO THE
POINT OF A NON-TANGENT CURVE CONCAVE TO THE WEST. WITH A CHORD BEARING OF NORTH
14 DEGREES 53 MINUTES 12 SECONDS EAST, A CHORD DISTANCE OF 418.42 FEET; THENCE
NORTHERLY ALONG SAID NON-TANGENT CURVE, HAVING A RADIUS OF 4,583.66 FEET.
THROUGH A CENTRAL ANGLE OF 05 DEGREES 13 MINUTES 55 SECONDS, A DISTANCE OF
418.56 FEET; THENCE NORTH 90 DE:GREES00 MINUTES 00 SECONDS EAST. DEPARTING SAID
EASiERLY RIGHT OF WAY LINE. A DISTANCE OF 628.75 FEET; THENCE SOUTH 00 DEGREES
00 MINUTES 00 SECONDS EAST. A DISTANCE OF 926.99 FEET TO THE POINT OF BEGINNING.
SAID PARCEL CONTAINS 1,026,715 SQUARE FEET OR 23.570 ACRES. MORE OR LESS.
ALLOTMENT AREA BREAKDOWN 282-A 10.853 I 283-A 4.729 712 1. 768 I 710 6.220
Survey Innovation Group,Inc. H:\Jobs\200312003-127 101 & INDIAN
BEND\DOCS\LEGALS\TASER\i/03127 AXONaCornbo 5-10-18.doc - 9 - 4848-8168-0495 .2



--------------------------------------------------------------------------------



 
[axonhqpsafullyexecuted162.jpg]
00... 5' < ... i:,..·· '1° C> ;:6 �°' § < b gi� io N LINE TABLE �- ::E 0) -.:t-
E.1/4 COR. V, � 5£C.6., T.2N., R.5£. "' g > -.i- iri cri .- Q'.) LINE I
DIRECTION LENGTH �� .- '<t � 1/2" DIAMETER REBAR, /35833 3 ::: a::: L1 IJ 3: w I
N9o·oo·oo"w 156.24' (")- � - 0 • • N90'00'00"E 628. 75' Q'.) •ID It") L() .-
ffi:3::, 0 (.) L2 :i:: (X) io ;,,N I s72·55'48"W 111.55' 11 � S< .- N � � co ;,,
-.:t- , �o It") �� V) V) z i:,..- Ol 0 0 Ol b O 0 QI") >< Cl :::r: c.D t- 0 (.0
<O .- I[) � w 0) 0 t') ....J z ID ,...: cri 0 N �,...: [ ID wc:> .- Olr--
ALLOTMENT AREA w a:� 0:, <t'. ....J .- ,q- � " � "'"" t- 282-A /0.853 b �w o· -
712283- A 4.729 ,.... P 'o 0) � 0 0 0: I ;; a:: en b <O 710 6.220l.768 o· 9 o io
=> => i--- «> AXioN 0 om £no ::i. 0 ,.., Cl) _ll'J 0 u ci I') I c:; a (X) � go
e. <t'. 0 II) a::: I{) 1,026,715 SQ.FT. 1 Ul z� 5' r--ID -..t � N 23.570 ACRES
r-- � - 8' • • 0 Ol II) • 5· < n 0 I{) t- Ii) � I ___ ....J U1 i,J \_+---� t') 0
w r N !'-' C) � <O n ;,, io lJ) n -.;t iri � BASIS OF BEARING � (") � N I")
sa9·43•3rw 0 a::: G c..> u I 2637.87' 0 u I i:,.. 5.1/4 r'T-ALKINGSTICK W.-:A-Y�
SEC.6.,.J N.T.S. N9o·oo'oo"w 592.86' POINT OF COMMENCEMENT 0� T.2N., 5.£. COR.,
SEC.6., T.2N., R.5£. ::, R.5£. ::i: AXON �- SIIIG > AT RIVERWALK 0 SURVEY
INNOVATION "' V, GROUP, INC SALT RIVER·PIMA INDIAN RESERVATION § i:,.. Ph (480)
922 0700 LandSul'Wj'ing SetvbsFx (480) 922 0781 !JOB# 03-127 DWG:
03127AXON-COMBO DATE: 5/10/18 SCALE: N. T.S. DRA\™: ELS 1Ct1ECK: JAS SHEET: 1 or
1



--------------------------------------------------------------------------------



 
[axonhqpsafullyexecuted163.jpg]
EXHIBIT E MATERIAL DOCUMENTS Item# Dated Description I. 01/15/0:I BusinessLease
B-704by and betweenCertain Allotted Landowners of Land within the Salt Riwr
Pima-Maricopa Indian Community & Apex Park at Pima, LLC - REDACTED (84 pages) 2.
l l/07il6 First Amendment to Business Lease B-704, 7350Substitute Lease,
7500/7580Substitute Lease,7720 Substitute Lease, 9550Substitute Lease, 9500
SubstituteLease - REDACTED & w/out Landowner's signatures (47 pages) 3. 07/15/08
Riv�Twalk Mast�T Development Recorded Amended and Restated Declaration
ofCon11ants, Conditions, Restrictions & Easements for Ri\'erwalk (Recorded)
Preparedby Stinson MorrisonHecker, L.L.P. (73 pages) 4. 09/17/13 Riverwalk
MasterDevelopment Recorded First Amendment to Ammded and Restated Declaration of
Co,·enants, Conditions, Restrictionsand Easements for Rh'erwalk Preparedby Snell
& Wilmer, L.L.P. (32 pages) 5. Pending Riverwalk }.1asterDevelopment Second
Amendment to Amended and RestatedDecl aration of Covenants, Conditions,
Restrictionsand Ra�cmcnts forRivcrwalk (Pending Execution, Community Appro,·al &
Recording) Preparedby Ash, Anos, Freedman& Logan, L.L.C. (9 pages) 6. ivfay 2015
Talking Stick Graphic Standards -Acceptable UsePolicy Preparedby Salt River
Pima-Maricopa Indian Community Community Relations Office(15 pages) 7. 09/23/03
RiverwalkMaster Development Report on Geott'Chnical lm·estigation #030994SA
Preparedby Speedie & A.,sociates (32 pages) 8. 08/28/03 RivcrwalkMaster Devel
opment Report on Pha-.e I F..nvironmcntal Site Assessment Prepared by Spccdic &
Associates (39 pages) 9. 12/2001 Final Emironment Assessment Preparedby Staniec
Consulting, Inc.(85 pages) 10. Executed SRPl\UC FONSI Decision Notice for
Remington Center (Renamed 05130/03 Riwnnlk) (S pages) 11. 10/23/01 Cultural
ResourceSurvey fu-parcdby Staniec Consulting, Inc. ( 17 pages)



--------------------------------------------------------------------------------



 
[axonhqpsafullyexecuted164.jpg]
MATERIAL DOCUMENTS 12. 03/08/07 RivcrwalkMaster Development Master Drainage
Report Preparedby Erickson & Meeks (30 pages) 13. Recorded Access and lltility
East>ment Agreement by and between APEX Park at Pima, 07/16/13 LLC and APEX 9500
Ea!lt Indian Bend, Ll,C and 30 West Pershing, IJ,C (Top Golf)- Water and
SewerLinc (28 pages) 14. Recorded Scnicc Linc Agreementby and betweenSalt Ri,·cr
ProjectAgricu ltural 02!14/17 Imprm·cmcnt and Power District and Rh•crwalk
Medicis (B pages) 15. Recorded Notice ofService Line Agreement by and
betweenSaddle back 07/20/12 Communications and Apex 7720 North Dobson, LLC (12
pages) 16 Recorded Notice ofScr,·icc Linc Agreement by and betweenSaddlcback
08/01/12 Communications and APEX 73SONorth Dobson, I.LC (10 pages) 17. Recorded
Notice ofl'tility Location - Water and Sewer Lines 7720 N Dobson (�1:edicis)
06/27/12 (9 pages) 18. Recorded Sen·ice Line Agreementby and between Saddleback
Communications and 03/03/17 APE.\: 9500E Indian Bend, LLC and 30 West Pershing,
LLC (Top Goll) (3 pages) 19. Recorded Service Linc Agreement by and between
Southwest Ga.� Corporation and 02r22-111 APEX 9500 N. Dobson Road B-704 and Top
C.olfat Rinrwalk (3 pages) 20. Recorded Ser,·ice Line Agreement by and between
Salt River ProjectAgricultural 02.122/17 Improvement and Power District and
TOPGOLI<" LISA Rh·erwalk (7 pages) 21. ll!B/03 Remington Master Development
(renamedRiverwalk) TrafficStudy Memorandum Prepared by TASK Engineering( 10
pages) 22. 04128/11 Rivcrwalk TangcrOutlet Center TrafficStudy l!pdatc Letter
(Trip C,cncration Comparison) Preparedby T A.<;KFnginccrin g (26 pages) 2�.
Stamped Rivcrwalk!\faster Development 10/ 16/17 TrafficStudy First Addendum
--CommunityApproved Preparedby CivTeeh (44 pages) 24. Ol12<Y07 Rh·crwalk
Land�cape & Irrigation Maintcnanet- Standard & Specifications Preparedby G. K.
Flanagan (35 pages) 25. 08/24/07 RiverwalkMaster Development Electric Service -
SRP Will Serve Letter Prepared by SRP (2 pages) 26. 09/2,/03 Riverwalk !\,laster
Development Telecommunication - Saddlcback Service Will Serve Letter Preparedby
Saddleback Communications ( I page)



--------------------------------------------------------------------------------



 
[axonhqpsafullyexecuted165.jpg]
MATERIAL DOCUMENTS 27. 11/09/15 Riverwalk Master AddressPlan Approvedby United
States Post Office( 1 page) 28. Stamped Remington CenterMaster Deve lopment
(renamedRiverwalk) 11/14/03 ALTA/ ACSM Land Title Survey Preparedby
SwveyInnovation Group( 4 sheets) 29. Stamped RiverwalkMaster De velopment
08/19/13 <h·erall Parcel Description Preparedby SurveyInno vation Group,Inc. (3
pages) 30. Stamped RivcrwalkMaster Development 11/22/10 BoundaryExhibit
(Provided in DWG & PDF) Preparedby SurveyInnovation (',roup,Inc. (1 page) 31.
10/13/06 Topographic Survey Preparedby Survey Innovation Group(3 pages) 32
02/27/11 Topographic Survey - TangerOutlet Center Preparedby Survey Innovation
Group( 1 page) 33. Revised RiverwalkMaster Development 06/22/05 Approved DRC
MasterPlan Package(27 pages) 34. 02/14/07 SAMPLE: Riverwalk Phase IV (Medicis)
Approved DRC Package (47 pages) 35. 07/01/15 Salt River Pima-Maricopa Indian
Community Zoning Ordinance Adopted Preparedby SRP-MIC(218 pages) 36. Revised
Riverwalk Ma<1terPlan Comprehensh•e Sign Package 05/16/16 Preparedby The Alter
Group/JRCD1:si gn (42 pages) 37. 04130/14 Riverwalk Exterior Park Standards -
DRAFT Draft Preparedby The AlterGroup (7 pages) 38. 02/07/05 Riverwalk Arizona
Community Outreach Plan Preparedby The AlterGroup (2 pages) 39. 04107/15 SRP-MIC
Preferred Vendor List Preparedby Salt RiverMaterial Group (2 pages) 40. 03/28/11
SRP-MICPreferred Vendor List Preparedby Salt River BusinessOwner's Association
(2 pages) 41. 2017 Riverwalk Common Area� Estimate Preparedby AlterAsset
Management ( I page)



--------------------------------------------------------------------------------



 
[axonhqpsafullyexecuted166.jpg]
EXHIBIT F-1 ACCESS IMPROVEMENTS 7350 I I DOBSON - -- - - - -- - - - � I
I,,.,,,,�--::-�--' ;, ' I '/ I c'I I 8.570 I '/ 1 ACRES ,,,,/ 9500 TSW II ,,.,,,
- I <= 1 I I -- 1 I SELLER'S DEDICA'TED - / 1 r ----------1---,,I1 '- ROADWAY
ACCESS / \\�--- ___ £. TALKING 511CK WAY -- - --- - EXHIBIT 'F-1' ACCESS
ROADWAYS RIVERWALK POSS/BL£ UTILITY CONNECTION LOCATIONS JOB ,03127 DWG: TASER
EXHIBIT Fl DATE 1/18/17 SCALE: N. T.S. DRAWN: ELS CHK: RMH SHEET 1 OF 1



--------------------------------------------------------------------------------



 
[axonhqpsafullyexecuted167.jpg]
EXHIBIT F-2 WATER/SEWER IMPROVEMENTS 750 ooes:N_0 11 7 1 7350 DOBSON I 23.570·
ACRES 2nd WATER /l CONNEC710N I 9500 TSW £x. a· S£'M£"R CONNECTION EX. a• SE�R
OPTION--- #1 7-_ _1_ / l ." I • L I _,.,-10"dio r s£WE:RLIN£ I __ J___ _J_ ---
E. TALKING STICK WAY -- - --- - --- EXHIBIT 'F-2' WATER - SEWER RIVERWALK
POSSIBLE UTILITY CONNECTION LOCATIONS JOB ,03127 DWC: TAS£R EXHIBIT f'2 DATE
6/18/18 SCALE: N.T.S. DRAWN: ELS CHK� JAS SHEET 1 Of' I



--------------------------------------------------------------------------------



 
[axonhqpsafullyexecuted168.jpg]
EXHIBIT F-3 ELECTRIC/fELEPIIONE IMPROVEMENTS ! 1---J -�/ -o-z_r_s�----�L�-- I
1st ELECTRIC --1 CONNEC110N 2nd ELECTRIC CONN€CTION 15.000 ACRES 1350 OOBS<:»J I
j I I 8.!l?O ACRES I 9500 1'S I I rr ------- r I - ----- �_j E TALKING SUCK
WAY=-=- l_ _____ EXHIBIT 'f.3• ELECTRIC, TELECOMMUNICATIONS & GAS RIVERWALK
POSSIB'l..f: U'TILJTl' C'ONNECTJON l.OCATIONS JOB ,03127 DWG: lASER EXHIBIT F'3
OATE 1/18/17 SCALE: N. T.S. ORA'M<: ELS CHI<: ,RMH SHEE-'f 1 OF 1



--------------------------------------------------------------------------------



 
[axonhqpsafullyexecuted169.jpg]
EXHIBIT G PRE-DEVELOPMENT AGREEMENT



--------------------------------------------------------------------------------



 
[axonhqpsafullyexecuted170.jpg]
PRE-DEVELOPMENT AGREEMENT between Axon Enterprise Holding Company, LLC, a
Delaware Limited Liability Company ("Client") and The Alter Group, Ltd., an
Illinois Corporation ("Developer") 4826-1728-0623 .2



--------------------------------------------------------------------------------



 
[axonhqpsafullyexecuted171.jpg]
PRE-DEVELOPMENT AGREEMENT THIS P�EVELOP¥F�!.��REEMENT (this "Agreement") is made
and entered into as of the� day of �ffi (the "Effective Date") by and between
Axon Enterprise Holding Company, LLC, a Delaware Limited Liability Company (the
"Client") and The Alter Group, Ltd., an Illinois Corporation (the "Developer").
Client and Developer will sometimes be referredto herein individually as "Party"
or collectively as "Parties". A. Developer's affiliate has entered into a Master
Lease for certain land located within the Salt River Pima-Maricopa Indian
Community consisting of 176 acres of land known as Riverwalk. The development is
generally located at the northwest comer of Dobson Rd. and Talking Stick Way,
Scottsdale, Arizona (the "Development"). B. Client desires to purchase such
affiliate'srights under a certain substitute lease of approximately 23.57 acres
of land under a separate agreement within the Development to make certain
improvements at the site which includes a 325,000 S.F. Headquarters Facility
containing corporate office space, light assembly manufacturing, warehouse space
(the "Project"), and has or intends to enter into, an agreement with such
affiliateto acquire such affiliate's rights under the substitute lease with
respect to said land pursuant to the agreement by and between such affiliateand
Client ("Purchase Agreement"). The Project is furtherdefined in the Concept Plan
attached as Exhibit "A". C. On behalf of the Client, the Developer shall
coordinate and administer entitlement activities for the Project. These
activities will include interfacing with architect, engineers and others (the
"Consultants") as required to provide services per Exhibit "B". Developer shall
be available to Client for consultation on any element of the Project as needed.
Developer shall provide a professional degree of skill, efficiency and judgment
in rendering the services. D. The term of this Agreement shall begin on the date
this Agreement is signed by both Parties and end on approximately March 15,
2019. E. Client acknowledges that Developer is not responsible for the design of
the Project and that all consultations with and recommendations to Client with
respect to design decisions are made solely to assist Client in obtaining the
necessary Community approvals. Client acknowledges that Developer shall have no
liability whatsoever for any acts or omissions of any consultants.
4826-1728-0623.2



--------------------------------------------------------------------------------



 
[axonhqpsafullyexecuted172.jpg]
F. Client shall retain finalauthority with regard to all Project related
decisions and shall be solely responsible for funding all Project related costs
associated with this Agreement. G. Client hereby designates as its
representative Douglas KJint, who shall be fully acquainted with the Project and
have authority to render decisions promptly and furnish information
expeditiously on behalf of Client. Client's representative's contact
informationis as follows: Douglas Klint Taser International 17800 North 85th
Street Scottsdale, AZ 85255 Developer hereby designates as its representatives
Kent Moe and Randy Thomas, who shall be fully acquainted with the Project and
have authority to render decisions promptly and furnishinformation expeditiously
on behalf of Developer. Developer's representatives' contact informationis as
follows: Kent Moe Randolph F. Thomas Senior Vice President Executive Vice
President 7500 N. Dobson, Suite 151 3201 Old Glenview Road, Suite 302
Scottsdale, AZ 85256 Wilmette, IL 60091 H. In consideration of the services
rendered hereunder, Client agrees to pay Developer the sum of One Hundred
FiftyThousand Dollars ($150,000.00) (the "Service Fee"). Client shall make
payments as work is performed based on seven (7) equal monthly payments in the
amount of Twenty One Thousand, Four Hundred Twenty Nine Dollars ($21,429.00)
each. Developer shall submit an invoice forpayment to Client showing the amounts
due to Developer under this Agreement by the fifth (5th) of each month with
payments to be made on or beforethe twenty-fifth (25th) day of each month. I.
Developer agrees to defend,indemnify and hold Client, its officers, directors,
agents and employees harmless from and against any loss, liability, cost or
expense (including reasonable attorneys' fees and court costs) which Client may
sustain or incur if, and to the extent that, such loss, liability, cost or
expense arises out of the gross negligence or willfulmisconduct of Developer,
its officers, directors, agents or employees, in rendering services under this
Agreement. Notwithstanding the foregoing, the Developer shall not be liable to
indemnify and hold Client harmless from any portion of any such loss, liability,
cost or expense which results from the negligence or willful misconduct of
Client, its officers, directors, agents or employees. J. Client agrees to
defend, indemnifyand hold Developer, its officers, directors, agents and
employees, harmless from and against any loss, liability, cost or
4826-1728-0623.2



--------------------------------------------------------------------------------



 
[axonhqpsafullyexecuted173.jpg]
expense (including reasonable attorneys' fees and court costs) which Developer
may sustain or incur if, and to the extent that, such loss liability, cost or
expense arises out of: (i) the Client's operation, condition or use of the
Project; (ii) injury to person(s) or damage to property by reason of any cause
whatsoever in and about the Project; (iii) the negligence or willfulmisconduct
of Client, its officers, directors, or employees or agents; (iv) the presence of
any Hazardous Materials on or under the Site or the violation of any
environmental laws, including, without limitation, any claim that Developer is
an "owner" or "operator" under any environmental laws; provided, notwithstanding
the foregoing, that Client shall not be liable to indemnify and hold Developer
harmless from any portion of any such loss, liability, cost or expense which
results from the gross negligence or willful misconduct of Developer , its
officers, directors, agents or employees. K. Neither Client nor Developer shall
disclose any information about the terms and provisions of this Agreement or any
other information relating hereto, to any person or entity (except to its
employees, affiliates or agents having the need to know). L. The scope of this
Agreement is intended to assist Client with decisions regarding feasibility and
obtain entitlement of the Project in accordance with the Schedule referenced and
attached as Exhibit "C" (Entitlement Schedule). This Agreement shall last for
approximately seven (7) months after the EffectiveDate or until such time that
Design Review Committee plans forthe Project are complete and entitlements have
been approved by the local municipality (Salt River Pima-Maricopa Indian
Community). M. It is understood that Developer's affiliate, as seller under the
Purchase Agreement, has certain approval rights with respect to the Project,
including but not limited to Client's plan and signage, and that said
affiliateshall be free to exercise such rights independently of the provisions
of this Agreement, and that Developer shall have no responsibility with respect
to obtaining such approvals except forreasonably assisting Client in
conjunctiontherewith. N. Any notice which is required or permitted under this
Agreement shall be in writing and deemed given when actually delivered if
delivered by private messenger service or tele copier or two (2) days
followingdeposit in the United States Mail, postage prepaid by certified or
registered mail, return receipt requested, addressed to the Party to which
directed at its address as set forth below, or to such other address as may be
specifiedfrom time to time by either Party in writing: 4826-1728-0623.2



--------------------------------------------------------------------------------



 
[axonhqpsafullyexecuted174.jpg]
To Client: Douglas Klint Taser International 17800 North 85th Street Scottsdale,
AZ 85255 To Developer : Kent Moe The Alter Group, Ltd. 7500 N. Dobson, Suite 151
Scottsdale, AZ 85256 With a copy to: The Alter Group, Ltd. 3201 Old Glenview
Road, Suite 302 Wilmette, IL 60091 Attn: Randolph F. Thomas 0. Client may
terminate this Agreement in the event Client decides to terminate Purchase and
Sale Agreement andentitlement negotiations upon seven (7) days written notice.
In the event of a termination, Client shall pay to Developer only the
compensation due forservices performed prior to the termination date. Any
post-termination wrap-up costs must be mutually approved by the Parties in
writing in advance of their accrual or expenditure. P. This Agreement shall be
governedby the internallaws of the State of Arizona. IN WITNESS WHEREOF, the
Parties hereto have executed this Agreement as of the day and year first written
above. CLIENT: Name: Jawad Ahsan Title: Chief Financial Officer 4826-1728-0623.2



--------------------------------------------------------------------------------



 
[axonhqpsafullyexecuted175.jpg]
DEVELOPER: e Illinois Corporation : �nan Name: 51wQQ}\JJ Title: � Vt U) ( \/(
Cl_ Q101�f- 4�26-l 728-0b23.2



--------------------------------------------------------------------------------



 
[axonhqpsafullyexecuted176.jpg]
Exhibit "A" T ASER Concept Plan 4826-1728-0623.2



--------------------------------------------------------------------------------



 
[axonhqpsafullyexecuted177.jpg]
_J SMITHG�!UP 455 NORTH THIRD SUITE250 PHOENIX. Al. 85004 OPOSED FUTURE
EXPANSION 602.2652200 PR PROJEC TA www.smrthgroup.com {2)FI S0.000SQ S O RES
PROPOSED FO ADDITIONAi JTURE FT2. T � . ACE H �J�'f. 1R FUTURE � � � EAOOUA
1�;,:'N � c=�:A�ST O BE PRO'-'OEO IN FUTURE �= SITE AREA � p Tlt PU.,,.,SES
102.s, 1,ssq_, lS IS FORI HFo:;.� ANO�; � I REQUEST �o UND NOTE: ALOFABUIL01N
ION Will ER { I I =RATE APPUCATION BUILDING AAEA GROSS) 331,500 sq. rt I I
F.A.R. 32.2% I ZONING C-3 ARKING AEQUIR 331 � 500, 5 e Headquarters 00/ 300
689stalls 2 I p ���� - Asserrbly �:000,eoo 125stalls Warehouse 50,000 g stalls
823staJls PAR NG PROVIDED K! nc U overed 416 Cove,ed 407 e 14 � �� SSlble 3 8 3
2 AXON ADJACENT VACANT PAACEL I' ---- t::: SITE PLAN NOTES C ADJACENT PROPERTY
UNE - F\JTUAE F QO(\,tMEAICAL LANDSCAPE AREA F USE OFFICE LANDSCAPE PARKING
rsLAND LANDSCAPE I AETE NTION AAEA ASPI-IALT PAVING E 6 SIDEWALK C EDGE OF
PAVEMENT LINE r 9'-6'x 18'.0-pARKING SPACE 9'-6x 1&..er PARKING SPACE WITH
2'--0"OVER HANG 10 11'-0-x 18'•0"VAN ACCESSIBLE STALL 11 S-0' ACCESSIBLE STALL
AISLE 12 TRASH ENCLOSURE 13 CROSSWALK 14 FIRE LANE (35' INSIDE RADIUS/ 55'
OUTSIDE RADIUS TYP) 15 50' x 50' FIRE STAGING AREA 16 COVERED PAAKJNG 17 FUl\JRE
PARKING DECK 18 UNEOF FUTUAE AD��ON 19 SITE WALL 20 EXISTING PYLON SIGN-T O BE
DEMOLISHED 21 LOADING COCK 22 EXJSTING CUL-DE SAC TO BE D EMOUSHEO 23 OFFSITE
STREET IMPAOVEMENTS BY='"'ON (HA.To-tEOAREA ) 24 FUTURE PEDESTRIANBRIDGE AND
RAMP (NOT PART OF PROJ ECT) 1 I LEVEL 1 - ITE PLAN 1·.- 6(1..(J' 25 FVT\JAE W
AJ...JW'IIAY(NOT PART OF PAOJECl) 26 UNIM PEDED VEHICULAfl C ONNECTION ACAOSS
SITE (DOTTED UNE) 1' 60' DRAINING sc-;t-�, LR /6 1 0" =1-0 0' 30' 7



--------------------------------------------------------------------------------



 
[axonhqpsafullyexecuted178.jpg]
Exhibit "B" Development Services On behalf of Client, Developer will: l.)
Interfacewith the Design Team in the preparation of the Concept & Schematic
Design forconformance with the Communities Ordinance & Riverwalk Master Plan.
2.) Coordinate the preparation of the individual Community entitlement
applications & submittals associated with: • Pre-Application Meeting •
Conditional Use Permit (CUP) • Design Review Committee (DRC) 3.) Attend
Community entitlement meetings including all meetings with Staff, Land
Management Board, Tribal Council & Design Review Committee. 4826-1728-0623.2



--------------------------------------------------------------------------------



 
[axonhqpsafullyexecuted179.jpg]
Exhibit "C" Entitlement Schedule • Concept Design / Community Pre-Application
Approx. 2 Months • Schematic Design / Community CUP & DRC Approx. 5 Months
V:\RIVERWALK\I 110.120 AXON\200Acquisitions-Fmancial\202 Pre-Development
Agreement\Axox HQ_PreDevelopment Agmt Clean 080618.docx 4826-1728-0623.2



--------------------------------------------------------------------------------



 
[axonhqpsafullyexecuted180.jpg]
EXECUTION VERSION 08.07.2018 EXHIBITH ASSIGNMENT OF SUBSTITUTE LEASE Form of
Assignment of Substitute Lease to be approved and finalized during the Due
Diligence Period and placed into Escrow by Seller and Buyer



--------------------------------------------------------------------------------



 